EXHIBIT 10.1

 

 

ABL CREDIT AGREEMENT

among

TESLA MOTORS, INC.,

TESLA MOTORS NETHERLANDS B.V.,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT,

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING INC.

and

BANK OF AMERICA, N.A.,

as SYNDICATION AGENTS,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as DOCUMENTATION AGENT

 

 

Dated as of June 10, 2015

 

 

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING INC.,

and

BANK OF AMERICA, N.A.,

as JOINT LEAD ARRANGERS AND BOOKRUNNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions and Accounting Terms

     1  

1.01.

 

Defined Terms

     1  

1.02.

 

Other Definitional Provisions

     57  

SECTION 2.

 

Amount and Terms of Credit

     58  

2.01.

 

The Commitments

     58  

2.02.

 

Minimum Amount of Each Borrowing

     62  

2.03.

 

Notice of Borrowing

     62  

2.04.

 

Disbursement of Funds

     63  

2.05.

 

Notes

     64  

2.06.

 

Conversions

     64  

2.07.

 

Pro Rata Borrowings

     65  

2.08.

 

Interest

     65  

2.09.

 

Interest Periods

     66  

2.10.

 

Increased Costs, Illegality, etc

     67  

2.11.

 

Compensation

     69  

2.12.

 

Lending Offices and Affiliate Lenders for Loans in Available Currency

     70  

2.13.

 

Replacement of Lenders

     70  

2.14.

 

Incremental Commitments

     72  

2.15.

 

Defaulting Lenders

     73  

2.16.

 

[Reserved]

     75  

2.17.

 

[Reserved]

     75  

2.18.

 

The Company as Agent for Borrowers

     75  

2.19.

 

Extension of Revolving Loan Commitments

     76  

SECTION 3.

 

Letters of Credit

     78  

3.01.

 

Letters of Credit

     78  

3.02.

 

Maximum Letter of Credit Outstandings; Currencies; Final Maturities;
Collateralized Letters of Credit

     79  

3.03.

 

Letter of Credit Requests

     80  

3.04.

 

Letter of Credit Participations

     81  

3.05.

 

Agreement to Repay Letter of Credit Drawings

     83  

 

i



--------------------------------------------------------------------------------

3.06.

Increased Costs

  84  

3.07.

Extended Revolving Loan Commitments

  85  

3.08.

Conflict

  85  

SECTION 4.

Commitment Commission; Fees; Reductions of Commitment

  86  

4.01.

Fees

  86  

4.02.

Voluntary Termination of Revolving Loan Commitments

  87  

4.03.

Mandatory Reduction of Commitments

  87  

SECTION 5.

Prepayments; Payments; Taxes

  88  

5.01.

Voluntary Prepayments

  88  

5.02.

Mandatory Repayments; Cash Collateralization

  89  

5.03.

Method and Place of Payment

  90  

5.04.

Net Payments

  94  

SECTION 6.

Conditions Precedent to Credit Events on the Effective Date

  97  

6.01.

Effective Date; Notes

  97  

6.02.

Officer’s Certificate

  98  

6.03.

Opinions of Counsel

  98  

6.04.

Company Documents; Proceedings; etc

  98  

6.05.

Adverse Change; Approvals

  98  

6.06.

[Reserved]

  99  

6.07.

Guaranty

  99  

6.08.

[Reserved]

  99  

6.09.

Security Agreement

  99  

6.10.

Financial Statements

  100  

6.11.

Solvency Certificate; Insurance Certificates

  100  

6.12.

Fees, Expenses

  100  

6.13.

Initial Borrowing Base Certificate; Outstanding Indebtedness

  100  

6.14.

Appraisals; Field Examinations

  100  

6.15.

Patriot Act

  100  

SECTION 7.

Conditions Precedent to All Credit Events

  101  

7.01.

No Default; Representations and Warranties

  101  

7.02.

Notice of Borrowing; Letter of Credit Request

  101  

7.03.

Borrowing Limitations

  102  

7.04.

Collateralized Letters of Credit

  102  

 

ii



--------------------------------------------------------------------------------

SECTION 8.

Representations and Warranties

  102  

8.01.

Company Status

  102  

8.02.

Power and Authority

  103  

8.03.

No Violation

  103  

8.04.

Approvals

  103  

8.05.

Financial Statements; Financial Condition; Undisclosed Liabilities

  103  

8.06.

Litigation

  104  

8.07.

True and Complete Disclosure

  104  

8.08.

Use of Proceeds; Margin Regulations

  105  

8.09.

Tax Returns and Payments

  105  

8.10.

Compliance with ERISA

  105  

8.11.

Security Documents

  107  

8.12.

Properties

  107  

8.13.

[Reserved]

  107  

8.14.

Subsidiaries

  107  

8.15.

Compliance with Statutes, etc

  108  

8.16.

Investment Company Act

  108  

8.17.

Environmental Matters

  108  

8.18.

Employment and Labor Relations

  108  

8.19.

Intellectual Property, etc

  109  

8.20.

Indebtedness

  109  

8.21.

Insurance

  110  

8.22.

Borrowing Base Calculation

  110  

8.23.

Anti-Corruption Laws and Sanctions

  110  

8.24.

No Default

  110  

8.25.

Fiscal Unity

  110  

SECTION 9.

Affirmative Covenants

  110  

9.01.

Information Covenants

  110  

9.02.

Books, Records and Inspections

  114  

9.03.

Maintenance of Property; Insurance

  114  

9.04.

Existence; Franchises

  115  

9.05.

Compliance with Laws, etc

  115  

9.06.

Compliance with Environmental Laws

  115  

 

iii



--------------------------------------------------------------------------------

9.07.

ERISA

  116  

9.08.

[Reserved]

  117  

9.09.

Performance of Obligations

  117  

9.10.

Payment of Taxes

  117  

9.11.

Use of Proceeds

  118  

9.12.

Additional Security; Further Assurances; Post-Closing Matters; Additional
Borrowers; etc

  118  

9.13.

Information Regarding Collateral

  121  

9.14.

COMI.

  121  

SECTION 10.

Negative Covenants

  122  

10.01.

Liens

  122  

10.02.

Fundamental Changes

  125  

10.03.

Dividends

  126  

10.04.

Indebtedness

  128  

10.05.

[Reserved]

  132  

10.06.

Transactions with Affiliates

  132  

10.07.

Fixed Charge Coverage Ratio

  133  

10.08.

Modifications of Certain Agreements; Limitations on Voluntary Payments, etc

  133  

10.09.

Limitation on Certain Restrictions on Subsidiaries

  135  

10.10.

Limitations on Certain Issuances of Equity Interests

  136  

10.11.

No Additional Accounts, etc

  136  

10.12.

Use of Proceeds

  136  

10.13.

Fiscal Unity

  136  

SECTION 11.

Events of Default

  137  

11.01.

Payments

  137  

11.02.

Representations, etc

  137  

11.03.

Covenants

  137  

11.04.

Default Under Other Agreements

  137  

11.05.

Bankruptcy, etc

  137  

11.06.

ERISA

  138  

11.07.

[Reserved]

  138  

11.08.

Security Documents

  138  

 

iv



--------------------------------------------------------------------------------

11.09.

Guaranties

  139  

11.10.

Judgments

  139  

11.11.

Change of Control

  139  

11.12.

Intercreditor Agreement

  139  

11.13.

Convertible Notes Maturity Default

  139  

SECTION 12.

The Administrative Agent and the Collateral Agent

  140  

12.01.

Appointment

  140  

12.02.

Nature of Duties

  140  

12.03.

Lack of Reliance on the Administrative Agent

  141  

12.04.

Certain Rights of the Agents

  141  

12.05.

Reliance

  142  

12.06.

Indemnification

  142  

12.07.

The Administrative Agent in its Individual Capacity

  142  

12.08.

Holders

  142  

12.09.

Resignation by the Administrative Agent

  142  

12.10.

Collateral Matters

  143  

12.11.

Delivery of Information

  144  

12.12.

Dutch Parallel Debt

  145  

SECTION 13.

Miscellaneous

  146  

13.01.

Payment of Expenses, etc

  146  

13.02.

Right of Setoff

  147  

13.03.

Notices

  148  

13.04.

Benefit of Agreement; Assignments; Participations

  149  

13.05.

No Waiver; Remedies Cumulative

  151  

13.06.

Payments Pro Rata

  152  

13.07.

Calculations; Computations

  152  

13.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

  153  

13.09.

Counterparts

  154  

13.10.

Effectiveness

  155  

13.11.

Headings Descriptive

  155  

13.12.

Amendment or Waiver; etc

  155  

13.13.

Survival

  158  

 

v



--------------------------------------------------------------------------------

13.14.

Domicile of Loans

  158  

13.15.

Register

  158  

13.16.

Confidentiality

  158  

13.17.

No Fiduciary Duty

  159  

13.18.

Patriot Act

  160  

13.19.

Waiver of Sovereign Immunity

  160  

13.20.

Judgment Currency

  160  

13.21.

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC

  161  

13.22.

Interest Rate Limitation

  161  

SECTION 14.

Nature of Obligations

  162  

14.01.

Nature of Obligations

  162  

14.02.

Independent Obligation

  162  

14.03.

Authorization

  162  

14.04.

Reliance

  163  

14.05.

Contribution; Subrogation

  163  

14.06.

Waiver

  163  

14.07.

Limitation on Dutch Borrower Obligations

  164  

14.08.

Rights and Obligations

  164  

 

vi



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01(a)

Lenders; Commitments

Schedule 13.03

Notice Addresses

EXHIBITS:

Exhibit A-1

Form of Notice of Borrowing

Exhibit A-2

Form of Notice of Conversion/Continuation

Exhibit B-1

Form of U.S. Borrower Revolving Note

Exhibit B-2

Form of Dutch Borrower Revolving Note

Exhibit B-3

Form of U.S. Borrower Swingline Note

Exhibit B-4

Form of Dutch Borrower Swingline Note

Exhibit C

Form of Letter of Credit Request

Exhibit D-1

Form of U.S. Tax Compliance Certificate

Exhibit D-2

Form of U.S. Tax Compliance Certificate

Exhibit D-3

Form of U.S. Tax Compliance Certificate

Exhibit D-4

Form of U.S. Tax Compliance Certificate

Exhibit E-1

Form of Officer’s Certificate – Company

Exhibit E-2

Form of Officer’s Certificate – Credit Parties

Exhibit F

Form of Incremental Commitment Agreement

Exhibit G-1

Form of Dutch Guaranty

Exhibit G-2

Form of U.S. Guaranty

Exhibit H

[Reserved]

Exhibit I-1

Form of Dutch Inventory Security Agreement

Exhibit I-2

Form of Dutch Receivables Security Agreement

Exhibit I-3

Form of Dutch General Security Agreement

Exhibit I-4

Form of U.S. Security Agreement

Exhibit J

Form of Solvency Certificate

Exhibit K

Form of Compliance Certificate

Exhibit L

Form of Assignment and Assumption Agreement

Exhibit M

Form of Landlord Personal Property Collateral Access Agreement

Exhibit N

Form of Joinder Agreement

Exhibit O

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of June 10, 2015, among Tesla Motors, Inc., a
Delaware corporation (the “Company”, and together with each other Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms hereof, collectively, the “U.S. Borrowers”), Tesla Motors Netherlands
B.V., a company organized under the laws of the Netherlands and a wholly-owned
subsidiary of the Company, having its official seat in Amsterdam, the
Netherlands and registered with the trade register under number 52601196 (“Tesla
B.V.” and, together with each other Wholly-Owned Dutch Subsidiary of Tesla B.V.
that becomes a Borrower pursuant to the terms hereof, collectively, the “Dutch
Borrowers”, and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the Lenders party hereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent,
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and Bank of America, N.A., as Syndication Agents, and Wells Fargo Bank,
National Association, as Documentation Agent. All capitalized terms used herein
and defined in Section 1.01 are used herein as therein defined.

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Arrangers have arranged, and the Lenders are willing to make available to the
Borrowers, the credit facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2018 Convertible Notes” shall mean the Company’s 1.50% convertible senior notes
due June 1, 2018, issued pursuant to the 2018 Convertible Notes Indenture.

“2018 Convertible Notes Documents” shall mean the 2018 Convertible Notes and the
2018 Convertible Notes Indenture.

“2018 Convertible Notes Indenture” shall mean the Indenture, dated as of May 22,
2013, between the Company, as issuer, and U.S. Bank National Association, as
trustee, as supplemented by the First Supplemental Indenture, dated as of
May 22, 2013, by and between the Company and U.S. Bank National Association, as
trustee, as amended, modified or supplemented from time to time in respect of
the 2018 Convertible Notes in accordance with the terms hereof and thereof.

“2019 Convertible Notes” shall mean the Company’s 0.25% convertible senior notes
due March 1, 2019, issued pursuant to the 2019 Convertible Notes Indenture.

“2019 Convertible Notes Documents” shall mean the 2019 Convertible Notes and the
2019 Convertible Notes Indenture.

“2019 Convertible Notes Indenture” shall mean the Indenture, dated as of May 22,
2013, between the Company, as issuer, and U.S. Bank National Association, as
trustee, as supplemented by the Second Supplemental Indenture, dated as of
March 5, 2014, by and between the Company and U.S. Bank National Association, as
trustee, as amended, modified or supplemented from time to time in respect of
the 2019 Convertible Notes in accordance with the terms hereof and thereof.



--------------------------------------------------------------------------------

“2021 Convertible Notes” shall mean the Company’s 1.25% convertible senior notes
due March 1, 2021, issued pursuant to the 2021 Convertible Notes Indenture.

“2021 Convertible Notes Documents” shall mean the 2021 Convertible Notes and the
2021 Convertible Notes Indenture.

“2021 Convertible Notes Indenture” shall mean the Indenture, dated as of May 22,
2013, between the Company, as issuer, and U.S. Bank National Association, as
trustee, as supplemented by the Third Supplemental Indenture, dated as of
March 5, 2014, by and between the Company and U.S. Bank National Association, as
trustee, as amended, modified or supplemented from time to time in respect of
the 2021 Convertible Notes in accordance with the terms hereof and thereof.

“30-Day Excess Availability” shall mean, on a given date, the quotient obtained
by dividing (a) the sum of each day’s Excess Availability during the 30
consecutive day period immediately preceding such date (or, if shorter, the
period commencing on the Effective Date and ending on the day immediately
preceding such date) by (b) 30 (or, if applicable, the number of days (which is
less than 30) from the Effective Date to the day immediately preceding such
date).

“ABL Priority Collateral” shall mean (i) at any time when no Permitted
Additional Secured Indebtedness is outstanding, the Collateral, and (ii) at all
times when any Permitted Additional Secured Indebtedness is outstanding, “ABL
Priority Collateral” as defined in the Intercreditor Agreement (which shall be
defined on a basis customary for transactions of this type and, in any event,
shall include all cash and Cash Equivalents related to Accounts, all cash and
Cash Equivalents subject to a Cash Management Control Agreement, Accounts,
Pledged Equipment, Inventory (other than Gigafactory Assets), assets (other than
intellectual property) related to Accounts, Inventory and Pledged Equipment and
proceeds thereof of the Credit Parties) in each case constituting Collateral.

“Acceptable Appraisal” shall mean (a) in respect of Inventory, an appraisal of
the Inventory of the Borrowers from a third-party appraiser reasonably
satisfactory to the Administrative Agent for which the results of such appraisal
are in form and substance reasonably satisfactory to the Administrative Agent
(it being understood and agreed that the appraisal, dated April 23, 2015,
constitutes an Acceptable Appraisal) and (b) in respect of Equipment, an
appraisal of the Equipment of the U.S. Borrowers from a third-party appraiser
reasonably satisfactory to the Administrative Agent for which the results of
such appraisal are in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the appraisal, dated
April 22, 2015, constitutes an Acceptable Appraisal).

“Acceptable Existing Appraisal” shall mean, in respect of any Equipment and as
of any date, an Acceptable Appraisal in respect of substantially identical
Equipment, which Acceptable Appraisal (i) has been obtained within the prior six
months and (ii) has assigned a specific value to such substantially identical
Equipment.

“Acceptable Field Examination” shall mean a collateral examination of the
Inventory and the Accounts of the Borrowers, in scope, and from a third-party
consultant reasonably satisfactory to the Administrative Agent for which the
results of such collateral examination are in form and substance reasonably
satisfactory to the Administrative Agent.

“Acceptable Foreign Currency” shall mean any Foreign Currency (other than Euros)
(a) for which the LIBO Rate can be determined by reference to the applicable
Reuters screen as provided in the definition of “LIBO Rate” and (b) that has
been designated by the Administrative Agent as an Acceptable Foreign Currency at
the request of the Company and with the consent of (i) the Administrative Agent,
(ii) each Lender and (iii) with respect to any Letter of Credit to be
denominated in such Acceptable Foreign Currency, the applicable Issuing Lender
in respect of such Letter of Credit.

 

2



--------------------------------------------------------------------------------

“Acceptable Jurisdiction” shall mean, as of the Effective Date, the countries
listed on Schedule 1.01(d) to the Disclosure Letter; provided that the
Administrative Agent may, in its Permitted Discretion, add or remove countries
as Acceptable Jurisdictions by written notice to the Company.

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquisition” shall mean the acquisition of either (x) all or substantially all
of the assets of, or the assets constituting a business, division or product
line of, any Person not already a Subsidiary of the Company or (y) 100% of the
Equity Interests of any such Person, which Person shall, as a result of the
acquisition of such Equity Interests, become a Wholly-Owned Subsidiary of the
Company (or shall be merged with and into a Borrower or a Wholly-Owned
Subsidiary of the Company.

“Additional Appraisal/Exam Period” shall mean any time that Excess Availability
is less than 15% of the Total Revolving Loan Commitment; provided that (solely
for purposes of determining whether an Additional Appraisal/Exam Period is in
effect) at any time that the Total Borrowing Base is in excess of the Total
Revolving Loan Commitment, Excess Availability shall be deemed to be increased
in an amount (not to exceed 5% of the Total Revolving Loan Commitment) equal to
such excess.

“Additional Convertible Notes” shall mean unsecured convertible senior
securities of the Company issued pursuant to, and containing the requirements
of, clause (y) of Section 10.04(l) or Section 10.04(n), which unsecured
convertible senior securities are convertible into Equity Interests, cash or a
combination of cash and Equity Interests.

“Additional Convertible Notes Documents” shall mean any Additional Convertible
Notes and any Additional Convertible Notes Indenture.

“Additional Convertible Notes Indenture” shall mean each indenture (or similar
document) pursuant to which any Additional Convertible Notes are issued.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(e).

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Company or any Subsidiary
thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(e).

 

3



--------------------------------------------------------------------------------

“Agent Advance Period” shall have the meaning provided in Section 2.01(e).

“Agents” shall mean and include the Administrative Agent, the Collateral Agent,
the Syndication Agents and the Documentation Agent.

“Aggregate Dutch Borrower Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Dutch Borrower Revolving Loans outstanding at
such time (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Euros or any Acceptable Foreign Currency), (b) the aggregate
amount of all Letter of Credit Outstandings (for this purpose, using the
U.S. Dollar Equivalent of amounts denominated in Euros or any Acceptable Foreign
Currency) at such time in respect of Letters of Credit issued for the account of
any Dutch Borrower (exclusive of such Letter of Credit Outstandings which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Dutch Borrower Revolving Loans or Dutch Borrower
Swingline Loans) and (c) the aggregate principal amount of all Dutch Borrower
Swingline Loans outstanding at such time (exclusive of Dutch Borrower Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Dutch Borrower Revolving Loans).

“Aggregate Exposure” shall mean, at any time, the sum of (a) the Aggregate U.S.
Borrower Exposure at such time and (b) the Aggregate Dutch Borrower Exposure at
such time.

“Aggregate U.S. Borrower Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all U.S. Borrower Revolving Loans outstanding at
such time (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Euros or any Acceptable Foreign Currency), (b) the aggregate
amount of all Letter of Credit Outstandings (for this purpose, using the
U.S. Dollar Equivalent of amounts denominated in Euros or any Acceptable Foreign
Currency) at such time in respect of Letters of Credit issued for the account of
any U.S. Borrower (exclusive of such Letter of Credit Outstandings which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of U.S. Borrower Revolving Loans or U.S. Borrower
Swingline Loans) and (c) the aggregate principal amount of all U.S. Borrower
Swingline Loans outstanding at such time (exclusive of U.S. Borrower Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of U.S. Borrower Revolving Loans).

“Agreement” shall mean this credit agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Amortized Value” shall mean, as of any date of determination and with respect
to any Eligible Machinery and Equipment, the value of such Eligible Machinery
and Equipment determined by reference to the most recent Acceptable Appraisal of
such Eligible Machinery and Equipment and assuming monthly straight-line
amortization of the value thereof from the date (the “Amortization Commencement
Date”) that is one year after the date of such Acceptable Appraisal through the
date that is the seven-year anniversary of the Amortization Commencement Date.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, but not limited to,
the Foreign Corrupt Practices Act of 1977 and the United Kingdom Bribery Act
2010, each as amended, and the rules and regulations thereunder.

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Revolving Loans maintained as (A) Base Rate Loans, 0%, and (B) LIBOR Loans,
1.00%, and (ii) in the case of Swingline Loans, 0%.

 

4



--------------------------------------------------------------------------------

“Applicable Value” shall mean, as of any date of determination and with respect
to any Eligible Machinery and Equipment, (a) if the Administrative Agent has
received an Acceptable Appraisal in respect of such Eligible Machinery and
Equipment dated as of a date no more than 12 months prior to such date of
determination, the Net Orderly Liquidation Value of such Eligible Machinery and
Equipment and (b) otherwise, the Amortized Value of such Eligible Machinery and
Equipment.

“Arranger” shall mean each of Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc. and
Bank of America, N.A., in each case in its capacity as a joint lead arranger and
bookrunner for the credit facilities hereunder and any successor thereto.

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to a Credit Party of any asset (including any capital stock
or other securities of, or Equity Interests in, another Person).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed) or
such other form reasonably acceptable to the Administrative Agent and the
Company.

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or
equivalent governing body) of the applicable Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards or
certificates of incumbency on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, the chief financial
officer, the treasurer or the principal accounting officer of the Company, and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the applicable Credit Party.

“Available” shall mean, with respect to cash and Cash Equivalents, that either
(i) such cash and Cash Equivalents are owned by the Company or any of its
Domestic Subsidiaries or (ii) such cash and Cash Equivalents are owned by a
Foreign Subsidiary and are able to be repatriated to the Company or one or more
of its Domestic Subsidiaries; provided that with respect to this clause (ii),
such cash and Cash Equivalents shall be calculated net of any costs (including
taxes) that would be incurred in respect of such repatriation (as reasonably
determined by the Company).

“Available Currency” shall mean U.S. Dollars, Euros and any Acceptable Foreign
Currency.

“Availability” at any time shall mean the lesser of (i) the Total Borrowing Base
at such time and (ii) the Total Revolving Loan Commitment at such time.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of an Insolvency Proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership

 

5



--------------------------------------------------------------------------------

interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii)  1⁄2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, and (iii) the LIBO Rate for a LIBOR Loan denominated in U.S.
Dollars with a one month Interest Period commencing on such day plus 1.00%. For
purposes of this definition, the LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of LIBO Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each U.S. Dollar
Denominated Revolving Loan designated or deemed designated as a Base Rate Loan
by the relevant Borrower of such U.S. Dollar Denominated Revolving Loan at the
time of the incurrence thereof or conversion thereto.

“Basket-Related Permitted Indebtedness” shall have the meaning provided in the
definition of Permitted Ratio Indebtedness.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrower Obligations” shall mean the Dutch Borrower Obligations and/or the U.S.
Borrower Obligations, as applicable.

“Borrowing” shall mean the borrowing by a Borrower of one Type of Revolving Loan
from all the Lenders, or from the Swingline Lender in the case of Swingline
Loans, on a given date (or resulting from a conversion or conversions on such
date) having in the case of LIBOR Loans the same Interest Period, provided that
Base Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of
the related Borrowing of LIBOR Loans.

“Borrowing Base” shall mean the Dutch Borrowing Base, the U.S. Borrowing Base
and/or the Total Borrowing Base, as applicable.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(h).

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

 

6



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii), (iii) and (iv) below, any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close, (ii) with respect to all notices and determinations in connection with,
and payments of principal and interest on, LIBOR Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the London interbank market,
(iii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Euro Denominated Loans, any day which is
a Business Day described in clause (i) above and is also a TARGET Day and
(iv) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Loans made to a Dutch Borrower or Letters
of Credit issued to a Dutch Borrower, any day which is a Business Day described
in clause (i) above and which is also a day which is not a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in Amsterdam, the Netherlands or London, England.

“Calculation Period” shall mean, with respect to any event expressly required to
be calculated on a Pro Forma Basis pursuant to the terms of this Agreement, the
Test Period most recently ended prior to the date of such event for which
financial statements have been delivered to the Lenders pursuant to this
Agreement.

“Capital Expenditures” shall mean, with respect to any Person, all cash
expenditures by such Person which should be capitalized in accordance with GAAP.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles;
provided that Capitalized Lease Obligations shall not include any obligations in
respect of operating leases that are capitalized as a result of build-to-suit
lease accounting rules.

“Cash Credit” shall mean an amount equal to $500,000,000.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than 24
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within 12 months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s,
(iii) U.S. Dollar-denominated demand deposits or time deposits, certificates of
deposit and bankers acceptances of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s with maturities of not more
than 12 months from the date of acquisition by such Person, (iv) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than 12 months after the date of acquisition
by such Person, (vi) investments in money market funds regulated under Rule 2a-7
of the Investment Company Act of 1940, (vii) securities of the types described
in clause (ii) above having maturities of not more than 24 months from the date
of acquisition thereof so long as such securities are fully guaranteed for both
principal and interest by an irrevocable letter of credit issued by a commercial
bank with a minimum credit rating of Aa3 from

 

7



--------------------------------------------------------------------------------

Moody’s or AA- from Standard & Poor’s and at least $500,000,000 in consolidated
total assets, (viii) in the case of any Foreign Subsidiary of the Company,
substantially similar investments of the type described in clauses (i) though
(vii) above denominated in foreign currencies and from similarly capitalized and
rated foreign banks or other Persons in the jurisdiction in which such Foreign
Subsidiary is organized, and (ix) any other investments permitted by the
Company’s investment policy as such policy is in effect, and as disclosed to the
Administrative Agent, prior to the Effective Date, together with any amendments,
restatements, supplements or other modifications thereto that the Administrative
Agent shall have consented to for purposes of this definition (which consent
will not be unreasonably withheld or delayed).

“Cash Flow Revolving Indebtedness” shall have the meaning provided in
Section 10.04(q).

“Cash Flow Revolving Documents” shall mean, on and after the execution and
delivery thereof, each loan agreement, credit agreement, guaranty, security
agreement and other document relating to the incurrence or issuance of any Cash
Flow Revolving Indebtedness, as the same may be amended, modified, restated,
renewed, extended and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Cash Management Control Agreement” shall mean (i) (x) in respect of a Deposit
Account located in the United States, a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms
regarding the treatment of all cash and other amounts on deposit in the
respective Deposit Account governed by such Cash Management Control Agreement
consistent with the requirements of Section 5.03 and (y) in respect of a Deposit
Account located outside of the United States, an agreement in form and substance
reasonably satisfactory to the Administrative Agent perfecting the Lien of the
Administrative Agent in the amounts on deposit therein and containing terms
regarding the treatment of all cash and other amounts on deposit in the
respective Deposit Account governed by such Cash Management Control Agreement
consistent with the requirements of Section 5.03 and (ii) (x) in respect of a
securities account located in the United States, a “control agreement” in form
and substance reasonably acceptable to the Administrative Agent and containing
terms regarding the treatment of all securities and other amounts on deposit in
the respective securities account governed by such Cash Management Control
Agreement and (y) in respect of a securities account located outside of the
United States, an agreement in form and substance reasonably satisfactory to the
Administrative Agent perfecting the Lien of the Administrative Agent in the
securities and other amounts on deposit therein.

“Cash Management Reserve” shall mean a reserve established by the Administrative
Agent in connection with treasury, depositary or cash management services
(including, overnight overdraft services) provided to the Company and its
Subsidiaries, and automated clearinghouse transfers of funds, as adjusted from
time to time by the Administrative Agent in its Permitted Discretion to
reasonably reflect anticipated obligations under such services then provided or
outstanding.

“Change of Control” shall mean (i) the Company shall at any time cease to own,
directly or indirectly, 100% of the Equity Interests of each other Borrower,
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than a Permitted Holder, is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the Voting Stock of the Company
or (iii) a “change of control” or similar event (which, in the case of Permitted
Convertible Notes, shall include any “fundamental change”, “make-whole
fundamental change” or other similar event risk provision) shall occur as
provided in any Permitted Convertible Notes Document or any Permitted Additional
Indebtedness Document.

 

8



--------------------------------------------------------------------------------

“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Unless otherwise provided herein, section references to the Code are
to the Code, as in effect at the date of this Agreement and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including all Security Agreement Collateral,
all Mortgaged Properties (if any) and all cash and Cash Equivalents delivered as
collateral pursuant to Section 5.02 or 11.

“Collateral Agent” shall mean DBNY in its capacity as collateral agent for the
Secured Creditors pursuant to the Security Documents and shall include any
successor to the Collateral Agent as provided in Section 12.09.

“Collateralized Letter of Credit” shall have the meaning provided in
Section 3.02(b).

“Commingled Inventory” shall mean Inventory of any Borrower that is commingled
(whether pursuant to a consignment, a toll manufacturing agreement or otherwise)
with Inventory of another Person (other than a Borrower) at a location owned or
leased by any Borrower to the extent that such Inventory of the applicable
Borrower is not readily identifiable.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commitment Commission Percentage” shall mean 0.25% per annum; provided that
until the First Usage Date, the Commitment Commission Percentage shall be (i) 0%
for the period from the Effective Date until the date 30 days thereafter,
(ii) 0.125% per annum for the period from the date that is 30 days after the
Effective Date until the date that is 60 days after the Effective Date and
(iii) 0.25% thereafter. From and after any Extension with respect to any
Extended Revolving Loan Commitments and Extended Loans, the Commitment
Commission Percentage specified for such Extended Revolving Loan Commitments and
Extended Loans shall be those set forth in the applicable definitive
documentation thereof.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

“Company Common Stock” shall mean authorized shares of common stock of the
Company.

“Company Factory” shall mean (i) the Fremont Factory, (ii) the Company’s
manufacturing facility located in Lathrop, California, (iii) the Company’s
manufacturing facility located at 5640 Executive Parkway SE, Grand Rapids,
Michigan, and (iv) any other automotive manufacturing facilities established by
the Company from time to time and located in the United States (excluding any
Gigafactory).

 

9



--------------------------------------------------------------------------------

“Compliance Period” shall mean, subject to Section 3.02(b), any period
commencing on the date on which (a)(i) Designated Cash is less than the
Liquidity Threshold and (ii) Excess Availability is less than the greater of
(x) 10% of Availability at such time or (y) $20,000,000 and (b) ending on the
first date thereafter on which (i) Designated Cash is equal to or greater than
the Liquidity Threshold or (ii) Excess Availability is greater than the greater
of (x) 10% of Availability at such time and (y) $20,000,000 for 30 consecutive
days.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (w) any extraordinary gains or losses,
(x) any non-cash income, (y) any gains or losses from sales of assets other than
those assets sold in the ordinary course of business, or (z) any foreign
currency gains or losses) adjusted by (A) adding thereto (in each case to the
extent deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
or write-off of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit issuance and
facing fees (including Letter of Credit Fees and Facing Fees), commitment fees,
issuance costs and other transactional costs)) of the Company and its
Subsidiaries determined on a consolidated basis for such period, (ii) provision
for taxes based on income and foreign withholding taxes for the Company and its
Subsidiaries (including state, franchise, capital and similar taxes paid or
accrued) determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Company and its Subsidiaries
determined on a consolidated basis for such period, (iv) in the case of any
period, the amount of all fees and expenses incurred in connection with the
Transaction during such fiscal quarter, (v) any unusual or non-recurring cash
charges, (vi) any cash restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, system establishment
costs, excess pension charges, contract and lease termination costs and costs to
consolidate facilities and relocate employees) for such period (a)(x) incurred
in connection with an Acquisition consummated after the Effective Date or
(y) otherwise incurred in connection with the Company’s and its Subsidiaries’
operations in an aggregate amount for all cash charges added back pursuant to
this clause (vi) not to exceed 15% of Consolidated EBITDA in any Test Period
(calculated before giving effect to this clause (vi)), (vii) any expenses
incurred in connection with any actual or proposed Investment, incurrence or
repayment of Indebtedness, issuance of Equity Interests or acquisition or
disposition, in each case, outside the ordinary course of business for such
period, (viii) expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with an acquisition to the extent
reimbursed in cash to the Company or any of its Subsidiaries and such
indemnification payments are not otherwise included in Consolidated Net Income,
in each case, for such period, (ix) proceeds received by the Company or any of
its Subsidiaries from any business interruption insurance to the extent such
proceeds are not otherwise included in such Consolidated Net Income for such
period, (x) all other non-cash charges of the Company and its Subsidiaries
determined on a consolidated basis for such period, (xi) gross profit deferred
due to lease or sell-through accounting, and (xii) any expenses associated with
stock based compensation and (B) subtracting therefrom (to the extent not
otherwise deducted in determining Consolidated Net Income for such period)
(i) the amount of all cash payments or cash charges made (or incurred) by the
Company or any of its Subsidiaries for such period on account of any non-cash
charges added back to Consolidated EBITDA pursuant to preceding sub-clause
(A)(x) in a previous period and (ii) any unusual or non-recurring cash gains.
For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein.

Notwithstanding the foregoing, (1) Consolidated EBITDA shall be determined
(A) for the Test Period ending with the fiscal quarter ending March 31, 2015, by
multiplying Consolidated EBITDA for such fiscal quarter by 4, (B) for the Test
Period ending with the fiscal quarter ending June 30, 2015, by multiplying
Consolidated EBITDA for the two fiscal quarters then ended by 2, (C) for the
Test Period ending with the fiscal quarter ending September 30, 2015, by
multiplying Consolidated EBITDA for the

 

10



--------------------------------------------------------------------------------

three fiscal quarters then ended by 1.33 and (D) thereafter, as of any date of
determination, by determining Consolidated EBITDA for the Test Period most
recently ended and (2) notwithstanding the foregoing and solely for the purposes
of calculating the Total Leverage Ratio of the Company for purposes of Sections
10.04(d) and 10.04(n) and solely for any such calculation in respect of any Test
Period ended on or prior to December 31, 2016, Consolidated EBITDA for such Test
Period shall be Consolidated EBITDA for the two most recently ended fiscal
quarters for which financial statements are available multiplied by 2.

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Company and its Subsidiaries
(including all commissions, discounts and other commitment and banking fees and
charges (e.g., fees with respect to Interest Rate Protection Agreements and
Other Hedging Agreements, letter of credit issuance and facing fees (including
Letter of Credit Fees and Facing Fees) and other transactional costs) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, plus (ii) without duplication, that portion of
Capitalized Lease Obligations of the Company and its Subsidiaries on a
consolidated basis representing the interest factor for such period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP (after any
deduction for minority interests); provided that the following items shall be
excluded in computing Consolidated Net Income (without duplication): (i) the net
income (or loss) of any Person in which a Person or Persons other than the
Company and its Wholly-Owned Subsidiaries has an Equity Interest or Equity
Interests to the extent of such Equity Interests held by such Persons (provided
that the net income (or loss) included in the Company’s financial statements as
a result of variable interest entity accounting shall be excluded, except to the
extent of dividends received by the Company or any of its Wholly-Owned
Subsidiaries) and (ii) except for determinations expressly required to be made
on a Pro Forma Basis, the net income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Subsidiary.

“Consolidated Total Assets” shall mean, at any time of determination thereof,
the aggregate amount of all assets of the Company and its Subsidiaries as set
forth in the most recent consolidated balance sheet of the Company and its
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP.

“Consolidated Total Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) the principal amount (or accreted principal amount in the case
of Indebtedness issued with original issue discount) of all Indebtedness of the
Company and its Subsidiaries at such time of the type described in clauses (i),
(ii),(iii), (iv) and (v) of the definition of Indebtedness and (ii) all
Contingent Obligations of the Company and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clause;
provided that the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guarantees,
surety bonds and similar obligations issued for the account of the Company or
any of its Subsidiaries (but excluding, for avoidance of doubt, all unpaid
drawings or other matured monetary obligations owing in respect of such letters
of credit, bankers’ acceptances, bank guarantees, surety bonds, appeal bonds and
similar obligations) shall not be included in any determination of “Consolidated
Total Indebtedness”.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing

 

11



--------------------------------------------------------------------------------

or intended to guarantee any Indebtedness, leases, dividends or other
obligations (solely for the purpose of this definition, “primary obligations”)
of any other Person (solely for the purpose of this definition, the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the maximum
amount for which the guaranteeing person may be liable pursuant to the terms of
the instrument embodying such primary obligation.

“Controlled Securities Account” shall mean a securities account of a Credit
Party subject to a Cash Management Control Agreement.

“Convertible Notes Maturity Default” shall mean the occurrence of any of the
following events: (i) any of the Company’s 2018 Convertible Notes shall be
outstanding on April 1, 2018 and the sum of Unrestricted and Available cash and
Cash Equivalents of the Company and its Subsidiaries and Excess Availability as
of such date is not in excess of the principal amount of 2018 Convertible Notes
then outstanding plus $400,000,000 or (ii) any of the Company’s 2019 Convertible
Notes are outstanding on January 1, 2019 and the sum of Unrestricted and
Available cash and Cash Equivalents of the Company and its Subsidiaries and
Excess Availability as of such date is not in excess of the principal amount of
2019 Convertible Notes then outstanding plus $400,000,000.

“Core Deposit Accounts” shall mean, collectively, the Core U.S. Deposit Accounts
and the Core Dutch Deposit Accounts.

“Core Dutch Deposit Account” shall have the meaning provided in Section 5.03(c).

“Core U.S. Deposit Account” shall have the meaning provided in Section 5.03(b).

“Credit Account” shall have the meaning provided in Section 5.03(f).

“Credit Documents” shall mean this Agreement, each Guaranty, each Security
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Incremental Commitment Agreement, each Joinder
Agreement, the Intercreditor Agreement and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

“Credit Party” shall mean each U.S. Credit Party and each Dutch Credit Party.

 

12



--------------------------------------------------------------------------------

“Customer Deposit Reserve” shall mean a reserve established by the
Administrative Agent in connection with customer deposits in respect of motor
vehicles that are in production (as recorded in final assembly work in process
inventory), are Eligible Finished Goods Inventory or are Eligible In-Transit
Inventory, as adjusted from time to time by the Administrative Agent in its
Permitted Discretion.

“Customer Lease Agreement” shall mean a lease agreement entered into with a
customer, pursuant to which such customer agrees to lease an Energy Storage
System.

“DB Account” shall mean each DB Netherlands Account and each DB U.S. Account.

“DB Netherlands Account” shall have the meaning provided in Section 5.03(e).

“DB U.S. Account” shall have the meaning provided in Section 5.03(d).

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation by merger, consolidation or otherwise.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund its portion
of any Borrowing (including a Mandatory Borrowing), (ii) fund any portion of its
participations in Letters of Credit or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Lender Party in writing (and such Lender Party has notified the Company or the
Administrative Agent thereof in writing), or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, an
Issuing Lender or the Swingline Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the receipt by
the Administrative Agent, the applicable Issuing Lender or the Swingline Lender,
as applicable, of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Designated Cash” shall mean, at any time, the U.S. Dollar Equivalent of the
aggregate amount of U.S. Dollars and Cash Equivalents of the U.S. Borrowers and
U.S. Guarantors that is (a) Unrestricted, (b) deposited in a Deposit Account or
securities account located in the United States that is subject to a Cash
Management Control Agreement in favor of the Administrative Agent, (c) subject
to a First Priority Lien in favor of the Collateral Agent on behalf of the
Secured Creditors, (d) subject to no other Liens other than Permitted Cash
Management Liens and (e) not Eligible U.S. Cash and Cash Equivalents.

 

13



--------------------------------------------------------------------------------

“Dilution Percentage” shall mean the average of the rolling twelve month
dilution percentages, calculated to the first decimal place, determined for the
Company’s most recently completed twelve month period, which shall be measured
at the end of the second month of each fiscal quarter of the Company most
recently ended. The dilution percentage shall equal (a) in respect of the U.S.
Borrowers, the proportion of (i) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos, and other dilutive items with
respect to Accounts of the U.S. Borrowers for such twelve monthly period,
divided by (ii) gross billings of the U.S. Borrowers for such twelve monthly
period and (b) in respect of the Dutch Borrowers, the proportion of (i) bad debt
write-downs or write-offs, discounts, returns, promotions, credits, credit
memos, and other dilutive items with respect to Accounts of the Dutch Borrowers
for such twelve monthly period, divided by (ii) gross billings of the Dutch
Borrowers for such twelve monthly period.

“Dilution Reserve” shall mean a reserve against the applicable Borrowing Base in
an amount equal to the percentage (calculated to the first decimal place) that
the Dilution Percentage exceeds 5%.

“Disclosure Letter” shall mean the disclosure letter, dated as of the Effective
Date, delivered by Company to the Administrative Agent for the benefit of the
Lenders.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners or members in their capacity as such or authorized or
made any other distribution, payment or delivery of property (other than common
Equity Interests of such Person or Preferred Equity of such Person meeting the
requirements of Qualified Preferred Stock) or cash to its stockholders, partners
or members in their capacity as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any other Equity Interests outstanding on or
after the Effective Date, or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date. Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person to any other Person (solely in such other Person’s capacity as an equity
holder of such Person) with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes. For the avoidance of doubt, no conversion
or Net Share Settlement of Permitted Convertible Notes, nor performance of
obligations under any Issuer Option shall constitute a Dividend.

“Documentation Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as documentation agent for the Lenders hereunder and under the other
Credit Documents.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia (other than (i) any such Subsidiary where all or
substantially all of its assets consist of Equity Interests of one or more
Foreign Subsidiaries (for this purpose, determined without giving effect to this
parenthetical) that are controlled foreign corporations as defined in
Section 957 of the Code or intercompany obligations owed or treated as owed by
one or more Foreign Subsidiaries that are controlled foreign corporations as
defined in Section 957 of the Code and (ii) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary).

 

14



--------------------------------------------------------------------------------

“Dominion Period” shall mean any period (a) commencing on the date on which
(x) an Event of Default has occurred and is continuing or (y) Excess
Availability is less than the greater of (i) 10% of Availability at such time
and (ii) $20,000,000 for a period of five consecutive Business Days and
(b) ending on the first date thereafter on which (1) no Event of Default exists
and (2) in the case of a Dominion Period commencing as a result of clause (a)(y)
above, Excess Availability has been equal to or greater than the greater of
(i) 10% of Availability at such time and (ii) $20,000,000 for 30 consecutive
days.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Dutch Borrower” and “Dutch Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.

“Dutch Borrower Loans” shall mean each Dutch Borrower Revolving Loan and each
Dutch Borrower Swingline Loan.

“Dutch Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any Dutch Borrower.

“Dutch Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“Dutch Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“Dutch Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(b).

“Dutch Borrower Swingline Note” shall have the meaning provided in
Section 2.05(a).

“Dutch Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(h) equal to, without
duplication:

(a) the sum of

(i) 100% of the U.S. Dollar Equivalent of Eligible Dutch Cash and Cash
Equivalents,

(ii) 85% of Eligible Dutch Accounts,

(iii) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch
Vendor In-Transit Inventory,

(iv) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch Raw
Materials Inventory,

(v) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch WIP
Inventory,

(vi) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch
Service Parts Inventory;

(vii) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch
Finished Goods Inventory and

 

 

15



--------------------------------------------------------------------------------

(viii) 85% of the then extant Net Orderly Liquidation Value of Eligible Dutch
In-Transit Inventory, minus

(b) the sum (without duplication) of any Reserves (including the Dutch Priority
Payables Reserve and without duplication of any Inventory Reserve) then
established by the Administrative Agent with respect to the Dutch Borrowing
Base;

provided, however, that (i) Eligible Dutch Inventory shall only be included in
the Dutch Borrowing Base to the extent that the Administrative Agent shall have
received an Acceptable Appraisal in respect of such Eligible Dutch Inventory and
(ii) the Eligible Inventory included in the Borrowing Base pursuant to clauses
(a)(iii) through (viii) above shall be calculated net of any applicable
Inventory Reserves. The Administrative Agent shall have the right (but no
obligation) to review such computations and if, in its Permitted Discretion,
such computations have not been calculated in accordance with the terms of this
Agreement, the Administrative Agent shall have the right to correct any such
errors in such manner as it shall determine in its Permitted Discretion and the
Administrative Agent will notify the Company promptly after making any such
correction. Notwithstanding the foregoing, to the extent that an Acceptable
Field Examination in respect of Accounts of the Dutch Borrowers is not provided
to the Administrative Agent on or prior to the Effective Date, the advance rate
in respect of Eligible Dutch Accounts shall be 70% until the earlier of
(x) receipt of an Acceptable Field Examination in respect thereof and (y) the
90th day after the Effective Date (it being understood that if an Acceptable
Field Examination in respect thereof is not provided on or prior to the 90th day
after the Effective Date, after such 90th day the advance rate in respect of
Eligible Dutch Accounts shall be 0% until receipt of such Acceptable Field
Examination).

“Dutch Civil Code” shall mean the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch Collection Banks” shall have the meaning provided in Section 5.03(c).

“Dutch Corresponding Debt” shall mean the Obligations of a Dutch Credit Party
under or in connection with the Credit Documents.

“Dutch Credit Parties” shall mean each Dutch Borrower and each Dutch Subsidiary
Guarantor.

“Dutch General Security Agreement” shall mean the Dutch Security Agreement,
dated as of the Effective Date, in the form of Exhibit I-3, as amended,
modified, restated and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Dutch Guarantors” shall mean and include each Dutch Borrower (in its capacity
as a guarantor under the Dutch Guaranty) and each Dutch Subsidiary Guarantor.

“Dutch Guaranty” shall mean the Dutch Guaranty, dated as of the Effective Date,
in the form of Exhibit G-1, as amended, modified, restated and/or supplemented
from time to time in accordance with the terms hereof and thereof.

“Dutch Insolvency Law” shall mean any of Faillissementswet,
Insolventieverordening (EC) 1346/2000 and Invorderingswet 1990, each as now and
hereafter in effect, and any successors to such statutes and any proceeding
under applicable corporate law seeking an arrangement or compromise of any debts
of the corporation, or a stay of proceedings to enforce any claims of the
corporation’s creditors against it.

 

16



--------------------------------------------------------------------------------

“Dutch Inventory Security Agreement” shall mean the Security Agreement
(Inventory), dated as of the Effective Date, in the form of Exhibit I-1, as
amended, modified, restated and/or supplemented from time to time in accordance
with the terms hereof and thereof.

“Dutch Parallel Debt” shall have the meaning provided in Section 12.12(a).

“Dutch Priority Payables” shall mean, at any time, with respect to any Credit
Party which has employees in the Netherlands or otherwise carries on business in
the Netherlands or which leases, sells or otherwise owns goods in the
Netherlands or has Accounts with Account Debtors located in the Netherlands, the
aggregate amount of any liabilities of such Credit Party which are secured by a
security interest, pledge, lien, charge, right or claim on any Collateral or the
holder of which enjoys a right, in each case, pursuant to any applicable law,
rule or regulation and which trust, security interest, pledge, lien, charge,
right or claim ranks or is capable of ranking in priority to or pari passu with
one or more of the Liens granted in the Security Documents.

“Dutch Priority Payables Reserve” shall mean, on any date of determination for
the Dutch Borrowing Base, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion in such amount as the
Administrative Agent may reasonably determine in respect of Dutch Priority
Payables of the Dutch Credit Parties.

“Dutch Receivables Security Agreement” shall mean the Security Agreement
(Receivables), dated as of the Effective Date, in the form of Exhibit I-2, as
amended, modified, restated and/or supplemented from time to time in accordance
with the terms hereof and thereof.

“Dutch Retention of Title Reserve” shall mean, on any date of determination for
the Dutch Borrowing Base, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion for amounts of any claims
preferred by law which rank or are capable of ranking senior to the Obligations.

“Dutch Security Agreements” shall mean the Dutch Inventory Security Agreement,
the Dutch Receivables Security Agreement and the Dutch General Security
Agreement.

“Dutch Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized, or established in the Netherlands or any province or
territory thereof.

“Dutch Subsidiary Guarantor” shall mean each Wholly-Owned Dutch Subsidiary of
Tesla B.V. (other than any Dutch Borrower, any Securitization Subsidiary, any
Excluded Energy Storage Subsidiary and any Immaterial Subsidiary), whether
existing on the Effective Date or established, created or acquired after the
Effective Date, in each case unless and until such time as the respective
Wholly-Owned Dutch Subsidiary is released from all of its obligations under the
Security Documents to which it is a party in accordance with the terms and
provisions thereof.

“ECP” shall have the meaning set forth in the definition of Excluded Swap
Obligation.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Accounts” shall mean each Account created by any of the Borrowers in
the ordinary course of its business, that arises out of its sale of goods or its
rendition of services or that is a Permitted Bank Financing Account, that
complies in all material respects with each of the representations and
warranties respecting Eligible Accounts made in the Credit Documents, that are
reflected in the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 9.01(h) and

 

17



--------------------------------------------------------------------------------

that are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may only be
revised or any new criteria for Eligible Accounts may only be established by the
Administrative Agent in its Permitted Discretion based on either (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no written notice thereof from a Borrower prior to the
date hereof, in either cause under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the value or collectability of
the Accounts as determined by the Administrative Agent in its Permitted
Discretion. In determining the amount to be included, Eligible Accounts shall be
calculated net of unapplied cash, any and all returns, accrued rebates,
discounts (which may, at the Administrative Agent’s option in its Permitted
Discretion, be calculated on shortest terms), credits or allowances of any
nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time. Eligible
Accounts shall not include the following:

(a) Accounts which either (x) are more than 90 days past due or (y) are unpaid
more than 120 days after the original invoice date; provided that a Permitted
Bank Financing Account shall not be eligible if it is (i) more than 15 days past
due or (ii) unpaid more than 30 days after the original invoice date;

(b) Accounts owed by an Account Debtor where 50% or more of the total amount of
all Accounts owed by that Account Debtor are deemed ineligible under clause
(a)(x) above or clause (i) of the proviso to clause (a) above;

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Credit Party (other than any Affiliate set forth on Schedule 1.01(e) to the
Disclosure Letter) or (ii) an employee or agent (other than bona fide resellers)
of any Credit Party;

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional (other than, for the avoidance of doubt, a rental or
lease basis although the portion (if any) of the Accounts in excess of the
amount at any time and from time to time subject to a Reserve for returns in the
ordinary course of business may be deemed Eligible Accounts);

(e) Accounts that are not payable in U.S. Dollars, provided that Eligible
Accounts of any Dutch Borrower also may be payable in Euros;

(f) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or an Acceptable Jurisdiction,
(B) maintains its Chief Executive Office in the United States or an Acceptable
Jurisdiction, or (C) is organized under the laws of the United States or an
Acceptable Jurisdiction or any state, province, territory or other subdivision
thereof; (ii) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent, in its Permitted Discretion (as to
form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (iii) such Account is subject to credit insurance
payable to the Administrative Agent issued by an insurer and on terms and in an
amount (net of any applicable deductibles) deemed acceptable to the
Administrative Agent in its Permitted Discretion; provided that with respect to
a Permitted Bank Financing Account, the only Acceptable Jurisdictions shall be
Canada and the Netherlands; provided further that this clause (f) shall not
exclude any Accounts (other than Permitted Bank Financing Accounts) of a
Permitted Foreign Account Debtor that would otherwise constitute Eligible
Accounts;

 

18



--------------------------------------------------------------------------------

(g) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;

(h) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive of Accounts with respect to which the applicable Borrower has
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act of 1940 (31 USC Section 3727));

(i) Accounts with respect to which the Account Debtor is any state government of
the United States or any department, agency, municipality or political
subdivision thereof (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of the
Administrative Agent, with the state law (if any) that is the substantial
equivalent of the Assignment of Claims Act of 1940 (31 USC Section 3727)),
unless the Account is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent;

(j) (i) Accounts with respect to which the Account Debtor is a creditor of any
Credit Party or any Subsidiary of a Credit Party and such Account Debtor has
asserted in writing a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback,
(iii) that portion of Accounts that constitute service charges, late fees or
finance charges and (iv) Accounts less than 120 days past the original invoice
date related to invoices that have been partially paid unless the Company
reasonably believes in good faith that such Accounts will be fully paid and such
Accounts are not otherwise excluded from being Eligible Accounts;

(k) Accounts with respect to an Account Debtor whose total obligations owing to
the Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by the Administrative Agent, in each case in
its Permitted Discretion, if the creditworthiness of such Account Debtor
deteriorates or is otherwise unacceptable to the Administrative Agent) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit; provided that the foregoing percentage
shall be (x) in respect of any Specified Account Debtor, the percentage set
forth on Schedule 1.01(c) to the Disclosure Letter with respect to such
Specified Account Debtor (as such Schedule may be updated from time to time in
the Permitted Discretion of the Administrative Agent with written notice to the
Company) and (y) in respect of any Account Debtor that has an Investment Grade
Rating, 40% (with such percentage being subject to reduction by the
Administrative Agent in its Permitted Discretion as set forth in the immediately
preceding parenthetical).

 

19



--------------------------------------------------------------------------------

(l) Accounts (w) with respect to which (i) an Insolvency Proceeding has been
commenced by or against the Account Debtor (or, to the knowledge of a
Responsible Officer of any Borrower, a controlling Affiliate thereof) or
(ii) the Account Debtor (or, to the knowledge of a Responsible Officer of any
Borrower, such controlling Affiliate) has failed, has suspended or ceased doing
business, or, to the knowledge of a Responsible Officer of any Borrower, is
liquidating, dissolving or winding up its affairs or (iii) the applicable
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process, (x) the collection of which the Administrative
Agent, in its Permitted Discretion, believes to be doubtful by reason of the
Account Debtor’s financial condition, upon notice thereof to the Company, or
(y) which have been placed with a collection agency;

(m) Accounts that are not subject to a valid and perfected First Priority Lien
in favor of the Collateral Agent pursuant to a Security Document;

(n) Accounts with respect to which the services giving rise to such Account have
not been performed, invoiced and/or billed to the Account Debtor; provided that
the foregoing shall not exclude any Account in respect of the sale of a motor
vehicle solely because a de minimis portion of such Account relates to future
services to be provided in respect of such motor vehicle;

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services; provided that
the foregoing shall not exclude any Account in respect of the sale of a motor
vehicle solely because a de minimis portion of such Account relates to future
services to be provided in respect of such motor vehicle;

(p) Accounts with respect to which any return, rejection or repression of any of
the merchandise giving rise to such Account has occurred;

(q) Accounts with respect to which the sale to the respective Account Debtor is
“cash on delivery”;

(r) Accounts that are evidenced by Chattel Paper or an instrument of any kind or
have been reduced to a judgment;

(s) Accounts with respect to which the applicable Borrower has made any
agreement with any Account Debtor for any deduction therefrom (but only to the
extent of such deductions from time to time), except for discounts or allowances
made in the ordinary course of business for prompt payment and except for volume
discounts, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto and except for
returns, rebates or credits reflected in the calculation of the face value of
each such amount;

(t) Accounts that are not payable to a U.S. Borrower or Dutch Borrower, as
applicable;

(u) Accounts to the extent representing unapplied cash balances; or

 

20



--------------------------------------------------------------------------------

(v) Accounts that are otherwise unacceptable to the Administrative Agent in its
Permitted Discretion.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts (including for estimates, chargeback or other
accrued liabilities or offsets to adjust for material claims, offsets, defenses
or counterclaims or other material disputes with an Account Debtor) from time to
time in its Permitted Discretion; provided that with respect to facts or events
known to the Administrative Agent prior to the Effective Date, the
Administrative Agent may impose new Reserves only to reflect a change in
circumstances, events, conditions, contingencies or risks in respect of such
facts or events.

“Eligible Cash and Cash Equivalents” shall mean currency consisting of U.S.
Dollars, Euros or Cash Equivalents that is (a) Unrestricted, (b) deposited in a
Deposit Account or securities account that is subject to a Cash Management
Control Agreement in favor of the Administrative Agent, (c) subject to a First
Priority Lien in favor of the Collateral Agent on behalf of the Secured
Creditors and (d) subject to no other Liens other than Permitted Cash Management
Liens.

“Eligible Dutch Accounts” shall mean the Eligible Accounts owned by any Dutch
Borrower.

“Eligible Dutch Cash and Cash Equivalents” shall mean the Eligible Cash and Cash
Equivalents owned by any Dutch Borrower that is reflected in the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 9.01(h).

“Eligible Dutch Finished Goods Inventory” shall mean the Eligible Finished Goods
Inventory owned by any Dutch Borrower.

“Eligible Dutch In-Transit Inventory” shall mean the Eligible In-Transit
Inventory owned by any Dutch Borrower.

“Eligible Dutch Inventory” shall mean Eligible Dutch Finished Goods Inventory,
Eligible Dutch In-Transit Inventory, Eligible Dutch Raw Materials Inventory and
Eligible Dutch WIP Inventory.

“Eligible Dutch Raw Materials Inventory” shall mean the Eligible Raw Materials
Inventory owned by any Dutch Borrower.

“Eligible Dutch Service Parts Inventory” shall mean the Eligible Service Parts
Inventory owned by any Dutch Borrower.

“Eligible Dutch Vendor In-Transit Inventory” shall mean the Eligible Vendor
In-Transit Inventory owned by any Dutch Borrower.

“Eligible Dutch WIP Inventory” shall mean the Eligible WIP Inventory owned by
any Dutch Borrower.

“Eligible Finished Goods Inventory” shall mean Eligible Inventory consisting of
finished goods available for sale (as determined in a manner acceptable to the
Administrative Agent in its Permitted Discretion and consistent with past
practices).

“Eligible In-Transit Inventory” shall mean all Eligible Inventory (other than
Eligible Raw Materials Inventory):

 

21



--------------------------------------------------------------------------------

(a) for which title remains with the applicable Borrower,

(b) which is fully insured in such amounts, with insurance companies and subject
to such deductibles as are reasonably satisfactory to the Administrative Agent
in its Permitted Discretion,

(c) which is (i) with respect to Inventory owned by a U.S. Borrower, in-transit
in the United States and (ii) with respect to Inventory owned by a Dutch
Borrower, in-transit in the United States, in the Netherlands or from the United
States to the Netherlands and

(d) which otherwise would constitute Eligible Inventory.

“Eligible Inventory” shall mean all of the Inventory owned by any of the
Borrowers (and for which the applicable Borrower has good title to such
Inventory) that is reflected in the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 9.01(h), except any
Inventory as to which any of the exclusionary criteria set forth below applies.
Eligible Inventory shall not include any Inventory of a Borrower that:

(a) is excess, obsolete, unsalable, shopworn, Used, seconds, damaged, unfit for
sale or constitutes Material Review Board Inventory;

(b) is not subject to a First Priority Lien in favor of the Collateral Agent on
behalf of the Secured Creditors;

(c) is not owned by a Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure the
applicable Borrower’s performance with respect to that Inventory), except the
First Priority Lien in favor of the Collateral Agent, on behalf of the Secured
Creditors, the junior Permitted Liens under Section 10.01(s) and First Priority
Priming Liens (subject to Reserves established by the Administrative Agent in
accordance with the provisions of this Agreement and in respect of such
Permitted Liens);

(d) (i) is not located on premises owned, leased or rented by a Borrower, and in
the case of leased or rented premises unless either (x) a reasonably
satisfactory Landlord Personal Property Collateral Access Agreement has been
delivered to the Administrative Agent or (y) Rent Reserves reasonably
satisfactory to the Administrative Agent in its Permitted Discretion have been
established with respect thereto or (ii) is stored with a bailee or
warehouseman, unless either (x) a reasonably satisfactory and acknowledged
bailee or warehouseman letter has been received by the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent in its
Permitted Discretion have been established with respect thereto, or (iii) is
located at an owned location subject to a mortgage or other security interest in
favor of a creditor other than the Collateral Agent or the junior Permitted
Liens under Section 10.01(s) unless either (x) a Landlord Personal Property
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto; provided that the foregoing shall not exclude
any Inventory of a Borrower that would otherwise constitute Eligible In-Transit
Inventory or Eligible Vendor In-Transit Inventory;

(e) is placed on consignment unless Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto;

 

22



--------------------------------------------------------------------------------

(f) is in transit; provided that the foregoing shall not exclude any Inventory
of a Borrower that would otherwise constitute Eligible In-Transit Inventory or
Eligible Vendor In-Transit Inventory;

(g) is covered by a negotiable document of title, unless, at the Administrative
Agent’s request, such document has been delivered to the Collateral Agent or an
agent thereof and such Borrower takes such other actions as the Administrative
Agent reasonably requests in order to create a perfected First Priority security
interest in favor of the Collateral Agent in such Inventory with all necessary
endorsements, free and clear of all Liens except those in favor of the
Collateral Agent on behalf of the Secured Creditors, the junior Permitted Liens
under Section 10.01(s) and First Priority Priming Liens (subject to Reserves
established by the Administrative Agent in accordance with the provisions of
this Agreement and in respect of such Permitted Liens and the amount of any
shipping fees, costs and expenses shall be reflected in Reserves); provided that
the foregoing shall not exclude any Inventory of a Borrower that would otherwise
constitute Eligible In-Transit Inventory or Eligible Vendor In-Transit
Inventory;

(h) consists of goods that constitute spare parts (not intended for sale or
consumer use), packaging and shipping materials, Merchandise, or supplies used
or consumed in a U.S. Borrower’s business;

(i) consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Borrower or Subsidiary thereof;

(j) is manufactured, assembled or otherwise produced in violation of the Fair
Labor Standards Act and subject to the “hot goods” provisions contained in Title
25 U.S.C. 215(a)(i);

(k) is not covered by casualty insurance required by the terms of this
Agreement;

(l) consists of goods which have been returned or rejected by the buyer and are
not in salable condition;

(m) breaches in any material respect any of the representations or warranties
pertaining to such Inventory set forth in any Credit Document;

(n) does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;

(o) is Commingled Inventory;

(p) (i) with respect to any Inventory owned by a U.S. Borrower, is located
outside of the United States and (ii) with respect to Inventory owned by a Dutch
Borrower, is located outside of the United States or the Netherlands; provided
that the foregoing shall not exclude (x) any Inventory of a Dutch Borrower that
is in transit from the United States to the Netherlands that would otherwise
constitute Eligible In-Transit Inventory and (y) any Inventory of a Borrower
that is in transit to any Company Factory that would otherwise constitute
Eligible Vendor In-Transit Inventory;

(q) is out for delivery to the purchaser thereof or has been delivered to a
common carrier for delivery to the purchaser thereof;

 

23



--------------------------------------------------------------------------------

(r) is subject to a license agreement or other arrangement with a third party
which, in the Administrative Agent’s Permitted Discretion, restricts the ability
of the Administrative Agent or the Collateral Agent to exercise its rights under
the Credit Documents with respect to such Inventory unless such third party has
entered into an agreement in form and substance reasonably satisfactory to the
Administrative Agent permitting the Administrative Agent or the Collateral Agent
to exercise its rights with respect to such Inventory or the Administrative
Agent has otherwise agreed to allow such Inventory to be eligible in the
Administrative Agent’s Permitted Discretion;

(s) consists of Hazardous Materials or goods that can be transported or sold
only with licenses that are not readily available;

(t) consists of goods for which a certificate of title has been issued;

(u) is repriced down or the market value of which is lower than the cost thereof
(to the extent of the amount of such write-down or reduction in market value);

(v) consists of Gigafactory Assets;

(w) is Inventory in respect of which there is a related Eligible Account; or

(x) is otherwise unacceptable to the Administrative Agent in its Permitted
Discretion.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion; provided that with respect to Reserves established on the Effective
Date and facts or events known to the Administrative Agent prior to the
Effective Date, the Administrative Agent may impose new Reserves only to reflect
a change in circumstances, events, conditions, contingencies or risks in respect
of such facts or events. The criteria for Eligible Inventory may only be revised
or any new criteria for Eligible Inventory may only be established by the
Administrative Agent in its Permitted Discretion based on either (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no notice thereof from a Borrower prior to the date
hereof, in either cause under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Inventory as determined by
the Administrative Agent in its Permitted Discretion.

“Eligible Machinery and Equipment” shall mean all of the Equipment owned by any
of the U.S. Borrowers (and for which the applicable Borrower has good title to
such Equipment) that is reflected in the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 9.01(h), except any
Equipment as to which any of the exclusionary criteria set forth below applies.
Eligible Machinery and Equipment shall not include any Equipment of the U.S.
Borrowers that:

(a) is excess, obsolete, unsalable, shopworn, seconds, damaged or unfit for
sale;

(b) is not subject to a First Priority Lien in favor of the Collateral Agent on
behalf of the Secured Creditors;

(c) is not owned by a U.S. Borrower free and clear of all Liens and rights of
any other Person, except the First Priority Lien in favor of the Collateral
Agent, on behalf of the Secured Creditors, the junior Permitted Liens under
Section 10.01(s) and First Priority Priming Liens (subject to Reserves
established by the Administrative Agent in accordance with the provisions of
this Agreement and in respect of such Permitted Liens);

 

24



--------------------------------------------------------------------------------

(d) (i) is not located on premises owned, leased or rented by a U.S. Borrower,
and in the case of leased or rented premises unless either (x) a reasonably
satisfactory Landlord Personal Property Collateral Access Agreement has been
delivered to the Administrative Agent or (y) Rent Reserves reasonably
satisfactory to the Administrative Agent in its Permitted Discretion have been
established with respect thereto or (ii) is stored with a bailee or
warehouseman, unless either (x) a reasonably satisfactory and acknowledged
bailee or warehouseman letter has been received by the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent in its
Permitted Discretion have been established with respect thereto, or (iii) is
located at an owned location subject to a mortgage or other security interest in
favor of a creditor other than the Collateral Agent or the junior Permitted
Liens under Section 10.01(s) unless either (x) a Landlord Personal Property
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto;

(e) is in transit;

(f) is not covered by casualty insurance required by the terms of this
Agreement;

(g) breaches in any material respect any of the representations or warranties
pertaining to such Equipment set forth in any Credit Document;

(h) is subject to a license agreement or other arrangement with a third party
which, in the Administrative Agent’s Permitted Discretion, restricts the ability
of the Administrative Agent or the Collateral Agent to exercise its rights under
the Credit Documents with respect to such Equipment unless such third party has
entered into an agreement in form and substance reasonably satisfactory to the
Administrative Agent permitting the Administrative Agent or the Collateral Agent
to exercise its rights with respect to such Equipment or the Administrative
Agent has otherwise agreed to allow such Equipment to be eligible in the
Administrative Agent’s Permitted Discretion;

(i) is located outside of the United States; or

(j) is otherwise unacceptable to the Administrative Agent in its Permitted
Discretion.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Machinery and Equipment from time to time in its
Permitted Discretion; provided that with respect to facts or events known to the
Administrative Agent prior to the Effective Date, the Administrative Agent may
impose new Reserves only to reflect a change in circumstances, events,
conditions, contingencies or risks in respect of such facts or events. The
criteria for Eligible Machinery and Equipment may only be revised or any new
criteria for Eligible Machinery and Equipment may only be established by the
Administrative Agent in its Permitted Discretion based on either (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no notice thereof from a Borrower prior to the date
hereof, in either cause under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Equipment as determined by
the Administrative Agent in its Permitted Discretion.

 

25



--------------------------------------------------------------------------------

“Eligible Raw Materials Inventory” shall mean all Eligible Inventory consisting
of raw materials (as determined in a manner acceptable to the Administrative
Agent in its Permitted Discretion and consistent with past practices).

“Eligible Service Parts Inventory” shall mean all Eligible Inventory consisting
of service parts (as determined in a manner acceptable to the Administrative
Agent in its Permitted Discretion and consistent with past practices).

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates, any natural person and any person that at the time of determination
is a Defaulting Lender.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by any U.S.
Borrower.

“Eligible U.S. Cash and Cash Equivalents” shall mean the Eligible Cash and Cash
Equivalents owned by any U.S. Borrower that is reflected in the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 9.01(h).

“Eligible U.S. Finished Goods Inventory” shall mean the Eligible Finished Goods
Inventory owned by any U.S. Borrower.

“Eligible U.S. In-Transit Inventory” shall mean the Eligible In-Transit
Inventory owned by any U.S. Borrower.

“Eligible U.S. Inventory” shall mean all Eligible U.S. Finished Goods Inventory,
Eligible U.S. In-Transit Inventory, Eligible U.S. Raw Materials Inventory and
Eligible U.S. WIP Inventory.

“Eligible U.S. Raw Materials Inventory” shall mean the Eligible Raw Materials
Inventory owned by any U.S. Borrower.

“Eligible U.S. Service Parts Inventory” shall mean the Eligible Service Parts
Inventory owned by any U.S. Borrower.

“Eligible U.S. Vendor In-Transit Inventory” shall mean the Eligible Vendor
In-Transit Inventory owned by any U.S. Borrower.

“Eligible U.S. WIP Inventory” shall mean the Eligible WIP Inventory owned by any
U.S. Borrower.

“Eligible Vendor In-Transit Inventory” shall mean all Eligible Raw Materials
Inventory:

(a) for which the purchase order is in the name of the applicable Borrower and
title has passed to such Borrower,

(b) which have been shipped by FOB shipment (seller’s location),

(c) for which the applicable Borrower does not have actual possession,

(d) which is fully insured in such amounts, with insurance companies and subject
to such deductibles as are satisfactory to the Administrative Agent in its
Permitted Discretion,

 

26



--------------------------------------------------------------------------------

(e) which is in-transit to any Company Factory and

(f) which otherwise would constitute Eligible Inventory.

“Eligible WIP Inventory” shall mean all Eligible Inventory consisting of
work-in-process related to the manufacturing of automobiles (as determined in a
manner acceptable to the Administrative Agent in its Permitted Discretion and
consistent with past practices).

“Energy Storage Agreement” shall mean a battery services contract, a shared
revenue and cost avoidance contract, a capacity contract, demand response
contract or similar agreement.

“Energy Storage Assets” shall mean Energy Storage Systems, Host Customer
Agreements and Projects and Equity Interests in Excluded Energy Storage
Subsidiaries.

“Energy Storage Systems” shall mean all parts of an energy storage system,
including batteries, wiring and other electrical devices, conduit, housings,
hardware, remote monitoring equipment, connectors, meters, disconnects and other
related devices.

“Energy Storage Working Capital Facility” shall mean a credit facility providing
working capital or warehouse financing for the acquisition or development of
Energy Storage Assets prior to the sale or contribution of such Energy Storage
Assets into a Permitted Securitization Facility.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental
Law, and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
arising out of or relating to an alleged injury or threat of injury to human
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law (including principles of common law), rule, regulation, ordinance,
code, directive, judgment, order or agreement, now or hereafter in effect and in
each case as amended, and any judicial or administrative interpretation thereof,
in each case having the force and effect of law and relating to the protection
of the environment, or of human health (as it relates to the exposure to
environmental hazards) or to the presence, Release or threatened Release, or the
manufacture, use, transportation, treatment, storage, disposal or recycling of
Hazardous Materials, or the arrangement for any such activities.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York owned
by any U.S. Borrower, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings and fittings now or hereinafter owned
by any U.S. Borrower and all additions, all accessions thereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, warrants, options, participation or other equivalents of or interest
in (however designated) equity of such Person, including any common stock,
preferred stock, any limited or general partnership interest and any limited
liability company membership interest, but excluding, for the avoidance of
doubt, any Permitted Convertible Notes.

 

27



--------------------------------------------------------------------------------

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
or Person that for purposes of Section 302 of ERISA or Section 412 of the Code
would be deemed at any relevant time to be a single employer or otherwise
aggregated with the Company or any of its Subsidiaries under Section 414 of the
Code or Section 4001 of ERISA.

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;

(c) institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan;

(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; the failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; or the
filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan; or a determination that any
Plan is considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; the Company, any of its Subsidiaries or any ERISA
Affiliate incurring any liability under Section 436 of the Code, or a violation
of Section 436 of the Code with respect to a Plan; or the failure to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code;

(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to or relating to
a Plan or assets of a Plan;

(f) the complete or partial withdrawal of the Company or any of its Subsidiaries
or any ERISA Affiliate from a Multiemployer Plan, the insolvency under Title IV
of ERISA of any Multiemployer Plan; or the receipt by the Company or any of its
Subsidiaries or any ERISA Affiliate, of any notice, or the receipt by any
Multiemployer Plan from any of the Company, any of its Subsidiaries or any ERISA
Affiliate of any notice, that a Multiemployer Plan is in endangered or critical
status under Section 432 of the Code or Section 305 of ERISA; or

(g) the Company, any of its Subsidiaries or any ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).

 

28



--------------------------------------------------------------------------------

“Euro Denominated Loans” shall mean each Loan denominated in Euros at the time
of the incurrence thereof.

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty on the European Union (expressed in euros).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, as of any date of determination (but otherwise
subject to Section 3.02(b)), the amount by which (a) Availability at such time
exceeds (b) the Aggregate Exposure at such time.

“Excluded Accounts” shall mean all Deposit Accounts, securities accounts and
commodities accounts established (or otherwise maintained) by the Company or any
of its Subsidiaries other than Core Deposit Accounts, DB Accounts and Controlled
Securities Accounts.

“Excluded Energy Storage Subsidiaries” shall mean (i) those direct or indirect
Subsidiaries of the Company (a) in which the Company owns Equity Interests of
less than fifty-one percent (51%), (b) that own, lease or finance (or own any
Subsidiary that is formed for such purpose) no assets other than Energy Storage
Assets, (c) whose sole assets consist of Equity Interests in Excluded
Subsidiaries of the type described in the foregoing clause (b), or (d) created
for or encumbered by transactions involving monetization of credits,
certificates or incentives.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (each, an “ECP”) at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall have the meaning provided in Section 5.04(a).

“Existing Convertible Notes” shall mean, collectively, the 2018 Convertible
Notes, the 2019 Convertible Notes and the 2021 Convertible Notes.

“Existing Convertible Notes Documents” shall mean, collectively, the 2018
Convertible Notes Documents, the 2019 Convertible Notes Documents and the 2021
Convertible Notes Documents.

“Existing Convertible Notes Indentures” shall mean, collectively, the 2018
Convertible Notes Indenture, the 2019 Convertible Notes Indenture and the 2021
Convertible Notes Indenture.

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

 

29



--------------------------------------------------------------------------------

“Expenses” shall mean all present and future reasonable and invoiced out of
pocket expenses incurred by or on behalf of the Administrative Agent, the
Collateral Agent or any Issuing Lender in connection with this Agreement, any
other Credit Document or otherwise in its capacity as the Administrative Agent
under this Agreement or the Collateral Agent under any Security Document or as
an Issuing Lender under this Agreement, whether incurred heretofore or
hereafter, which expenses shall include the expenses set forth in Section 13.01,
the cost of record searches, the reasonable fees and expenses of attorneys and
paralegals, all reasonable and invoiced costs and expenses incurred by the
Administrative Agent and the Collateral Agent in opening bank accounts,
depositing checks, electronically or otherwise receiving and transferring funds,
and any other charges imposed on the Administrative Agent and/or the Collateral
Agent due to insufficient funds of deposited checks and the standard fee of the
Administrative Agent and the Collateral Agent relating thereto, collateral
examination fees and expenses required to be paid hereunder by the Borrowers,
reasonable fees and expenses of accountants and appraisers, reasonable fees and
expenses of other consultants, experts or advisors employed or retained by the
Administrative Agent or the Collateral Agent, fees and taxes related to the
filing of financing statements, costs of preparing and recording any other
Credit Documents, all expenses, costs and fees set forth in this Agreement and
the other Credit Documents, all other fees and expenses required to be paid
pursuant to any other letter agreement and all fees and expenses incurred in
connection with releasing Collateral and the amendment or termination of any of
the Credit Documents.

“Extended Final Maturity Date” shall mean, with respect to any Extended Loan or
Extended Revolving Loan Commitment, the agreed upon date occurring after the
Initial Maturity Date as specified in the applicable definitive documentation
thereof.

“Extended Loan” shall mean each Revolving Loan and each Swingline Loan pursuant
to an Extended Revolving Loan Commitment.

“Extended Revolving Loan” shall mean each Revolving Loan pursuant to an Extended
Revolving Loan Commitment.

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.19(c)(i).

“Extension” shall have the meaning provided in Section 2.19(a).

“Extension Offer” shall have the meaning provided in Section 2.19(a).

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), (i) the price thereof to the extent that the same is
readily available on an active trading market or (ii) if such price is not so
readily available, the price at which a willing buyer, not an Affiliate of the
seller, and a willing seller who does not have to sell, would agree to purchase
and sell such asset, as determined in good faith by the board of directors or
other governing body or, pursuant to a specific delegation of authority by such
board of directors or governing body, a designated senior executive officer, of
the Company or the Subsidiary of the Company selling such asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date (or any amended or successor provision that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code, and any fiscal or regulatory legislation or rules adopted pursuant
to such intergovernmental agreements.

 

30



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Final Maturity Date” shall mean the Initial Maturity Date; provided that, with
respect to any Extended Revolving Loan Commitment, the Final Maturity Date with
respect thereto instead shall be the Extended Final Maturity Date.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than (i) in respect of any Collateral
(other than cash or Cash Equivalents), any Permitted Liens (excluding Permitted
Liens under Section 10.01(s)) applicable to such Collateral arising by operation
of law and which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document, (ii) any Lien on property that would otherwise constitute Eligible
Inventory but is subject to a lease that grants to the landlord thereunder a
first priority perfected security interest in such property and (iii) in respect
of any Eligible Machinery and Equipment, Liens permitted by
(x) Section 10.01(b)(i) so long as any such Lien does not secure amounts overdue
by more than 30 days and (y) Section 10.01(b)(ii) so long as adequate reserves
in respect of GAAP have been reserved in respect thereof (such Liens described
in clauses (i), (ii) and (iii) above, “First Priority Priming Liens”).

“First Priority Priming Liens” shall have the meaning provided in the definition
of First Priority.

“First Usage Date” shall mean the first date on which the Aggregate Exposure is
greater than zero.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)(i)
Consolidated EBITDA for such period minus (ii) the aggregate amount of all
Unfinanced Capital Expenditures made by the Company and its Subsidiaries during
such period minus (iii) the aggregate amount of all cash payments made by the
Company and its Subsidiaries in respect of income taxes or income tax
liabilities (net of cash income tax refunds) during such period minus (iv) the
aggregate amount of all cash Dividends paid by the Company or any of its
Subsidiaries to any Person other than the Company or any of its Subsidiaries as
permitted under Section 10.03 for such period to (b) Fixed Charges for such
period.

“Fixed Charges” shall mean, for any period, the sum of (a) any amortization or
other scheduled or mandatory principal payments made during such period on all
Indebtedness of the Company and its Subsidiaries for such period (including the
principal component of all obligations in respect of all Capitalized Lease
Obligations, but excluding (x) the payment or Net Share Settlement of any
Permitted Convertible Notes at their respective final maturity date or upon
conversion thereof and (y) customary mandatory repayments associated with
customary excess cash flow provisions and with asset sales, casualty and
condemnation events, the incurrence of Indebtedness for borrowed money and the
issuance

 

31



--------------------------------------------------------------------------------

of Equity Interests (but only to the extent made with the net cash proceeds from
such asset sales, casualty and condemnation events, incurrences of Indebtedness
and issuance of Equity Interests)), plus (b) Consolidated Interest Expense of
the Company and its Subsidiaries for such period payable in cash, plus (c) the
Net RVG Repurchase Amount for such period.

“Foreign Currency” shall mean any currency other than U.S. Dollars which is
(a) readily available and freely transferable and convertible into U.S. Dollars
and (b) available in the London interbank deposit market.

“Foreign Currency Denominated Loans” shall mean each Loan denominated in an
Acceptable Foreign Currency at the time of the incurrence thereof.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.

“Foreign Taxes” shall mean any tax imposed by EC Directive 2006/112/EC on the
Common System of value added tax, and any national legislation implementing that
directive (including the United Kingdom’s Value Added Tax Act 1994), together
with any legislation supplemental thereto, and any other tax of a similar nature
and all penalties, costs and interest related thereto (including any Canadian
harmonized sales tax, goods and service tax or any other sales tax imposed by
Canada or any province or territory thereof).

“Fremont Factory” shall mean the Company’s factory located at 45500 Fremont
Blvd., Fremont, California and ancillary supporting locations located in the
United States and designated by the Company as a “Fremont ancillary location” in
writing to the Administrative Agent.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 10 and the calculation of the Fixed Charge Coverage
Ratio and the Total Leverage Ratio, in each case including defined terms as used
therein, are subject to Section 13.07(a).

“Gigafactory” shall mean the Company’s Gigafactory located at Electric Avenue,
McCarran, Nevada and any other gigafactory established from time to time by the
Company and designated by the Company as a “Gigafactory” in writing to the
Administrative Agent, in each case including related facilities to the extent
designated as a “Gigafactory-related facility” in writing to the Administrative
Agent.

“Gigafactory Assets” shall mean Inventory of the Company or any of its
Subsidiaries manufactured, and located, at a Gigafactory and Equipment of the
Company or any of its Subsidiaries located at a Gigafactory.

 

32



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States, the
Netherlands, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” shall mean and include each U.S. Guarantor and each Dutch Guarantor.

“Guaranty” shall mean the U.S. Guaranty and the Dutch Guaranty.

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas.

“Host Customer Agreements” shall mean the Energy Storage Agreements and Customer
Lease Agreements.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Wholly-Owned Domestic Subsidiary of the Company or any Wholly-Owned Dutch
Subsidiary of Tesla B.V. (in either case, other than a Borrower) (x) that has
not guaranteed any other Indebtedness of any Borrower, (y) whose consolidated
total assets (as set forth in the most recent consolidated balance sheet of the
Company and its Subsidiaries delivered to the Lenders pursuant to this Agreement
and computed in accordance with GAAP, but excluding intercompany assets), do not
constitute more than 5.0% of the Consolidated Total Assets and (z) whose
consolidated total revenues (as set forth in the most recent income statement of
the Company and its Subsidiaries delivered to the Lenders pursuant to this
Agreement and computed in accordance with GAAP) do not constitute more than 5.0%
of the consolidated total revenues of the Company and its Subsidiaries (as set
forth in the most recent income statement of the Company and its Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP).

“Impacted Lender” shall have the meaning provided in Section 2.10(e).

“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.14; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.14.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit F (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b).

 

33



--------------------------------------------------------------------------------

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date) (it
being understood that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or any similar language shall be true
and correct in all respects as of such date); (iii) the delivery by the Company
to the Administrative Agent of an acknowledgment, in form and substance
reasonably satisfactory to the Administrative Agent and executed by each Credit
Party, acknowledging that such Incremental Commitment and all Revolving Loans
subsequently incurred, and Letters of Credit issued, as applicable, pursuant to
such Incremental Commitment shall constitute Obligations and Guaranteed
Obligations (as defined under each Guaranty) under the Credit Documents and
secured on a pari passu basis with the applicable Obligations under the Security
Documents; (iv) the delivery by each Credit Party to the Administrative Agent of
such other officers’ certificates, board of director (or equivalent governing
body) resolutions, evidence of good standing (to the extent available under
applicable law) and opinions of counsel (which shall be substantially similar to
such opinions of counsel delivered on the Effective Date) as the Administrative
Agent shall reasonably request; (v) the Company shall have delivered a
certificate executed by an Authorized Officer of the Company, certifying to such
officer’s knowledge, compliance with the requirements of preceding clauses
(i) and (ii); and (vi) the completion by each Credit Party of (x) such other
conditions precedent that may be included in the respective Increased Commitment
Agreement and (y) such other actions as the Administrative Agent may reasonably
request in connection with such Incremental Commitment in order to create,
continue or maintain the security interest of the Collateral Agent in the
Collateral and the perfection thereof (including any amendments to the Security
Documents and such other documents and assurances reasonably requested by the
Administrative Agent to be delivered in connection therewith).

“Incremental Lender” shall have the meaning provided in Section 2.14(b).

“Incremental Security Documents” shall have the meaning provided in
Section 2.14(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) for the deferred purchase
price of property or services, (iii) obligations evidenced by notes, bonds,
debentures and similar instruments, (iv) the maximum amount available to be
drawn or paid under all letters of credit, bankers’ acceptances and bank
guarantees issued for the account of such Person and all unpaid drawings and
unreimbursed payments in respect of such letters of credit, bankers’ acceptances
and bank guarantees, (v) all Capitalized Lease Obligations of such Person and
purchase money indebtedness, (vi) all Contingent Obligations of such Person in
respect of Indebtedness set forth in another clause of this definition,
(vii) obligations arising in connection with any Permitted Securitization
Facility to the extent reflected as liabilities on the balance sheet of such
Person prepared in accordance with GAAP and (viii) all obligations of the kind
referred to in another clause of this definition secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by any Lien on property (including accounts and contract rights) owned
or acquired by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is directly liable
therefor pursuant to applicable law, contract or organizational documents as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
not include (i) trade payables (so long as they are not more than 180 days past
due), accrued

 

34



--------------------------------------------------------------------------------

expenses and deferred tax and other credits incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person,
(ii) any earn-out obligations until such obligation is past due,
(iii) obligations incurred among the Credit Parties and their respective
Subsidiaries in the ordinary course of business for the purchase of goods and
services or (iv) third party obligations included in the Company’s financial
statements as a result of variable interest entity accounting. For purposes
solely of (x) Sections 10.04 and 11.04, all obligations under any Interest Rate
Protection Agreement or any Other Hedging Agreement (and with the amount of any
such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligations that would be payable
by such Person at such time) shall be deemed to be Indebtedness and
(y) Section 11.04, Qualified Preferred Stock that contains restrictive or
financial covenants shall be deemed to be Indebtedness.

“Indemnified Person” shall have the meaning provided in Section 13.01(c).

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding (for this purpose, using the U.S. Dollar Equivalent of amounts
denominated in Euros or any Acceptable Foreign Currency), (b) such Lender’s RL
Percentage of the aggregate principal amount of all Swingline Loans then
outstanding, (c) such Lender’s RL Percentage of the aggregate amount of all
Letter of Credit Outstandings (for this purpose, using the U.S. Dollar
Equivalent of amounts denominated in Euros or any Acceptable Foreign Currency)
at such time and (d) such Lender’s RL Percentage of the aggregate principal
amount of all Agent Advances then outstanding.

“Initial Maturity Date” shall mean June 10, 2020.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief,
including any proceeding commenced by or against any Person under any Dutch
Insolvency Law.

“Insolvency Regulation” shall have the meaning provided in Section 8.01.

“Intercompany Debt” shall mean any Indebtedness, whether now existing or
hereafter incurred, owed by the Company or any Subsidiary of the Company to the
Company or any other Subsidiary of the Company.

“Intercompany Loans” shall mean any intercompany loans and advances between or
among the Company and its Subsidiaries.

“Intercreditor Agreement” shall mean an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Collateral Agent, the U.S. Credit Parties, the Dutch Credit Parties (if
applicable) and each collateral agent or trustee for the holders of any
Permitted Additional Secured Indebtedness, as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

 

35



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Inventory Reserves” shall mean the Physical Inventory Adjustment Reserve and
the Locations Reserve.

“Investment” shall mean, with respect to the Company or any of its Subsidiaries,
any of the following: lending money or credit or making advances to any other
Person, or purchasing or acquiring any stock, obligations or securities of, or
any other Equity Interest in, or making any capital contribution to, any other
Person, or purchasing or owning a futures contract or otherwise becoming liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or holding any cash or Cash Equivalents.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or the
equivalent investment grade rating by any other securities rating organization
nationally recognized in the United States).

“Issuer Option” shall mean (a) any Note Hedge Option and (b) any Upper Strike
Option.

“Issuing Lender” shall mean each of (i) DBNY (except as otherwise provided in
Section 12.09) (ii) JPMorgan Chase Bank, N.A., (iii) Morgan Stanley Senior
Funding Inc., (iv) Bank of America, N.A. and (v) any other Lender reasonably
acceptable to the Administrative Agent and the Company which agrees to issue
Letters of Credit hereunder; provided that, if any Extension is effected in
accordance with Section 2.19, then on the occurrence of the Initial Maturity
Date, each Issuing Lender shall have the right to resign as such on, or on any
date within 20 Business Days after, the Initial Maturity Date, upon not less
than 30 days’ prior written notice thereof to the Company and the Administrative
Agent and, in the event of any such resignation and upon the effectiveness
thereof, the resigning Issuing Lender shall retain all of its rights hereunder
and under the other Credit Documents as Issuing Lender with respect to all
Letters of Credit theretofore issued by it (which Letters of Credit shall remain
outstanding in accordance with the terms hereof until their respective
expirations) but shall not be required to issue any further Letters of Credit
hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the last proviso to the preceding sentence), an
Issuing Lender has resigned in such capacity in accordance with the preceding
sentence and no Issuing Lenders exist at such time, then no Person shall be an
Issuing Lender hereunder obligated to issue Letters of Credit unless and until
(and only for so long as) a Lender (or Affiliate of a Lender) reasonably
satisfactory to the Administrative Agent and the Company agrees to act as
Issuing Lender hereunder. Any Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for
all purposes of the Credit Documents).

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit N (appropriately completed).

“Judgment Currency” shall have the meaning provided in Section 13.20.

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.20.

 

36



--------------------------------------------------------------------------------

“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit M, with such
amendments, modifications or supplements thereto, or such other form, in each
case as may be reasonably acceptable to the Administrative Agent.

“L/C Supportable Obligations” shall mean (i) obligations (including
Indebtedness) of the Company or any of its Subsidiaries with respect to workers
compensation, surety bonds and other similar statutory obligations and (ii) such
other obligations (including Indebtedness) of the Company or any of its
Subsidiaries as are otherwise permitted to exist pursuant to the terms of this
Agreement (other than obligations (including Indebtedness) in respect of (v) any
Permitted Convertible Notes, (w) any Permitted Additional Indebtedness, (x) any
Cash Flow Revolving Indebtedness, (y) any Indebtedness or other obligations that
are contractually subordinated in right of payment to the Obligations and
(z) any Equity Interests).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land
(including all improvements and/or fixtures thereon).

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.14 or Section 13.04(b). The term “Lender” shall include the Swingline
Lender and the Issuing Lenders where applicable.

“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement (even if the Administrative Agent or
such Lender subsequently ceases to be the Administrative Agent or a Lender, as
the case may be, under this Agreement for any reason, together with the
Administrative Agent’s, such Lender’s or such affiliate’s successor and
assigns), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.

“Lender Party” shall mean the Administrative Agent, the Issuing Lenders, the
Swingline Lender or any other Lender.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.15(a)(ii).

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its RL Percentage
of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

37



--------------------------------------------------------------------------------

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the rate per annum determined by the Administrative Agent
(a)(i) with respect to any U.S. Dollar Denominated Revolving Loan or Foreign
Currency Denominated Loan, by reference to the Reuters Screen LIBOR01 for
deposits in the relevant currency (or such other comparable page as may, in the
reasonable opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period as
of the Specified Time on the Quotation Day for such Interest Period and
(ii) with respect to any Euro Denominated Loan, the interbank offered rate
administered by the Banking Federation of the European Union (or any other
Person which takes over the administration of such rate) for Euros for a period
equal in length to such Interest Period as displayed on page EURIBOR01 of the
Reuters screen (or such other comparable page as may, in the reasonable opinion
of the Administrative Agent, replace such page for the purpose of displaying
such rates) as of the Specified Time on the Quotation Day for such Interest
Period; provided that to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in the relevant currency are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent as of the Specified Time
on the Quotation Day for such Interest Period, divided by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, further, that if the LIBO Rate is less than zero, such rate shall be
deemed to be zero for purposes hereof.

“LIBOR Loan” shall mean each (i) U.S. Dollar Denominated Revolving Loan
designated as such by the applicable Borrower at the time of the incurrence
thereof or conversion thereto and (ii) each Loan denominated in Euros or any
Acceptable Foreign Currency.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any lease having
substantially the same effect as any of the foregoing).

“Liquidity Threshold” shall mean an amount equal to $250,000,000.

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Locations Reserve” shall mean a reserve established by the Administrative Agent
in respect of Inventory located at locations with less than $100,000 of total
Inventory.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Acquisition” shall mean any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of the greater of
$60,000,000 and 1.0% of Consolidated Total Assets.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the business, operations, property, assets,
liabilities (actual or contingent) or financial condition of the Company and its
Subsidiaries taken as a whole or (b) a material adverse effect (i) on the rights
or remedies of the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under

 

38



--------------------------------------------------------------------------------

any other Credit Document, (ii) on the ability of the Credit Parties taken as a
whole to perform their payment obligations to the Lenders, the Administrative
Agent or the Collateral Agent hereunder or under any other Credit Document, or
(iii) upon the legality, validity, binding effect or enforceability against any
Credit Party of any Credit Document to which it is a party.

“Material Disposition” shall mean any disposition of (i) all or substantially
all of the assets of, or the assets constituting a business, division or product
line of, the Company or any of its Subsidiaries or (ii) 100% of the owned Equity
Interests of any Subsidiary of the Company, which Subsidiary shall, as a result
of such disposition of Equity Interests, cease to be a Subsidiary of the
Company, in each case that yields gross proceeds to the Company and its
Subsidiaries in excess of the greater of $60,000,000 and 1.0% of Consolidated
Total Assets.

“Material Review Board Inventory” shall mean Inventory of any Borrower that has
not passed inspection by the Company’s material review board or that such board
has determined requires reworking, needs to be scrapped or is otherwise unfit.

“Material Subsidiary” shall mean, as of any date of determination, any
Subsidiary of the Company (a) whose consolidated total assets (as set forth in
the most recent consolidated balance sheet of the Company and its Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP, but excluding intercompany assets) constitute 5.0% or more of the
Consolidated Total Assets and (b) whose consolidated total revenues (as set
forth in the most recent income statement of the Company and its Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP) constitute 5.0% or more of the consolidated total revenues of the
Company and its Subsidiaries (as set forth in the most recent income statement
of the Company and its Subsidiaries delivered to the Lenders pursuant to this
Agreement and computed in accordance with GAAP).

“Maximum Letter of Credit Amount” shall have the meaning provided in
Section 3.02(a).

“Maximum Rate” shall have the meaning provided in Section 13.22.

“Maximum Swingline Amount” shall mean $40,000,000.

“Merchandise” shall mean apparel, personal accessories and other promotional
merchandise items outside of the core business of the Company and its
Subsidiaries.

“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans (other than
Swingline Loans), $500,000, (ii) for LIBOR Loans denominated in U.S. Dollars,
$1,000,000, (iii) for LIBOR Loans denominated in Euros or any Acceptable Foreign
Currency, the smallest amount of such currency that is an integral multiple of
1,000,000 units of currency and has a U.S. Dollar Equivalent in excess of
$1,000,000 and (iv) for Swingline Loans, $100,000; provided that during a
Dominion Period there shall be no Minimum Borrowing Amount with respect to
clause (iv) above.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean any deed of trust, mortgage, deed to secure debt, or other
document creating a Lien on Real Property.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

 

39



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean any Real Property owned or leased by any Credit
Party which is encumbered (or required to be encumbered) by a Mortgage pursuant
to the terms of this Agreement or any Security Document.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to (or to which there is or
may be an obligation to contribute to) by the Company or any of its Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Company, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Orderly Liquidation Value” shall mean (a) with respect to Inventory, the
“net orderly liquidation value” expected to be realized in respect of such
Inventory at an orderly, negotiated sale held within a reasonable period of
time, less the amount estimated for marshalling, reconditioning, carrying, and
sales expenses designated to maximize the resale value of such Inventory, with
such net orderly liquidation value determined from the most recent Acceptable
Appraisal in respect of such Inventory and expressed as a percentage of the net
book value of such Inventory; provided that in calculating the Net Orderly
Liquidation Value in respect of Eligible WIP Inventory, Eligible Service Parts
Inventory and Eligible Finished Goods Inventory, the Administrative Agent may
elect for such percentage to be determined on a blended, product-line or other
basis as it determines in its Permitted Discretion and (b) with respect to
Equipment, the “net orderly liquidation value” expected to be realized in
respect of such Equipment at an orderly, negotiated sale held within a
reasonable period of time, less the amount estimated for marshalling,
reconditioning, carrying, and sales expenses designated to maximize the resale
value of such Equipment, as determined from the most recent Acceptable Appraisal
in respect of such Equipment and expressed as a percentage of the net book value
of such Equipment.

“Net RVG Repurchase Amount” shall mean, for any period, an amount (not less than
zero) equal to the excess of (a) cash paid by the Company and its Subsidiaries
during such period to settle guarantee obligations under resale value guarantee
programs over (b) cash received by the Company and its Subsidiaries during such
period in respect of the resale of cars repurchased pursuant to resale value
guarantee programs.

“Net Share Settlement” shall mean any settlement upon conversion of Permitted
Convertible Notes consisting of Permitted Company Stock, cash or a combination
of cash and Permitted Company Stock.

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Dutch Borrower Revolving Note, each U.S. Borrower
Revolving Note, the Dutch Borrower Swingline Note and the U.S. Borrower
Swingline Note.

“Note Hedge Option” shall mean any hedging agreement (including, but not limited
to, any bond hedge transaction or capped call transaction), entered into by the
Company in connection with the issuance of Permitted Convertible Notes, pursuant
to which the Company acquires an option requiring the counterparty thereto to
deliver to the Company shares of Permitted Company Stock, the cash value of such
shares or a combination thereof from time to time upon exercise of such option.

 

40



--------------------------------------------------------------------------------

“Notice Date” shall have the meaning provided in Section 2.19(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 100, Jacksonville, FL 32256 (or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto).

“Obligation Currency” shall have the meaning provided in Section 13.20.

“Obligations” shall mean (x) the principal of, premium, if any, and interest on
the Notes issued by, and the Loans made to, each Borrower under this Agreement,
and all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit, and (y) all other payment obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness owing by each Borrower and each other Credit
Party to the Administrative Agent, the Collateral Agent, any Issuing Lender, the
Swingline Lender or any Lender under this Agreement and each other Credit
Document to which any Borrower or other Credit Party is a party (including all
indemnities, expenses (including Expenses), Fees and interest thereon (including
in each case any interest, Fees or expenses (including Expenses) accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement or in such other Credit
Document, whether or not such interest, Fees or expenses (including Expenses)
are an allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with each such Credit Document,
and all guarantees of the foregoing amounts. Notwithstanding anything to the
contrary contained herein or in any other Credit Document, in no event will
Obligations include any obligations in respect of any Issuer Option or, for any
Guarantor, its Excluded Swap Obligations.

“Other Hedging Agreements” shall mean any foreign exchange contracts (including
foreign exchange forward contracts and foreign exchange option contracts),
currency swap agreements, commodity agreements or other similar contracts or
arrangements, or arrangements designed to protect against fluctuations in
currency values or commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing, excise or similar taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement, or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such taxes that are
imposed pursuant to an assignment made under Section 13.04(b).

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.04(e).

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Conditions” shall mean that either of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (a) there is no Default or Event of Default existing
immediately before or after the action or proposed action and Designated Cash is
equal to or in excess of the Liquidity Threshold, or (b) there is no Default or
Event of Default existing immediately before or after the action or proposed
action and either (i) the Company

 

41



--------------------------------------------------------------------------------

shall be in compliance with a Fixed Charge Coverage Ratio of not less than
1.00:1.00 for the Calculation Period then most recently ended on a Pro Forma
Basis as if such action or proposed action had occurred on the first day of such
Calculation Period or (ii) 30-Day Excess Availability and Excess Availability on
the date of the action or proposed action (calculated after giving effect to the
Borrowing of any Loans or issuance of any Letters of Credit in connection with
the action or proposed action (and assuming that such Loans and Letters of
Credit had remained outstanding throughout the applicable 30-day period (or such
shorter period, if applicable) for which 30-Day Excess Availability is to be
determined)) exceed 15% of the Availability at such time; provided that the
Company shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of the Company certifying as to (i) compliance with the
preceding clauses (a) or (b) and (ii) demonstrating (in reasonable detail) the
calculations required by the preceding clause (b).

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 100, Jacksonville, FL 32256 (or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto).

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Additional Indebtedness” shall mean Permitted Additional Unsecured
Indebtedness and Permitted Additional Secured Indebtedness.

“Permitted Additional Indebtedness Documents” shall mean Permitted Additional
Unsecured Indebtedness Documents and Permitted Additional Secured Indebtedness
Documents.

“Permitted Additional Secured Indebtedness” shall have the meaning provided in
Section 10.04(n).

“Permitted Additional Secured Indebtedness Documents” shall mean (a) on and
after the execution and delivery thereof, each note, indenture, purchase
agreement, loan agreement, credit agreement, guaranty, security agreement,
pledge agreement, mortgage, other security document and other document relating
to the incurrence or issuance of any Permitted Additional Secured Indebtedness,
as the same may be amended, modified, restated, renewed, extended and/or
supplemented from time to time in accordance with the terms hereof and thereof
and (b) if secured, the Cash Flow Revolving Documents.

“Permitted Additional Secured Indebtedness Priority Collateral” shall mean all
Collateral other than ABL Priority Collateral.

“Permitted Additional Unsecured Indebtedness” have the meaning provided in
Section 10.04(n).

“Permitted Additional Unsecured Indebtedness Documents” shall mean, (a) on and
after the execution and delivery thereof, each note, indenture, purchase
agreement, loan agreement, credit agreement, guaranty and other document
relating to the incurrence or issuance of any Permitted Additional Unsecured
Indebtedness, as the same may be amended, modified, restated, renewed, extended
and/or supplemented from time to time in accordance with the terms hereof and
thereof and (b) if unsecured, the Cash Flow Revolving Documents.

“Permitted Bank Financing Account” shall have the meaning provided in the
definition of Permitted Bank Financing.

 

42



--------------------------------------------------------------------------------

“Permitted Bank Financing” shall mean a transaction in which (i) a bank finances
the purchase of a motor vehicle by a customer from a Borrower, (ii) such bank
becomes the Account Debtor in respect of the relevant Account (such Account, a
“Permitted Bank Financing Account”) and (iii) such bank has no recourse to the
Company or any of its Subsidiaries if the customer fails to pay the bank in
respect of financing such purchase.

“Permitted Cash Management Liens” shall mean, with respect to any cash or Cash
Equivalents credited to a Deposit Account or securities account, (a) Liens with
respect to (i) all amounts due to the applicable depositary bank or securities
intermediary, as applicable, in respect of customary fees and expenses for the
routine maintenance and operation of such Deposit Account or securities account,
as applicable, (ii) the face amount of any checks which have been credited to
such Deposit Account but are subsequently returned unpaid because of uncollected
or insufficient funds, or (iii) other returned items or mistakes made in
crediting such Deposit Account, (b) any other Liens permitted under the Cash
Management Control Agreement for such Deposit Account or securities account, as
applicable, (c) Liens created by the Security Documents and the other Credit
Documents, (d) tax Liens permitted by Section 10.01(a)(i) and (e) the junior
Permitted Liens under Section 10.01(s).

“Permitted Company Stock” shall mean Company Common Stock and Qualified
Preferred Stock.

“Permitted Convertible Notes” shall mean, collectively, the 2018 Convertible
Notes, the 2019 Convertible Notes, the 2021 Convertible Notes and any Additional
Convertible Notes.

“Permitted Convertible Notes Documents” shall mean, collectively, the 2018
Convertible Notes Documents, the 2019 Convertible Notes Documents, the 2021
Convertible Notes Documents and any Additional Convertible Notes Documents.

“Permitted Convertible Notes Indentures” shall mean, collectively, the 2018
Convertible Notes Indenture, the 2019 Convertible Notes Indenture, the 2021
Convertible Notes Indenture and any Additional Convertible Notes Indenture.

“Permitted Discretion” shall mean the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Cash and Cash Equivalents, Eligible
Inventory or Eligible Machinery and Equipment, the enforceability or priority of
the Collateral Agent’s Liens thereon or the amount which any Agent, the Lenders
or any Issuing Lender would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such Eligible
Accounts, Eligible Cash and Cash Equivalents, Eligible Inventory or Eligible
Machinery and Equipment or (b) will or reasonably could be expected to result in
any collateral report or financial information delivered to the Administrative
Agent by any Person on behalf of any Borrower being incomplete, inaccurate or
misleading in any material respect. In exercising such judgment, the
Administrative Agent may consider, without duplication, such factors already
included in or tested by the definitions of Eligible Accounts, Eligible Cash and
Cash Equivalents, Eligible Inventory or Eligible Machinery and Equipment, as
well as any of the following: (i) changes after the Effective Date in any
material respect in demand for, pricing of, or product mix of Inventory;
(ii) changes after the Effective Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Effective Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Accounts,
Eligible Cash and Cash Equivalents, Eligible Inventory or Eligible Machinery and
Equipment.

 

43



--------------------------------------------------------------------------------

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Foreign Account Debtor” shall mean each of the Account Debtors listed
on Schedule 1.01(b) to the Disclosure Letter, which Schedule may be updated from
time to time in the Permitted Discretion of the Administrative Agent with
written notice to the Company.

“Permitted Holder” shall mean each of Elon Musk and his estate, spouse,
siblings, ancestors, heirs, and lineal descendants, and any spouses of such
Persons, the legal representatives of any of the foregoing, and any bona fide
trust of which one or more the foregoing are the principal beneficiaries or
grantors, or any other Person that is controlled by any of the foregoing.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Non-Credit Party Indebtedness” has the meaning provided in
Section 10.04(o).

“Permitted Ratio Indebtedness” shall mean any Indebtedness incurred by the
Company and its Subsidiaries if immediately after giving effect to the
incurrence of such Indebtedness on the date of such incurrence (a) the Company
is in compliance, on a Pro Forma Basis, with a Total Leverage Ratio of less than
6.00:1.00 for the respective Calculation Period (any Permitted Ratio
Indebtedness incurred in accordance with this clause (a), “Ratio-Related
Permitted Indebtedness”) or (b) the aggregate outstanding principal amount of
all Permitted Ratio Indebtedness that is not Ratio-Related Indebtedness (any
Permitted Ratio Indebtedness incurred in accordance with this clause (b),
“Basket-Related Permitted Indebtedness”) does not exceed $2,000,000,000.

“Permitted Securitization Facility” shall mean a financing facility established
by a Securitization Subsidiary and one or more of the Company or its
Subsidiaries, whereby the Company or its Subsidiaries shall have sold or
transferred accounts receivable, payment intangibles, chattel paper, payments,
rights to future lease payments or residuals or similar rights to payment or
Energy Storage Assets to a Securitization Subsidiary; provided that (a) except
as permitted in respect of indemnities by clause (b) of this proviso, no portion
of the Indebtedness or any other obligation (contingent or otherwise) under such
Permitted Securitization Facility shall be guaranteed by the Company or any of
its Subsidiaries (other than a Securitization Subsidiary), (b) there shall be no
recourse or obligation to the Company or any of its Subsidiaries (other than a
Securitization Subsidiary) whatsoever other than pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Securitization Facility that in the
reasonable opinion of the Company are customary for securitization transactions
and (c) none of the Company nor any of its Subsidiaries (other than the
Securitization Subsidiary) shall have provided, either directly or indirectly,
any other credit support of any kind in connection with such Permitted
Securitization Facility, other than as set forth in clause (b) of this
definition.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Physical Inventory Adjustment Reserve” shall mean a reserve established by the
Administrative Agent in respect of discrepancies that arise pertaining to
Inventory quantities on hand between a Credit Party’s perpetual accounting
system and the results of the most-recent physical inventory count at the
Fremont Factory.

 

44



--------------------------------------------------------------------------------

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Company,
any of its Subsidiaries, or any ERISA Affiliate or to which the Borrower, any of
its Subsidiaries or an ERISA Affiliate has or may have an obligation to
contribute, and each such plan is or has been subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Company, any of its
Subsidiaries or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Pledged Equipment” shall mean all Equipment which is subject to a First
Priority Lien in favor of the Collateral Agent on behalf of the Secured
Creditors.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such announced prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Professional Lender” shall mean any person who does not form part of the public
within the meaning of the Capital Requirements Regulation (EU) No. 575/2013.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (w) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance or repay other outstanding Indebtedness, to finance an Acquisition or
other Investment or to finance a Dividend) after the first day of the relevant
Calculation Period or Test Period, as the case may be, as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, (x) the permanent
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, (y) any Material Acquisition
then being consummated as well as any other Material Acquisition if consummated
after the first day of the relevant Test Period or Calculation Period, as the
case may be, and on or prior to the date of the respective Material Acquisition
and (z) any Material Disposition then being consummated as well as any other
Material Disposition if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Material Disposition, as the case may be, then being effected,
with the following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance or repay other outstanding Indebtedness, to
finance Acquisitions or other Investments or to finance a Dividend) incurred or
issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance an Acquisition, to refinance or repay

 

45



--------------------------------------------------------------------------------

Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, and remain outstanding through the date
of determination and (y) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period, as the case may be, shall be deemed to have been retired
or redeemed on the first day of such Test Period or Calculation Period, as the
case may be, and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Material Acquisition if effected during
the respective Calculation Period or Test Period as if same had occurred on the
first day of the respective Calculation Period or Test Period, as the case may
be, and taking into account, in the case of any Material Acquisition, factually
supportable and identifiable cost savings and expenses which would otherwise be
accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period; and

(iv) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Material Disposition if effected during
the respective Calculation Period or Test Period as if same had occurred on the
first day of the respective Calculation Period or Test Period, as the case may
be.

“Project” shall mean an Energy Storage System together with all associated real
property rights, rights under the applicable Host Customer Agreement, and all
other related rights to the extent applicable thereto, including without
limitation, all parts and manufacturers’ warranties and rights to access
customer data.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Company so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision requiring such action prior to the date that is 91 days after
the Initial Maturity Date (other than (i) upon payment in full of the
Obligations (other than indemnification and other contingent obligations not yet
due and owing) or (ii) upon a “change in control” or asset sale or casualty or
condemnation event; provided that any payment required pursuant to this clause
(ii) is subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent), (y) do not require the cash payment
of dividends or distributions that would otherwise be prohibited by the terms of
this Agreement and (z) do not contain any covenants (other than periodic
reporting requirements) that are more restrictive, taken as a whole, than the
covenants contained in this Agreement (as reasonably determined by the Company
in good faith).

 

46



--------------------------------------------------------------------------------

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date.

“Quotation Day” shall mean, in respect of the determination of the LIBO Rate for
any Interest Period for any LIBOR Loan that is (i) a U.S. Dollar Denominated
Revolving Loan or Foreign Currency Denominated Loan, the day on which quotations
would ordinarily be given by prime banks in the London interbank market for
deposits in such currency for delivery on the first day of such Interest Period
for such Interest Period or (ii) a Euro Denominated Loan, the day on which
quotations would ordinarily be given by prime banks in the Brussels interbank
market for deposits in Euros for delivery on the first day of such Interest
Period for such Interest Period ; provided, that in either case if quotations
would ordinarily be given on more than one date, the Quotation Day for such
Interest Period shall be the last of such dates. On the date hereof, the
Quotation Day in respect of any Interest Period for Dollars or Euros is
customarily the day which is two Business Days prior to the first day of such
Interest Period.

“RCRA” shall have the meaning provided in Section 8.17(c).

“Ratio-Related Permitted Indebtedness” shall have the meaning provided in the
definition of Permitted Ratio Indebtedness.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land (including any improvements and fixtures thereon),
including Leaseholds.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Company or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Company or any of its Subsidiaries or (ii) under any policy of insurance
maintained by any of them.

“Reduced Availability Period” shall mean any period (a) commencing on the date
on which (i) Designated Cash is less than the Liquidity Threshold and (ii) the
Fixed Charge Coverage Ratio for the most recently ended Test Period for which
financial statements are available is less than 1.00:1.00 and (b) ending on the
first date thereafter on which (i) Designated Cash is equal to or greater than
the Liquidity Threshold or (ii) the Fixed Charge Coverage Ratio for the most
recently ended Test Period for which financial statements are available is equal
to or greater than 1.00:1.00.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

47



--------------------------------------------------------------------------------

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
respect of rent payments made by a Borrower for each location at which Eligible
Inventory or Eligible Machinery and Equipment is located (other than any such
locations owned by a Borrower), unless such location is subject to a Landlord
Personal Property Collateral Access Agreement (as reported to the Administrative
Agent by the Company from time to time as requested by the Administrative
Agent), as adjusted from time to time by the Administrative Agent in its
Permitted Discretion provided that a Rent Reserve established in respect of any
location shall not exceed three months’ rent for such location.

“Replaced Lender” shall have the meaning provided in Section 2.13(a).

“Replacement Lender” shall have the meaning provided in Section 2.13(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under applicable regulations.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans (for this purpose, using the
U.S. Dollar Equivalent of amounts denominated in Euros or any Acceptable Foreign
Currency) and RL Percentages of (x) outstanding Swingline Loans at such time and
(y) Letter of Credit Outstandings (for this purpose, using the U.S. Dollar
Equivalent of amounts denominated in Euros or any Acceptable Foreign Currency)
at such time) represents at least a majority of the sum of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of the total outstanding Revolving Loans (for this purpose, using the
U.S. Dollar Equivalent of amounts denominated in Euros or any Acceptable Foreign
Currency) of Non-Defaulting Lenders and the aggregate RL Percentages of all
Non-Defaulting Lenders of the total outstanding Swingline Loans and Letter of
Credit Outstandings (for this purpose, using the U.S. Dollar Equivalent of
amounts denominated in Euros or any Acceptable Foreign Currency) at such time).

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the applicable
Borrowing Base, including (i) Rent Reserves, (ii) Dutch Priority Payables
Reserve, (iii) Dutch Retention of Title Reserve, (iv) Dilution Reserves, (v) the
Customer Deposit Reserve, (vi) reserves for Foreign Taxes, (vii) reserves for
Sales Taxes, (viii) the Vendor Liabilities Reserve, (ix) reserves for Secured
Hedging Agreements, (x) Cash Management Reserves, (xi) reserves for customs
charges and shipping charges related to any Inventory in transit and (xii) such
other events, conditions or contingencies as to which the Administrative Agent,
in its Permitted Discretion, determines reserves should be established from time
to time hereunder; provided, however, that the Administrative Agent may not
implement reserves with respect to matters which are already specifically
reflected as ineligible cash or Cash Equivalents, Accounts, Inventory or
Equipment, Inventory Reserves or criteria deducted in computing the Net Orderly
Liquidation Value of Eligible Inventory or the Net Orderly Liquidation Value of
Eligible Machinery and Equipment. The amount of any Reserves established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such Reserves as determined by
the Administrative Agent in its Permitted Discretion. The applicable Reserve
shall be promptly adjusted or released at such time when the event, condition or
circumstance that is the basis for such Reserve ceases to exist or is otherwise
addressed, in each case, to the reasonable satisfaction of the Administrative
Agent.

 

48



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company in writing at or before the
time any such Reserve in a material amount is to be established or increased,
but a non-willful failure of the Administrative Agent to so notify the Company
shall not be a breach of this Agreement and shall not cause such establishment
or increase of a Reserve to be ineffective.

“Responsible Officer” shall mean the chief executive officer, the president, the
chief operating officer, the chief financial officer, the treasurer or any other
senior or executive officer of a Person.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Company or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than (x) the Collateral Agent
for the benefit of the Secured Creditors and (y) Permitted Liens under Sections
10.01(a), (p) and (s) or (iii) are not otherwise generally available for use by
the Company or such Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or Section 13.04(b) or (z) increased from time to time
pursuant to Section 2.14. In addition, the Revolving Loan Commitment of each
Lender shall include any Extended Revolving Loan Commitment of such Lender.

“Revolving Note” shall have the meaning provided in Section 2.05.

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Financial Services LLC.

“Sales Taxes” shall mean any amounts which are due and owing to any Governmental
Authority of the United States or any state thereof in respect of sales taxes to
the extent such amounts are collected or required to be collected by any
Borrower from such Borrower’s customer to be remitted to such Governmental
Authority.

“Sanctioned Country” shall mean a country or territory which is itself the
subject or target of comprehensive countrywide or territory-wide Sanctions (as
of the Effective Date, the Crimea region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria).

 

49



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean (a) any Person that is the target or subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by the U.S. government (including the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State)
or by the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant Governmental
Authority.

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.

“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to the Security Documents, that such Lien is prior in
right to any other Lien thereon, other than (x) Liens permitted pursuant to
Section 10.01(s) and (y) First Priority Priming Liens; provided that in no event
shall any such First Priority Priming Liens be permitted (on a consensual basis)
to be junior and subordinate to any Permitted Liens as described in clause
(x) above and senior in priority to the relevant Liens created pursuant to the
Security Documents.

“Secured Creditors” shall have the meaning provided in the respective Security
Documents.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents and (ii) the
Company and the other parties thereto shall have delivered to the Collateral
Agent a written notice specifying that such Interest Rate Protection Agreement
and/or Other Hedging Agreement constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents; provided no
such notice shall be required in respect of any Interest Rate Protection
Agreement or Other Hedging Agreement entered into with Deutsche Bank AG New York
Branch or any of its Affiliates.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization Related Assets” shall mean, collectively, accounts receivable,
payment intangibles, chattel paper, payments, rights to future lease payments or
residuals or similar rights to payment, in each case relating to receivables
subject to the Permitted Securitization Facility, including interests in
merchandise or goods, the sale or lease of which gave rise to such receivables,
related contractual rights, guarantees, insurance proceeds, collections and
proceeds of all of the foregoing and any Equity Interests in a Securitization
Subsidiary or Excluded Energy Storage Subsidiary.

“Securitization Subsidiary” shall mean a Wholly-Owned Subsidiary of the Company
that is a special purpose vehicle that has been established for the sole purpose
of facilitating a financing under a Permitted Securitization Facility and that
shall not engage in any activities other than in connection with the Permitted
Securitization Facility. For the avoidance of doubt, an Excluded Energy Storage
Subsidiary may be a Securitization Subsidiary.

 

50



--------------------------------------------------------------------------------

“Security Agreement” shall mean and include each of the U.S. Security Agreement
and the Dutch Security Agreements.

“Security Agreement Collateral” shall mean all “Collateral” as defined in any
Security Agreement (or “Inventory” as defined in the Dutch Inventory Security
Agreement).

“Security Documents” shall mean and include each Security Agreement and, after
the execution and delivery thereof, each Additional Security Document, each
Mortgage, each Incremental Security Document and any other related document,
agreement or grant pursuant to which the Company or any of its Subsidiaries
grants, perfects or continues a security interest in favor of the Collateral
Agent for the benefit of the Secured Creditors (including any supplements,
joinders or similar agreements to the U.S. Security Agreement and any of the
Dutch Security Agreements to add an additional Credit Party as a grantor or
pledgor thereunder, and any agreement similar to a Dutch Security Agreement
entered into by a Dutch Credit Party pursuant to which such Dutch Credit Party
grants, perfects or continues a security interest in favor of the Collateral
Agent for the benefit of the Secured Creditors); provided that any cash
collateral or other agreements entered into pursuant to the Letter of Credit
Back-Stop Arrangements shall constitute “Security Documents” solely for purposes
of (x) Sections 8.03 and 10.01(d) and (y) the term “Credit Documents” as used in
Sections 9.12(d), 10.04(a) and 13.01.

“Specified Account Debtor” shall mean each of the Account Debtors listed on
Schedule 1.01(c) to the Disclosure Letter, which Schedule may be updated from
time to time in the Permitted Discretion of the Administrative Agent with
written notice to the Company.

“Specified Time” shall mean 11:00 a.m., London time.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder; provided that the “Stated
Amount” of each Letter of Credit denominated in a currency other than U.S.
Dollars shall be, on any date of calculation, the U.S. Dollar Equivalent of the
maximum amount available to be drawn in the respective currency thereunder
(determined without regard to whether any conditions to drawing could then be
met).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each Dutch
Subsidiary Guarantor.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained therein were changed to “66 2⁄3%”.

 

51



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Person, any Interest Rate
Protection Agreement or Other Hedging Agreement that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its RL Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., Goldman Sachs Bank
USA, Morgan Stanley Senior Funding Inc. and Bank of America, N.A., in each case
in its capacity as a syndication agent for the Lenders hereunder and under the
other Credit Documents.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Tesla B.V.” shall have the meaning provided in the first paragraph of this
Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company then last ended, in each case taken as one accounting period.

“Threshold Amount” shall mean $150,000,000.

“Total Borrowing Base” shall mean, as of any date of determination, the sum of
the Dutch Borrowing Base and the U.S. Borrowing Base, in each case, at such
date.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Total Indebtedness on such date to (y) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided that
(i) for purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time. As of the
Effective Date, the Total Revolving Loan Commitment is $500,000,000.

 

52



--------------------------------------------------------------------------------

“Transaction” shall mean, collectively, the execution and delivery by each
Credit Party of the Credit Documents to which it is a party on the Effective
Date, the incurrence of Loans (if any) on the Effective Date and the use of
proceeds thereof.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfinanced Capital Expenditures” shall mean, for any period, Capital
Expenditures made by the Company and its Subsidiaries during such period other
than Capital Expenditures to the extent financed with the proceeds of any sale
or issuance of Equity Interests, the proceeds of any asset sale (other than the
sale of inventory in the ordinary course of business), the proceeds of any
Recovery Event or the proceeds of any incurrence of Indebtedness (other than the
incurrence of any Loans); provided that Unfinanced Capital Expenditures shall be
reduced (but in no event below zero) on a dollar-for-dollar basis by the portion
(if any) of the Cash Credit not used to reduce Unfinanced Capital Expenditures
for a prior period.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under such Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the Fair Market Value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans (taking
the U.S. Dollar Equivalent of any such Revolving Loans denominated in Euros or
any Acceptable Foreign Currency) made by such Lender at such time and (b) such
Lender’s RL Percentage of the Letter of Credit Outstandings (for this purpose,
using the U.S. Dollar Equivalent of amounts denominated in Euros or any
Acceptable Foreign Currency) at such time. For the avoidance of doubt and solely
for purposes of calculating the “Unutilized Revolving Loan Commitment”, the
Revolving Loan Commitment of any Lender shall not be reduced by outstanding
Swingline Loans.

“Upper Strike Warrant” shall mean any hedging agreement, entered into by the
Company in connection with the issuance of Permitted Convertible Notes, pursuant
to which the Company issues to the counterparty thereto warrants to acquire
shares of Permitted Company Stock (whether such warrant is settled in shares,
cash or a combination thereof).

“U.S. Borrower” and “U.S. Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.

 

53



--------------------------------------------------------------------------------

“U.S. Borrower Loans” shall mean each U.S. Borrower Revolving Loan and each U.S.
Borrower Swingline Loan.

“U.S. Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender by
any U.S. Borrower.

“U.S. Borrower Revolving Loan” shall have the meaning provided in
Section 2.01(a).

“U.S. Borrower Revolving Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrower Swingline Loan” shall have the meaning provided in
Section 2.01(b).

“U.S. Borrower Swingline Note” shall have the meaning provided in
Section 2.05(a).

“U.S. Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(h) equal to, without
duplication:

(a) the sum of

(i) 100% of the U.S. Dollar Equivalent of Eligible U.S. Cash and Cash
Equivalents,

(ii) 85% of the Eligible U.S. Accounts,

(iii) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S.
Vendor In-Transit Inventory,

(iv) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S. Raw
Materials Inventory,

(v) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S. WIP
Inventory,

(vi) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S.
Service Parts Inventory,

(vii) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S.
Finished Goods Inventory,

(viii) 85% of the then extant Net Orderly Liquidation Value of Eligible U.S.
In-Transit Inventory and

(ix) 85% of the Applicable Value of Eligible Machinery and Equipment, minus

(b) the sum (without duplication) of any Reserves then established by the
Administrative Agent with respect to the U.S. Borrowing Base;

provided, however, that (i) Eligible U.S. Inventory shall only be included in
the U.S. Borrowing Base to the extent that the Administrative Agent shall have
received an Acceptable Appraisal in respect of such Eligible U.S. Inventory,
(ii) Eligible Equipment and Machinery shall only be included in the U.S.
Borrowing Base to the extent that the Administrative Agent shall have received
an Acceptable Appraisal

 

54



--------------------------------------------------------------------------------

in respect of such Eligible Equipment and Machinery (provided that no appraisal
shall be required in respect of Equipment for which the consideration therefor
was less than or equal to $1,500,000 and, at the Permitted Discretion of the
Administrative Agent no appraisal shall be required in respect of any Equipment
for which the consideration therefor was in excess of $1,500,000, in each case
to the extent there is an Acceptable Existing Appraisal in respect thereof, in
which case the Applicable Value thereof shall be based on a “desktop appraisal”
(it being understood that once there is no longer an Acceptable Existing
Appraisal in respect of such Equipment, the Applicable Value thereof shall be
determined pursuant to the definition of “Applicable Value”, provided that to
the extent the Applicable Value cannot be determined pursuant to clause (a) of
such definition, then for purposes of determining the “Amortized Value” of such
Equipment, the most recent Acceptable Appraisal shall be deemed to be the
appraisal that was the most recent Acceptable Existing Appraisal in respect of
such Equipment)), (iii) the Eligible Inventory included in the Borrowing Base
pursuant to clauses (a)(iii) through (viii) above shall be calculated net of any
applicable Inventory Reserves and (iv) the aggregate amount included in the U.S.
Borrowing Base pursuant to clause (a)(ix) above shall not exceed 30% of the
Total Borrowing Base. The Administrative Agent shall have the right (but not the
obligation) to review such computations and if, in its Permitted Discretion,
such computations have not been calculated in accordance with the terms of this
Agreement, the Administrative Agent shall have the right to correct any such
errors in such manner as it shall determine in its Permitted Discretion and the
Administrative Agent will notify the Company promptly after making any such
correction. Notwithstanding the foregoing, to the extent that an Acceptable
Field Examination in respect of Accounts of the U.S. Borrowers is not provided
to the Administrative Agent on or prior to the Effective Date, the advance rate
in respect of Eligible U.S. Accounts shall be 70% until the earlier of
(x) receipt of an Acceptable Field Examination in respect thereof and (y) the
90th day after the Effective Date (it being understood that if an Acceptable
Field Examination in respect thereof is not provided on or prior to the 90th day
after the Effective Date, after such 90th day the advance rate in respect of
Eligible U.S. Accounts shall be 0% until receipt of an Acceptable Field
Examination).

“U.S. Collection Banks” shall have the meaning provided in Section 5.03(b).

“U.S. Corresponding Debt” shall mean the Obligations of a U.S. Credit Party
under or in connection with the Credit Documents.

“U.S. Credit Parties” shall mean the Company, each other U.S. Borrower and each
U.S. Subsidiary Guarantor.

“U.S. Dollar Denominated Revolving Loans” shall mean each Revolving Loan
denominated in U.S. Dollars at the time of the incurrence thereof.

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York City time) on the date two
Business Days prior to the date of any determination thereof (or, in the case of
amount denominated in Sterling on the date of any determination thereof), for
purchase on such date (or on the date of the respective unreimbursed payment
under a Letter of Credit denominated in a currency other than U.S. Dollars as
provided in Sections 3.04(c) and 3.05(a), as the case may be); provided that for
purposes of (x) determining compliance with Sections 2.01(a), 2.01(b), 2.01(e),
3.02, 5.02(a), 7.01 and 7.03 and (y) calculating Fees pursuant to Section 4.01
(except Fees which are expressly required to be paid in a currency other than
U.S. Dollars pursuant to Section 4.01), the U.S. Dollar Equivalent of any
amounts denominated in a currency other than U.S. Dollars shall be revalued on
the date of each Credit Event using the spot exchange rates therefor as quoted
on Bloomberg (or, if same does not provide such

 

55



--------------------------------------------------------------------------------

exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) on the immediately preceding Business Day, provided,
however, that at any time, if the Aggregate Exposure (for the purposes of the
determination thereof, using the U.S. Dollar Equivalent as recalculated based on
the spot exchange rate therefor as quoted on Bloomberg (or, if same does not
provide such exchange rates, on such other basis as is reasonably satisfactory
to the Administrative Agent) on the respective date of determination pursuant to
this exception) would exceed 85% of the Total Revolving Loan Commitment or any,
then in the sole discretion of the Administrative Agent or at the request of the
Required Lenders, the U.S. Dollar Equivalent shall be reset based upon the spot
exchange rates on such date as quoted on Bloomberg (or, if same does not provide
such exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent), which rates shall remain in effect until the date of a
Credit Event or such earlier date, if any, as the rate is reset pursuant to this
proviso. Notwithstanding anything to the contrary contained in this definition,
at any time that a Default or an Event of Default then exists, the
Administrative Agent may revalue the U.S. Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than U.S. Dollars on
any date in its sole discretion in accordance with the foregoing methodology.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

“U.S. Guarantors” shall mean and include each U.S. Borrower (in its capacity as
a guarantor under the U.S. Guaranty) and each U.S. Subsidiary Guarantor.

“U.S. Guaranty” shall mean the U.S. Guaranty, dated as of the Effective Date, in
the form of Exhibit G-2, as amended, modified, restated and/or supplemented from
time to time in accordance with the terms hereof and thereof.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Security Agreement” shall mean the U.S. Security Agreement, dated as of
the Effective Date, in the form of Exhibit I-4, as amended, modified, restated
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“U.S. Subsidiary Guarantors” shall mean each Wholly-Owned Domestic Subsidiary of
the Company (other than any U.S. Borrower, any Securitization Subsidiary, any
Excluded Energy Storage Subsidiary and any Immaterial Subsidiary), whether
existing on the Effective Date or established, created or acquired after the
Effective Date, in each case unless and until such time as the respective
Wholly-Owned Domestic Subsidiary is released from all of its obligations under
the U.S. Guaranty and the Security Documents to which it is a party in
accordance with the terms and provisions hereof and thereof.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(e)(iii).

“Used” shall mean, with respect to any Inventory, that such Inventory was
previously sold (other than to a Credit Party), excluding remanufactured items.

“Vendor Liabilities Reserve” shall mean a reserve established by the
Administrative Agent in connection with the accounts payable balance owed to
third-party vendors where Inventory of the Borrowers is physically located with
such vendor.

 

56



--------------------------------------------------------------------------------

“Voting Stock” shall mean, as to any entity, all classes of Equity Interests of
such entity then outstanding and normally entitled to vote in the election of
directors of such entity.

“Weekly Borrowing Base Period” shall mean any period (a) commencing on the date
on which (i) a Default or an Event of Default has occurred and is continuing or
(ii) (A) Excess Availability is less than the greater of (1) 10% of Availability
as then in effect and (2) $20,000,000 for five consecutive Business Days and
(B) Designated Cash is less than the Liquidity Threshold and (b) ending on the
first date thereafter on which (i) no Default or Event of Default exists and
(ii) Excess Availability has been equal to or greater than the greater of
(A) 10% of Availability as then in effect and (B) $20,000,000 for 30 consecutive
days.

“Wholly-Owned Dutch Subsidiary” shall mean, as to any Person, any Dutch
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Foreign
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Company with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Subsidiaries under applicable law).

1.02. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume or become liable in
respect of (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) unless the context otherwise requires, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, securities, revenues, accounts, leasehold interests and
contract rights, (v) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, and (vi) unless the context otherwise requires,
any reference herein (A) to any Person shall be construed to include such
Person’s successors and assigns and (B) to the Company or any other Credit Party
shall be construed to include the Company or such Credit Party as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Credit Party, as the case may be, in any insolvency or liquidation proceeding.

 

57



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context so requires, all references herein to a financing
statement, continuation statement, amendment or termination statement shall be
deemed to refer also to the analogous documents used under applicable Dutch
personal property security laws.

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Effective Date and prior to the Final Maturity Date, (x) a
revolving loan or revolving loans to any U.S. Borrower (on a joint and several
basis with the other U.S. Borrowers) (each, a “U.S. Borrower Revolving Loan”
and, collectively, the “U.S. Borrower Revolving Loans”), and (y) a revolving
loan or revolving loans to any Dutch Borrower (on a joint and several basis with
the other Dutch Borrowers) (each, a “Dutch Borrower Revolving Loan” and,
collectively, the “Dutch Borrower Revolving Loans” and, together with the U.S.
Borrower Revolving Loans, each, a “Revolving Loan” and, collectively, the
“Revolving Loans”), which Revolving Loans:

(i) shall be made and maintained in an Available Currency;

(ii) except as hereafter provided, shall, at the option of the applicable
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
(in the case of U.S. Dollar Denominated Revolving Loans only) or LIBOR Loans;
provided that, except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Exposure of such Lender to exceed the amount of its Revolving Loan Commitment at
such time;

(v) shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Exposure to exceed the Total Revolving Loan Commitment as then in effect;

(vi) except as otherwise provided in Section 2.01(e), in the case of U.S.
Borrower Revolving Loans, shall not be made (and shall not be required to be
made) by any Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate U.S. Borrower Exposure to exceed the U.S. Borrowing Base at
such time;

 

58



--------------------------------------------------------------------------------

(vii) except as otherwise provided in Section 2.01(e), in the case of Dutch
Borrower Revolving Loans, shall not be made (and shall not be required to be
made) by any Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Dutch Borrower Exposure to exceed the Dutch Borrowing Base
at such time; and

(viii) shall not be made (and shall not be required to be made) by any Lender
during a Reduced Availability Period in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause Excess Availability to be less than 10% of Availability
at such time.

(b) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the
Effective Date and prior to the Swingline Expiry Date, (x) a revolving loan or
revolving loans to any U.S. Borrower (on a joint and several basis with the
other U.S. Borrowers) (each, a “U.S. Borrower Swingline Loan” and, collectively,
the “U.S. Borrower Swingline Loans”) and (y) a revolving loan or revolving loans
to any Dutch Borrower (on a joint and several basis with the other Dutch
Borrowers) (each, a “Dutch Borrower Swingline Loan” and, collectively, the
“Dutch Borrower Swingline Loans” and, together with the U.S. Borrower Swingline
Loans, each, a “Swingline Loan” and, collectively, the “Swingline Loans”), which
Swingline Loans:

(i) shall be made and maintained in U.S. Dollars;

(ii) shall be incurred and maintained as Base Rate Loans;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by the Swingline
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause the
Aggregate Exposure to exceed the Total Revolving Loan Commitment as then in
effect;

(v) in the case of U.S. Borrower Swingline Loans, shall not be made (and shall
not be required to be made) by the Swingline Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Aggregate U.S. Borrower Exposure to
exceed the U.S. Borrowing Base at such time;

(vi) in the case of Dutch Borrower Swingline Loans, shall not be made (and shall
not be required to be made) by the Swingline Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Aggregate Dutch Borrower Exposure to
exceed the Dutch Borrowing Base at such time;

(vii) shall not exceed in aggregate principal amount at any time outstanding the
Maximum Swingline Amount; and

 

59



--------------------------------------------------------------------------------

(viii) shall not be made (and shall not be required to be made) by the Swingline
Lender during a Reduced Availability Period in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause Excess Availability to be less than 10% of Availability
at such time.

Notwithstanding anything to the contrary contained in this Section 2.01(b), the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from any Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.

(c) On any Business Day, the Swingline Lender or the Administrative Agent, as
the case may be, may, in its sole discretion give notice to the Lenders that the
Swingline Lender’s outstanding Swingline Loans or the Administrative Agent’s
outstanding Agent Advances, as the case may be, shall be funded with one or more
Borrowings of Revolving Loans to be made to, and maintained by, the relevant
Borrower of the outstanding Swingline Loan or Agent Advance being funded by such
Revolving Loan in U.S. Dollars (provided that such notice shall be deemed to
have been given no later than the fifth Business Day after the making of any
Swingline Loan (if not given earlier) and shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of Revolving
Loans in U.S. Dollars constituting Base Rate Loans (any such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all Lenders pro rata based on each such Lender’s RL Percentage (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11) and the proceeds thereof shall be
applied directly by the Swingline Lender or the Administrative Agent, as the
case may be, to repay the Swingline Lender or the Administrative Agent, as the
case may be, for such outstanding Swingline Loans or Agent Advances. Each Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender or the Administrative Agent, as the case may be, notwithstanding (i) the
amount of the Mandatory Borrowing may not comply with the Minimum Borrowing
Amount otherwise required hereunder, (ii) whether any conditions specified in
Section 7 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) the date of such Mandatory Borrowing, (v) the amount of any
Borrowing Base or the Total Revolving Loan Commitment at such time and
(vi) during a Reduced Availability Period, Excess Availability after giving
effect to such Loans. In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including as a result of
the commencement of a proceeding under the Bankruptcy Code with respect to any
Borrower (including under any Dutch Insolvency Law)), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from any
Borrower on or after such date and prior to such purchase) from the Swingline
Lender or the Administrative Agent, as the case may be, such participations in
the outstanding Swingline Loans or Agent Advances, as the case may be, as shall
be necessary to cause the Lenders to share in such Swingline Loans or Agent
Advances, as the case may be, ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11), provided that (x) all
interest payable on the Swingline Loans or Agent Advances, as the case may be,
shall be for the account of the Swingline Lender or the Administrative Agent, as
the case may be, until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable

 

60



--------------------------------------------------------------------------------

to the participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender or the Administrative Agent, as
the case may be, interest on the principal amount of the participation purchased
for each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to such Revolving Loans denominated in
U.S. Dollars, in each case maintained as Base Rate Loans hereunder for each day
thereafter.

(d) Notwithstanding anything to the contrary in Section 2.01(a) or (b) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Reserves in such amounts, and with respect to such matters, but
subject to the limitations contained in the definitions of “Reserves”, “Eligible
Accounts”, “Eligible Inventory” and “Eligible Machinery and Equipment” herein,
as the Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the U.S. Borrowing Base or the Dutch Borrowing Base (which
Reserves shall reduce the then existing applicable Borrowing Base in an amount
equal to such Reserves).

(e) (i) In the event that the Borrowers are unable to comply with any Borrowing
Base limitations set forth in Section 2.01(a) or (b) or (ii) the Borrowers are
unable to satisfy the conditions precedent to the making of Revolving Loans set
forth in Section 7, in either case, the Lenders, subject to the immediately
succeeding proviso, hereby authorize the Administrative Agent, for the account
of the Lenders, to make U.S. Borrower Revolving Loans to any U.S. Borrower (on a
joint and several basis with the other U.S. Borrowers) or Dutch Borrower
Revolving Loans to any Dutch Borrower (on a joint and several basis with the
other Dutch Borrowers) solely in the event that the Administrative Agent in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations, or (C) to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement and then due, including Expenses and
Fees, which Revolving Loans may only be made in U.S. Dollars as Base Rate Loans
(each, an “Agent Advance”) for a period commencing on the date the
Administrative Agent first receives a Notice of Borrowing requesting an Agent
Advance until the earliest of (x) the 30th Business Day after such date, (y) the
date the respective Borrowers are again able to comply with the applicable
Borrowing Base limitations and the conditions precedent to the making of
Revolving Loans, or obtain an amendment or waiver with respect thereto and
(z) the date the Required Lenders instruct the Administrative Agent to cease
making Agent Advances (in each case, the “Agent Advance Period”); provided that
the Administrative Agent shall not make any Agent Advance to any U.S. Borrower
or Dutch Borrower to the extent that at the time of the making of such Agent
Advance, the amount of such Agent Advance (I) when added to the aggregate
outstanding amount of all other Agent Advances made to (x) the U.S. Borrowers at
such time, would exceed 5% of the U.S. Borrowing Base at such time or (y) the
Dutch Borrowers at such time, would exceed 5% of the Dutch Borrowing Base at
such time or (II) when added to the Aggregate Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Revolving Loan Commitment at such time. Agent Advances may be made by the
Administrative Agent in its sole discretion and no Borrower shall have any right
whatsoever to require that any Agent Advances be made. Agent Advances will be
subject to periodic settlement with the Lenders pursuant to Section 2.01(c).

(f) If the Initial Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Initial Maturity Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Initial Maturity Date) or refinanced with a borrowing
of an Extended Revolving Loan; provided that, if on the occurrence of the

 

61



--------------------------------------------------------------------------------

Initial Maturity Date (after giving effect to any repayments of Revolving Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 3.07), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of the Initial Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Initial Maturity Date.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans of a specific Type and currency shall not be less than the
Minimum Borrowing Amount applicable to Loans made in such currency and of such
Type. More than one Borrowing may occur on the same date, but at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans (or such greater
number of Borrowings of LIBOR Loans as may be agreed to from time to time by the
Administrative Agent) in the aggregate for all LIBOR Loans.

2.03. Notice of Borrowing. (a) Whenever a Borrower desires to incur (x) LIBOR
Loans hereunder, such Borrower shall give the Administrative Agent written
notice or telephonic notice promptly confirmed in writing to the Notice Office,
which notice must be received by the Administrative Agent prior to 2:00 P.M.
(New York City time) at least three Business Days’ (or four Business Days’ in
the case of Loans denominated in Euros or an Acceptable Foreign Currency) prior
to the requested date of Borrowing of each such LIBOR Loan to be incurred
hereunder, and (y) Base Rate Loans hereunder (including Agent Advances, but
excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), such Borrower shall give the Administrative Agent written notice or
telephonic notice promptly confirmed in writing to the Notice Office, which
notice must be received by the Administrative Agent prior to 2:00 P.M. (New York
City time) at least one Business Day prior to the requested date of Borrowing of
each such Base Rate Loan to be incurred hereunder. Each such notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount of the Revolving Loans to be incurred
pursuant to such Borrowing (stated in the Available Currency in which such
Revolving Loan is to be made), (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the Revolving Loans made pursuant to such Borrowing
constitute Agent Advances (it being understood that the Administrative Agent
shall be under no obligation to make such Agent Advance), (iv) in the case of
U.S. Dollar Denominated Revolving Loans, whether the Revolving Loans being
incurred pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR Loans,
the initial Interest Period to be applicable thereto and (v) the applicable
Borrowing Base at such time. Except in the case of Agent Advances, the
Administrative Agent shall promptly give each Lender notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

(b) (i) Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

 

62



--------------------------------------------------------------------------------

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with each Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan or Agent Advance, to the making of the Mandatory Borrowings
as set forth in Section 2.01(c).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.

2.04. Disbursement of Funds. No later than 3:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York City time) on the date specified
pursuant to Section 2.03(b) or (y) in the case of Mandatory Borrowings, no later
than 3:00 P.M. (New York City time) on the date specified in Section 2.01(c)),
each Lender will make available its pro rata portion (determined in accordance
with Section 2.07) of each such Borrowing requested to be made on such date (or
in the case of Swingline Loans, the Swingline Lender will make available the
full amount thereof). All such amounts will be made available in U.S. Dollars
(in the case of Loans denominated in U.S. Dollars), in Euros (in the case of
Euro Denominated Loans) or in the applicable Acceptable Foreign Currency (in the
case of Foreign Currency Denominated Loans), as the case may be, and in
immediately available funds at the Payment Office, and the Administrative Agent
will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing or as otherwise provided in the last sentence of Section 3.05(a), make
available to the relevant Borrower or Borrowers to such account as the
applicable Borrower or Borrowers may specify in writing to the Administrative
Agent prior to the requested Borrowing date, the aggregate of the amounts so
made available by the Lenders; provided that, if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing), there are Unpaid Drawings or
Swingline Loans then outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such Unpaid Drawings with respect
to Letters of Credit, second, to the payment in full of any such Swingline
Loans, and third, to the relevant Borrower as otherwise provided above. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower or Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the relevant
Borrower or Borrowers, and the relevant Borrower or Borrowers shall promptly
(but in any event within one Business Day) pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower or Borrowers, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the relevant Borrower or Borrowers until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate (or, in the case of
Euro Denominated Loans or Foreign Currency Denominated Loans, the cost to the
Administrative Agent of acquiring overnight funds in the applicable Foreign
Currency) for the first three days and at the interest rate

 

63



--------------------------------------------------------------------------------

otherwise applicable to such Loans for each day thereafter and (ii) if recovered
from the relevant Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which any Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

2.05. Notes. Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of U.S. Borrower Revolving Loans,
by a promissory note duly executed and delivered by each U.S. Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “U.S. Borrower Revolving Note” and, collectively,
the “U.S. Borrower Revolving Notes”), (ii) in the case of Dutch Borrower
Revolving Loans, by a promissory note duly executed and delivered by each Dutch
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Dutch Borrower Revolving Note” and,
collectively, the “Dutch Borrower Revolving Notes” and, together with the U.S.
Borrower Revolving Notes, the “Revolving Notes”), (iii) in the case of U.S.
Borrower Swingline Loans, by a promissory note duly executed and delivered by
each U.S. Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (the “U.S. Borrower Swingline
Note”), and (iv) in the case of Dutch Borrower Swingline Loans, by a promissory
note duly executed and delivered by each Dutch Borrower substantially in the
form of Exhibit B-4, with blanks appropriately completed in conformity herewith
(each, a “Dutch Borrower Swingline Note” and, together with the U.S. Borrower
Swingline Note, the “Swingline Notes”).

(a) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(b) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, each respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.06. Conversions. Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of U.S. Dollar Denominated Revolving Loans made
to it pursuant to one or more Borrowings of one or more Types of U.S. Dollar
Denominated Revolving Loans into a Borrowing of another Type of U.S. Dollar
Denominated Revolving Loan; provided that, (a) except as otherwise provided in
Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans only on the
last day of an Interest Period applicable to the Revolving Loans being converted
unless the Borrowers pay any amounts due to the Lenders pursuant to Section 2.11
as a result of such conversion and no such partial conversion of

 

64



--------------------------------------------------------------------------------

LIBOR Loans shall reduce the outstanding principal amount of such LIBOR Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (b) Base Rate Loans may not be converted into LIBOR Loans if
any Event of Default is in existence on the proposed date of conversion and
either the Administrative Agent or the Required Lenders have elected, upon
notice to the Borrowers, to not permit such conversion in its or their sole
discretion, and (c) no conversion pursuant to this Section 2.06 shall result in
a greater number of Borrowings of LIBOR Loans than is permitted under
Section 2.02. Each such conversion shall be effected by the relevant Borrower by
giving the Administrative Agent at the Notice Office prior to 2:00 P.M. (New
York City time) at least (i) in the case of conversions of Base Rate Loans into
LIBOR Loans, three Business Days’ (or, with respect to Loans denominated in
Euros or an Acceptable Foreign Currency, four Business Days’) prior written
notice or telephonic notice promptly confirmed in writing and (ii) in the case
of conversions of LIBOR Loans into Base Rate Loans, one Business Day’s prior
written notice or telephonic notice promptly confirmed in writing (each, a
“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the U.S. Dollar Denominated Revolving Loans
to be so converted, the Borrowing or Borrowings pursuant to which such
U.S. Dollar Denominated Revolving Loans were incurred and, if to be converted
into LIBOR Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its U.S. Dollar Denominated Revolving Loans.

2.07. Pro Rata Borrowings. Except to the extent otherwise provided herein, all
Borrowings of Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Revolving Loan Commitments, provided that
all Mandatory Borrowings shall be incurred from the Lenders pro rata on the
basis of their RL Percentages. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

2.08. Interest. (a) The U.S. Borrowers jointly and severally agree to pay
interest in respect of the unpaid principal amount of each U.S. Borrower Loan
and (y) the Dutch Borrowers jointly and severally agree to pay interest in
respect of the unpaid principal amount of each Dutch Borrower Loan, in each case
as follows:

(A) in the case of a Base Rate Loan, from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise),
repayment or prepayment and (ii) the conversion of such Base Rate Loan to a
LIBOR Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum
which shall be equal to the sum of the relevant Applicable Margin plus the Base
Rate, each as in effect from time to time; and

(B) in the case of a LIBOR Loan, from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise),
repayment or prepayment and (ii) the conversion of such LIBOR Loan to a Base
Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus the LIBO Rate for such Interest Period.

(b) Notwithstanding the foregoing, if any principal or interest on any Loan, any
Letter of Credit fee or any other amount payable by a Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% in excess of the rate applicable to Base Rate Loans from
time to time. Interest that accrues under this Section 2.08(b) shall be payable
on demand.

 

65



--------------------------------------------------------------------------------

(c) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans or upon the termination of the Total Revolving Loan Commitment, and
(z) at maturity (whether by acceleration or otherwise) and, after such maturity,
on demand and (ii) in respect of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), or upon the termination of the
Total Revolving Loan Commitment, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(d) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the respective Borrowers and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.09. Interest Periods. At the time any Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 2:00 P.M. (New York City time) on the third Business Day
(or with respect to any Loan denominated in Euros or an Acceptable Foreign
Currency, the fourth Business Day) prior to the expiration of an Interest Period
applicable to such LIBOR Loan (in the case of any subsequent Interest Period),
such Borrower shall have the right to elect the interest period (each, an
“Interest Period”) applicable to such LIBOR Loan, which Interest Period shall,
at the option of such Borrower, be (x) a one, two, three or six month period, or
(y) with the consent of the Administrative Agent in its sole discretion, a
period of less than one month or (z) to the extent agreed to by all Lenders,
such other period; provided that (in each case):

(a) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(b) the initial Interest Period for any LIBOR Loan shall commence on the date of
Borrowing of such LIBOR Loan (including the date of any conversion thereto from
a Base Rate Loan) and each Interest Period occurring thereafter in respect of
such LIBOR Loan shall commence on the day on which the immediately preceding
Interest Period applicable thereto expires;

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(e) no Interest Period may be selected at any time when an Event of Default is
then in existence if either the Administrative Agent or the Required Lenders
have elected, upon notice to the Borrowers, to not permit such selection in its
or their sole discretion; and

(f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.

 

66



--------------------------------------------------------------------------------

If by 2:00 P.M. (New York City time) on the third Business Day (or with respect
to any Loan denominated in Euros or an Acceptable Foreign Currency, the fourth
Business Day) prior to the expiration of any Interest Period applicable to a
Borrowing of LIBOR Loans, any Borrower has failed to elect, or is not permitted
to elect, a new Interest Period to be applicable to such LIBOR Loans as provided
above, such Borrower shall be deemed to have elected (i) in respect of
U.S. Dollar Denominated Revolving Loans to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period
and (ii) in respect of Loans denominated in Euros or an Acceptable Foreign
Currency, a one-month Interest Period (provided that with respect to this clause
(ii), if the Administrative Agent or the Required Lenders have elected not to
permit the selection of an Interest Period pursuant to clause (e) above, then on
the expiration of the then-applicable Interest Period, such Loans shall be
repaid).

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) any change that
would subject the Administrative Agent or any Lender to any taxes (except for
Taxes and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (B) a change in official reserve requirements,
but, in all events, excluding reserves required under Regulation D to the extent
included in the computation of the LIBO Rate or (C) any change that imposes on
any Lender or the London interbank market any other condition, cost or expense
(other than taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (A) unlawful by any law or governmental rule, regulation or order,
(B) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market.

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the affected Borrowers and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (w) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Company and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by such Borrower, (x) in the case of clause (ii) above, the U.S.
Borrowers (jointly and severally with respect to U.S. Borrower Obligations)

 

67



--------------------------------------------------------------------------------

and the Dutch Borrowers (jointly and severally with respect to Dutch Borrower
Obligations) agree to pay to such Lender, within 10 days after the Company’s
receipt of such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis for the calculation thereof, submitted to the respective Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding on all
the parties hereto); provided that the Borrowers shall not be required to
compensate any Lender pursuant to Section 2.10(ii) for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the change giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof and (y) in the case
of clause (iii) above, the respective Borrower or Borrowers shall take one of
the actions specified in Section 2.10(b) as promptly as possible and, in any
event, within the time period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the affected Borrower may, and in the case of a LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), such
Borrower shall, either (i) if the affected LIBOR Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii), (ii) in respect of a LIBOR Loan
denominated in U.S. Dollars where the affected LIBOR Loan is then outstanding,
upon at least three Business Days’ written notice to the Administrative Agent,
require the affected Lender to convert such LIBOR Loan into a Base Rate Loan;
provided that, if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b) or
(iii) in respect of a LIBOR Loan denominated in Euros or an Acceptable Foreign
Currency, repay such Loan upon the expiration of the then-applicable Interest
Period (or such earlier period as required by applicable law).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Revolving Loan Commitment hereunder or its obligations hereunder, then the U.S.
Borrowers (jointly and severally with respect to U.S. Borrower Obligations) and
the Dutch Borrowers (jointly and severally with respect to Dutch Borrower
Obligations) agree to pay to such Lender, within 10 days after the Company’s
receipt of such Lender’s written request therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital or required liquidity. In determining such additional
amounts, each Lender will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable; provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Company, which notice shall show in reasonable detail the basis
for calculation of such additional amounts, although the failure to give any
such notice shall not release or diminish the

 

68



--------------------------------------------------------------------------------

Borrowers’ obligations to pay additional amounts pursuant to this
Section 2.10(c) upon the subsequent receipt of such notice; provided that the
Borrowers shall not be required to compensate any Lender pursuant to this
Section 2.10(c) for any increased costs or reductions incurred more than 180
days prior to the date that such Lender notifies the Company of the change
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further, that, if the change giving
rise to such increased costs or reductions is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof.

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case shall be deemed to be a change after the Effective Date in a requirement of
law or governmental rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including for purposes of this Section 2.10 and
Section 3.06).

(e) Notwithstanding anything herein to the contrary, if the introduction of or
any change in any applicable law or governmental rule, regulation or order shall
make it unlawful for any Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to a Dutch Borrower or to give
effect to its obligations as contemplated by this Agreement with respect to any
extension of credit to a Dutch Borrower, then, upon written notice by such
Lender (each such Lender providing such notice, an “Impacted Lender”) to the
Company and the Administrative Agent:

(i) the obligations of the Lenders hereunder to make extensions of credit to
such Dutch Borrower shall forthwith be (x) suspended until each Impacted Lender
notifies the Company and the Administrative Agent in writing that it is no
longer unlawful for such Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Dutch Borrower or
(y) to the extent required by law, cancelled;

(ii) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Dutch Borrower, such Dutch
Borrower shall repay (or at its option and to the extent permitted by law,
assign to the Company) (x) all outstanding Base Rate Loans made to such Dutch
Borrower within three Business Days or such earlier period as required by law
and (y) all outstanding LIBOR Loans made to such Dutch Borrower on the last day
of the then current Interest Periods with respect to such LIBOR Loans or within
such earlier period as required by law; and

(iii) if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Dutch Borrower, such Dutch Borrower shall cash collateralize
in a manner reasonably satisfactory to the Administrative Agent and the
applicable Issuing Lender such Letter of Credit in an amount equal to 102% of
such Lender’s RL Percentage of the Letter of Credit Outstandings (for this
purpose, using the U.S. Dollar Equivalent of amounts denominated in Euros or any
Acceptable Foreign Currency) with respect to such Letter of Credit within three
Business Days or within such earlier period as required by law.

2.11. Compensation. The U.S. Borrowers (on a joint and several basis with
respect to U.S. Borrower Obligations) or the Dutch Borrowers (on a joint and
several basis with respect to Dutch Borrower Obligations), as the case may be,
agree to compensate each Lender, upon its written request

 

69



--------------------------------------------------------------------------------

(which request shall set forth in reasonable detail the basis for requesting
such compensation), for all losses, expenses and liabilities (including any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its LIBOR Loans but
excluding loss of anticipated profits) which such Lender may sustain: (a) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBOR Loans by the applicable Borrower
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn by the respective Borrower
or Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.10(b), 2.10(e), Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11 or an assignment pursuant to
Section 2.13) or conversion of any of its LIBOR Loans occurs on a date which is
not the last day of an Interest Period or maturity date, as applicable, with
respect thereto; (c) if any prepayment of any of its LIBOR Loans by the
applicable Borrower is not made on any date specified in a notice of prepayment
given by the respective Borrower or Borrowers; or (d) as a consequence of
(i) any other default by the respective Borrower or Borrowers to repay LIBOR
Loans when required by the terms of this Agreement or any Note held by such
Lender or (ii) any election made pursuant to Section 2.10(b).

2.12. Lending Offices and Affiliate Lenders for Loans in Available Currency.

(a) Each Lender may at any time or from time to time designate, by written
notice to the Administrative Agent to the extent not already reflected on
Schedule 13.03, one or more lending offices (which, for this purpose, may
include Affiliates of the respective Lender) for the various Loans in the
Available Currency made, and Letters of Credit participated in, by such Lender
(including by designating a separate lending office (or Affiliate) to act as
such with respect to such Loans and Letter of Credit Outstandings); provided
that, for designations made after the Effective Date, to the extent such
designation shall result in increased costs or taxes under Section 2.10, 3.06 or
5.04 in excess of those which would be charged in the absence of the designation
of a different lending office (including a different Affiliate of the respective
Lender), then the Borrowers shall not be obligated to pay such excess increased
costs or taxes (although if such designation results in increased costs or
taxes, the Borrowers shall be obligated to pay the costs and taxes which would
have applied in the absence of such designation and any subsequent increased
costs and taxes of the type described above resulting from changes after the
date of the respective designation). Except as provided in the immediately
preceding sentence, each lending office and Affiliate of any Lender designated
as provided above shall, for all purposes of this Agreement and the other Credit
Documents, be treated in the same manner as the respective designating Lender
(and shall be entitled to all indemnities and similar provisions in respect of
its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the Company,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans or Letters of Credit affected
by such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12(b) shall
affect or postpone any of the obligations of any Borrower or the right of any
Lender provided in Sections 2.10, 3.06 and 5.04.

2.13. Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender or
an Impacted Lender, (b) upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to any Lender which results in such Lender requesting
additional amounts from the Borrowers pursuant to any such Sections, (c) in the
case

 

70



--------------------------------------------------------------------------------

of a refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b) or (d) in
the circumstances provided in Section 2.19(b), the Borrowers shall have the
right, in accordance with Section 13.04(b), to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent, the Swingline Lender and each Issuing Lender; provided
that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire at par the entire Revolving Loan Commitment and
all outstanding Revolving Loans of, and all participations in Letters of Credit
and Swingline Loans by, the Replaced Lender and, in connection therewith, shall
pay to (i) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the respective Replaced Lender, (B) an amount
equal to all Unpaid Drawings that have been funded by (and not reimbursed to)
such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (C) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01, (ii) each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by such Issuing Lender
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender and (iii) the Swingline Lender an
amount equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing
to the extent such amount was not theretofore funded by such Replaced Lender to
the Swingline Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, if the Replaced Lender does not execute and
deliver to the Administrative Agent a duly completed Assignment and Assumption
Agreement necessary to reflect such replacement by the later of (a) the date on
which the assignee Lender executes and delivers such Assignment and Assumption
Agreement and (b) the date as of which all obligations of the Borrowers owing to
such Replaced Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender and/or the Borrowers to such Replaced
Lender, then the Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption Agreement as of such later date, and any such
Assignment and Assumption Agreement so executed by the Replaced Lender shall be
effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution (or deemed execution, as the case may be) of the respective Assignment
and Assumption Agreement by the parties thereto, the payment of amounts referred
to in clauses (i) and (ii) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the relevant Borrowers, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender and (y) the RL
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement.

 

71



--------------------------------------------------------------------------------

2.14. Incremental Commitments. (a) The Company shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent or the Lenders (except, in either case, as otherwise
provided in this Section 2.14), to request at any time and from time to time
after the Effective Date and prior to the Final Maturity Date that one or more
Lenders (and/or one or more other Persons which are Eligible Transferees and
which will become Lenders) provide Incremental Commitments and, subject to the
applicable terms and conditions contained in this Agreement and the relevant
Incremental Commitment Agreement, make Revolving Loans and participate in
Letters of Credit and Swingline Loans pursuant thereto; provided that (i) no
Lender shall be obligated to provide an Incremental Commitment, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent,
the Company and the other Borrowers an Incremental Commitment Agreement as
provided in clause (b) of this Section 2.14, such Lender shall not be obligated
to fund any Revolving Loans in excess of its Revolving Loan Commitment (if any)
or participate in any Letters of Credit or Swingline Loans in excess of its RL
Percentage, in each case, as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.14 (it being
understood and agreed that any Lender that does not agree to provide any such
Incremental Commitment within ten Business Days after a request therefor (or
such shorter period as may be provided in any such request for Incremental
Commitments) shall be deemed to have declined to provide any such Incremental
Commitment except to the extent such Lender thereafter executes and delivers an
Incremental Commitment Agreement in accordance with the terms hereof), (ii) any
Lender (including any Person which is an Eligible Transferee who will become a
Lender) may so provide an Incremental Commitment without the consent of any
other Lender; provided that any Lender (or Person who is an Eligible Transferee
who will become a Lender) providing Incremental Commitments shall require the
consent of the Administrative Agent, each Issuing Lender and the Swingline
Lender (which consents shall not be unreasonably withheld, conditioned or
delayed), (iii) the aggregate amount of each request (and provision therefor)
for Incremental Commitments shall be in a minimum aggregate amount for all
Lenders which provide an Incremental Commitment pursuant to a given Incremental
Commitment Agreement pursuant to this Section 2.14 (including Persons who are
Eligible Transferees and will become Lenders) of at least $50,000,000 (or such
lesser amount that is acceptable to the Administrative Agent), (iv) the
aggregate amount of all Incremental Commitments permitted to be provided
pursuant to this Section 2.14 shall not exceed in the aggregate $250,000,000,
(v) all Revolving Loans incurred pursuant to an Incremental Commitment (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the relevant Security Documents, and guaranteed under the relevant Guaranties,
on a pari passu basis with all other Loans (and related Obligations) secured by
each relevant Security Document and guaranteed under each relevant Guaranty, and
(vi) each Lender (including any Person which is an Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Commitment pursuant to an
Incremental Commitment Agreement shall, subject to the satisfaction of the
relevant conditions set forth in this Agreement, participate in Swingline Loans
and Letters of Credit pursuant to Sections 2.01(b) and 3.04, respectively, and
make Revolving Loans as provided in Section 2.01(a) and such Revolving Loans
shall constitute Revolving Loans for all purposes of this Agreement and the
other applicable Credit Documents.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) the Company, each other Borrower, each Subsidiary Guarantor,
the Administrative Agent, the Swingline Lender and each Issuing Lender (if the
consent of the Swingline Lender and each Issuing Lender is required pursuant to
Section 2.14(a)(ii)) and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Commitment (each, an “Incremental Lender”)
shall execute and deliver to the Borrowers and the Administrative Agent an
Incremental Commitment Agreement, appropriately completed (with the
effectiveness of the Incremental Commitment provided therein to occur on the
date set forth in such Incremental Commitment Agreement, which date in any

 

72



--------------------------------------------------------------------------------

event shall be no earlier than the date on which (i) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid, (ii) all Incremental Commitment Requirements have been satisfied,
(iii) all conditions set forth in this Section 2.14 shall have been satisfied
and (iv) all other conditions precedent that may be set forth in such
Incremental Commitment Agreement shall have been satisfied) and (II) the
Company, each other Borrower, each Subsidiary Guarantor, the Collateral Agent
and each Incremental Lender (as applicable) shall execute and deliver to the
Administrative Agent and the Collateral Agent such additional Security Documents
and/or amendments to the Security Documents which are necessary to ensure that
all Loans incurred pursuant to the Incremental Commitments are secured by each
relevant Security Document (the “Incremental Security Documents”). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement and, at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Incremental Commitments of such
Incremental Lenders.

(c) It is understood and agreed that the Incremental Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute part of, and be added to, the
Total Revolving Loan Commitment and each Incremental Lender shall constitute a
Lender for all purposes of this Agreement and each other applicable Credit
Document.

(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.14)
and with the Borrowers being obligated to pay to the respective Lenders any
costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.

(e) At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, all dollar thresholds included in any determination made with
respect to Excess Availability and the dollar amount of the Liquidity Threshold
shall be increased automatically in an amount equal to the percentage by which
the Incremental Commitments increase the Total Revolving Loan Commitment.

2.15. Defaulting Lenders. (a) Notwithstanding any provision of this Agreement or
in the other Credit Documents to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender and if any Swingline Loan Exposure or Letter of
Credit Exposure exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Lenders that are Non-Defaulting Lenders
in accordance with their respective RL Percentages (calculated without regard to
any Defaulting Lender’s Revolving Loan Commitment) but only to the extent
(x) the sum of the Individual Exposures of all Lenders that are Non-Defaulting
Lenders plus such Defaulting Lender’s Swingline Loan Exposure and Letter of
Credit Exposure does not exceed the aggregate amount of all Non-Defaulting
Lenders’ Revolving Loan Commitments and (y) immediately following the
reallocation to a Lender that is a Non-Defaulting Lender, the Individual
Exposure of such Lender does not exceed its Revolving Loan Commitment at such
time;

 

73



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Loan Exposure and (y) second, cash collateralize in a manner reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in an aggregate amount equal
to 102% of such Defaulting Lender’s Letter of Credit Exposure for so long as
such Letter of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”) (it being understood that, for purposes of clarity, (x) such
requirement shall terminate as to any Defaulting Lender upon the termination of
Defaulting Lender status of the applicable Lender and (y) at the request of the
Company, upon a determination by the Administrative Agent or the respective
Issuing Lender that there exists cash collateral in excess of 102% of such
Defaulting Lender’s Letter of Credit Exposure, such excess cash collateral may
be returned to the applicable Borrowers so long as no Default or Event of
Default then exists or would result therefrom);

(iii) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized pursuant to clause (ii) above, the applicable Borrowers
shall not be required to pay the Letter of Credit Fees for participation with
respect to such portion of such Defaulting Lender’s Letter of Credit Exposure so
long as it is cash collateralized;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.15(a), then the Letter of Credit Fees
payable to the Lenders pursuant to Section 4.01(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ RL Percentages (calculated without
regard to any Defaulting Lender’s Revolving Loan Commitment) and the Defaulting
Lender shall not be entitled to any Letter of Credit Fee; and

(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.15(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
applicable Issuing Lender until such Letter of Credit Exposure is cash
collateralized and/or reallocated.

(b) Notwithstanding anything to the contrary contained in Section 2.01(a) or
Section 3, so long as any Lender is a Defaulting Lender (i) the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the Non-Defaulting Lenders and/or cash collateral has been
provided by the applicable Borrowers in accordance with Section 2.15(a), and
(ii) participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Lenders that are
Non-Defaulting Lenders in a manner consistent with Section 2.15(a)(i) (and
Defaulting Lenders shall not participate therein).

(c) Notwithstanding anything to the contrary contained herein, in Section 5.4 of
the U.S. Security Agreement, Section 5.4 of the Dutch General Security
Agreement, Section 5.3 of the Dutch Inventory Security Agreement or Section 6.3
of the Dutch Receivables Security Agreement, any amount payable to a Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 13.02) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any requirements of applicable law,
be applied at such time or times as may be determined by the Administrative
Agent

 

74



--------------------------------------------------------------------------------

(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lenders or the Swingline
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vi) sixth,
so long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vii) seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
repayments of Unpaid Drawings in respect of which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 7 are satisfied or waived, such payment shall be applied solely
to prepay the Loans of, and reimbursement obligations owed to, all
Non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or Unpaid Drawings owed to, any Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this clause (c) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(d) In the event that the Administrative Agent, the Company, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Loan
Commitments and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its RL Percentage and (ii) so
long as no Default or Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the applicable Borrowers; provided that,
except to the extent otherwise expressly agreed to by the affected parties, no
change hereunder from a Defaulting Lender to a Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder against such
Defaulting Lender arising from that Lender having been a Defaulting Lender. If
the Revolving Loan Commitments have been terminated, all Obligations have been
paid in full and no Letters of Credit are outstanding, then all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the applicable Borrowers.

2.16. [Reserved].

2.17. [Reserved].

2.18. The Company as Agent for Borrowers. Each Borrower hereby irrevocably
appoints the Company as its agent and attorney-in-fact for all purposes under
this Agreement and each other Credit Document, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by the respective appointing Borrower that
such appointment has been revoked. Each Borrower hereby irrevocably appoints and

 

75



--------------------------------------------------------------------------------

authorizes the Company (i) to provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement or any
other Credit Document and (ii) to take such action as the Company deems
appropriate on its behalf to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and the other
Credit Documents. It is understood that the handling of the Credit Account and
the Collateral of the respective Borrowers in a combined fashion (i.e., the U.S.
Borrowers in a combined fashion and the Dutch Borrowers in a combined fashion),
as more fully set forth herein, is done solely as an accommodation to the
Borrowers in order to utilize the collective borrowing powers of the Borrowers
in the most efficient and economical manner and at their request, and that the
Lenders shall not incur liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Credit Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the consolidated group.

2.19. Extension of Revolving Loan Commitments. (a) Notwithstanding anything to
the contrary in this Agreement, subject to the terms of this Section 2.19, the
Company may extend the maturity date, and otherwise modify the terms of the
Total Revolving Loan Commitment, or any portion thereof (including by increasing
the interest rate or fees payable in respect of any Loans and/or Revolving Loan
Commitments or any portion thereof (and related outstandings) (the “Extension”)
pursuant to a written offer (the “Extension Offer”) made by the Company to all
Lenders, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective outstanding Revolving Loans and unfunded
Revolving Loan Commitments) and on the same terms to each such Lender. In
connection with the Extension, (i) the Company will provide notification to the
Administrative Agent (for distribution to the Lenders), (ii) the Swingline
Lender and (iii) each Lender, acting in its sole and individual discretion,
wishing to participate in the Extension shall, prior to the date (the “Notice
Date”) specified in the notice (which shall be at least 10 Business Days after
delivery of the notice) given by the Administrative Agent to such Lender,
provide the Administrative Agent with a written notice thereof in a form
reasonably satisfactory to the Administrative Agent. Any Lender that does not
respond to the Extension Offer by the Notice Date shall be deemed to have
rejected such Extension. The Administrative Agent shall promptly notify the
Company of each Lender’s determination under this Section 2.19(a). The election
of any Lender to agree to the Extension shall not obligate any other Lender to
so agree. After giving effect to the Extension, the Revolving Loan Commitments
so extended shall cease to be a part of the tranche of the Revolving Loan
Commitments they were a part of immediately prior to the Extension and shall be
a new tranche of Extended Revolving Loan Commitments hereunder.

(b) The Company shall have the right to replace each Lender that shall have
rejected (or be deemed to have rejected) the Extension under Section 2.19(a)
with, and add as “Lenders” under this Agreement in place thereof, one or more
Replacement Lenders as provided in Section 2.13; provided that each of such
Replacement Lenders shall enter into an Assignment and Assumption Agreement
pursuant to which such Replacement Lender shall, effective as of a closing date
selected by the Administrative Agent in consultation with the Company (which
shall occur on the same date as the effectiveness of the Extension as to the
Lenders which have consented thereto pursuant to Section 2.19(a)), undertake the
Revolving Loan Commitment of such Replaced Lender (and, if any such Replacement
Lender is already a Lender, its Revolving Loan Commitment shall be in addition
to such Lender’s Revolving Loan Commitment hereunder on such date).

(c) The Extension shall be subject to the following:

(i) except as to interest rates, utilization fees, unused fees and final
maturity, the Revolving Loan Commitment of any Lender extended pursuant to the
Extension (the “Extended Revolving Loan Commitment”), and the related
outstandings, shall be a Revolving Loan Commitment (or related outstandings, as
the case may be) with the same terms as the original Revolving Loan

 

76



--------------------------------------------------------------------------------

Commitments (and related outstandings); provided that, subject to the provisions
of Sections 3.07 and 2.01(f) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Initial Maturity Date, all
Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Loan Commitments and/or Extended Revolving
Loan Commitments in accordance with their RL Percentages (and except as provided
in Sections 3.07 and 2.01(f), without giving effect to changes thereto on the
Initial Maturity Date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Loan
Commitments and Extended Revolving Loan Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Final Maturity Date of any
tranche of Revolving Loan Commitments or Extended Revolving Loan Commitments);

(ii) if the aggregate principal amount of Revolving Loan Commitments in respect
of which Lenders shall have accepted the Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Loan Commitments offered to be
extended by the Company pursuant to the Extension Offer, then the Revolving Loan
Commitments of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted the Extension Offer;

(iii) all documentation in respect of the Extension shall be consistent with the
foregoing, and all written communications by the Company generally directed to
the Lenders in connection therewith shall be in form consistent with the
foregoing and otherwise reasonably satisfactory to the Administrative Agent; and

(iv) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Company shall deliver to the Administrative Agent
a certificate of an Authorized Officer of each Credit Party dated the applicable
date of the Extension and executed by an Authorized Officer of such Credit Party
certifying and attaching the resolutions adopted by such Credit Party approving
or consenting to such Extension and (y) the conditions set forth in Sections
7.01 and 7.03 shall be satisfied (with all references in such Section to any
Credit Event being deemed to be references to the Extension on the applicable
date of the Extension) and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of the Extension and
executed by an Authorized Officer of the Company.

(d) With respect to the Extension consummated by the Company pursuant to this
Section 2.19, (i) the Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement (including Section 5.01,
5.02, 5.03, 13.02 or 13.06), (ii) if the amount extended is less than the
Maximum Letter of Credit Amount, the Maximum Letter of Credit Amount shall be
reduced upon the date that is five Business Days prior to the Initial Maturity
Date (to the extent needed so that the Maximum Letter of Credit Amount does not
exceed the aggregate Revolving Loan Commitments which would be in effect after
the Initial Maturity Date), and, if applicable, the Company shall cash
collateralize obligations under any issued Letters of Credit with a termination
date (taking into account any possible extensions thereof) later than five
Business Days prior to the Initial Maturity Date in an amount equal to 102% of
the Stated Amount of such Letters of Credit that are in excess of the proposed
reduced Maximum Letter of Credit Amount, and (iii) if the amount extended is
less than the Maximum Swingline Amount, the Maximum Swingline Amount shall be
reduced upon the date that is five Business Days prior to the Initial Maturity
Date (to the extent needed so that the Maximum Swingline Amount does not exceed
the aggregate Revolving Loan Commitments which

 

77



--------------------------------------------------------------------------------

would be in effect after the Initial Maturity Date), and, if applicable, the
Company shall prepay any outstanding Swingline Loans in excess of the Maximum
Swingline Amount that is then in effect. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.19 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Loan Commitments on such
terms as may be set forth in the Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Section 5.01, 5.02,
5.03, 13.02 or 13.06) or any other Credit Document that may otherwise prohibit
the Extension or any other transaction contemplated by this Section 2.19;
provided that such consent shall not be deemed to be an acceptance of the
Extension Offer.

(e) The Lenders hereby irrevocably authorize the Administrative Agent on behalf
of all of the Lenders to enter into amendments to this Agreement and the other
Credit Documents with the Credit Parties as may be necessary in order establish
new tranches in respect of Revolving Loan Commitments so extended and such
amendments as may be necessary in connection with the establishment of such new
tranches, in each case on terms consistent with this Section 2.19 and without
any requirement of additional consent by any Lender. Without limiting the
foregoing, in connection with the Extension, the respective parties shall (at
the expense of the Credit Parties) amend (and the Administrative Agent is hereby
authorized to amend) any Credit Document that has a maturity date prior to the
Extended Final Maturity Date so that such maturity date is extended to the
Extended Final Maturity Date (or such later date as may be advised by local
counsel to the Administrative Agent).

(f) In connection with the Extension, the Company shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be reasonably established by, or
reasonably acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.19.

SECTION 3. Letters of Credit.

3.01. Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, a Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Effective Date and prior to the Final
Maturity Date, (i) in the case of a request for a Letter of Credit by a U.S.
Borrower, for the joint and several account of the U.S. Borrowers, and (ii) in
the case of a request for a Letter of Credit by a Dutch Borrower, for the joint
and several account of the Dutch Borrowers, for the benefit of (x) any holder
(or any trustee, agent or other similar representative for any such holders) of
L/C Supportable Obligations, an irrevocable standby letter of credit, in a form
customarily used by such Issuing Lender or in such other form as is reasonably
acceptable to such Issuing Lender, and (y) sellers of goods to the Company or
any of its Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”) (although (i) without
limiting the joint and several nature of the U.S. Borrowers’ or the Dutch
Borrowers’ obligations, as the case may be, in respect of the Letters of Credit,
any particular Letter of Credit may name only one or more of the U.S. Borrowers
or the Dutch Borrowers, as the case may be, as the applicant or obligor therein
and, at the direction of such respective Borrower(s), may be issued for the
benefit of, or on behalf of, one or more Wholly-Owned Subsidiaries of the
Company and (ii) no Issuing Lender shall be obligated to confirm that any Letter
of Credit is issued only for the benefit of a beneficiary set forth in clauses
(x) or (y) above or a Wholly-Owned Subsidiary of the Company).

 

78



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Effective Date and prior to the Final Maturity Date, following its receipt of
the respective Letter of Credit Request, issue for (i) in the case of a request
for a Letter of Credit by a U.S. Borrower, for the joint and several account of
the U.S. Borrowers, and (ii) in the case of a request for a Letter of Credit by
a Dutch Borrower, for the joint and several account of the Dutch Borrowers, one
or more Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Issuing Lender shall be under any obligation to issue trade Letters of Credit if
such Issuing Lender has provided the Company notice that it is unable to issue
trade Letters of Credit; provided further that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:

(i) (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, (y) the issuance of such Letter of Credit shall
contradict any internal policy of such Issuing Lender, or (z) any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it; or

(ii) such Issuing Lender shall have received from any Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

3.02. Maximum Letter of Credit Outstandings; Currencies; Final Maturities;
Collateralized Letters of Credit. (a) Notwithstanding anything to the contrary
contained in this Agreement:

(i) no Letter of Credit shall be issued (or required to be issued) if the Stated
Amount of such Letter of Credit, when added to the Letter of Credit Outstandings
(calculated (x) using the U.S. Dollar Equivalent of amounts denominated in Euros
or any Acceptable Foreign Currency, and (y) exclusive of Unpaid Drawings which
are repaid on the date of, and prior to the issuance of, the respective Letter
of Credit) at such time would exceed $100,000,000 (the “Maximum Letter of Credit
Amount”); provided that no Issuing Lender shall be required to issue any Letter
of Credit if the Stated Amount of such Letter of Credit, when added to the
Letter of Credit Outstandings (calculated (1) using the U.S. Dollar Equivalent
of amounts denominated in Euros or any Acceptable Foreign Currency and
(2) exclusive of Unpaid Drawings which are repaid on the date of, and prior to
the issuance of, the respective Letter of Credit) in respect of Letters of
Credit issued by such Issuing Lender at such time would exceed of $35,000,000.

(ii) no Letter of Credit shall be issued (or required to be issued) at any time
when the Aggregate Exposure exceeds (or would after giving effect to such
issuance exceed) the Total Revolving Loan Commitment at such time;

(iii) no Letter of Credit shall be issued (or required to be issued) for the
account of a U.S. Borrower at any time when the Aggregate U.S. Borrower Exposure
exceeds (or would after giving effect to such issuance exceed) the U.S.
Borrowing Base at such time;

 

79



--------------------------------------------------------------------------------

(iv) no Letter of Credit shall be issued (or required to be issued) for the
account of a Dutch Borrower at any time when the Aggregate Dutch Borrower
Exposure exceeds (or would after giving effect to such issuance exceed) the
Dutch Borrowing Base at such time;

(v) no Letter of Credit shall be issued (or required to be issued) during a
Reduced Availability Period when Excess Availability is less than (or would
after giving effect to such issuance be less than) 10% of Availability at such
time;

(vi) each Letter of Credit issued at the request of a Borrower shall be
denominated in an Available Currency; and

(vii) each Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 12 months after the date of the issuance
thereof or such longer period as may be acceptable to the respective Issuing
Lender (although any such standby Letter of Credit may be extendible for
successive periods of up to 12 months, but, in each case, not beyond the fifth
Business Day prior to the Final Maturity Date (but, for this purpose, determined
without giving effect to the proviso contained in the definition of Initial
Maturity Date), unless cash collateralized, prior to the extension of such
Letter of Credit, in an amount equal to 102% of the Stated Amount of such Letter
of Credit in a manner reasonably acceptable to the respective Issuing Lender)
and (ii) five Business Days prior to the Final Maturity Date (but, for this
purpose, determined without giving effect to the proviso contained in the
definition of Initial Maturity Date) unless cash collateralized, prior to the
issuance of such Letter of Credit, in an amount equal to 102% of the Stated
Amount of such Letter of Credit in a manner reasonably acceptable to the
respective Issuing Lender.

(b) At any time, and from time to time, upon notice to the Administrative Agent,
the Company shall be permitted, if no Loans are then outstanding, to provide
cash collateral in respect of any or all of the then outstanding Letters of
Credit (each such Letter of Credit, a “Collateralized Letter of Credit”) in an
amount equal to 102% of the Stated Amount of such Letters of Credit in a manner
reasonably acceptable to the Administrative Agent and the respective Issuing
Lender and, solely for purposes of determining whether a Compliance Period
exists at such time, the undrawn Stated Amount of such Collateralized Letters of
Credit shall be excluded from the calculation of Letter of Credit Outstandings
for purposes of calculating the Aggregate Exposure and Excess Availability at
such time. At any time that no Default or Event of Default has occurred and is
continuing, the Company may request that the cash collateral provided in respect
of the Collateralized Letters of Credit be released and, upon such release, such
Letters of Credit will again be included in the calculation of Letter of Credit
Outstandings for all purposes of calculating the Aggregate Exposure and Excess
Availability. Furthermore, to the extent that any Borrower thereafter desires to
incur Loans hereunder or have additional Letters of Credit issued hereunder (or
increase the Stated Amount of any then outstanding Letter of Credit) as
permitted by Section 7.04, all Collateralized Letters of Credit will again be
included in the calculation of Letter of Credit Outstandings for all purposes of
calculating the Aggregate Exposure and Excess Availability.

3.03. Letter of Credit Requests. (a) Whenever a Borrower desires that a Letter
of Credit be issued for (i) in the case of a request for a Letter of Credit by a
U.S. Borrower, for the joint and several account of the U.S. Borrowers, and
(ii) in the case of a request for a Letter of Credit by a Dutch Borrower, for
the joint and several account of the Dutch Borrowers, such Borrower shall give
the respective Issuing Lender (with a copy to the Administrative Agent) at least
two Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile or electronic
mail). Each notice shall be in the form of Exhibit C, appropriately completed
(each, a “Letter of Credit Request”), and shall be accompanied by the respective
Issuing Lender’s customary application and documentation, if any, to the extent
required by such Issuing Lender.

 

80



--------------------------------------------------------------------------------

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02 or 3.03. Unless the respective Issuing Lender has
received notice from the Administrative Agent, any Borrower, any other Credit
Party or the Required Lenders before it issues a Letter of Credit that one or
more of the conditions specified in Section 6 or 7 are not then satisfied, or
that the issuance of such Letter of Credit would violate Section 3.02 or 3.03,
then such Issuing Lender shall, subject to the terms and conditions of this
Agreement, issue the requested Letter of Credit for the account of such Borrower
in accordance with such Issuing Lender’s usual and customary practices. Upon the
issuance of or modification or amendment to any standby Letter of Credit, each
Issuing Lender shall promptly notify the Borrower to be named as account party
therein and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week.

3.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s RL Percentage, in such Letter of Credit, each drawing or
payment made thereunder and the obligations of the U.S. Borrowers or the Dutch
Borrowers, as the case may be, under this Agreement with respect thereto, and
any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or RL Percentages of the Lenders pursuant to
Section 2.13, 2.14, 2.15 or 13.04(b), it is hereby agreed that, with respect to
all outstanding Letters of Credit and Unpaid Drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this
Section 3.04 to reflect the new RL Percentages of the assignor and assignee
Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the U.S. Borrowers or the Dutch Borrowers, as
applicable, shall not have reimbursed such amount in full to such Issuing Lender
pursuant to Section 3.05(a), such Issuing Lender shall promptly notify the
Administrative Agent, which shall promptly notify each Participant of such
failure, and each Participant shall promptly and unconditionally pay to such
Issuing Lender the amount of such Participant’s RL Percentage of such
unreimbursed payment in U.S. Dollars (or, in the

 

81



--------------------------------------------------------------------------------

case of any unreimbursed payment made in Euros or an Acceptable Foreign
Currency, such currency) and in same day funds. If the Administrative Agent so
notifies, prior to 2:00 P.M. (New York City time) on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the respective Issuing Lender in U.S.
Dollars (or, in the case of any unreimbursed payment made in Euros or an
Acceptable Foreign Currency, such currency) such Participant’s RL Percentage of
the amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its RL Percentage of the amount
of such payment available to the respective Issuing Lender, such Participant
agrees to pay to such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to such Issuing Lender at the overnight Federal Funds Rate (or, in the case
of any unreimbursed payment made in a currency other than U.S. Dollars, at the
respective Issuing Lender’s customary rate for interbank advances) for the first
three days and at the interest rate applicable to U.S. Dollar Denominated
Revolving Loans that are maintained as Base Rate Loans for each day thereafter.
The failure of any Participant to make available to an Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its RL Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any other Participant to make available
to such Issuing Lender such other Participant’s RL Percentage of any such
payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in U.S. Dollars (or, in the case of any
unreimbursed payment made in Euros or an Acceptable Foreign Currency, such
currency) and in same day funds, an amount equal to such Participant’s share
(based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including any of
the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Company or any
Subsidiary of the Company and the beneficiary named in any such Letter of
Credit);

 

82



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default, or the failure of any of
the other conditions specified in Section 6 or 7 to be satisfied.

3.05. Agreement to Repay Letter of Credit Drawings. (a) (i) Each U.S. Borrower,
in the case of a Letter of Credit issued for the account of a U.S. Borrower,
hereby jointly and severally agrees, and (ii) each Dutch Borrower, in the case
of a Letter of Credit issued for the account of a Dutch Borrower, hereby jointly
and severally agrees, in each case, to reimburse each Issuing Lender, by making
payment to the Administrative Agent, for the account of the applicable Issuing
Bank, in U.S. Dollars (or, in the case of any unreimbursed payment made in Euros
or an Acceptable Foreign Currency, such currency) in immediately available funds
at the Payment Office, for any payment or disbursement made by such Issuing
Lender under any Letter of Credit issued by it for the account of any U.S.
Borrower or any Dutch Borrower, as applicable (each such amount, so paid until
reimbursed by such U.S. Borrower or such Dutch Borrower, as applicable, an
“Unpaid Drawing”), not later than one Business Day following receipt by any U.S.
Borrower or any Dutch Borrower, as the case may be, of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.05 shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrowers to the extent permitted by applicable
law)), with interest on the amount so paid or disbursed by such Issuing Lender,
to the extent not reimbursed prior to 2:00 P.M. (New York City time) on the date
of such payment or disbursement from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by any U.S. Borrower
or any Dutch Borrower, as applicable, at a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin as in effect from time
to time for U.S. Dollar Denominated Revolving Loans that are maintained as Base
Rate Loans; provided, however, to the extent such amounts are not reimbursed
prior to 2:00 P.M. (New York City time) on the third Business Day following the
receipt by any U.S. Borrower or any Dutch Borrower, as applicable, of notice of
such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 11.05, interest shall thereafter accrue on the
amounts so paid or disbursed by such Issuing Lender (and until reimbursed by any
U.S. Borrower or any Dutch Borrower, as applicable) at a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin for
U.S. Dollar Denominated Revolving Loans that are maintained as Base Rate Loans
as in effect from time to time plus 2%, with such interest to be payable on
demand. Amounts paid to the Administrative Agent in accordance with the
immediately preceding sentence shall be promptly disbursed to the applicable
Issuing Lender. Each Issuing Lender shall give the applicable U.S. Borrowers or
Dutch Borrowers, as the case may be, prompt written notice of each Drawing under
any Letter of Credit issued by it for the account of such U.S. Borrowers or
Dutch Borrowers, as the case may be; provided that the failure to give any such
notice shall in no way affect, impair or diminish the obligations of any such
Borrower to reimburse such Unpaid Drawing. Each Drawing under any Letter of
Credit shall (unless (x) the Company notifies the Administrative Agent in
writing to the contrary, (y) the Borrowers are unable to satisfy the conditions
precedent to the making of Revolving Loans set forth in Section 7, or
(z) (i) with respect to Drawings under Letters of Credit issued for the account
of any U.S. Borrower, the Aggregate U.S. Borrower Exposure at such time exceeds
100% (or, during an Agent Advance Period, 105%) of the U.S. Borrowing Base at
such time, (ii) with respect to Drawings under Letters of Credit issued for the
account of any Dutch Borrower, the Aggregate Dutch Borrower Exposure at such
time exceeds the 100% (or, during an Agent Advance Period, 105%) of the

 

83



--------------------------------------------------------------------------------

Dutch Borrowing Base at such time, (iii) the Aggregate Exposure at such time
exceeds the Total Revolving Loan Commitment at such time or (iv) during a
Reduced Availability Period, Excess Availability is less than 10% of
Availability at such time, in which case the procedures specified above in this
Section 3.05 and in Section 3.04 for funding by the Participants shall apply)
constitute a request by the applicable Borrower to the Administrative Agent for
a Borrowing of Revolving Loans pursuant to Section 2.03(a) constituting Base
Rate Loans (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a Borrowing of Swingline Loans pursuant to
Section 2.03(b)) in the amount of such Drawing, and the date with respect to
such Borrowing shall be the date of payment of the relevant Drawing (it being
understood that, in each such case, the Administrative Agent shall notify the
Lenders (or the Swingline Lender, as applicable) thereof and the Lenders (or the
Swingline Lender, as applicable) shall make available to the Administrative
Agent their pro rata portion of such Borrowing (or, in the case of Swingline
Loans, the Swingline Lender will make available the full amount thereof) and the
proceeds thereof shall be applied to reimburse the respective Issuing Lender for
such Drawing).

(b) The joint and several obligations of the U.S. Borrowers, in the case of a
Letter of Credit issued for the account of a U.S. Borrower, or the Dutch
Borrowers, in the case of a Letter of Credit issued for the account of a Dutch
Borrower, as the case may be, under this Section 3.05 to reimburse each Issuing
Lender with respect to drafts, demands and other presentations for payment under
Letters of Credit issued by it (each, a “Drawing”) (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Company, any other Borrower or any other Subsidiary of the Company may
have or have had against any Lender (including in its capacity as an Issuing
Lender or as a Participant), including any defense based upon the failure of any
drawing under a Letter of Credit to conform to the terms of the Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such Drawing; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.

(c) If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit is outstanding, the U.S. Borrowers or the Dutch Borrowers, as applicable,
shall enter into Letter of Credit Back-Stop Arrangements with the relevant
Issuing Lender or Issuing Lenders no later than two Business Days after the date
such Lender becomes a Defaulting Lender to the extent required by
Section 2.15(a).

3.06. Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity or similar requirement against
letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for Taxes and Excluded
Taxes), then, within 10 days after the delivery of the certificate referred to
below to the Borrowers by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such

 

84



--------------------------------------------------------------------------------

Issuing Lender or such Participant to the Administrative Agent), the U.S.
Borrowers (jointly and severally with respect to U.S. Borrower Obligations) and
the Dutch Borrowers (jointly and severally with respect to Dutch Borrower
Obligations) agree to pay to such Issuing Lender or such Participant such
additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital. Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable to it
pursuant to this Section 3.06, will give prompt written notice thereof to the
Borrowers, which notice shall include a certificate submitted to the Borrowers
by such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant; provided that the Borrowers shall not be required to compensate any
Issuing Lender or Participant pursuant to this Section 3.06 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Issuing Lender or Participant notifies the Company of the change giving rise to
such increased costs or reductions and of such Issuing Lender’s or Participant’s
intention to claim compensation therefor; provided, further, that, if the change
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof. The certificate required to be delivered pursuant to
this Section 3.06 shall, absent manifest error, be final and conclusive and
binding on the Borrowers.

3.07. Extended Revolving Loan Commitments. (a) If the Initial Maturity Date
shall have occurred at a time when Extended Revolving Loan Commitments are in
effect, then such Letters of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Sections 3.04 and 3.05) under (and ratably participated in by Lenders under the
applicable tranche pursuant to) the Extended Revolving Loan Commitments up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Extended Revolving Loan Commitments thereunder at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated).

(b) To the extent not reallocated pursuant to clause (a) of this Section 3.07,
but without limiting the obligations with respect thereto, the applicable
Borrower shall either (i) provide cash collateral with respect to such Letters
of Credit on the Initial Maturity Date in accordance with Section 3.02(b) or
(ii) enter into backstop arrangements reasonably acceptable to the applicable
Issuing Lender. If, for any reason, such cash collateral is not provided, such
backstop arrangements are not entered into and the reallocation does not occur,
the Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit; provided that,
notwithstanding anything to the contrary contained herein, (A) the continuing
participations of the Lenders under the maturing tranche shall be included in
the calculation of the Required Lenders (with each such Lender being deemed to
have a Revolving Loan Commitment in the amount of such continued participation)
and (B) upon any subsequent repayment of the Loans, the reallocation set forth
in Section 3.07(a) shall automatically and concurrently occur to the extent of
such repayment.

(c) Except to the extent of reallocations of participations pursuant to
Section 3.07(a), the occurrence of the Initial Maturity Date shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders under the Revolving Loan Commitments in any Letter of Credit issued
before the Initial Maturity Date.

3.08. Conflict. In the event of any conflict between the terms hereof and the
terms of any Letter of Credit application required by an Issuing Lender (or any
other document, agreement and instrument entered into by an Issuing Lender and
any Borrower or in favor of an Issuing Lender and relating to any such Letter of
Credit) or if such application, document, agreement or instrument imposes
materially more burdensome representations or covenants than those contained in
Section 8, 9 or 10, the terms hereof shall control.

 

85



--------------------------------------------------------------------------------

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01. Fees. (a) The U.S. Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to but excluding the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Commitment Commission Percentage of the Unutilized
Revolving Loan Commitment of such Non-Defaulting Lender as in effect from time
to time. Accrued Commitment Commission shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.

(b) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, and (ii) each
Dutch Borrower, in the case of the Letters of Credit issued for the account of a
Dutch Borrower, hereby jointly and severally agrees, in each case, to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each Letter of Credit
issued for the account of such U.S. Borrower or such Dutch Borrower, as
applicable (the “Letter of Credit Fee”), for the period from and including the
date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to the Applicable Margin as in effect from time to time during such period
with respect to Revolving Loans that are maintained as LIBOR Loans (whether or
not any such Revolving Loans are outstanding at such time) on the daily Stated
Amount of each such Letter of Credit. Accrued Letter of Credit Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and on the first
day on or after the termination of the Total Revolving Loan Commitment upon
which no Letters of Credit remain outstanding.

(c) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, and (ii) each
Dutch Borrower, in the case of the Letters of Credit issued for the account of a
Dutch Borrower, hereby jointly and severally agrees, in each case, to pay to
each Issuing Lender, for its own account, a facing fee in respect of each Letter
of Credit issued by such Issuing Lender for the account of the applicable
Borrower (the “Facing Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to 1/8
of 1% on the daily Stated Amount of such Letter of Credit (but in no event less
than $500 per annum for each Letter of Credit). Accrued Facing Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and upon the
first day on or after the termination of the Total Revolving Loan Commitment,
upon which no Letters of Credit remain outstanding.

(d) (i) Each U.S. Borrower, in the case of the Letters of Credit issued for the
account of a U.S. Borrower, hereby jointly and severally agrees, and (ii) each
Dutch Borrower, in the case of the Letters of Credit issued for the account of a
Dutch Borrower, hereby jointly and severally agrees, in each case, to pay to
each Issuing Lender, for its own account, upon each payment under, issuance of,
or amendment to, any Letter of Credit issued by it for the account of such U.S.
Borrower or such Dutch Borrower, as applicable, such amount as shall at the time
of such event be the administrative charge and the reasonable expenses which
such Issuing Lender is generally imposing in connection with such occurrence
with respect to letters of credit.

 

86



--------------------------------------------------------------------------------

(e) The applicable Borrowers agree to pay to each Agent such fees as may have
been, or are hereafter, agreed to in writing from time to time by the Company or
any of its Subsidiaries and such Agent on the basis and to the extent set forth
therein.

4.02. Voluntary Termination of Revolving Loan Commitments. (a) Upon at least
three Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrowers shall have the right, subject to the
requirements of Section 5.02(a), at any time or from time to time, without
premium or penalty to terminate the Total Revolving Loan Commitment in whole, or
reduce it in part, pursuant to this Section 4.02(a), in an integral multiple of
$10,000,000 in the case of partial reductions to the Total Revolving Loan
Commitment; provided that (i) each such reduction shall apply proportionately to
permanently reduce the Revolving Loan Commitment of each Lender and (ii) in the
case of any partial reduction, after giving effect to such reduction (x) the
aggregate amount of the Letter of Credit Outstandings shall not exceed the
Maximum Letter of Credit Amount (for this purpose, using the U.S. Dollar
Equivalent of amounts denominated in Euros or any Acceptable Foreign Currency)
and (y) the aggregate principal amount of Swingline Loans then outstanding shall
not exceed the Maximum Swingline Amount and (iii) in the case of any termination
of the Total Revolving Loan Commitment in whole, the applicable Borrower or
Borrowers shall have provided cash collateral to the respective Issuing Lender
or Lenders in an amount equal to 102% of the undrawn Stated Amount of all
outstanding Letters of Credit in a manner reasonably acceptable to the
respective Issuing Lender. Any such notice of termination delivered in
connection with a refinancing of all or part of this Agreement or any other
transaction may be, if so expressly stated to be, conditional upon the
consummation of such refinancing or other transaction and may be revoked by the
Borrowers in the event such refinancing or other transaction is not consummated.

(b) In the event of refusals by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrowers shall have the right, subject to obtaining the
consents required by Section 13.12(b) with the express written consent of the
Required Lenders, upon three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), to terminate the entire
Revolving Loan Commitment of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
(including all amounts, if any, owing pursuant to Section 2.11) are repaid
concurrently with the effectiveness of such termination (at which time Schedule
1.01(a) shall be deemed modified to reflect such changed amounts) and such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner reasonably satisfactory to the Administrative Agent
and the respective Issuing Lenders for so long as such Letter of Credit Exposure
is outstanding (it being understood that, for purposes of clarity, at the
request of the Company, upon a determination by the Administrative Agent or the
respective Issuing Lenders that there exists cash collateral in excess of such
Lender’s RL Percentage of such Letter of Credit Exposure, such excess cash
collateral may be returned to the applicable Borrowers so long as no Default or
Event of Default then exists or would result therefrom), and at such time such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
repaid Lender.

4.03. Mandatory Reduction of Commitments. The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety upon the Final Maturity Date.

 

87



--------------------------------------------------------------------------------

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. (a) Each Borrower shall have the right to prepay
the Loans made to such Borrower, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions:
(i) such Borrower shall give the Administrative Agent prior to 1:00 P.M. (New
York City time) at the Notice Office (A) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans (or same day notice in the case of a prepayment
of Swingline Loans) and (B) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
LIBOR Loans, which notice (in each case) shall specify whether Revolving Loans
or Swingline Loans shall be prepaid, the amount of such prepayment and the Types
of Loans to be prepaid and, in the case of LIBOR Loans, the specific Borrowing
or Borrowings pursuant to which such LIBOR Loans were made, and which notice the
Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $250,000 (or the U.S. Dollar Equivalent
thereof in the case of Euro Denominated Loans or Foreign Currency Denominated
Loans or, in each case, such lesser amount as is acceptable to the
Administrative Agent) and (y) each partial prepayment of Swingline Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $100,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case); provided that if any partial prepayment of LIBOR Loans
made pursuant to any Borrowing shall reduce the outstanding principal amount of
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, then such Borrowing may not be continued as
a Borrowing of LIBOR Loans (and same shall automatically be converted into a
Borrowing of Base Rate Loans) and any election of an Interest Period with
respect thereto given by the applicable Borrower shall have no force or effect;
and (iii) each prepayment pursuant to this Section 5.01(a) in respect of any
Revolving Loans made pursuant to a Borrowing shall be applied pro rata among
such Revolving Loans; provided that at the Borrower’s election in connection
with any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender. Any such notice of
prepayment delivered in connection with a refinancing of all or part of this
Agreement or any other transaction may be, if so expressly stated to be,
conditional upon the consummation of such refinancing or other transaction and
may be revoked by the Borrowers in the event such refinancing or other
transaction is not consummated.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon three Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Revolving Loans of such Lender, together with accrued and unpaid interest, Fees
and all other amounts then owing to such Lender (including all amounts, if any,
owing pursuant to Section 2.11) in accordance with, and subject to the
requirements of Section 13.12(b), so long as (i) in the case of the repayment of
Revolving Loans of any Lender pursuant to this clause (b), (A) the Revolving
Loan Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed
modified to reflect the changed Revolving Loan Commitments) and (B) such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner reasonably satisfactory to the Administrative Agent
and the respective Issuing Lenders for so long as such Letter of Credit Exposure
is outstanding (it being understood that, for purposes of clarity, at the
request of the Company, upon a determination by the Administrative Agent or the
respective Issuing Lenders that there exists cash collateral in excess of such
Lender’s RL Percentage of such Letter of Credit Exposure, such excess cash
collateral may be returned to the applicable Borrowers so long as no Default or
Event of Default then exists or would result therefrom) and (ii) the consents,
if any, required by Section 13.12(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.

 

88



--------------------------------------------------------------------------------

5.02. Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
any one or more of the following conditions shall exist, the applicable
Borrowers shall repay the applicable Loans and/or cash collateralize outstanding
Letters of Credit (in U.S. Dollars or, to the extent any Letter of Credit is
denominated in Euros or an Acceptable Foreign Currency, such currency) pursuant
to clause (iii) below in such amount as may be required to cause such conditions
to cease to exist on such day:

(u) the Aggregate U.S. Borrower Exposure at such time exceeds 100% (or, during
an Agent Advance Period, 105%) of the U.S. Borrowing Base at such time;

(v) the Aggregate Dutch Borrower Exposure at such time exceeds 100% (or, during
an Agent Advance Period, 105%) of the Dutch Borrowing Base at such time;

(w) the Aggregate Exposure at such time exceeds the Total Revolving Loan
Commitment at such time;

(x) during a Reduced Availability Period, Excess Availability is less than 10%
of the Availability at such time;

(y) the aggregate Swingline Loan Exposure at such time exceeds the Maximum
Swingline Amount; and/or

(z) the aggregate Letter of Credit Outstandings (for this purpose, using the
U.S. Dollar Equivalent of amounts denominated in Euros or any Acceptable Foreign
Currency) at such time exceeds the Maximum Letter of Credit Amount.

(ii) In connection with any repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i) on any day, the Borrowers shall first prepay the
Loans in the following order:

(A) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(u) on any day, the U.S. Borrowers shall repay on such day
the principal of outstanding U.S. Borrower Swingline Loans and, after all U.S.
Borrower Swingline Loans have been repaid in full or if no U.S. Borrower
Swingline Loans are outstanding, U.S. Borrower Revolving Loans, in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day,

(B) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(v) on any day, the Dutch Borrowers shall repay on such day
the principal of outstanding Dutch Borrower Swingline Loans and, after all Dutch
Borrower Swingline Loans have been repaid in full or if no Dutch Borrower
Swingline Loans are outstanding, Dutch Borrower Revolving Loans, in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day,

 

89



--------------------------------------------------------------------------------

(C) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(w) or (x) on any day, each respective Borrower shall repay
on such day the principal of its outstanding Swingline Loans and, after all
Swingline Loans extended to such Borrower have been repaid in full or if no
Swingline Loans are outstanding, its respective Revolving Loans, in each case in
such amount as may be required to cause the conditions giving rise to such
mandatory repayment requirement to cease to exist on such day, and

(D) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(y) on any day, each respective Borrower shall repay on
such day the principal of its outstanding Swingline Loans in such amount as may
be required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day.

(iii) If after giving effect to the prepayment of all Loans and in the
circumstances described in Section 5.02(a)(i)(z), the conditions set forth in
Section 5.02(a)(i) continue to exist, the respective Borrowers shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to 100% of the amount of such excess (or, in the case of
a termination of the Total Revolving Loan Commitment, 102% of the amount of such
excess), such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to the Issuing Lenders and the Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent (and which cash and/or Cash Equivalents
may, without limiting the Borrowers’ obligations in respect thereof, be paid to
and applied by the Issuing Lenders and/or the Lenders in satisfaction of the
Obligations of the applicable Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any Letter of Credit issued for the account
of such Borrower on the maturity date thereof). Notwithstanding the foregoing,
in no event will cash or Cash Equivalents of any Dutch Borrower be security for
U.S. Borrower Obligations.

(b) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans were made (subject, in the case of any repayment and/or cash
collateralization required by Section 5.02(a), to the order of priorities set
forth therein); provided that: (i) repayments of LIBOR Loans pursuant to this
Section 5.02 made on a day other than the last day of an Interest Period
applicable thereto shall be subject to Section 2.11; (ii) if any repayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be automatically
converted into a Borrowing of Base Rate Loans and (iii) each repayment of any
Revolving Loans made pursuant to a Borrowing shall be applied pro rata among the
Lenders holding such Revolving Loans. In the absence of a designation by a
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full on the earlier
of (x) the fifth Business Day following the date the incurrence of such
Swingline Loans and (y) the Swingline Expiry Date and (ii) all then outstanding
Revolving Loans shall be repaid in full on the Final Maturity Date.

5.03. Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 2:00 P.M. (New York City time) on the date when due and
shall be made in (x) U.S. Dollars (or, in the case of any Unpaid Drawings
denominated in Euros or an Acceptable Foreign Currency, such currency) in
immediately available funds

 

90



--------------------------------------------------------------------------------

at the Payment Office in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clauses
(y) and (z), (y) Euros in immediately available funds at the Payment Office, if
such payment is made in respect of (i) principal of, or interest on, Euro
Denominated Loans or (ii) any increased costs, indemnities or other amounts
owing with respect to Euro Denominated Loans (including pursuant to Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06) or (z) the applicable Acceptable
Foreign Currency in immediately available funds at the Payment Office, if such
payment is made in respect of (i) principal of, or interest on, Foreign Currency
Denominated Loans or (ii) any increased costs, indemnities or other amounts
owing with respect to Foreign Currency Denominated Loans (including pursuant to
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06). Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

(b) (i) Each U.S. Borrower shall, along with the Collateral Agent, and each of
those banks (the “U.S. Collection Banks”) in which each Core U.S. Deposit
Account is maintained by each such U.S. Borrower, enter into on or prior to the
90th day following the Effective Date (in each case, as such date may be
extended from time to time by the Administrative Agent in its sole discretion)
and thereafter maintain separate Cash Management Control Agreements in respect
of each such Core U.S. Deposit Account. (ii) Each U.S. Borrower shall instruct
all Account Debtors of such U.S. Borrower to remit all payments in U.S. Dollars
to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable U.S.
Collection Bank (or to remit such payments to the applicable U.S. Collection
Bank by electronic settlement) with respect to all Accounts of such Account
Debtor, which remittances shall be collected by the applicable U.S. Collection
Bank and deposited into one or more deposit accounts with the Administrative
Agent or a financial institution reasonably acceptable to the Administrative
Agent (each a “Core U.S. Deposit Account” and collectively, the “Core U.S.
Deposit Accounts”); provided that on and after the 90th day following the
Effective Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion) such remittances may only be
deposited into Core U.S. Deposit Accounts that are subject to Cash Management
Control Agreements. (iii) All amounts received in U.S. Dollars by any U.S.
Borrower and any U.S. Collection Bank in respect of any Account of an Account
Debtor of any U.S. Borrower shall upon receipt be deposited into a Core U.S.
Deposit Account; provided that on and after the 90th day following the Effective
Date (as such date may be extended from time to time by the Administrative Agent
in its sole discretion) such amounts may only be deposited into Core U.S.
Deposit Accounts that are subject to Cash Management Control Agreements.

(c) (i) Each Dutch Borrower shall, along with the Collateral Agent, and each of
those banks (the “Dutch Collection Banks”) in which each Core Dutch Deposit
Account are maintained by each such Dutch Borrower, enter into on or prior to
the 90th day following the Effective Date (in each case, as such date may be
extended from time to time by the Administrative Agent in its sole discretion)
and thereafter maintain separate Cash Management Control Agreements in respect
of each such Core Dutch Deposit Account. (ii) Each Dutch Borrower shall instruct
all Account Debtors of such Dutch Borrower to remit all payments in U.S. Dollars
or Euros to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
Dutch Collection Bank (or to remit such payments to the applicable Dutch
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by the applicable Dutch
Collection Bank and deposited into one or more deposit accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent (each a “Core Dutch Deposit Account” and collectively, the
“Core Dutch Deposit Accounts”); provided that on and after the 90th day
following the Effective Date (as such date may be extended from time to time by
the Administrative Agent in its sole discretion) such remittances may only be
deposited into Core Dutch Deposit Accounts that are subject to Cash Management
Control Agreements. (iii) All amounts received in U.S. Dollars or Euros by any

 

91



--------------------------------------------------------------------------------

Dutch Credit Party and any Dutch Collection Bank in respect of any Account of an
Account Debtor of any Dutch Credit Party, shall upon receipt be deposited into a
Core Dutch Deposit Account; provided that on and after the 90th day following
the Effective Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion) such amounts may only be deposited
into Core Dutch Deposit Accounts that are subject to Cash Management Control
Agreements.

(d) Each Cash Management Control Agreement relating to a Core U.S. Deposit
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core U.S. Deposit Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained by the Administrative Agent at DBNY (or if DBNY is
not the Administrative Agent, at the institution designated by such successor
Administrative Agent) or an affiliate thereof (each, a “DB U.S. Account”).
Subject to the terms of the respective Security Document, all amounts received
in a DB U.S. Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below): (i) first, to the payment (on a ratable basis) of any
outstanding Expenses actually due and payable to the Administrative Agent and
the Collateral Agent under any of the Credit Documents and to repay or prepay
outstanding U.S. Borrower Loans advanced by the Administrative Agent on behalf
of the Lenders pursuant to Section 2.01(e); (ii) second, to the extent all
amounts referred to in preceding clause (i) have been paid in full, to pay (on a
ratable basis) all outstanding Expenses actually due and payable to each Issuing
Lender under any of the Credit Documents and to repay all outstanding Unpaid
Drawings in respect of Letters of Credit issued for the account of a U.S.
Borrower and all interest thereon; (iii) third, to the extent all amounts
referred to in preceding clauses (i) and (ii) have been paid in full, to pay (on
a ratable basis) all accrued and unpaid interest actually due and payable on the
U.S. Borrower Loans and all accrued and unpaid Fees actually due and payable by
any U.S. Borrower to the Administrative Agent, the Issuing Lenders and the
Lenders under any of the Credit Documents; (iv) fourth, to the extent all
amounts referred to in preceding clauses (i) through (iii), inclusive, have been
paid in full, to repay the outstanding principal of U.S. Borrower Swingline
Loans (whether or not then due and payable); (v) fifth, to the extent all
amounts referred to in preceding clauses (i) through (iv), inclusive, have been
paid in full, to repay the outstanding principal of U.S. Borrower Revolving
Loans (whether or not then due and payable); (vi) sixth, to the extent all
amounts referred to in preceding clauses (i) through (v), inclusive, have been
paid in full, to cash collateralize all outstanding Letters of Credit issued for
the account of a U.S. Borrower (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the U.S. Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any such Letters of Credit), provided,
however, that such amounts shall be released to the U.S. Borrowers from time to
time so long as no Default or Event of Default then exists or would result
therefrom and none of the conditions in clause (i) of Section 5.02(a) then exist
or would result from any such release; (vii) seventh, to the extent all amounts
referred to in preceding clauses (i) through (vi), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Obligations of any U.S.
Borrower then due and payable to the Administrative Agent, the Collateral Agent
and the Lenders under any of the Credit Documents; and (viii) eighth, to the
extent all amounts referred to in preceding clauses (i) through (vii),
inclusive, have been paid in full and so long as no Default or Event of Default
then exists, to be returned to the U.S. Borrowers.

(e) Each Cash Management Control Agreement relating to a Core Dutch Deposit
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Core Dutch

 

92



--------------------------------------------------------------------------------

Deposit Account from and after the date requested by the Administrative Agent,
to be sent by ACH or wire transfer or similar electronic transfer no less
frequently than once per Business Day to one or more accounts maintained by the
Administrative Agent at DBNY (or if DBNY is not the Administrative Agent, at the
institution designated by such successor Administrative Agent) or an affiliate
thereof (each a “DB Netherlands Account”). Subject to the terms of the
respective Security Document, all amounts received in a DB Netherlands Account
shall be applied (and allocated) by the Administrative Agent on a daily basis in
the following order (in each case, to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below):
(i) first, to the payment (on a ratable basis) of any outstanding Expenses owed
by the Dutch Credit Parties actually due and payable to the Administrative Agent
and the Collateral Agent under any of the Credit Documents and to repay or
prepay outstanding Dutch Borrower Loans advanced by the Administrative Agent on
behalf of the Lenders pursuant to Section 2.01(e); (ii) second, to the extent
all amounts referred to in preceding clause (i) have been paid in full, to pay
(on a ratable basis) all outstanding Expenses owed by the Dutch Credit Parties
actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings in respect of Letters of
Credit issued for the account of a Dutch Borrower and all interest thereon;
(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Dutch Borrower Loans and all accrued
and unpaid Fees actually due and payable by any Dutch Borrower to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (iv) fourth, to the extent all amounts referred to in
preceding clauses (i) through (iii), inclusive, have been paid in full, to repay
the outstanding principal of Dutch Borrower Swingline Loans (whether or not then
due and payable); (v) fifth, to the extent all amounts referred to in preceding
clauses (i) through (iv), inclusive, have been paid in full, to repay the
outstanding principal of Dutch Borrower Revolving Loans (whether or not then due
and payable); (vi) sixth, to the extent all amounts referred to in preceding
clauses (i) through (v), inclusive, have been paid in full, to cash
collateralize (on a ratable basis) all outstanding Letters of Credit issued for
the account of a Dutch Borrower (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Obligations of the Dutch Borrowers to the Issuing Lenders and/or Lenders in
respect of any Drawings made under any such Letters of Credit), provided,
however, that such amounts shall be released to the Dutch Borrowers from time to
time so long as no Default or Event of Default then exists or would result
therefrom and none of the conditions in clause (i) of Section 5.02(a) then exist
or would result from any such release; (vii) seventh, to the extent all amounts
referred to in preceding clauses (i) through (vi), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Obligations of any Dutch
Borrower then due and payable to the Administrative Agent, the Collateral Agent
and the Lenders under any of the Credit Documents; and (viii) eighth, to the
extent all amounts referred to in preceding clauses (i) through (vii),
inclusive, have been paid in full and so long as no Default or Event of Default
then exists, to be returned to the Dutch Borrowers.

(f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or other Credit Parties’
contracts or obligations relating to the Accounts.

 

93



--------------------------------------------------------------------------------

5.04. Net Payments. (a) All payments made by the Borrowers and the other Credit
Parties hereunder and under any other Credit Document will be made without
setoff, counterclaim or other defense. Except as provided in Section 5.04(b),
and except as required by applicable law, all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding (i) any tax or withholding on account of tax imposed on or
measured by the net income or net profits of a Lender or the Administrative
Agent (as applicable) and any franchise taxes and branch profits taxes imposed
pursuant to the laws of the jurisdiction in which it is resident or organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender or the Administrative Agent (as applicable) is located or any
political subdivision thereof or therein, or any tax imposed as a result of a
present or former connection between such Lender or the Administrative Agent (as
applicable) and the jurisdiction imposing such tax (other than connections
arising only from such Lender or the Administrative Agent (as applicable) having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (ii) in the case
of a Lender, any U.S. federal or Netherlands withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such U.S.
Borrower with respect to such withholding tax pursuant to Section 5.04(a),
(iii) taxes attributable to a Lender’s failure to comply with Section 5.04(e)
and (iv) any U.S. federal withholding tax imposed under FATCA (subparagraphs
(i) through (iv) together, “Excluded Taxes”)) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the respective
Borrower (and any other Credit Party making the respective payment or which has
guaranteed the obligations of the relevant Borrower) agrees to pay the full
amount of such Taxes, including Taxes on such additional amounts paid pursuant
to this Section 5.04(a) as may be necessary so that, after making such
withholding or deduction for or on account of any Taxes, each payment of amounts
due under this Agreement will not be less than the amount that would have been
paid if no such Taxes had been withheld or deducted. The respective Borrower (or
other Credit Party) will, upon the Administrative Agent’s written request,
furnish to the Administrative Agent, within 45 days after the date the payment
of any Taxes is due pursuant to applicable law, certified copies of tax receipts
evidencing such payment by such Borrower (or other Credit Party) or other
evidence of payment reasonably satisfactory to the Administrative Agent.

(b) Subject to Section 14.07, the U.S. Borrowers (jointly and severally) or the
Dutch Borrowers (jointly and severally), as applicable, agree (and the
applicable Subsidiary Guarantors agree) to timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Subject to Section 14.07, the U.S. Borrowers (jointly and severally) or the
Dutch Borrowers (jointly and severally) shall, as applicable, agree (and the
applicable Subsidiary Guarantors agree) to indemnify each Lender or the
Administrative Agent, as the case may be, within 10 days after demand therefor,
for the full amount of any Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to

 

94



--------------------------------------------------------------------------------

be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of
Credit Parties, subject to Section 14.07, to do so), (ii) any taxes attributable
to such Lender’s failure to comply with the provisions of Section 13.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.04(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

95



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(ii) executed originals of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-2 or Exhibit D-3, Internal Revenue Service Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

96



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to Section 5.04(a), it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant jurisdiction or any political
subdivision or taxing authority thereof with respect to such refund), provided
that the U.S. Borrowers (on a joint and several basis) and the Dutch Borrowers
(on a joint and several basis), as the case may be, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to any
such Borrower (plus any penalties, interest or other charges imposed by the
relevant jurisdiction or any political subdivision or taxing authority thereof)
to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such jurisdiction or any
political subdivision or taxing authority thereof; provided, further, that no
Borrower shall be required to repay the Administrative Agent or such Lender an
amount in excess of the amount paid over by such party to any such Borrower
pursuant to this Section 5.04(f). This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Company, any other Borrower, any other Credit Party or any other Person.
Notwithstanding anything to the contrary in this Section 5.04(f), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Section 5.04(f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

SECTION 6. Conditions Precedent to Credit Events on the Effective Date. The
occurrence of the Effective Date and the obligation of each Lender to make
Loans, and the obligation of each Issuing Lender to issue Letters of Credit, on
the Effective Date, are subject to the satisfaction of the following conditions:

6.01. Effective Date; Notes. On or prior to the Effective Date, (a) this
Agreement shall have been executed and delivered as provided in Section 13.10,
(b) the Disclosure Letter shall have been delivered by the Company to the
Administrative Agent and (c) there shall have been delivered to the
Administrative Agent for the account of the Lenders that have requested same,
the appropriate Revolving

 

97



--------------------------------------------------------------------------------

Notes executed by the appropriate Borrowers and if requested by the Swingline
Lender, the appropriate Swingline Notes executed by the appropriate Borrowers,
in each case, in the amount, maturity and as otherwise provided herein.

6.02. Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate in the form of Exhibit E-1, dated the
Effective Date and signed on behalf of the Company by an Authorized Officer of
the Company, certifying on behalf of the Company that all of the conditions in
Sections 6.05, 6.13(b) and 7.01 have been satisfied on such date.

6.03. Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received (a) from Wilson Sonsini Goodrich & Rosati, P.C., special New York
counsel to the Credit Parties, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Effective Date
covering such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (b) from DLA Piper Nederland N.V.,
special Dutch counsel to the Dutch Credit Parties, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering such matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, and (c) without
duplication, from such local counsel, reasonably satisfactory to the
Administrative Agent, in each jurisdiction where a U.S. Credit Party is
“located” for purposes of Section 9-307 of the UCC and/or organized, in each
case, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering such matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

6.04. Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by an Authorized Officer of such Credit Party
(or, with respect to Tesla B.V., its directors), and, if signed by an Authorized
Officer of such Credit Party, attested to by another Authorized Officer of such
Credit Party, in the form of Exhibit E-2 (or such other form reasonably
acceptable to the Administrative Agent) with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents relating to any Dutch Credit Party),
as applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate (including, with respect to each Dutch Credit
Party, if applicable, an unconditional positive, written advice from any works
council in relation to the transactions contemplated by this Agreement and any
other document required for compliance with the Dutch Works Council Act), and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

(b) On the Effective Date, all Business and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of Business proceedings, governmental approvals, good standing
certificates and bring-down facsimiles or other electronic transmission, if any,
which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Authorized Officers or Governmental Authorities.

6.05. Adverse Change; Approvals. (a) Since December 31, 2014, nothing shall have
occurred, either individually or in the aggregate, which has had, or could
reasonably be expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third-party approvals and/or consents in connection with
the Transaction and the granting of Liens under the Credit Documents shall have
been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction. On the Effective Date,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
Transaction.

6.06. [Reserved].

6.07. Guaranty. On the Effective Date, (a) each Dutch Guarantor shall have duly
authorized, executed and delivered the Dutch Guaranty in the form of Exhibit G-1
and (b) each U.S. Guarantor shall have duly authorized, executed and delivered
the U.S. Guaranty in the form of Exhibit G-2, and each Guaranty shall be in full
force and effect.

6.08. [Reserved].

6.09. Security Agreement. On the Effective Date, (a) each Dutch Credit Party
shall have duly authorized, executed and delivered the Dutch Security Agreements
in the form of Exhibit I-1, I-2 and I-3 and (b) each U.S. Credit Party and each
Dutch Credit Party shall have duly authorized, executed and delivered the U.S.
Security Agreement in the form of Exhibit I-4, in each case covering all of each
applicable Credit Party’s Security Agreement Collateral, together with:

(a) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by each Security
Agreement;

(b) delivery of all promissory notes and stock certificates required to be
delivered to the Collateral Agent pursuant to each Security Agreement, together
with undated instruments of transfer with respect thereto endorsed in blank;

(c) delivery of (A) the results of a recent search, by a Person reasonably
satisfactory to the Collateral Agent, of all effective UCC financing statements
(or equivalent filings) made with respect to any personal or mixed property the
creation of security interests in which is governed by the UCC (or foreign
equivalent) of any Credit Party in the jurisdiction of formation of each such
entity and the location (state and county) where such entities maintain their
chief executive offices, together with copies of all such filings disclosed by
such search, and (B) UCC security termination statements (or similar documents)
duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens);

(d) confirmation that arrangements have been made by the Administrative Agent’s
counsel for all other recordings and filings of, or with respect to, each
Security Agreement as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect and protect the security interests
intended to be created by each Security Agreement; and

(e) evidence that all other actions required to be taken under each Security
Agreement on the Effective Date to perfect and protect the security interests
purported to be created by each Security Agreement have been taken, and each
Security Agreement shall be in full force and effect.

 

99



--------------------------------------------------------------------------------

6.10. Financial Statements. On or prior to the Effective Date, the
Administrative Agent shall have received true and correct copies of the
financial statements referred to in Section 8.05(a), which financial statements
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

6.11. Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

(a) a solvency certificate from the chief financial officer of the Company in
the form of Exhibit J; and

(b) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Company and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as lender loss payee, as
applicable, and, to the extent obtainable after use of commercially reasonable
efforts, stating that such insurance shall not be canceled or materially revised
without at least 30 days’ (or at least 10 days in the case of nonpayment of
premium) prior written notice by the insurer to the Collateral Agent.

6.12. Fees, Expenses. On the Effective Date, the Borrowers shall have paid to
the Arrangers and the Agents (and their relevant affiliates) and each Lender all
costs, duties, fees and expenses (including reasonable legal fees and expenses
and all expenses of any collateral appraiser and any field examiner) and other
compensation contemplated hereby or separately agreed in writing payable to the
Arrangers or the Agents (and/or their relevant affiliates) or such Lender to the
extent then due and invoiced at least one Business Day prior to the Effective
Date.

6.13. Initial Borrowing Base Certificate; Outstanding Indebtedness. (a) On the
Effective Date, the Administrative Agent shall have received the initial
Borrowing Base Certificate meeting the requirements of Section 9.01(h).

(b) On the Effective Date and after giving effect to the Transaction (and the
Credit Events hereunder on such date), the Company and its Subsidiaries shall
have no outstanding Indebtedness, Contingent Obligations or Preferred Equity,
except (x) for Indebtedness outstanding under to this Agreement, (y) the
Existing Convertible Notes and (z) such existing Indebtedness and Contingent
Obligations as shall be permitted under Section 10.04.

6.14. Appraisals; Field Examinations. On or prior to the Effective Date, the
Company shall have provided to the Agents (i) an Acceptable Appraisal in respect
of (x) the Inventory of the Borrowers and (y) the Eligible Machinery and
Equipment of the U.S. Borrowers and (ii) an Acceptable Field Examination in
respect of the Inventory and the Accounts and the related accounts of the
Borrowers. Notwithstanding anything to the contrary contained in this
Section 6.14, to the extent the Acceptable Field Examination required by clause
(ii) above in respect of Accounts cannot be delivered on or prior to the
Effective Date, the delivery of such Acceptable Field Examination shall not be a
condition precedent but instead shall be required to be delivered in accordance
with Section 9.12(h).

6.15. Patriot Act. Not later than the fifth Business Day prior to the Effective
Date, the Agents and the Lenders shall have received from the Credit Parties all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

100



--------------------------------------------------------------------------------

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender or Agent
(other than the Administrative Agent), such item shall be deemed satisfactory to
each Lender and each Agent (other than the Administrative Agent) which has not
notified the Administrative Agent in writing prior to the occurrence of the
Effective Date that the respective item or matter does not meet its satisfaction
and (y) in determining whether any Lender or Agent (other than the
Administrative Agent) is aware of any fact, condition or event that has occurred
and which would reasonably be expected to have a Material Adverse Effect, each
Lender and each Agent (other than the Administrative Agent) which has not
notified the Administrative Agent in writing prior to the occurrence of the
Effective Date of such fact, condition or event shall be deemed not to be aware
of any such fact, condition or event on the Effective Date. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Effective Date shall be deemed to have occurred regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the Company
or any other Borrower from any liability for failure to satisfy one or more of
the applicable conditions contained in this Section 6).

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), and the
obligation of each Issuing Lender to issue Letters of Credit (including Letters
of Credit issued on the Effective Date), are subject, at the time of the
Effective Date and at the time of each Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (a) there shall exist no
Default or Event of Default and (b) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects as of any such date).

7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

101



--------------------------------------------------------------------------------

7.03. Borrowing Limitations. Notwithstanding anything to the contrary set forth
herein (but subject to Section 2.01(e)), it shall be a condition precedent to
each Credit Event that after giving effect thereto (and the use of the proceeds
thereof):

(i) the Aggregate U.S. Borrower Exposure would not exceed 100% (or, during an
Agent Advance Period, 105%) of the U.S. Borrowing Base at such time;

(ii) the Aggregate Dutch Borrower Exposure would not exceed 100% (or, during an
Agent Advance Period, 105%) of the Dutch Borrowing Base at such time;

(iii) the Aggregate Exposure at such time would not exceed the Total Revolving
Loan Commitment at such time; and

(iv) during a Reduced Availability Period, Excess Availability would exceed 10%
of the Availability at such time.

7.04. Collateralized Letters of Credit. Notwithstanding anything to the contrary
set forth herein, so long as there are outstanding any Collateralized Letters of
Credit pursuant to Section 3.02(b), no Loans may be incurred, and no additional
Letters of Credit may be issued (nor may the Stated Amount of any then
outstanding Letter of Credit be increased), unless, in any such case, the
Company would be able to comply with Section 10.07 (to the extent that such
compliance is then required) but, for this purpose, including all outstanding
Letters of Credit (including all outstanding Collateralized Letters of Credit)
in calculating the Aggregate Exposure and Excess Availability at such time.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Company and the other Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to the occurrence of the Effective Date and Credit
Events on the Effective Date) and in this Section 7 (with respect to the
occurrence of the Effective Date and Credit Events on or after the Effective
Date) and applicable to such Credit Event are satisfied as of that time, in each
case, to the extent the satisfaction of any such condition is not expressly
subject to any Lender’s or Agent’s determination. All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 6 and in this Section 7, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and, except for the Notes, in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, and issue (or participate in)
the Letters of Credit as provided herein, each of the Company and the other
Borrowers makes the following representations and warranties, in each case after
giving effect to the Transaction, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans and the
issuance of the Letters of Credit, with the occurrence of the Effective Date and
each Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
the date of each such Credit Event (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects).

8.01. Company Status. Each of the Company and each of its Subsidiaries (i) is a
duly organized and validly existing Business, (ii) has the Business power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, (iii) is duly qualified and is
authorized to do business and is in good standing (or its equivalent, to the
extent that such concept is applicable in the respective jurisdiction) under the
laws of the jurisdiction of its organization and in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its

 

102



--------------------------------------------------------------------------------

business requires such qualifications except in the case of this clause
(iii) for failures to be so qualified or authorized which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (iv) with respect to each Credit Party incorporated in a jurisdiction
where Council Regulation (EC) No 1346/2000 on insolvency proceedings of 29 May
2000 (the “Insolvency Regulation”) applies, it has its centre of main interest
(as that term is used in Section 3(1) of the Insolvency Regulation) in its
jurisdiction of incorporation and it has no establishment (as defined in section
2(h) of the Insolvency Regulation) in any other jurisdiction.

8.02. Power and Authority. Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary Business
action to authorize the execution, delivery and performance by it of each of
such Credit Documents. Each Credit Party has duly executed and delivered each of
the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any order, writ, injunction or
decree of any court or Governmental Authority, (ii) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject including the Existing Convertible Notes Indentures,
or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of their respective Subsidiaries.

8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Effective Date and
which remain in full force and effect on the Effective Date and (y) filings
which are necessary to perfect the security interests created or intended to be
created under the Security Documents), or exemption by, any Governmental
Authority is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
by such Credit Party of any Credit Document or (ii) the legality, validity,
binding effect or enforceability of any such Credit Document against such Credit
Party.

8.05. Financial Statements; Financial Condition; Undisclosed Liabilities.
(a) (I) The audited consolidated balance sheets of the Company for its fiscal
years ended December 31, 2013 and December 31, 2014 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Company for its fiscal years ended December 31, 2013 and December 31, 2014,
copies of which were in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Company and its Subsidiaries at the date of said
financial statements and the results for the respective periods covered thereby;
and (II) the unaudited consolidated balance sheet of the Company for its fiscal
quarter ended March 31, 2015 and the

 

103



--------------------------------------------------------------------------------

related consolidated statements of income and cash flows of the Company for the
three-month period ended on such date, copies of which were furnished to the
Lenders prior to the Effective Date, present fairly in all material respects the
consolidated financial condition of the Company and its Subsidiaries as at the
date of said financial statements and the consolidated results of their
operations for the period covered thereby, subject to normal year-end
adjustments and the absence of footnotes. All such consolidated financial
statements have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Company to the Lenders) and subject, in
the case of the unaudited financial statements, to normal year-end audit
adjustments and the absence of footnotes.

(b) (i) The sum of the fair value of the assets, at a fair valuation, of the
Company and its Subsidiaries (taken as a whole) will exceed their respective
debts, (ii) the sum of the present fair saleable value of the assets of the
Company and its Subsidiaries (taken as a whole) will exceed their respective
debts, (iii) the Company and its Subsidiaries (taken as a whole) have not
incurred and do not intend to incur, and do not believe that they will incur,
debts beyond their ability to pay such debts as such debts mature, and (iv) the
Company and its Subsidiaries (taken as a whole) will have sufficient capital
with which to conduct their respective businesses. For purposes of this
Section 8.05(b), “debt” means any liability on a claim, and “claim” means right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances available at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for the Indebtedness incurred under the Credit
Documents and Existing Indebtedness and liabilities or obligations arising in
the ordinary course of business, there were as of the Effective Date no
liabilities or obligations with respect to the Company or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Company and its
Subsidiaries (taken as a whole).

(d) After giving effect to the Transaction, since December 31, 2014, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

8.06. Litigation. There are no actions, suits, claims, demands, investigations,
audits, charges or proceedings by or before any Governmental Authority pending
or, to the knowledge of any Responsible Officer of the Company, threatened in
writing (i) that purports to affect the legality, validity or enforceability of
any Credit Document or (ii) that has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

8.07. True and Complete Disclosure. All factual information (other than
projections and information of a general economic or industry nature) (taken as
a whole) furnished by or on behalf of the Company or any other Borrower in
writing to any Agent or any Lender for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein, taken as a whole and together with the Company’s filings with the SEC,
is true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

 

104



--------------------------------------------------------------------------------

8.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used for the working capital and general corporate purposes (including
Acquisitions) of the Borrowers and their respective Subsidiaries; provided that
the proceeds of Swingline Loans shall not be used to refinance then outstanding
Swingline Loans.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X. Not more
than 25% of the value of the assets of the Company and its Subsidiaries taken as
a whole is represented by Margin Stock.

8.09. Tax Returns and Payments. The Company and each of its Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all federal and other material returns, statements, forms and reports for taxes
(the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Company and/or any of its Subsidiaries. The
Returns accurately reflect in all material respects all liability for taxes of
the Company and its Subsidiaries, as applicable, for the periods covered
thereby. The Company and each of its Subsidiaries has paid all material taxes
and assessments payable by it which have become due and payable, other than
those that are being contested in good faith and adequately disclosed for which
adequate reserves have been established in accordance with GAAP. There is no
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of any Responsible Officer of the Company, threatened in writing by
any authority regarding any taxes relating to the Company or any of its
Subsidiaries that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, other than
as set forth on Schedule 8.09 to the Disclosure Letter, neither the Company nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of material taxes of the
Company or any of its Subsidiaries, has otherwise been granted an extension of
any statute of limitations relating to the payment or collection of taxes, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Company or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

8.10. Compliance with ERISA. (a) Schedule 8.10 to the Disclosure Letter sets
forth each Plan as of the Effective Date. Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect. Each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS or has
applied to the IRS for such a determination letter to the effect that it meets
the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax law changes or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS, and to the knowledge of
any Responsible Officer of the Company, nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of any Responsible Officer of the Company, nothing has occurred that would
reasonably be expected to materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred, or is reasonably expected to occur,
other than as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

(b) There exists no Unfunded Pension Liability with respect to any Plan, which
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(c) No Multiemployer Plan is insolvent. None of the Company or any of its
Subsidiaries or any ERISA Affiliate has incurred a complete or partial
withdrawal from any Multiemployer Plan, and, if each of the Company, any of its
Subsidiaries and each ERISA Affiliate were to withdraw in a complete withdrawal
as of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred could not, either individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge any Responsible
Officer of the Company, any of its Subsidiaries or any ERISA Affiliate,
threatened, which could reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, could reasonably be expected
either individually or in the aggregate to result in a Material Adverse Effect.

(e) The Company, its Subsidiaries and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan except where any failure to
comply, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA. The Company,
its Subsidiaries and any ERISA Affiliate have not ceased operations at a
facility so as to become subject to the provisions of Section 4062(e) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions which either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the Company, its Subsidiaries or any ERISA
Affiliate have incurred liability to the PBGC which, either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect, and no lien imposed under the Code or ERISA on the assets of the
Company, its Subsidiaries or any ERISA Affiliate exists on account of any Plan
which either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the Company, its Subsidiaries or
any ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA
which either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

(g) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Company nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the Foreign Pension Plan is
funded in compliance with applicable law.

 

106



--------------------------------------------------------------------------------

8.11. Security Documents. (a) The provisions of the U.S. Security Agreement
(when executed and delivered by all parties thereto) are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the U.S. Credit Parties in all of the Security Agreement Collateral described
therein, and when proper UCC financing statements have been filed in the
appropriate filing offices against each U.S. Credit Party and/or the Collateral
Agent has obtained “control” (within the meaning of the UCC) of the Core Deposit
Accounts and DB Accounts thereunder, the Collateral Agent, for the benefit of
the Secured Creditors, shall have a perfected security interest in all right,
title and interest in all of the Security Agreement Collateral described therein
of such U.S. Credit Party to the extent such security interest can be perfected
by filing a UCC financing statement under the UCC or, with respect to the Core
Deposit Accounts or DB Accounts, by the Collateral Agent having “control”,
subject to no other Liens other than Permitted Liens (it being understood that
the Permitted Liens described in Section 10.01(s) are subject to the terms of
the Intercreditor Agreement at any time that Permitted Additional Secured
Indebtedness is outstanding).

(b) The Dutch Security Agreements and each other Security Document governed by
Dutch law (when executed and delivered by all parties thereto) are effective to
create in favor of the Collateral Agent for the benefit of the Secured
Creditors, a legal, valid and enforceable security interest in all right, title
and interest of the Dutch Credit Parties in all of the Collateral described
therein, and when proper filings have been made in the appropriate filing
offices against each Dutch Credit Party, the Collateral Agent, for the benefit
of the Secured Creditors, will have a perfected security interest in all right,
title and interest in all of the Collateral described therein of such Dutch
Credit Party, to the extent such security interest can be perfected by making
such filings under Dutch law, subject to no other Liens other than Permitted
Liens (it being understood that the Permitted Liens described in
Section 10.01(s) are subject to the terms of the Intercreditor Agreement at any
time that Permitted Additional Secured Indebtedness is outstanding).

8.12. Properties. Each of the Company and each of its Subsidiaries has good
title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it (except as sold or otherwise disposed
of in the ordinary course of business or as permitted by the terms of this
Agreement or such defects in title as could not, either individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
conduct of the business of the Company and its Subsidiaries (taken as a whole)),
free and clear of all Liens, other than Permitted Liens. Each of the Company and
each of its Subsidiaries have a valid leasehold interest in the material
properties leased by it free and clear of all Liens other than Permitted Liens,
and except for such defects in title as could not, either individually or in the
aggregate, reasonably be expected to have a material adverse effect on the use
or operation of any such material property.

8.13. [Reserved].

8.14. Subsidiaries. On and as of the Effective Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14 to the
Disclosure Letter. Schedule 8.14 to the Disclosure Letter sets forth, as of the
Effective Date, (i) the percentage ownership (direct and indirect) of the
Company in each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the direct owner thereof, (ii) which
Subsidiaries are Credit Parties (including whether they are U.S. Borrowers,
Dutch Borrowers, U.S. Subsidiary Guarantors or Dutch Guarantors) and (iii) which
Subsidiaries are Immaterial Subsidiaries. All outstanding Equity Interests of
each Subsidiary of the Company (i) have been duly and validly issued, (ii) in
the case of any corporation, are fully paid and non-assessable and (iii) have
been issued free of preemptive rights. No Wholly-Owned Subsidiary of the Company
has outstanding any securities convertible into or exchangeable for such
Wholly-Owned Subsidiary’s Equity Interests or outstanding any right to subscribe
for or to purchase, or any options or warrants for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, such Wholly-Owned
Subsidiary’s Equity Interests or any stock appreciation or similar rights.

 

107



--------------------------------------------------------------------------------

8.15. Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including Environmental Laws), except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.16. Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.17. Environmental Matters. (a) Except as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect:
(i) each of the Company and each of its Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained and is in compliance with the
terms of any permits required under such Environmental Laws; (ii) there are no
Environmental Claims pending or, to the knowledge of any Responsible Officer of
the Company, threatened in writing, against the Company or any of its
Subsidiaries; (iii) no Lien, other than a Permitted Lien, has been recorded or,
to the knowledge of any Responsible Officer of the Company, threatened in
writing under any Environmental Law with respect to any Real Property owned,
leased or operated by the Company or any of its Subsidiary (including any such
claim arising out of the ownership, lease or operation by the Company or any of
its Subsidiaries of any Real Property formerly owned, leased or operated by the
Company or any of its Subsidiaries but no longer owned, leased or operated by
the Company or any of its Subsidiaries); (iv) except as disclosed in the
Company’s filings with the SEC prior to the Effective Date regarding the
Company’s Fremont facility, neither the Company nor any of its Subsidiaries has
agreed to assume or accept responsibility for any existing liability of any
other Person under any Environmental Law; and (v) except as disclosed in the
Company’s filings with the SEC prior to the Effective Date regarding the
Company’s Fremont facility, there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of the Company or any of its Subsidiaries, or any of their
respective predecessors, that could reasonably be expected to give rise to any
Environmental Claim against or any liability for the Company or any of its
Subsidiaries under any Environmental Law.

(b) Neither the Company nor any of its Subsidiaries has received any letter or
request for information under Section 104(e) of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601, et seq.) or any
comparable state law with regard to any matter that could reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has been issued or been
required to obtain a permit for the treatment, storage or disposal of hazardous
waste for any of its facilities pursuant to the federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901, et. seq. (“RCRA”), or any equivalent state
law, nor are any such facilities regulated as “interim status” facilities
required to undergo corrective action pursuant to RCRA or any state equivalent,
except, in each case, for such matters that could not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.

8.18. Employment and Labor Relations. Neither the Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint

 

108



--------------------------------------------------------------------------------

pending against the Company or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of the Company, threatened in writing against any of
them, before the National Labor Relations Board or other Governmental Authority,
and no grievance or arbitration or other proceeding arising out of or under any
collective bargaining agreement or any other similar collective agreements with
any type of employees’ representative is so pending against the Company or any
of its Subsidiaries or, to the knowledge of any Responsible Officer of the
Company, threatened in writing against any of them, (ii) no strike, labor
dispute, slowdown, lock-out, work stoppage or other dispute existing, pending
or, to the knowledge of any Responsible Officer of the Company, threatened in
writing against the Company or any of its Subsidiaries, (iii) no trade union,
council of trade unions or other employees’ representative or employee
bargaining agency that has applied or, to the knowledge of any Responsible
Officer of the Company, threatened in writing to apply to be certified as the
bargaining agent of any employees of the Company or any of its Subsidiaries and
no existing or, to the knowledge of any Responsible Officer of the Company,
threatened in writing union organizing activity taking place with respect to any
of the employees of the Company or any of its Subsidiaries in the last three
years, (iv) no legal actions, lawsuits, arbitrations, administrative or other
proceedings, charges, complaints, investigations, inspections, audits or notices
of violations or possible violations pending or, to the knowledge of any
Responsible Officer of the Company, threatened in writing against the Company or
any of its Subsidiaries by or on behalf of, or otherwise involving, any current
or former employee, any person alleging to be a current or former employee, any
applicant for employment, or any class of the foregoing, or any Governmental
Authority, that involve the labor or employment relations and practices of the
Company or any of its Subsidiaries, including but not limited to claims of
employment discrimination, and (v) no violation of the US federal Fair Labor
Standards Act of 1938, as amended, or any other applicable laws, regulations or
legal requirements dealing with wage and hour matters with respect to the
Company or any of its Subsidiaries, except (with respect to any matter specified
in clauses (i) – (v) above, either individually or in the aggregate) such as
could not reasonably be expected to have a Material Adverse Effect. Any
individual who performs services for the Company or any of its Subsidiaries
(other than through a contract with an organization other than such individual)
and who is not treated as an employee of the Company or such Subsidiary for any
purpose, including income tax, withholding and remittances purposes, has been
properly classified as an independent contractor and if such characterization is
incorrect it could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

8.19. Intellectual Property, etc. Each of the Company and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, used in the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

8.20. Indebtedness. Schedule 8.20 to the Disclosure Letter sets forth a list of
all Indebtedness (including Contingent Obligations) of the Company and its
Subsidiaries as of the Effective Date and which is to remain outstanding after
giving effect to the Transaction (excluding (i) the Obligations, (ii) the
Existing Convertible Notes and (iii) any existing intercompany Indebtedness
among the Company and its Subsidiaries) (all such non-excluded Indebtedness
(other than such intercompany Indebtedness), “Existing Indebtedness”), in each
case showing the aggregate principal amount thereof and the name of the
respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees such debt.

 

109



--------------------------------------------------------------------------------

8.21. Insurance. Schedule 8.21 to the Disclosure Letter sets forth a listing of
all insurance maintained by the Company and its Subsidiaries as of the Effective
Date, with the amounts insured (and any deductibles) set forth therein.

8.22. Borrowing Base Calculation. The calculation by the Company of each
Borrowing Base in any Borrowing Base Certificate delivered hereunder is complete
and accurate.

8.23. Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (i) the
Company or its Subsidiaries, nor any of their respective directors, officers or
employees, or (ii) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

8.24. No Default. No Credit Party is in default under or with respect to any of
its contractual obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

8.25. Fiscal Unity. No Dutch Credit Party is a member of a fiscal unity (fiscal
eenheid) other than a fiscal unity among the Dutch Credit Parties only.

SECTION 9. Affirmative Covenants. Each of the Company and each other Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated (or
have been cash collateralized or backstopped by another letter of credit, in
either case on terms and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders (which arrangements, in
any event, shall require such cash collateral or backstop letter of credit to be
in a stated amount equal to at least 102% of the aggregate Stated Amount of all
Letters of Credit outstanding at such time)) and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities and other contingent payment obligations of
the Credit Parties set forth in the Credit Documents and reimbursement
obligations under Section 13.01 which, in either case, are not then due and
payable) incurred hereunder and thereunder, are paid in full:

9.01. Information Covenants. The Company will furnish to the Administrative
Agent for delivery to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three fiscal quarters in each fiscal year of the Company, (i) the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income and
statement of cash flows for such fiscal quarter and for the elapsed portion of
the fiscal year ended with the last day of such fiscal quarter, in each case
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Company that they fairly present in all material respects in accordance with
GAAP the financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and

 

110



--------------------------------------------------------------------------------

the absence of footnotes and (ii) management’s discussion and analysis meeting
the requirements of Item 303 of Regulation S-K under the Securities Act as set
forth in the Quarterly Report on Form 10-Q statement of the Company filed with
the SEC for such fiscal quarter, provided that if the Company no longer files
such Form 10-Q with the SEC, the Company shall deliver to the Administrative
Agent a statement containing such management’s discussion and analysis in a form
that would otherwise be required in such Form 10-Q .

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Company, (i) the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and statement of cash flows for such fiscal year setting
forth, comparative figures for the preceding fiscal year and audited by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing, accompanied by an opinion of such accounting firm
(which opinion shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to scope of audit) and
(ii) management’s discussion and analysis meeting the requirements of Item 303
of Regulation S-K under the Securities Act as set forth in the Annual Report on
Form 10-K of the Company filed with the SEC for such fiscal year, provided that
if the Company no longer files such Form 10-K with the SEC, the Company shall
deliver to the Administrative Agent a statement containing such management’s
discussion and analysis in a form that would otherwise be required in such Form
10-K.

(c) Budget. No later than the 90th day of each fiscal year of the Company, a
budget (including budgeted statements of income, sources and uses of cash and
balance sheets for the Company and its Subsidiaries on a consolidated basis) for
each of the four fiscal quarters of such fiscal year prepared in detail.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01 (a) and (b), a compliance certificate
from an Authorized Officer of the Company in the form of Exhibit K certifying on
behalf of the Company that, to the best of such officer’s knowledge, no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof, and which certificate shall set forth (i) in reasonable detail the
calculations required to establish whether the Company and its Subsidiaries were
in compliance with the provisions of Section 10.07 (setting forth, for the
purposes of such certificate, calculations setting forth the Fixed Charge
Coverage Ratio for such period irrespective of whether a Compliance Period
exists at such time) at the end of such fiscal quarter or fiscal year, as the
case may be and (ii) in respect of any Indebtedness incurred pursuant to
Section 10.04(n) during such period, calculations required by clause
(vii) thereof.

(e) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any Responsible Officer of the Company
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against the Company or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) that
purports to affect the legality, validity or enforceability of any Credit
Document, or (iii) any other event, change or circumstance that has had, either
individually or in the aggregate, a Material Adverse Effect.

(f) [Reserved]

 

111



--------------------------------------------------------------------------------

(g) Environmental Matters. Promptly after any Responsible Officer of the Company
obtains knowledge thereof, notice of one or more of the following environmental
matters to the extent that such environmental matters, either individually or
when aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened in writing Environmental Claim against the Company
or any of its Subsidiaries or against or relating to any Real Property owned,
leased or operated by the Company or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or against or
relating to any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Company or any of its Subsidiaries.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response thereto.

(h) Borrowing Base Certificate. (i) On the Effective Date, (ii) unless clause
(iii) below applies, not later than 5:00 P.M. (New York City time) on or before
the 20th day (or, solely with respect to the first three fiscal months of the
Company after the Effective Date, the 25th day) of each fiscal month thereafter,
(iii) during any period in which a Weekly Borrowing Base Period is in effect,
not later than 5:00 P.M. (New York City time) on or before the third Business
Day of each week, (iv) at the time of the consummation of any Asset Sale (other
than a sale of Inventory in the ordinary course of business) involving Eligible
Accounts, Eligible Inventory, and/or Eligible Machinery and Equipment with an
aggregate value in excess of $25,000,000 and (v) within five Business Days after
any Recovery Event involving Eligible Inventory or Eligible Machinery and/or
Equipment with an aggregate value of $25,000,000 or more, a borrowing base
certificate setting forth each Borrowing Base (in each case with supporting
calculations in reasonable detail) substantially in the form of Exhibit O (each,
a “Borrowing Base Certificate”), which shall be prepared (A) as of April 30,
2015 in the case of the initial Borrowing Base Certificate and (B) as of the
last Business Day of the preceding fiscal month of the Company in the case of
each subsequent Borrowing Base Certificate (or, if any such Borrowing Base
Certificate is delivered more frequently than monthly, as of the last Business
Day of the week preceding such delivery); provided that any Borrowing Base
Certificate delivered pursuant to preceding clauses (iv) and (v) shall be
prepared on a pro forma basis to include or exclude, as applicable, any Eligible
Accounts, Eligible Inventory or Eligible Machinery and Equipment the subject of
any such event. Notwithstanding the foregoing, the Company may, at any time,
provide (or shall, at the request of the Administrative Agent, provide on the
date of such request) a Borrowing Base Certificate updating the Borrowing Base
with respect to Eligible Cash and Cash Equivalents as of the date of delivery of
such Borrowing Base Certificate. Each Borrowing Base Certificate delivered
pursuant to this Agreement shall include such supporting information as may be
reasonably requested from time to time by the Administrative Agent.

 

112



--------------------------------------------------------------------------------

(i) Notice of Dominion Period or Compliance Period. Promptly, and in any event
within two Business Days after any Responsible Officer of the Company obtains
knowledge thereof, notice of the commencement of a Dominion Period or a
Compliance Period.

(j) Field Examinations; Appraisals. The Company shall provide (i) an Acceptable
Appraisal in respect of the Inventory of the Borrowers and (ii) an Acceptable
Field Examination in respect of the Inventory and the Accounts and related
accounts of the Borrowers, in each case one time during each fiscal year of the
Company (or (A) at any time during an Additional Appraisal/Exam Period, at the
request of the Administrative Agent, two times in each fiscal year of the
Company (provided that no Acceptable Appraisal or Acceptable Field Examination,
as applicable, may be required pursuant to this clause (A) if an Acceptable
Appraisal in respect of Inventory or an Acceptable Field Examination,
respectively, has been provided within the prior six months) and (B) at any time
that any Event of Default exists, as often as the Administrative Agent may
reasonably require). At the request of the Administrative Agent at any time
during an Additional Appraisal/Exam Period (which request shall not be made more
than one time during each fiscal year of the Company), the Company shall provide
an Acceptable Appraisal in respect of the Eligible Machinery and Equipment of
the U.S. Borrowers; provided that any time that any Event of Default exists, the
Company shall provide an Acceptable Appraisal in respect of the Eligible
Machinery and Equipment of the U.S. Borrowers as often as the Administrative
Agent may reasonably require. For the avoidance of doubt, the Company shall be
permitted to deliver an Acceptable Appraisal in respect of Eligible Machinery
and Equipment of the U.S. Borrowers at its option at any time. Each such
appraisal and field examination shall be at the sole cost and expense of the
Company.

(k) Other Reporting. Upon the request of the Administrative Agent, as soon as
available, but in any event (x) no later than 20 days after the end of each
fiscal month of the Company ending after the Effective Date and (y) at any time
that an Event of Default shall be continuing, a detailed aged trial balance for
such period showing Accounts listed in the Borrowing Base and a detailed summary
of all Accounts listed in the Borrowing Base indicating which Accounts are 30,
60 and 90 days past due and listing the names of all Account Debtors,
accompanied by such supporting detail and documentation as shall be reasonably
requested by the Administrative Agent.

(l) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(m) Cancellation of Insurance. Promptly (but in any event within three Business
Days of receipt thereof) inform the Administrative Agent if any Credit Party
receives notice of cancellation of any insurance policy required to be
maintained pursuant to Section 9.03.

(n) Change in Name. (i) 10 days (or such lesser time as agreed by the
Administrative Agent) prior written notice of any change in the legal name of
any Credit Party and with respect to such new name, the Company and the
applicable Credit Party shall take all action reasonably requested by the
Collateral Agent to ensure the security interests of the Collateral Agent in the
Collateral intended to be granted pursuant to the applicable Security Documents
is at all times fully perfected and in full force and effect, subject to the
limitations set forth in this Agreement and the applicable Security Documents,
and (ii) 10 days (or such lesser time as agreed by the Administrative Agent)
prior written notice of any change in the jurisdiction of organization of any
Credit Party and

 

113



--------------------------------------------------------------------------------

with respect to such new jurisdiction of organization, the Company and the
applicable Credit Party shall take all action reasonably requested by the
Collateral Agent to ensure the security interests of the Collateral Agent in the
Collateral intended to be granted pursuant to the applicable Security Documents
is at all times fully perfected and in full force and effect, subject to the
limitations set forth in this Agreement and in the applicable Security
Documents.

(o) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.

Financial information required to be delivered pursuant to Sections 9.01(a) and
(b) (in each case, solely to the extent such financial information is included
in materials filed with the SEC) shall be deemed to have been delivered to the
Administrative Agent on the date on which such information is available via the
EDGAR system of the SEC on the Internet; provided that, in each case, the
Company shall (i) to the extent such information required to be provided under
Section 9.01(b) is not included in materials filed with the SEC, separately
deliver to the Administrative Agent an audit report and the opinion of
PricewaterhouseCoopers LLP or other independent certified public accountants of
national recognized standing satisfying the requirements set forth in
Section 9.01(b)(i) and (ii) if such information is not available via the EDGAR
system of the SEC on the Internet, promptly deliver paper copies of any such
documents to the Administrative Agent if the Administrative Agent or any Lender
requests the Company to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

9.02. Books, Records and Inspections. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct in all material respects entries are made sufficient to prepare
financial statements in conformity with GAAP. The Company will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent and, upon the occurrence and during the continuance of
an Event of Default, any Lender which is accompanying the Administrative Agent,
(a) to visit and inspect, under guidance of officers of the Company or such
Subsidiary, any of the properties of the Company or such Subsidiary, (b) to
examine the books of account of the Company or such Subsidiary and discuss the
affairs, finances and accounts of the Company or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants
and (c) to verify Eligible Accounts, Eligible Inventory and/or Eligible
Machinery and Equipment, all upon reasonable prior notice and at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent
may reasonably request; provided that, unless a Default or an Event of Default
has occurred and is continuing, the Company shall only be required to reimburse
the Expenses of the Administrative Agent for one such visit per calendar year.

9.03. Maintenance of Property; Insurance. (a) The Company will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
the Company and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty and
condemnation events, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Company and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.

(b) The Company will, and will cause each of the Credit Parties to, at all times
keep its property insured in favor of the Collateral Agent, and all policies and
certificates (or certified copies thereof including any endorsements) with
respect to such insurance (and any general liability insurance and marine cargo
insurance maintained by the Company and/or such Credit Parties) (i) shall

 

114



--------------------------------------------------------------------------------

be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent by naming the Collateral Agent as lender loss payee and/or
additional insured, (ii) shall provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Collateral Agent and
the other Secured Creditors, and (iii) such certificates shall be deposited with
the Collateral Agent. The Company will, and will cause each of the Credit
Parties to, use commercially reasonable efforts to obtain endorsements to its
insurance policies stating that such insurance policies shall not be canceled
without at least 30 days’ (or 10 days’ in the case of non-payment of premium)
prior written notice thereof by the respective insurer to the Collateral Agent.

(c) If at any time the improvements on any Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Company will, and will cause the applicable Credit Party to, at all times keep
and maintain flood insurance in an amount reasonably satisfactory to the
Administrative Agent but in no event less than the amount sufficient to comply
with the rules and regulations promulgated under the National Flood Insurance
Act of 1968, Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004 or any successor
acts thereto, each as amended from time to time.

(d) If the Company or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Company and the other U.S.
Borrowers jointly and severally agree to reimburse the Administrative Agent for
all out-of-pocket costs and expenses of procuring such insurance.

9.04. Existence; Franchises. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Company or any of its Subsidiaries not prohibited by this
Agreement, (ii) the withdrawal by the Company or any of its Subsidiaries of its
qualification as a foreign Business in any jurisdiction if such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (iii) the termination or suspension of any rights,
franchises, licenses, permits, copyrights, trademarks and patents if such
termination or suspension, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

9.05. Compliance with Laws, etc. (a) The Company will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
Environmental Laws), except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The Company will comply, and will cause each of its Subsidiaries to comply,
with all Anti-Corruption Laws and all Sanctions in all material respects and
will not knowingly engage in any activity that would reasonably be expected to
result in any party to this Agreement being in violation of Sanctions or
Anti-Corruption Laws.

9.06. Compliance with Environmental Laws. (a) The Company will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required in respect of the conduct of its business or
operations or by, the ownership, lease or use of its

 

115



--------------------------------------------------------------------------------

Real Property now or hereafter owned, leased or operated by the Company or any
of its Subsidiaries, except for such instances of noncompliance as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such required compliance, except to the
extent such nonpayment could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such Liens,
except to the extent that such Liens, including any action to enforce any such
Liens, could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Company or any of its Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at, or
transported to or from, any such Real Properties which, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(g), (ii) at any time that the
Company or any of its Subsidiaries are not in compliance with Section 9.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Company
and the other Borrowers will (in each case) provide, at the sole joint and
several expense of the Company and the other Borrowers and at the request of the
Administrative Agent, an environmental site assessment report in connection
with, in the case of clauses (i) and (ii) above, any or all the Real Property
that is the subject of clauses (i) or (ii) above or, in the case of clause
(iii) above, any Real Property, and is owned, leased or operated by the Company
or any of its Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, for purpose of identifying the
presence or absence of Hazardous Materials and any violations of Environmental
Law, and the potential cost of any removal or remedial action in connection with
such Hazardous Materials on or emanating from, and the correction of any such
violations at, such Real Property. If the Company or any other Borrower fails to
provide the same within 45 days after such request was made, the Administrative
Agent may order the same, the cost of which shall be borne by the Company and
the other Borrowers on a joint and several basis, and the Company and the other
Borrowers shall grant and hereby grant (in the case of property leased by the
Company or any of its Subsidiaries, subject to the terms of the applicable
lease) to the Administrative Agent and the Lenders and their respective agents
reasonable access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, and to
address any Hazardous Materials and any violations of Environmental Law
identified by such an assessment, at any reasonable time upon reasonable notice
to the Company or the applicable other Borrower, all at the sole joint and
several expense of the Company and the other Borrowers.

9.07. ERISA.

(a) The Company will deliver to the Administrative Agent (in sufficient copies
for all Lenders, if the Administrative Agent so requests):

(i) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of the most recent IRS Form 5500 (including the
Schedule B) with respect to a Plan;

 

116



--------------------------------------------------------------------------------

(ii) promptly and in any event within 30 days after any Responsible Officer of
the Company knows that any ERISA Event has occurred that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, a certificate of an Authorized Officer of the Company describing such
ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by the Company, any Subsidiary of
the Company or, to the Company’s knowledge, any ERISA Affiliate from the PBGC or
any other governmental agency with respect thereto; provided that, in the case
of such ERISA Events under paragraph (d) of the definition thereof, the 30-day
notice period set forth above shall be a 10-day period, and, in the case of such
ERISA Events under paragraph (b) of the definition thereof, in no event shall
notice be given later than 10 days after the occurrence of any such ERISA Event;
and

(iii) promptly, and in any event within 30 days, after a Responsible Officer of
the Company, becomes aware that there has been (A) an increase in Unfunded
Pension Liabilities (taking into account only Plans with positive Unfunded
Pension Liabilities) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (B) an increase since
the date the representations hereunder are given or deemed given, or from any
prior notice, as applicable, in potential withdrawal liability under
Section 4201 of ERISA, if the Company, any Subsidiary of the Company and the
ERISA Affiliates were to withdraw completely from any and all Multiemployer
Plans that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (C) that any contribution required
to be made with respect to a Foreign Pension Plan has not been timely made,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect or (D) the
adoption of any amendment to a Plan which results in an increase in contribution
obligations of the Company or any Subsidiary that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, a
detailed written description thereof from an Authorized Officer of the Company.

(b) The Company and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered or tax-qualified, as applicable, status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws and the terms of each
relevant Foreign Pension Plans, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not be reasonably
likely to result in a Material Adverse Effect.

(c) None of the Company nor its Subsidiaries will incur liabilities to any
Multiemployer Plan in the event of a complete or partial withdrawal therefrom
that, either individually or in the aggregate, could be reasonably expected to
have a Material Adverse Effect.

9.08. [Reserved].

9.09. Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10. Payment of Taxes. The Company will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on

 

117



--------------------------------------------------------------------------------

which penalties attach thereto, and all material lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Company or any of its
Subsidiaries not otherwise permitted under Section 10.01(a); provided that
neither the Company nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

9.11. Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Additional Security; Further Assurances; Post-Closing Matters; Additional
Borrowers; etc. (a) Subject to the limitations set forth in the Security
Documents and this Agreement, the Company will, and will cause each of the other
Credit Parties to, at the expense of the Company and the other Borrowers, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys (in the case of Mortgaged Properties),
reports, control agreements (other than with respect to Excluded Accounts) and
other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require. Furthermore, the Company will, and will cause the other
Credit Parties to, deliver to the Collateral Agent such opinions of counsel,
title insurance (in the case of Mortgaged Properties) and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 9.12 has been complied with. Notwithstanding anything
to the contrary set forth in the Credit Documents, (x) no action shall be
required to be taken by any of the Credit Parties to create, perfect or maintain
any Lien on the Collateral under the laws of any jurisdiction other than the
United States, the States of the United States, the District of Columbia, the
Netherlands, and as provided in Sections 9.12(c), (d) and (e) and (y) the Credit
Parties shall not be obligated to otherwise undertake collateral perfection not
otherwise required under the Credit Documents. Each of the Company and each
other Borrower agrees that each action required by this clause (a) shall be
completed as soon as possible, but in no event later than 30 days after such
action is requested to be taken by the Administrative Agent or the Required
Lenders (as such date may be extended by the Administrative Agent in its sole
discretion); provided that, in no event will the Company or any of its
Subsidiaries be required to take any action, other than using commercially
reasonable efforts, to obtain consents or other agreements from third parties
with respect to its compliance with this clause.

(b) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property, the Company and the other Credit Parties
will, at their own expense, provide to the Administrative Agent appraisals which
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

(c) (i) The Company and each other Borrower will, within 90 days following the
Effective Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion), enter into one or more Cash
Management Control Agreements as, and to the extent, required by Sections
5.03(b) and (c). (ii) The Company and each other Borrower will, within 90 days
following the Effective Date (as such date may be extended from time to time by
the Administrative Agent in its sole discretion) and at all times thereafter,
comply with the requirements of Section 5.03(b)(ii) and (iii) and
Section 5.03(c)(ii) and (iii).

 

118



--------------------------------------------------------------------------------

(d) If the Company or any Credit Party establishes, creates or acquires after
the Effective Date any direct Wholly-Owned Subsidiary (or any existing
Wholly-Owned Subsidiary becomes a direct Wholly-Owned Domestic Subsidiary of the
Company or a direct Wholly-Owned Dutch Subsidiary of Tesla B.V.), (i) within 30
days after the establishment, creation or acquisition of any such Subsidiary,
the applicable Credit Party shall pledge the capital stock or other Equity
Interests of such new Subsidiary pursuant to, and to the extent required by, any
applicable Security Document and deliver the certificates, if any, representing
such stock or other Equity Interests, together with stock or other appropriate
powers duly executed in blank, to the Collateral Agent to the extent required by
the applicable Security Document (but otherwise subject to the Intercreditor
Agreement if then in effect), (ii) within 30 days after the establishment,
creation or acquisition of any direct Wholly-Owned Domestic Subsidiary of the
Company (other than an Immaterial Subsidiary, a Securitization Subsidiary or an
Excluded Energy Storage Subsidiary) (as such date may be extended from time to
time by the Administrative Agent in its sole discretion), such Wholly-Owned
Domestic Subsidiary shall become a party to each of the Intercreditor Agreement
if then in effect, the U.S. Security Agreement and the U.S. Guaranty and each
other applicable Security Document, in each case by executing and delivering to
the Administrative Agent a counterpart of a Joinder Agreement (or other
applicable joinder agreement reasonably satisfactory to the Administrative Agent
and the Company), (iii) within 30 days after the establishment, creation or
acquisition of any direct Wholly-Owned Dutch Subsidiary of Tesla B.V. (other
than an Immaterial Subsidiary, a Securitization Subsidiary or an Excluded Energy
Storage Subsidiary) (as such date may be extended from time to time by the
Administrative Agent in its sole discretion), such Wholly-Owned Dutch Subsidiary
shall become a party to each of the Intercreditor Agreement if then in effect
and applicable, the Dutch Security Agreements and the Dutch Guaranty and each
other applicable Security Document, in each case by executing and delivering to
the Administrative Agent a counterpart of a Joinder Agreement (or other
applicable joinder agreement reasonably satisfactory to the Administrative Agent
and the Company) and any related documentation required by such Joinder
Agreement (or other applicable joinder agreement) and (iv) each such new
Wholly-Owned Domestic Subsidiary and each such new Wholly-Owned Dutch
Subsidiary, to the extent requested by the Administrative Agent or the Required
Lenders, shall take all actions required pursuant to this Section 9.12. In
addition, each new Wholly-Owned Subsidiary that is required to execute any
Credit Document (other than any Wholly-Owned Subsidiary that is not a Credit
Party) shall execute and deliver, or cause to be executed and delivered, all
other relevant documentation (including opinions of counsel (which shall be
substantially similar to those opinions delivered on the Effective Date)) of the
type described in Section 6 as such new Wholly-Owned Subsidiary would have had
to deliver if such new Wholly-Owned Subsidiary were a Credit Party on the
Effective Date.

(e) At the time that any Credit Party grants a Lien or other security interest
in any Permitted Additional Secured Indebtedness Priority Collateral to secure
any Permitted Additional Secured Indebtedness or Cash Flow Revolving
Indebtedness, such Credit Party, concurrently therewith, shall enter into one or
more additional security documents and/or Mortgages (collectively, “Additional
Security Documents”) and/or amend any then existing Security Document, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
pursuant to which such Credit Party shall grant a Second Priority Lien and
security interest to the Collateral Agent, for the benefit of the Secured
Creditors, in such Permitted Additional Secured Indebtedness Priority
Collateral. All such security interests shall constitute valid and enforceable
perfected security interests subject to no Liens except for Permitted Liens and
shall be subject to the terms of the Intercreditor Agreement. In connection
therewith, each such Credit Party shall take all such further actions described
in clause (a) of this Section 9.12 as the Collateral Agent may reasonably
request.

(f) If, as of the last day of any fiscal quarter of the Company, the aggregate
consolidated assets (excluding intercompany assets) of all Immaterial
Subsidiaries exceeds 10.0% of Consolidated Total Assets (as set forth in the
most recent consolidated balance sheet of the Company and its Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP) or the aggregate consolidated total revenues of all Immaterial
Subsidiaries exceeds 10.0%

 

119



--------------------------------------------------------------------------------

of the consolidated total revenues of the Company and its Subsidiaries (as set
forth in the most recent income statement of the Company and its Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP) then, within 45 days after the end of any such fiscal quarter (or, if
such fiscal quarter is the fourth fiscal quarter of the Company, within 90 days
thereafter) (as either such date may be extended by the Administrative Agent in
its sole discretion)), the Company shall cause one or more Immaterial
Subsidiaries to take the actions specified in Section 9.12(c) on the same basis
that any newly formed or acquired Wholly-Owned Domestic Subsidiary of Tesla B.V.
or any Wholly-Owned Dutch Subsidiary of the Company would have to take;
provided, however, such actions shall only be required to the extent that, after
giving effect to such actions, the aggregate consolidated assets (excluding
intercompany assets) of all Immaterial Subsidiaries do not exceed 10.0% of
Consolidated Total Assets and the aggregate consolidated total revenues of all
Immaterial Subsidiaries do not exceed 10.0% of consolidated total revenues of
the Company and its Subsidiaries (as set forth in the most recent income
statement of the Company and its Subsidiaries delivered to the Lenders pursuant
to this Agreement and computed in accordance with GAAP).

(g) At any time that the Company desires that a then existing Wholly-Owned
Domestic Subsidiary of the Company (other than a Securitization Subsidiary or an
Excluded Energy Storage Subsidiary) or Wholly-Owned Dutch Subsidiary of Tesla
B.V. (other than a Securitization Subsidiary or an Excluded Energy Storage
Subsidiary) become a U.S. Borrower or a Dutch Borrower hereunder after the
Effective Date, such Wholly Owned Subsidiary shall satisfy the following
conditions at the time it becomes a U.S. Borrower or a Dutch Borrower, as the
case may be: (i) the consent of the Administrative Agent shall have been
obtained (which consent shall not be unreasonably withheld); (ii) each such
Wholly-Owned Subsidiary shall become a party to this Agreement and each
applicable Note by executing and delivering to the Administrative Agent a
counterpart of a Joinder Agreement (or other applicable joinder agreement
reasonably satisfactory to the Administrative Agent and the Company); (iii) to
the extent not already a party thereto, each such Wholly-Owned Domestic
Subsidiary shall become a party to each of the Intercreditor Agreement if then
in effect, the U.S. Security Agreement and the U.S. Guaranty and each other
applicable Security Document, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement (or other applicable
joinder agreement reasonably satisfactory to the Administrative Agent and the
Company); (iv) to the extent not already a party thereto, each such Wholly-Owned
Dutch Subsidiary shall become a party to each of the Intercreditor Agreement if
then in effect and applicable, the Dutch Security Agreements and the Dutch
Guaranty and each other applicable Security Document, in each case by executing
and delivering to the Administrative Agent a counterpart of a Joinder Agreement
(or other applicable joinder agreement reasonably satisfactory to the
Administrative Agent and the Company) and any related documentation required by
such Joinder Agreement (or other applicable joinder agreement); (v) each such
Wholly-Owned Subsidiary shall have provided all documentation and other
information that the Administrative Agent or any Lender reasonably requests in
order to comply with its ongoing obligations under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and (vi) each such Wholly-Owned Subsidiary, to the extent requested by the
Administrative Agent or the Required Lenders, shall take all actions required
pursuant to Section 9.12 to the extent not previously taken by such Wholly-Owned
Subsidiary. In addition, each such Wholly-Owned Subsidiary shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
(including opinions of counsel (which shall be substantially similar to those
opinions delivered on the Effective Date)) of the type described in Section 6 as
such Wholly-Owned Subsidiary would have had to deliver if such Wholly-Owned
Subsidiary were a Borrower on the Effective Date.

(h) In the event that the Company does not provide an Acceptable Field
Examination as required by Section 6.14(ii) on or prior to the Effective Date,
the Company will deliver such Acceptable Field Examination as soon as
practicable, but in any event within 90 days following the Effective Date (as
such date may be extended from time to time by the Administrative Agent in its
sole discretion).

 

120



--------------------------------------------------------------------------------

(i) The Dutch Credit Parties will deliver (i) a Supplemental Security Agreement
(as defined in the Dutch Receivables Security Agreement) satisfying the
requirements of Section 2.2 of the Dutch Receivables Security Agreement as and
when required by Section 2.2 of the Dutch Receivables Security Agreement and
(ii) a Supplemental Security Agreement (as defined in the Dutch Inventory
Security Agreement) satisfying the requirements of Section 2.2 of the Dutch
Inventory Security Agreement as and when required by Section 2.2 of the Dutch
Inventory Security Agreement.

9.13. Information Regarding Collateral.

(a) The Company and the other Borrowers will furnish to the Administrative Agent
prompt written notice of:

(i) with respect to any U.S. Credit Party, any change in any U.S. Credit Party’s
(A) legal name, (B) organizational identity, (C) organizational identification
number, (D) in the case of any U.S. Credit Party that is not a registered
organization for purposes of Section 9-307 of the UCC, its place of business or,
if it has more than one place of business, its chief executive office, or
(E) its federal taxpayer identification number;

(ii) with respect to any Dutch Credit Party, any change (A) in such Dutch Credit
Party’s corporate name, (B) in the location of such Dutch Credit Party’s chief
executive office, its principal place of business, registered office, any office
in which it maintains books or records relating to Collateral (other than
de-minimis portions of Collateral) owned by it or any office or facility at
which Collateral owned by it is located (including the establishment of any such
new office or facility), or (C) in such Dutch Credit Party’s identity.

(b) Within five Business Days prior to any change referred to in clause
(a) above, the Company and the other Credit Parties agree to make, or to provide
to the Collateral Agent all the information required to enable it to make, all
filings under the UCC (or foreign equivalent) or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.

9.14. COMI. Each Credit Party incorporated in a jurisdiction where the
Insolvency Regulation applies, shall maintain its centre of main interest (as
that term is used in Section 3(1) of the Insolvency Regulation) in its
jurisdiction of incorporation and shall not create or maintain any establishment
(as defined in section 2(h) of the Insolvency Regulation) in any other
jurisdiction.

 

121



--------------------------------------------------------------------------------

SECTION 10. Negative Covenants. Each of the Company and the other Borrowers
hereby covenants and agrees that on and after the Effective Date and until the
Total Revolving Loan Commitment and all Letters of Credit have terminated (or
have been cash collateralized or backstopped by another letter of credit, in
either case on terms and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders (which arrangements, in
any event, shall require such cash collateral or backstop letter of credit to be
in a stated amount equal to at least 102% of the aggregate Stated Amount of all
Letters of Credit outstanding at such time)) and the Loans, Notes and Unpaid
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any indemnities and other contingent payment obligations
of the Credit Parties set forth in the Credit Documents and reimbursement
obligations under Section 13.01 which, in either case are not then due and
payable) incurred hereunder and thereunder, are paid in full:

10.01. Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Company
or any of its Subsidiaries, whether now owned or hereafter acquired or knowingly
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

(a) (i) Liens for taxes, assessments or governmental charges or levies not yet
delinquent or (ii) Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as freight
carriers’ and forwarders’, warehousemen’s, bailee’s, materialmen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the Company’s or such Subsidiary’s property or assets or materially
impair the use thereof in the operation of the business of the Company or such
Subsidiary or (ii) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;

(c) Liens in existence on the Effective Date which are listed, and the property
subject thereto described, in Schedule 10.01 to the Disclosure Letter, plus
renewals, replacements, refinancings and extensions of such Liens; provided that
(i) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not exceed that amount outstanding at the time of any such renewal,
replacement, refinancing or extension (plus the sum of (1) accrued and unpaid
interest and fees thereon, (2) any prepayment premiums and (3) customary fees
and expenses relating to such renewal, replacement, refinancing or extension)
and (ii) any such renewal, replacement or extension does not encumber any
additional assets or properties of the Company or any of its Subsidiaries;

(d) Liens created by or pursuant to this Agreement and the Security Documents;

(e) (i) licenses, sublicenses, leases or subleases granted by the Company or any
of its Subsidiaries to other Persons not materially interfering with the conduct
of the business of the Company or any of its Subsidiaries and (ii) any interest
or title of a lessor, sublessor or licensor under any lease or license agreement
not prohibited by this Agreement to which the Company or any of its Subsidiaries
is a party;

(f) Liens upon assets of the Company or any of its Subsidiaries subject to
Capitalized Lease Obligations (including the financing of such related
installation, maintenance or software licensing charges) and any renewals,
replacements, refinancings or extensions thereof for the same or a lesser amount
(plus the sum of (1) accrued and unpaid interest and fees thereon, (2) any
prepayment premium and (3) customary fees and expenses relating to such renewal,
replacement, refinancing or extension), to the extent such Capitalized Lease
Obligations or renewals, replacements, refinancings or extensions thereof are
permitted by Section 10.04(d) or Section 10.04(p); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capitalized
Lease Obligation or renewal, replacement, refinancing or extension thereof and
(ii) the Lien encumbering the asset giving rise to the Capitalized Lease
Obligation or renewal, replacement, refinancing or extension thereof does not
encumber any other asset of the Company or any of its Subsidiaries (other than
accessions to such assets or proceeds thereof and related property);

 

122



--------------------------------------------------------------------------------

(g) purchase money Liens (including the interests of vendors and lessors under
conditional sale and title retention agreements) placed upon assets (or any
improvements thereto) of the Company or any of its Subsidiaries and placed at
the time of the acquisition thereof by the Company or such Subsidiary (or in the
case of improvements, at the time of construction or repair) or within 365 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof, plus related installation, maintenance and software
licensing costs, or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of any such asset or extensions, renewals,
refinancings or replacements of any of the foregoing for the same or a lesser
amount (plus the sum of (1) accrued and unpaid interest and fees thereon,
(2) any prepayment premium and (3) customary fees and expenses relating to such
renewal, replacement, refinancing or extension); provided that (i) the
Indebtedness secured by such Liens is permitted by Section 10.04(d) or
Section 10.04(p) and (ii) in all events, the Lien encumbering such assets so
acquired does not encumber any other asset of the Company or any of its
Subsidiaries (other than accessions to such assets or proceeds thereof and
related property);

(h) (x) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Company or any of its Subsidiaries and (y) if applicable, any Permitted
Encumbrances;

(i) Liens arising from precautionary UCC financing statement filings (or other
foreign equivalent filings) regarding operating leases entered into in the
ordinary course of business;

(j) Liens arising out of the existence of judgments or awards that do not
otherwise constitute an Event of Default under Section 11.10;

(k) statutory, contractual and common law landlords’ liens under leases to which
the Company or any of its Subsidiaries is a party;

(l) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);

(m) Liens on property or assets acquired pursuant to an Acquisition, or on
property or assets of a Subsidiary of the Company in existence at the time such
Subsidiary is acquired pursuant to an Acquisition and any renewals,
replacements, refinancings or extensions thereof for the same or a lesser amount
(plus the sum of (1) accrued and unpaid interest and fees thereon, (2) any
prepayment premium and (3) customary fees and expenses relating to such renewal,
replacement, refinancing or extension); provided that (i) any Indebtedness and
any renewals, replacements, refinancings or extensions thereof that is secured
by such Liens is permitted to exist under Section 10.04(g), and (ii) such Liens
are not incurred in connection with, or in contemplation or anticipation of,
such Acquisition (other any renewals, replacements, refinancings or extensions
of Indebtedness permitted by Section 10.04(g)) and do not attach to any other
asset of the Company or any of its Subsidiaries;

 

123



--------------------------------------------------------------------------------

(n) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Company or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(o) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller, broker or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
(other than the Core Dutch Deposit Accounts) maintained by the Company or any of
its Subsidiaries, in each case granted in the ordinary course of business in
favor of the bank or banks or other financial institutions with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(q) Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 10.04;

(r) Liens on earnest money deposits made in the ordinary course of business in
connection with any agreement in respect of an anticipated Acquisition or other
Investment;

(s) Liens on Collateral (including Permitted Additional Secured Indebtedness
Priority Collateral that is to become Collateral) securing Permitted Additional
Secured Indebtedness or Cash Flow Revolving Indebtedness so long as an
Intercreditor Agreement is in full force and effect and any Liens on ABL
Priority Collateral are junior to the Liens of the Collateral Agent on such ABL
Priority Collateral;

(t) Liens on cash and Cash Equivalents to secure (x) the Company’s or its
respective Subsidiary’s reimbursement obligations under letters of credit,
performance bonds, surety bonds and bid bonds permitted under Section 10.04(m)
so long as the aggregate amount of such cash and Cash Equivalents pledged to
secure such Indebtedness does not exceed at any time 102% of the aggregate
outstanding amount of such Indebtedness (or, in the case of undrawn letters of
credit, the aggregate undrawn face amount thereof) or (y) indemnification
obligations relating to dispositions not prohibited by this Agreement and
entered into in the ordinary course of business;

(u) licensing and cross-licensing arrangements entered into by the Company and
its Subsidiaries for purposes of enforcing, defending or settling claims with
respect to the intellectual property of the Company and its Subsidiaries;

(v) Liens on the Gigafactory Assets or Energy Storage Assets securing
Indebtedness permitted by Section 10.04(r);

(w) Liens on assets and property of Subsidiaries that are not Credit Parties
securing Indebtedness permitted by Section 10.04(o) or (v) and Liens (to the
extent expressly contemplated by Section 10.04(v)) on property of Tesla B.V.,
securing Indebtedness permitted by Section 10.04(v);

 

124



--------------------------------------------------------------------------------

(x) Liens on Securitization Related Assets of a Securitization Subsidiary in
connection with the sale of such Securitization Related Assets pursuant to a
Permitted Securitization Facility;

(y) additional Liens on assets or property (other than ABL Priority Collateral)
of the Company or any of its Subsidiaries not otherwise permitted by this
Section 10.01 that secure outstanding obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of $60,000,000 or 1.0%
of Consolidated Total Assets in the aggregate for all such Liens at any time;

(z) customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited by this Agreement to the extent such
Liens (i) secure only customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and any agreements
entered into by such trustee (as trustee or collateral agent) in connection
therewith and (ii) are limited to the cash or other collateral held by such
trustee (excluding cash held in trust for the payment of such Indebtedness);

(aa) Liens securing repurchase obligations permitted by clause (iv) of the
definition of Cash Equivalents;

(bb) deposits as security for contested taxes or contested import or customs
duties;

(cc) customary rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries; and

(dd) Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness not prohibited by this
Agreement.

In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i), (l), (m), (t), (v) and (x) of this Section 10.01 by the Company
or any of its Subsidiaries, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

10.02. Fundamental Changes. (a) The Company will not, and will not permit any of
its Subsidiaries to, (x) merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, (y) sell,
transfer, license, lease, enter into any sale-leaseback transactions with
respect to, or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole or (z) liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing:

(i) (x) any Subsidiary or any other Person (other than the Company) may merge
into or consolidate with a U.S. Borrower in a transaction in which such U.S.
Borrower is the surviving corporation and (y) any Foreign Subsidiary (other than
Tesla B.V.) or any other Person (other than the Company, Tesla B.V. or any
Domestic Subsidiary) may merge into or consolidate with a Dutch Borrower in a
transaction in which such Dutch Borrower is the surviving corporation;

 

125



--------------------------------------------------------------------------------

(ii) (x) any Person (other than a Borrower) may merge into or consolidate with
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that (A) any such merger or consolidation involving a U.S. Credit
Party must result in a U.S. Credit Party as the surviving entity and (B) subject
to clause (A) above, any such merger or consolidation involving a Dutch Credit
Party must result in a Dutch Credit Party as the surviving entity);

(iii) the Company or any Subsidiary may sell, transfer, license, lease or
otherwise dispose of its assets to the Company or to another Subsidiary;

(iv) any Subsidiary (other than a Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; and

(v) any Subsidiary may merge into or consolidate with any other Person in a
transaction not otherwise prohibited hereunder and all or substantially all of
the Equity Interests of any Subsidiary may be sold, transferred or otherwise
disposed of, in a transaction not otherwise prohibited hereby.

(b) The Company will not, and will not permit any U.S. Credit Party or Dutch
Credit Party, to change its jurisdiction of organization to the extent that it
involves (i) a U.S. Credit Party ceasing to be organized in the United States or
(ii) a Dutch Credit Party ceasing to be organized in the Netherlands.

10.03. Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:

(a) any Subsidiary of the Company may pay Dividends to the Company or to any
Wholly-Owned Subsidiary of the Company;

(b) any Non-Wholly-Owned Subsidiary of the Company may pay Dividends to its
shareholders, members or partners generally, so long as the Company or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(c) the Company may redeem, repurchase or otherwise acquire for value
outstanding shares of Company Common Stock (or options, warrants or other rights
to acquire such Company Common Stock) following the death, disability,
retirement or termination of employment or service of officers, directors or
employees of the Company or any of its Subsidiaries, provided that (x) the
aggregate amount of all such redemptions and repurchases pursuant to this
Section 10.03(c) shall not exceed $25,000,000 in any fiscal year of the Company
(less the amount of any such redemption or repurchase effected by the
forgiveness of Indebtedness owed to the Company by such officer, director or
employee) and (y) at the time of any such redemption or repurchase permitted to
be made pursuant to this Section 10.03(c), no Default or Event of Default shall
then exist or result therefrom;

(d) the Company may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock (but not in cash), provided that in
lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Company may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;

 

126



--------------------------------------------------------------------------------

(e) the Company may pay or make Dividends if the Payment Conditions are
satisfied both before and after giving effect to the payment or making of such
Dividends; provided that the Company may pay dividends on its capital stock
within 60 days of the declaration thereof if, on the declaration date, the
Payment Conditions were satisfied;

(f) the Company may acquire shares of its Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants by
way of cashless exercise;

(g) the Company may make Dividends consisting of the issuance of equity rights
convertible into Qualified Preferred Stock in connection with “anti-takeover”
and “poison pill” arrangements approved by the Board of Directors of the Company
and make redemptions of such rights; provided that (i) such redemptions are in
accordance with the terms of such arrangements and (ii) the aggregate amount of
all such redemptions made during the term of this Agreement do not exceed
$5,000,000;

(h) the Company may make Dividends to directors, officers and employees of the
Company and its Subsidiaries in connection with any incentive plans approved by
the Board of Directors of the Company consisting of (i) shares of Company Common
Stock (or options, warrants and other equity instruments in respect thereof),
(ii) cash incentive bonuses, and (iii) stock appreciation rights or performance
units, including any cash payments in connection therewith;

(i) the Company may settle or otherwise repurchase any Issuer Option;

(j) the Company may accrue dividends on its capital stock;

(k) the Company may repurchase or pay cash in lieu of fractional shares of its
Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible securities or the exercise
of warrants;

(l) the Company and its Subsidiaries may pay withholding taxes in connection
with the retention of Equity Interests pursuant to equity-based compensation
plans;

(m) the Company or any Subsidiary may receive or accept the return to the
Company or any Subsidiary of Equity Interests of the Company or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims;

(n) the Company may make payments or distributions to dissenting stockholders as
required by applicable law in connection with a merger, consolidation or
transfer of assets permitted by this Agreement; and

(o) if no Default or Event of Default then exists or would result therefrom, the
Company may pay or make Dividends in an aggregate amount not to exceed, together
with any payments, prepayments, redemptions or acquisitions for value made
pursuant to Section 10.08(a)(iv), $25,000,000.

 

127



--------------------------------------------------------------------------------

10.04. Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(b) Existing Indebtedness outstanding on the Effective Date and, except for
intercompany Indebtedness among the Company and its Subsidiaries, listed on
Schedule 8.20 to the Disclosure Letter (as reduced by any repayments of
principal thereof after the Effective Date for which the obligor thereunder has
no right to reborrow pursuant to the terms of such Indebtedness), and any
subsequent extension, renewal, replacement or refinancing thereof; provided that
the aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced or the aggregate commitment in respect of such Indebtedness does not
exceed that amount outstanding or commitment then in effect at the time of any
such extension, renewal, replacement or refinancing (although in no event shall
the amount of any such commitment exceed that amount in effect on the Effective
Date, as reduced by any permanent commitment reductions thereafter) (plus the
sum of (A) accrued and unpaid interest and fees thereon, (B) any prepayment
premium and (C) customary fees and expenses relating to such extension, renewal,
replacement or refinancing);

(c) Indebtedness (i) of the Company and its Subsidiaries under Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under this Section 10.04 and (ii) of the Company and its Subsidiaries under
Other Hedging Agreements entered into in the ordinary course of business and
providing protection to the Company and its Subsidiaries against fluctuations in
currency values or commodity prices in connection with the Company’s or any of
its Subsidiaries’ ordinary course of business operations, in either case so long
as the entering into of such Interest Rate Protection Agreements or Other
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes;

(d) Indebtedness of the Company and its Subsidiaries evidenced by Capitalized
Lease Obligations (including the financing of such related installation,
maintenance or software licensing charges) and purchase money Indebtedness
secured by Liens described in Sections 10.01(f) and (g) and any subsequent
extension, renewal, replacement or refinancing thereof as permitted by such
Sections 10.01(f) and (g); provided that Indebtedness incurred in reliance on
this clause (d) shall only be permitted to the extent at the time of incurrence
it constitutes Permitted Ratio Indebtedness; provided further that the aggregate
amount of Basket-Related Permitted Indebtedness outstanding at any time pursuant
to this clause (d) or Section 10.04(n) shall not exceed $2,000,000,000;

(e) Indebtedness constituting Intercompany Loans;

(f) Indebtedness consisting of unsecured guarantees by (i) a U.S. Borrower of
the Indebtedness and lease and other contractual obligations of its Wholly-Owned
Subsidiaries in the ordinary course of business, (ii) the U.S. Credit Parties of
each other’s Indebtedness and lease and other contractual obligations (other
than obligations in respect of Permitted Convertible Notes), (iii) the Dutch
Credit Parties of each other’s Indebtedness and lease and other contractual
obligations and (iv) Subsidiaries of the Company that are not Credit Parties of
each other’s Indebtedness and lease and other contractual obligations, in each
case to the extent that the guaranteed Indebtedness or lease or other
contractual arrangement is otherwise permitted under this Agreement;

(g) Indebtedness of a Subsidiary of the Company acquired pursuant to an
Acquisition (or Indebtedness assumed at the time of an Acquisition of an asset
securing such Indebtedness); provided that (i) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Acquisition, (ii) such Indebtedness does not constitute debt for borrowed money,
it being understood and agreed that Capitalized Lease Obligations, purchase
money Indebtedness and mortgage financing in respect of any Real Property shall
not constitute debt for borrowed money for purposes of this subclause (ii), and
(iii) the aggregate principal amount of all Indebtedness permitted by this
clause (g) shall not exceed $100,000,000 at any one time outstanding;

 

128



--------------------------------------------------------------------------------

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, if such Indebtedness is extinguished
within ten Business Days of the incurrence thereof;

(i) Indebtedness of the Company and its Subsidiaries with respect to performance
bonds, surety bonds, appeal bonds, guarantees or customs bonds or similar bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Company or any of its Subsidiaries or in
connection with judgments that do not result in an Event of Default;

(j) Indebtedness owed to any Person providing property, casualty, liability or
other insurance to the Company or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of such insurance for the period in
which such Indebtedness is incurred and such Indebtedness is outstanding only
for a period not exceeding twelve months;

(k) Indebtedness of the Company or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, severance
arrangements, purchase price adjustments, earnouts, stay bonuses and similar
obligations in connection with the acquisition or disposition of assets
permitted by this Agreement, so long as any such obligations are those of the
Person making the respective acquisition or sale, and are not guaranteed by any
other Person except as permitted by Section 10.04(f);

(l) Indebtedness of the Company under (x) the Existing Convertible Notes and
(y) any renewal, extension, exchange, replacement or refinancing of any Existing
Convertible Notes (including any new issuance of unsecured convertible notes to
effect the foregoing), provided that at the time of such renewal, extension,
exchange, replacement, refinancing or issuance (i) no Default or Event of
Default exists or would result therefrom, (ii) any aggregate net cash proceeds
from any such new issuances are promptly (within 60 days) applied to repay,
redeem or satisfy all or a portion of any then outstanding Existing Convertible
Notes, (iii) such Indebtedness shall not have any scheduled maturity or
mandatory redemption, prepayment, amortization, sinking fund or similar
obligation (other than pursuant to customary change of control, fundamental
change, make-whole fundamental change or other similar event risk provisions
and, for the avoidance of doubt, provisions providing for Net Share Settlement)
prior to the date which is six months after the Final Maturity Date in effect at
the time of such renewal, extension, exchange, replacement, refinancing or
issuance, (iv) the aggregate principal amount of such new Indebtedness (or if
incurred with original issue discount, the sum of the aggregate issue price and
any accreted principal amount) does not exceed the aggregate principal amount
(or if incurred with original issue discount, the aggregate issue price plus any
accreted amount) of the Existing Convertible Notes to be renewed, extended,
exchanged, replaced or refinanced (plus the sum of (A) accrued and unpaid
interest thereon, (B) any prepayment or exchange premium, (C) customary premium,
fees and expenses relating to such renewal, extension, exchange, replacement,
refinancing or issuance), and (D) any amount that would be available to be
incurred as Permitted Ratio Debt (and such amount utilized under this clause
shall be counted as Permitted Ratio Debt), and (v) the covenants and events of
default applicable to such Indebtedness are no more restrictive, taken as a
whole, than the covenants and events of default set forth in this Agreement (as
determined by the Company in good faith), except for (x) provisions applicable
only to periods after the Final Maturity Date in effect at the time of renewal,
extension or incurrence of such Indebtedness, and (y) provisions related to any
equity provisions of such Indebtedness; provided, that cash payments may also be
made as part of any exchange transaction permitted under this Section 10.04(l)
if (A) such cash payments are

 

129



--------------------------------------------------------------------------------

in respect of accrued and unpaid interest, (B) if the Payment Conditions are
satisfied at the time of such exchange or (C) amounts are available under
Section 10.08(a)(v) (it being understood that any cash payments made pursuant to
this clause (C) shall be deemed a usage of the amounts available under
Section 10.08(a)(v));

(m) Indebtedness of the Company or any of its Subsidiaries for reimbursement
obligations relating to letters of credit (other than Letters of Credit, but
inclusive of any letters of credit that constitute Existing Indebtedness),
performance bonds, surety bonds and bid bonds so long as the sum of the
aggregate available amount of all such letters of credit (and any unreimbursed
drawings in respect thereof) and the then outstanding amount of performance
bonds, surety bonds and bid bonds does not at any time exceed $100,000,000;

(n) Indebtedness of any Credit Party (which Indebtedness may be
(A) (a) unsecured or (b) to the extent permitted below in this clause (n),
secured by a Lien on the Collateral (including any Permitted Additional Secured
Indebtedness Priority Collateral that will become Collateral) and (B) guaranteed
(other than in respect of Additional Convertible Notes) on a like basis by the
other Credit Parties), if at the time of issuance or incurrence (i) no Default
or Event of Default then exists or would result therefrom, (ii) such
Indebtedness does not have a scheduled maturity earlier than six months after
the Final Maturity Date in effect at the time of issuance or incurrence of such
Indebtedness (other than an earlier maturity date for customary fundamental
change, make-whole fundamental change, change of control or other similar event
risk provisions or customary bridge financings which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for a maturity date
earlier than six months after such Final Maturity Date), provided that for the
avoidance of doubt, any provision of Permitted Convertible Notes providing for
Net Share Settlement thereof shall not cause the Permitted Convertible Notes to
fail to satisfy the provisions of this clause (ii), (iii) such Indebtedness does
not have any mandatory redemption, prepayment, amortization, sinking fund or
similar obligations prior to such Final Maturity Date (other than pursuant to
(x) fundamental change, make-whole fundamental change, change of control or
other similar event risk provisions and, in the case of term loans or senior
notes that are not convertible into Equity Interests only, customary asset sale
(or casualty or condemnation event), extraordinary receipts and/or (solely in
the case of term loans) excess cash flow offer or repayment provisions and, in
the case of any customary bridge financing, prepayments of such bridge financing
from the issuance of equity or other Indebtedness permitted hereunder which
meets the requirements of this definition and customary asset sale (or casualty
or condemnation event) repayment provisions, and (y) in the case of term loans,
nominal amortization requirements not to exceed 1% per annum of the initial
aggregate principal amount of such Indebtedness), provided that for the
avoidance of doubt, any provision of Permitted Convertible Notes providing for
Net Share Settlement thereof shall not cause the Permitted Convertible Notes to
fail to satisfy the provisions of this clause (iii), (iv) the covenants and
events of default set forth in the applicable Permitted Additional Indebtedness
Documents are no more restrictive, taken as a whole, than the covenants and
events of default set forth in this Agreement (as determined by the Company in
good faith), except for (x) provisions applicable only to periods after the
Final Maturity Date in effect at the time of effectiveness of the applicable
Permitted Additional Indebtedness Documents and (y) provisions related to any
equity provisions of such Indebtedness, (v) to the extent such Indebtedness is
subordinated, the terms of such Indebtedness provide for customary payment or
lien subordination, as applicable, to the Obligations as reasonably determined
by the Administrative Agent in good faith, (vi) if such Indebtedness is secured,
(x) it shall not be secured by any assets or property other than Collateral
securing the Obligations (including any assets or property of the Credit Parties
that are not covered by the Security Documents on the Effective Date but which
will secure the Obligations from and after the issuance of such Indebtedness as
contemplated by Section 9.12(e)), (y) at the time of the entering into of any
such Indebtedness, an Intercreditor Agreement shall have been entered into and

 

130



--------------------------------------------------------------------------------

shall be in full force and effect and the Credit Parties shall have complied
with their obligations under Section 9.12(e), and (z) the Intercreditor
Agreement shall provide, inter alia, that the Collateral Agent, for the benefit
of the Secured Creditors, shall retain a First Priority Lien on the ABL Priority
Collateral and shall have a Second Priority Lien on the Permitted Additional
Secured Indebtedness Priority Collateral and (vii) such Indebtedness shall
either (x) at the time of incurrence constitute Permitted Ratio Indebtedness
(provided that the aggregate amount of Basket-Related Permitted Indebtedness
outstanding at any time pursuant to this clause (n) or Section 10.04(d) shall
not exceed $2,000,000,000) or (y) be in an aggregate principal amount, together
with Indebtedness incurred and outstanding pursuant to Section 10.04(o), not to
exceed $1,000,000,000 at any time outstanding; provided, however, the
requirements of the preceding clause (vii) shall not apply to any Indebtedness
incurred or issued pursuant to this clause (n) if such Indebtedness is exchanged
for or 100% of the net cash proceeds therefrom are applied to repay, repurchase,
redeem or defease any then outstanding Ratio-Related Permitted Indebtedness
contemporaneously with the incurrence or issuance of such Indebtedness (all
unsecured Indebtedness incurred or issued under this clause (n) is referred to
as “Permitted Additional Unsecured Indebtedness” and all secured Indebtedness
incurred or issued under this clause (n) is referred to as “Permitted Additional
Secured Indebtedness”);

(o) if no Default or Event of Default then exists or would result therefrom,
additional Indebtedness incurred by any Subsidiary that is not a Credit Party
(which Indebtedness may be (A) unsecured or secured and (B) guaranteed on a like
basis by other Subsidiaries that not Credit Parties) in an aggregate principal
amount, together with Indebtedness incurred and outstanding pursuant to
Section 10.04(n)(vii)(y), not to exceed $1,000,000,000 at any time outstanding;
provided that if such Indebtedness is secured it shall only be secured by assets
or property of Subsidiaries that are not Credit Parties (all Indebtedness
incurred or issued under this clause (o) is referred to as “Permitted Non-Credit
Party Indebtedness”);

(p) Indebtedness of the Company and its Subsidiaries evidenced by Capitalized
Lease Obligations (including the financing of such related installation,
maintenance or software licensing charges) and purchase money Indebtedness
(including the financing of such related installation, maintenance or software
licensing charges) secured by Liens described in Sections 10.01(f) and (g) and
any subsequent extension, renewal, replacement or refinancing thereof as
permitted by such Sections 10.01(f) and (g); provided that the applicable
Capitalized Lease Obligation is in respect of Equipment or such Indebtedness is
incurred to pay all or a portion of the purchase price of Equipment; provided
further that in no event shall the sum of the aggregate principal amount of all
Indebtedness permitted by this clause (p) exceed $600,000,000 at any time
outstanding;

(q) Indebtedness of any Credit Party in the nature of revolving loans (which
Indebtedness may be (A) (1) unsecured or (2) to the extent permitted below in
this clause (q), secured by a Lien on the Collateral (including any Permitted
Additional Secured Indebtedness Priority Collateral that will become Collateral)
and (B) guaranteed on a like basis by the other Credit Parties); provided that
(i) no Default or Event of Default then exists or would result therefrom,
(ii) the commitments thereunder do not terminate earlier than six months after
the Final Maturity Date in effect at the time of incurrence of such
Indebtedness, (iii) the covenants and events of default set forth in the
applicable Cash Flow Revolving Documents are no more restrictive, taken as a
whole, than the covenants and events of default set forth in this Agreement (as
determined by the Company in good faith), except for provisions applicable only
to periods after the Final Maturity Date in effect at the time of effectiveness
of the applicable Cash Flow Revolving Documents, (iv) if such Indebtedness is
secured (x) it shall not be secured by any assets or property other than
Collateral securing the Obligations (including any assets or property of the
Credit Parties that are not covered by the Security Documents on the Effective
Date but which will secure the Obligations from and after the issuance of such
Indebtedness as contemplated by Section 9.12(e)), (y) at the time of the
entering into of any such

 

131



--------------------------------------------------------------------------------

Indebtedness, an Intercreditor Agreement shall have been entered into and shall
be in full force and effect and the Credit Parties shall have complied with
their obligations under Section 9.12(e), and (z) the Intercreditor Agreement
shall provide, inter alia, that the Collateral Agent, for the benefit of the
Secured Creditors, shall retain a First Priority Lien on the ABL Priority
Collateral and shall have a Second Priority Lien on the Permitted Additional
Secured Indebtedness Priority Collateral, (v) the initial Cash Flow Revolving
Documents in respect of the Indebtedness permitted by this clause (q) are
entered into (and the revolving commitments in respect of the Indebtedness
permitted by this clause (q) become effective) no later than the first
anniversary of the Effective Date, (vi) the aggregate principal amount of all
Indebtedness incurred and outstanding under this clause (q) does not exceed
$250,000,000 at any time and (vii) prior to the incurrence or issuance of such
Indebtedness, the Company shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Company certifying as to compliance
with the requirements of the preceding clauses (i) through (vi) (all
Indebtedness incurred or issued under this clause (q) is referred to as “Cash
Flow Revolving Indebtedness”);

(r) Indebtedness of the Company or any of its Subsidiaries secured by a Lien on
Gigafactory Assets or Energy Storage Assets, including an Energy Storage Working
Capital Facility; provided that such Indebtedness shall not be secured by any
assets other than Gigafactory Assets or Energy Storage Assets, and in each case
other related assets, such as chattel paper and payment intangibles, that in the
reasonable opinion of the Company are customary for financing transactions
related to such assets;

(s) Indebtedness of Securitization Subsidiaries in respect of Permitted
Securitization Facilities and any indemnity in respect thereof described in
clause (b) of the definition of Permitted Securitization Facilities;

(t) Indebtedness arising under a declaration of joint and several liability in
respect of the Borrowers and/or Guarantors used for the purpose of section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:402(2) of the Dutch Civil Code);

(u) Indebtedness consisting of the accretion of original issue discount with
respect to Additional Convertible Notes;

(v) Indebtedness of Tesla B.V. or any Subsidiary that is not a Credit Party
secured by assets of Tesla B.V. or such Subsidiary that are not included in the
Dutch Borrowing Base and are in-transit for delivery to a Subsidiary that is not
a Credit Party, which Subsidiary shall take ownership of such assets no later
than upon delivery thereof (such assets, the “Specified Tesla B.V. Assets”);
provided that there shall be no recourse to Tesla B.V. in respect of such
Indebtedness other than with respect to the Specified Tesla B.V. Assets; and

(w) Indebtedness of the Company and its Subsidiaries that does not at any time
exceed $25,000,000.

10.05. [Reserved].

10.06. Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Company or any of its Subsidiaries, other
than on terms and conditions at least as favorable in all material respects to
the Company or such Subsidiary as would reasonably be obtained by the Company or
such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the following in any event shall be
permitted:

(a) Dividends may be paid to the extent provided in Section 10.03;

 

132



--------------------------------------------------------------------------------

(b) loans may be made and other transactions may be entered into by the Company
and its Subsidiaries to the extent expressly permitted by Sections 10.02, 10.03,
10.04 and 10.10;

(c) customary fees, indemnities and reimbursements may be paid to directors of
the Company and its Subsidiaries;

(d) the Company may issue Permitted Company Stock;

(e) the Company and its Subsidiaries may enter into, and may make payments
under, employment agreements, change of control severance agreements, employee
benefits plans, stock option plans, indemnification provisions and other similar
compensatory arrangements (including for the reimbursement of expenses) with
officers, employees and directors of the Company and its Subsidiaries in the
ordinary course of business;

(f) the Company and its Subsidiaries may pay management fees, service fees,
licensing fees and similar fees to one another in the ordinary course of
business (or, in the case of pricing, as otherwise determined by the Company and
its Subsidiaries in their respective reasonable business judgment); and

(g) transactions solely among the Company and its Subsidiaries in the ordinary
course of business and otherwise permitted by the terms of the Credit Documents.

10.07. Fixed Charge Coverage Ratio. During each Compliance Period, the Company
shall not permit (i) the Fixed Charge Coverage Ratio for the last Test Period
ended prior to the beginning of such Compliance Period for which financial
statements are available to be less than 1.00:1.00, (ii) the Fixed Charge
Coverage Ratio for any Test Period for which financial statements first become
available during such Compliance Period to be less than 1.00:1.00 or (iii) the
Fixed Charge Coverage Ratio for any Test Period ending during such Compliance
Period to be less than 1.00:1.00. Within three Business Days after the beginning
of a Compliance Period, the Company shall provide to the Administrative Agent a
compliance certificate calculating the Fixed Charge Coverage Ratio for the Test
Period for which financial statements are required to be delivered ended
immediately prior to the beginning of such Compliance Period based on the most
recent financial statements required to be delivered pursuant to Section 9.01(a)
or (b), as applicable.

10.08. Modifications of Certain Agreements; Limitations on Voluntary Payments,
etc. The Company will not, and will not permit any of its Subsidiaries to:

(a) make, with respect to any Permitted Convertible Note or other Permitted
Additional Indebtedness, (x) any voluntary or optional payment or prepayment on
or any voluntary or optional redemption, repurchase or acquisition for value of,
or (y) any prepayment or redemption as a result of any change of control or
similar event, asset sale, insurance or condemnation event, debt issuance,
equity issuance, capital contribution or similar required “repurchase” event of
(including by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due);
provided, however:

(i) the Company may make any payment or prepayment on, or redemption or
repurchase or acquisition for value of, (A) any Existing Convertible Notes in
accordance with the terms of related Permitted Convertible Notes Indentures,
(B) any Additional Convertible Notes upon any conversion thereof by the holders
of such Additional Convertible Notes, including any Net Share Settlement,
(C) any Permitted Convertible Notes through the exercise of any call option in
respect thereof that is settled in Permitted Company Stock or, in respect of any
fractional shares to be issued, in cash and (D) with respect to any payment,
prepayment, redemption, repurchase or acquisition for value described in clause
(a)(y) above (other than any such payments, prepayments, redemptions,
repurchases or acquisitions for value governed by Section 10.08(a)(ii)), any
Permitted Convertible Note or Permitted Additional Indebtedness, as and to the
extent required by the terms of the Permitted Convertible Note or Permitted
Additional Indebtedness Documents, as applicable;

 

133



--------------------------------------------------------------------------------

(ii) subject to the terms of the Intercreditor Agreement, the Company may, in
respect of excess cash flow and extraordinary receipts and sale or insurance
proceeds of Permitted Additional Secured Indebtedness Priority Collateral, make
any payment or prepayment on, or redemption or repurchase or acquisition for
value of Permitted Additional Secured Indebtedness with such amounts and
proceeds, in each case, as and to the extent required by the terms of the
Permitted Additional Secured Indebtedness Documents;

(iii) the applicable Credit Party may make payments or prepayments on, or
redemptions or acquisitions for value of, any Permitted Convertible Notes or
Permitted Additional Indebtedness (v) to the extent made with Permitted Company
Stock (whether pursuant to any conversion thereof or otherwise), (w) to the
extent made with the net cash proceeds from the incurrence or issuance of any
Additional Convertible Notes or Permitted Additional Indebtedness if at the time
of issuance or incurrence thereof no Default or Event of Default then exists or
would result therefrom, (x) to the extent constituting an exchange of such
Permitted Convertible Notes or Permitted Additional Indebtedness (together with
any accrued and unpaid interest thereon) for other Additional Convertible Notes
or Permitted Additional Indebtedness if at the time of such exchange no Default
or Event of Default then exists or would result therefrom, (y) to the extent
made with any combination of the consideration in clauses (v), (w) and (x), or
(z) at the time thereof, the Payment Conditions are satisfied both before and
after giving effect to such payment, prepayment, redemption or acquisition for
value;

(iv) the applicable Subsidiary may make payments or prepayments on, or
redemptions or acquisitions for value of, any Permitted Non-Credit Party
Indebtedness (x) to the extent made solely with Permitted Company Stock (whether
pursuant to any conversion thereof or otherwise), (y) to the extent made with
the net cash proceeds from the incurrence or issuance of, or in exchange for,
any Permitted Non-Credit Party Indebtedness if no Default or Event of Default
then exists or would result therefrom or (z) if the Payment Conditions are
satisfied both before and after giving effect to such payment, prepayment,
redemption, repurchase or acquisition for value; provided that the Company may
make any such payment, prepayment, redemption, repurchase or acquisition for
value within 60 days after sending any notice of such payment, prepayment,
redemption, repurchase or acquisition if, on such notice date, the Payment
Conditions were satisfied; and

(v) if no Default or Event of Default then exists or would result therefrom, the
Company may make any payment or prepayment on, or redemption or repurchase or
acquisition for value of, any Permitted Convertible Notes or Permitted
Additional Indebtedness in an aggregate amount not to exceed, together with
Dividends paid or made pursuant to Section 10.03(o), $25,000,000;

 

134



--------------------------------------------------------------------------------

(b) amend, modify, change or waive any term or provision of any Permitted
Convertible Notes Document in a manner which is either adverse to the interests
of the Lenders in any material respect or would be in a form that would not
otherwise have been permitted to be entered into or incurred at the time of
original incurrence in accordance with Section 10.04(l)(y) or Section 10.04(n)
(as reasonably determined, in each case, by the Company); or

(c) amend, modify, change or waive any term or provision of any Permitted
Additional Indebtedness Document to the extent that the Permitted Additional
Indebtedness Document in the amended, modified or changed form would not be able
to be entered into (or the related Indebtedness incurred) at such time in
accordance with Sections 10.01(s) and 10.04(n) or, in the case of any Permitted
Additional Secured Indebtedness Document, also to the extent not permitted at
such time in accordance with the terms of the Intercreditor Agreement.

For the avoidance of doubt, this Section 10.08 shall not restrict any conversion
of any Permitted Convertible Note in accordance with its terms or any Net Share
Settlement in connection therewith.

10.09. Limitation on Certain Restrictions on Subsidiaries. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest owned
by the Company or any of its Subsidiaries, or pay any Indebtedness owed to the
Company or any of its Subsidiaries, (b) make loans or advances to the Company or
any of its Subsidiaries or (c) transfer any of its properties or assets to the
Company or any of its Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the Permitted Convertible Notes Indentures and the
other Permitted Convertible Notes Documents, (iv) the Permitted Additional
Indebtedness Documents, (v) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Company or any
of its Subsidiaries, (vi) customary provisions restricting assignment of any
licensing agreement (in which the Company or any of its Subsidiaries is the
licensee) or any other contract entered into by the Company or any of its
Subsidiaries in the ordinary course of business, (vii) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(viii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(c), (e), (f), (g), (j), (l), (m), (n), (r), (t), (u), (v), (w),
(x), (y), (bb) or (dd), (ix) any agreement or instrument governing Indebtedness
(A) permitted pursuant to Section 10.04(b) (other than Intercompany Debt),
provided that, any restrictions contained in any agreement governing any
renewal, extension, replacement or refinancing of any Existing Indebtedness are
not more restrictive in any material respect than the restrictions contained in
the Existing Indebtedness to be renewed, extended, replaced or refinanced (as
reasonably determined by the Company in good faith), (B) incurred pursuant to
Section 10.04(d), 10.04(p), 10.04(r) or 10.04(s), provided that any such
restriction contained therein relates only to the assets financed thereby (or,
in the case of Section 10.04(r), securing such Indebtedness), (C) incurred
pursuant to Section 10.04(o), which restriction is only applicable to the
transfers of assets (other than cash) of the Person that has incurred the
subject Indebtedness or (D) incurred pursuant to Section 10.04(g), which
encumbrance or restriction, in the case of this clause (D), is not applicable to
any Person or the properties or assets of any Person, other than the Person or
the properties or assets of the Person acquired pursuant to the respective
Acquisition and so long as the respective encumbrances or restrictions were not
created (or made more restrictive (as reasonably determined by the Company in
good faith)) in connection with or in anticipation of the respective
Acquisition, (ix) restrictions applicable to any joint venture that is a
Non-Wholly-Owned Subsidiary of the Company as a result of an Investment not
prohibited by this Agreement; provided that the restrictions applicable to such
joint venture are not made more burdensome (as reasonably determined by the
Company in good faith), from the perspective of the Company and its
Subsidiaries, than those as in effect

 

135



--------------------------------------------------------------------------------

immediately before giving effect to the consummation of the respective
Investment (but solely to the extent any are in effect at such time),
(x) encumbrances or restrictions on cash or other deposits or net worth imposed
by customers under agreements entered into in the ordinary course of business,
(xi) customary net worth or similar financial maintenance provisions contained
in real property leases entered into by any Subsidiary, and (xii) arrangements
with any Governmental Authority imposed on any Foreign Subsidiary in connection
with governmental grants, financial aid, tax holidays or similar benefits.

10.10. Limitations on Certain Issuances of Equity Interests. The Company will
not, and will not permit any of its Subsidiaries to, issue (i) any Preferred
Equity or (ii) any redeemable common stock or other redeemable common Equity
Interests, in each case for clauses (i) and (ii) other than (x) common stock or
other redeemable common Equity Interests that is or are redeemable at the sole
option of the Company or such Subsidiary, as the case may be, unless the
purchase thereof is otherwise expressly permitted under Section 10.03, and
(y) Qualified Preferred Stock of the Company.

10.11. No Additional Accounts, etc. The Company will not, and will not permit
any other Credit Party to, directly or indirectly, open, maintain or otherwise
have any checking, savings, deposit, securities or other accounts at any bank or
other financial institution where cash or Cash Equivalents are or may be
deposited or maintained with any Person, other than (a) the Core Deposit
Accounts set forth on Part A of Schedule 10.11 to the Disclosure Letter, (b) the
DB Accounts, (c) the Controlled Securities Accounts set forth on Part B of
Schedule 10.11 to the Disclosure Letter and (d) the Excluded Accounts; provided
that, in any event, any such Credit Party may open a new Core Deposit Account
not set forth in Schedule 10.11 to the Disclosure Letter, Controlled Securities
Account not set forth in such Schedule 10.11 to the Disclosure Letter or any
Excluded Account, so long as in the case of a Core Deposit Account or Controlled
Securities Account, (i) the Company has delivered an updated Schedule 10.11 to
the Disclosure Letter to the Administrative Agent listing such new account and
(ii) the financial institution with which such Core Deposit Account or
Controlled Securities Account, as applicable, is opened, together with the
applicable Credit Party which has opened the Core Deposit Account or the
Controlled Securities Account, as applicable, and the Collateral Agent, shall
have delivered (within 90 days of opening such Core Deposit Account or
Controlled Securities Account) to the Administrative Agent a Cash Management
Control Agreement in form and substance reasonably acceptable to the
Administrative Agent.

10.12. Use of Proceeds. The Company will not, and will cause its Subsidiaries,
and each of their respective directors officers, employees and agents to not,
use the proceeds of the Loans or Letters of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation in any material
respect of any Anti-Corruption Laws, (ii) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

10.13. Fiscal Unity. No Dutch Credit Party shall create or become a member of a
fiscal unity (fiscal eenheid) other than a fiscal unity among the Dutch Credit
Parties only.

 

136



--------------------------------------------------------------------------------

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

11.01. Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or any Unpaid Drawing, (ii) default in the
payment of any cash collateral, or the entering into of backstop arrangements,
as and when required by Section 3.07 or (iii) default, and such default shall
continue unremedied for five days, in the payment when due of any interest on
any Loan, Note or any Unpaid Drawing or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect (or in any respect
to the extent qualified by “materiality,” “Material Adverse Effect” or similar
language) on the date as of which made or deemed made; or

11.03. Covenants. The Company or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 5.03(b), 5.03(c), 5.03(d), 5.03(e), 9.01(e)(i), 9.01(h),
9.03(a)(ii) (with respect to a Borrower), 9.04 (as it relates to the existence
of a Borrower), 9.11, 9.12(e) or Section 10 (other than Section 10.01(a)) or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 11.01, 11.02 and 11.03(i)) and such default shall continue unremedied
for a period of 30 days after the earlier of (a) the date on which such default
shall first become known to any Responsible Officer of the Company or any other
Credit Party or (b) the date on which written notice thereof is given to the
defaulting party by the Administrative Agent or the Required Lenders; or

11.04. Default Under Other Agreements. (a) The Company or any of its
Subsidiaries shall (i) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (ii) default beyond
any period of grace in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity, or
(b) any Indebtedness (other than the Obligations) of the Company or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid, in each case other than (x) by a regularly scheduled
required prepayment or pursuant to customary mandatory prepayment provisions in
connection with asset sales, casualty and condemnation events, the incurrence of
indebtedness, the issuance of Equity Interests or excess cash flow, prior to the
stated maturity thereof, (y) in connection with any payment, prepayment,
redemption, repurchase or acquisition for value of Indebtedness permitted under
Section 10.08 and (z) any Net Share Settlement of any Permitted Convertible
Notes; provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (a) and (b) is at least equal to the Threshold
Amount; or

11.05. Bankruptcy, etc. Any Credit Party or any Material Subsidiary of the
Company shall commence a voluntary case concerning itself under Title 11 of the
United States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against any Credit Party or any Material Subsidiary of the Company, and the
petition is not controverted within 30 days, or is not dismissed within 60 days
after the filing thereof, provided, however, that during the pendency of such
period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any Credit Party
or any Material Subsidiary of the Company, to operate all or any substantial
portion of the business any Credit Party or any Material Subsidiary of the
Company, or any Credit Party or any Material Subsidiary of the Company commences

 

137



--------------------------------------------------------------------------------

any other proceeding in relation to any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, bankruptcy, insolvency or any analogous
procedure or step is taken in any jurisdiction whether now or hereafter in
effect relating to any Credit Party or any Material Subsidiary of the Company
(including under any Dutch Insolvency Law), or there is commenced against any
Credit Party or any Material Subsidiary of the Company any such proceeding which
remains undismissed for a period of 60 days after the filing thereof, or any
Credit Party or any Material Subsidiary of the Company is adjudicated or deemed
under applicable law insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding (including the entry of an order of
relief against it or for the appointment of a receiver, controller,
receiver-manager, trustee, monitor, custodian or similar official for it or for
any substantial part of its property) is entered; or any Credit Party or any
Material Subsidiary of the Company makes a general assignment for the benefit of
creditors; or any Business action is taken by any Credit Party or any Material
Subsidiary of the Company for the purpose of effecting any of the foregoing; or
with respect to a Dutch Credit Party, if it files a notice under section 36 of
the Tax Collection Act of the Netherlands (Invorderingswet 1990); or

11.06. ERISA.

(a) One or more ERISA Events shall have occurred;

(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability);

(c) any material contribution required to made with respect to a Foreign Pension
Plan has not been timely made; or

(d) or there is or arises any potential withdrawal liability under Section 4201
of ERISA, if the Company, any Subsidiary of the Company or any of the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of the Company, any Subsidiary of the Company
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b), (c),
and (d), either individually or in the aggregate, has had, or could be
reasonably expected to have, a Material Adverse Effect; or

11.07. [Reserved].

11.08. Security Documents. Any of this Agreement or the Security Documents shall
cease to be in full force and effect (other than as permitted by the Credit
Documents), or any Credit Party or any Person acting for or on behalf of such
Credit Party shall deny or disaffirm such Credit Party’s obligations under this
Agreement or any Security Document to which it is a party, or the Security
Documents shall cease to give the Collateral Agent for the benefit of the
Secured Creditors (other than pursuant to, or as permitted by, the terms hereof
or thereof (including as a result of a transaction permitted by this Agreement))
a perfected security interest in, and Lien on, the Collateral covered thereby,
in favor of the Collateral Agent, superior to and prior to the rights of all
third Persons (except as permitted by Section 10.01), and subject to no other
Liens (except as permitted by Section 10.01), or any Credit Party shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to any such Security Document and such
default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document or, if no
such period of grace is provided in such Security Document, such default shall
continue unremedied for a period of 30 days after the earlier of (a) the date on
which such default shall first become known to any Responsible Officer of the
Company or (b) the date on which written notice thereof is given to the
defaulting party by the Administrative Agent or the Required Lenders; or

 

138



--------------------------------------------------------------------------------

11.09. Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Subsidiary Guarantor in accordance with the terms of the Credit Documents), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under the Guaranty to which it is a
party or any Guarantor (a) shall default in the payment when due of any
Guaranteed Obligations (as defined in (or any similar term contained in) each
applicable Guaranty) or (y) shall default in the due performance or observance
of any term, covenant or agreement on its part to be performed or observed
pursuant to the Guaranty to which it is a party and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Guaranty, or, if no such period of grace is provided in such
Guaranty or such default is of a covenant in this Agreement pursuant to which no
grace period is provided in Section 11.03 above, such default shall continue
unremedied for a period of 30 days after the earlier of (a) the date on which
such default shall first become known to any Responsible Officer of the Company
or any other Credit Party or (b) the date on which written notice thereof is
given to the defaulting party by the Administrative Agent or the Required
Lenders; or

11.10. Judgments. One or more judgments or decrees shall be entered against the
Company or any Subsidiary of the Company involving in the aggregate for the
Company and its Subsidiaries a liability (to the extent not paid or not covered
by a reputable and solvent insurance company) and such judgments and decrees
shall not be satisfied, vacated, discharged or stayed or bonded pending appeal
for any period of 30 consecutive days, and the aggregate amount of all such
judgments equals or exceeds the Threshold Amount; or

11.11. Change of Control. A Change of Control shall occur; or

11.12. Intercreditor Agreement. After the execution and delivery thereof, the
Intercreditor Agreement or any provision thereof shall cease to be in full force
or effect (except in accordance with its terms), any Credit Party shall assert
that the Intercreditor Agreement shall have ceased for any reason to be in full
force and effect (except in accordance with its terms) or shall knowingly
contest, or knowingly support any other Person in any action that seeks to
contest, the validity or effectiveness of the Intercreditor Agreement; or

11.13. Convertible Notes Maturity Default. A Convertible Notes Maturity Default
shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(a) and (b) below, shall occur automatically without the giving of any such
notice): (a) declare the Total Revolving Loan Commitment terminated, whereupon
the Revolving Loan Commitment of each Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any other notice of any kind; (b) declare the principal of and any
accrued and unpaid interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(c) terminate any Letter of Credit which may be terminated in accordance with
its terms; (d) (x) direct the U.S. Borrowers to pay (and the U.S. Borrowers
jointly and severally agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to any
U.S. Borrower, they will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to

 

139



--------------------------------------------------------------------------------

be held as security by the Collateral Agent, as is equal to 102% of the
aggregate Stated Amount of all Letters of Credit issued for the account of the
U.S. Borrowers and then outstanding and (y) direct the Dutch Borrowers to pay
(and the Dutch Borrowers agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to any
Dutch Borrower, they will pay) to the Collateral Agent at the Payment Office
such additional amount of cash or Cash Equivalents, to be held as security by
the Collateral Agent, as is equal to 102% of the aggregate Stated Amount of all
Letters of Credit issued for the account of such Dutch Borrowers and then
outstanding; (e) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; (f) enforce each Guaranty;
and (g) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations.

SECTION 12. The Administrative Agent and the Collateral Agent.

12.01. Appointment. (a) The Lenders (including in their capacity as a Swingline
Lender and Issuing Lender) hereby irrevocably designate and appoint DBNY as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include DBNY in its capacity as
Collateral Agent pursuant to the Security Documents and, if in effect, the
Intercreditor Agreement) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Credit Documents by or
through its officers, directors, agents, employees or affiliates.

(b) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and documents associated therewith, and such
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 12 (other than Section 12.04) with respect
to any acts taken or omissions suffered by such Issuing Lender in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section 12
included such Issuing Lender with respect to such acts or omissions and (ii) as
additionally provided herein with respect to such Issuing Lender.

(c) Each Issuing Lender may, at any time by giving 20 Business Days’ prior
written notice to the Company and the Administrative Agent, resign from the
performance of all its respective functions and duties hereunder and/or under
the other Credit Documents as an Issuing Lender and the resigning Issuing Lender
(x) shall not be required to issue any further Letters of Credit hereunder,
(y) shall maintain all of its rights (including its rights to indemnification)
and obligations as Issuing Lender with respect to any Letters of Credit issued
by it prior to the date of such resignation and (z) shall remain indemnified to
the extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such resigning Issuing
Bank for all of its actions and inactions while serving as an Issuing Bank
hereunder.

12.02. Nature of Duties. (a) The Administrative Agent in its capacity as such
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Credit Documents. Neither the Administrative
Agent in its capacity as such nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them

 

140



--------------------------------------------------------------------------------

hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall have by
reason of this Agreement or any other Credit Document a fiduciary relationship
in respect of any Lender or the holder of any Note; and nothing in this
Agreement or in any other Credit Document, expressed or implied, is intended to
or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Arrangers, the Syndication Agents and the
Documentation Agent are named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the
Arrangers, the Syndication Agents and the Documentation Agent shall be entitled
to all indemnification and reimbursement rights in favor of the Administrative
Agent as, and to the extent, provided for under Sections 12.06 and 13.01.
Without limitation of the foregoing, none of the Arrangers, the Syndication
Agents and the Documentation Agent shall, solely by reason of this Agreement or
any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

12.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (a) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (b) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Company
or any of its Subsidiaries or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Credit Document, or the financial condition of the
Company or any of its Subsidiaries or the existence or possible existence of any
Default or Event of Default.

12.04. Certain Rights of the Agents. If the Administrative Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Administrative Agent shall be entitled to refrain from such act or
taking such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining. Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

141



--------------------------------------------------------------------------------

12.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) or any Issuing Lender (or any affiliate thereof) is not reimbursed and
indemnified by the Borrowers, the Lenders will reimburse and indemnify the
Administrative Agent (and any affiliate thereof) or Issuing Lender (or any
affiliate thereof), as applicable, in proportion to their respective
“percentage” as used in determining the Required Lenders (determined as if there
were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) or the applicable Issuing Lender (or an affiliate thereof), as
applicable, in performing its duties hereunder, under any other Credit Document
or in respect of any Letter of Credit or in any way relating to or arising out
of this Agreement, any other Credit Document or any Letter of Credit; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s (or such affiliates’)
or the applicable Issuing Lender’s (or such affiliates’), as applicable, gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

12.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Supermajority Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 20 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Company. Any such resignation by the
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any Swingline Loans hereunder and (y) shall maintain all of its
rights and obligations as Issuing Lender or Swingline Lender, as the case may
be, with respect to any Letters of

 

142



--------------------------------------------------------------------------------

Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to the Company, which acceptance shall not be unreasonably
withheld or delayed (provided that the Company’s approval shall not be required
if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the Administrative Agent, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed, provided
that the Company’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided in clause
(b) above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided in clause (b) above.

(e) Any fees payable under this Agreement or the other Credit Documents by the
Credit Parties to any successor Administrative Agent shall be the same as those
payable to the predecessor Administrative Agent unless otherwise agreed to
between the Company and the successor Administrative Agent.

(f) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as an Agent hereunder.

12.10. Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent to enter into for the benefit of the Lenders and the other
Secured Creditors (i) the Security Documents and, if applicable, the
Intercreditor Agreement and (ii) any amendments provided for under Section 2.14.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement, the Security Documents or the Intercreditor Agreement, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Administrative Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

143



--------------------------------------------------------------------------------

(b) The Lenders hereby authorize the Administrative Agent to promptly upon the
request of the Company, and the Administrative Agent and the Lenders hereby
agree with the Company to, the automatic release any Lien granted to or held by
the Administrative Agent upon any Collateral (i) upon termination of the Total
Revolving Loan Commitment (and all Letters of Credit other than Letters of
Credit that have been cash collateralized or backstopped by another letter of
credit, in either case on terms and pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders
(which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in a stated amount equal to at least 102% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time))) and
payment and satisfaction of all of the Obligations (other than contingent
payment obligations for which no claim has been made) at any time arising under
or in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than a Credit Party) upon the sale or
other disposition thereof not prohibited by this Agreement, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents, the last sentence of
Section 10.01 or in the Intercreditor Agreement (if in effect). Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.

(c) The Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 12.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(d) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document in respect of
the Collateral by or through, or delegate any and all such rights and powers to,
any one or more sub-agents, trustees or third parties appointed by the
Administrative Agent. The Administrative Agent (and any such sub-agent, trustee
or third party) may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory and
indemnification provisions of this Section 12 and Section 13.01 shall apply to
any such sub-agent, trustee or third party and to their respective Affiliates to
the same extent that such provisions apply to the Administrative Agent.

12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

144



--------------------------------------------------------------------------------

12.12. Dutch Parallel Debt.

(a) Each Dutch Credit Party irrevocably and unconditionally undertakes to pay to
the Collateral Agent amounts equal to, and in the currency or currencies of, its
Dutch Corresponding Debt (such amounts, its “Dutch Parallel Debt”) on the terms
and conditions specified in this Section 12.12.

(b) The Dutch Parallel Debt of each Dutch Credit Party (i) shall become due and
payable at the same time as its Dutch Corresponding Debt; and (ii) is
independent and separate from, and without prejudice to, its Dutch Corresponding
Debt.

(c) For purposes of this Section 12.12, the Collateral Agent (i) is the
independent and separate creditor of each Dutch Parallel Debt; (ii) acts in its
own name and not as agent, representative or trustee of the Secured Creditors
and its claims in respect of each Dutch Parallel Debt shall not be held on
trust; and (iii) shall have the independent and separate right to demand payment
of each Dutch Parallel Debt in its own name (including, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

(d) The Dutch Parallel Debt of each Dutch Credit Party shall be (i) decreased to
the extent that its Dutch Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent to that its
Dutch Corresponding Debt has increased, and the Dutch Corresponding Debt of each
Dutch Credit Party shall be (x) decreased to the extent that its Dutch Parallel
Debt has been irrevocably and unconditionally paid or discharged, and
(y) increased to the extent that its Dutch Parallel Debt has increased, in each
case provided that the Dutch Parallel Debt of a Dutch Credit Party shall never
exceed its Dutch Corresponding Debt.

(e) Each Dutch Credit Party may not pay any of its Dutch Parallel Debt other
than at the instruction of, and in the manner determined by, the Collateral
Agent. Without prejudice to the preceding sentence, each Dutch Credit Party
shall be obliged to pay the Dutch Parallel Debt (or if such Dutch Credit Party’s
Dutch Corresponding Debt is due at different times, an amount of the relevant
Dutch Parallel Debt corresponding to its relevant Dutch Corresponding Debt) only
when its relevant Dutch Corresponding Debt has become due.

(f) All parties to this Agreement have acknowledged and agreed with and/or shall
acknowledge and agree with the provisions of this Section 12.12.

(g) For the avoidance of doubt, each Dutch Credit Party and the Collateral Agent
acknowledge and agree that the rules applicable in respect of common property
(gemeenschap) do not apply, whether or not by analogy, to the relation between
any relevant parties to the relevant Dutch Security Agreement as a result of the
provisions in this Section 12.12.

(h) All amounts received or recovered by the Collateral Agent in connection with
this Section 12.12, to the extent permitted by applicable law, shall be applied
in accordance with Section 13.06.

(i) This Section 12.12 applies for the purpose of determining the Secured
Obligations in each Dutch Security Agreement.

 

145



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

13.01. Payment of Expenses, etc. Subject to Section 14.07, the Borrowers hereby
jointly and severally agree to: (a) whether or not the transactions herein
contemplated are consummated, pay all reasonable and documented out-of-pocket
costs and expenses (including Expenses) (i) of the Administrative Agent
(including the reasonable and documented fees and disbursements of Simpson
Thacher & Bartlett LLP as counsel to the Administrative Agent, one local counsel
in each relevant jurisdiction and consultants and the reasonable and documented
fees and expenses in connection with the appraisals and collateral examinations
required pursuant to Section 9.01(j)) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, (ii) of the
Administrative Agent and its Affiliates in connection with their syndication
efforts with respect to this Agreement, (iii) of the Administrative Agent and
each Issuing Lender in connection with the Letter of Credit Back-Stop
Arrangements entered into by such Persons and (iv) after the occurrence and
during the continuance of an Event of Default, of each of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including the reasonable and documented
fees and disbursements of (x) counsel and consultants of the Administrative
Agent, (y) counsel for the respective Issuing Lenders entering into Letter of
Credit Backstop Arrangements and (z) one additional firm of counsel for the
Issuing Lenders, the Swingline Lender and the other Lenders as a group in each
of the United States and the Netherlands); and (b) indemnify the Arrangers, the
Administrative Agent, the Collateral Agent, the Syndication Agents, the
Documentation Agent, each Issuing Lender, the Swingline Lender, each other
Lender and each of their respective affiliates, and each of their and their
affiliates’ respective officers, directors, employees, representatives, agents,
trustees and investment advisors (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations, losses,
damages, penalties, claims, actions (including removal or remedial actions),
judgments, suits, costs, expenses and disbursements (including reasonable and
documented out-of-pocket attorneys’ and consultants’ fees and disbursements (but
limited, in the case of attorneys’ fees and disbursements, to one counsel to the
Indemnified Persons, taken as a whole, one local counsel for the Indemnified
Persons, taken as a whole, in each relevant jurisdiction, and, solely in the
case of an actual or perceived conflict of interests, one additional counsel in
each relevant jurisdiction to each group of affected Indemnified Persons
similarly situated, taken as a whole)) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (i) any investigation, litigation or other proceeding (whether
or not the Arrangers, the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Documentation Agent, any Issuing Lender, the Swingline
Lender or any other Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the issuance, amendment, renewal, extension or
use of any Letter of Credit or the proceeds of any Loans or Letters of Credit
hereunder (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
the consummation of the Transaction or any other transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, (ii) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any

 

146



--------------------------------------------------------------------------------

time owned, leased or operated by the Company or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by the Company or any of its Subsidiaries at any location, whether or not owned,
leased or operated by the Company or any of its Subsidiaries, the non-compliance
by the Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Company, any of its Subsidiaries or any
Real Property at any time owned, leased or operated by the Company or any of its
Subsidiaries, (iii) (x) the handling of the Credit Account and Collateral of the
Borrowers as provided in this Agreement or (y) the Agents’, the Swingline
Lender’s, the Issuing Lenders’ and the other Lenders’ relying on any
instructions of the Company, or (z) any other action taken by the Agents, the
Swingline Lender, the Issuing Lenders or the other Lenders hereunder or under
the other Credit Documents or in respect of any Letter of Credit, or (iv) the
performance by the Administrative Agent of its duties under Section 13.15
including, in each case and subject to the limitations set forth in this
Section, the reasonable and documented out-of-pocket fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but, in each case, excluding from
clause (b) above, any losses, liabilities, claims, damages or expenses (A) to
the extent incurred by reason of the gross negligence or willful misconduct of
the Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (B) constituting taxes
(other than any taxes that represent losses, liabilities, claims, damages or
expenses arising from any non-tax claim) or (C) arising out of disputes solely
between and among Indemnified Persons to the extent such disputes do not involve
any act or omission of the Company or any of its Subsidiaries or any of their
respective Affiliates (other than claims against an Indemnified Person acting in
its capacity as Agent, Arranger, Swingline Lender, Issuing Lender or similar
role)). To the extent that the undertaking to indemnify, pay or hold harmless
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrowers (jointly and severally)
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.

To the full extent permitted by applicable law, no Borrower or Indemnified
Person shall assert, and each hereby waives, any claim against any Borrower or
any Indemnified Person, on any theory of liability, for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the transactions contemplated hereby or thereby, any Loan, Letter of Credit or
the use of the proceeds thereof; provided that nothing in this sentence shall
limit any Borrower’s indemnification obligations to the extent such special,
indirect, consequential or incidental damages are included in any third-party
claim against an Indemnified Person in connection with which such Indemnified
Person is otherwise entitled to indemnification under this Agreement or any
other Credit Document. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). In
addition, the U.S. Borrowers jointly and severally agree to reimburse the
Administrative Agent for all reasonable and documented out-of-pocket third-party
administrative, audit and monitory expenses incurred in connection with the
Borrowing Base and determinations thereunder.

13.02. Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived to the extent permitted by
applicable law, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent, such Issuing Lender or such Lender (including by
affiliates, branches and agencies of the Administrative Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
any U.S. Credit Party or any Dutch Credit Party against and on account of the
Obligations

 

147



--------------------------------------------------------------------------------

and liabilities of the U.S. Credit Parties or the Dutch Credit Parties,
respectively, to the Administrative Agent, such Issuing Lender or such Lender
under this Agreement or under any of the other Credit Documents, including all
interests in Obligations purchased by such Lender pursuant to Section 13.04(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured; provided that no amounts received from,
or set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor. Each of the Administrative Agent, any Issuing
Lender or any Lender agrees to promptly notify the Company after any such
set-off and application made by the Administrative Agent, such Issuing Lender or
such Lender, as applicable, although the failure to provide such notification
shall not affect any right of set-off or give rise to any liability on the part
of the Administrative Agent, any Issuing Lender or any Lender.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, emailed, telecopied, or delivered: if to
any Credit Party, at the address specified opposite its signature below or in
the other relevant Credit Documents; if to any Lender, at its address specified
on Schedule 13.03; and if to the Administrative Agent or the Collateral Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
emailed, telecopied, or sent by overnight courier, be effective when received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Company and each of
the other Credit Parties may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

148



--------------------------------------------------------------------------------

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither the Company nor any other Borrower may assign or transfer any of their
rights, obligations or interest hereunder without the prior written consent of
the Lenders except as permitted by Section 10.02 and except for any assignment
from any Dutch Borrower to the Company expressly contemplated by Section 2.10(e)
and, provided further, that, although any Lender may grant participations to
Eligible Transferees in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Revolving Loan Commitment hereunder except as provided in
Sections 2.13 and 13.04(b)) and the participant shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Final Maturity Date or is otherwise cash collateralized
in accordance with the terms hereof) in which such participant is participating,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement, to Section 13.07(a) or as contemplated in clause (6) of the
second proviso of Section 13.12(a) shall not constitute a reduction in the rate
of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Revolving Loan
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under any or all of the
Security Documents (except as expressly provided in the Credit Documents) or all
or substantially all of the value of the Guaranty (except as expressly provided
in the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating. The Borrowers agree that each
participant shall be entitled to the benefits of Sections 2.10, 3.06, 2.11 and
5.04 (subject to the requirements and limitations therein, including the
requirements under Section 5.04(e) (it being understood that the documentation
required under Section 5.04(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
participant (A) agrees to be subject to the provisions of Sections 2.12(b) and
2.13 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.10,
3.06 or 5.04, with respect to any participation, than its participating Lender
would have been entitled to receive, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent (not to be
unreasonably withheld or delayed). Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 2.13 with
respect to any Participant.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),

 

149



--------------------------------------------------------------------------------

provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (or such lesser amount as the
Administrative Agent and the Company may otherwise agree) in the aggregate for
the assigning Lender or assigning Lenders, of such Revolving Loan Commitments
and related outstanding Obligations (or, if the Revolving Loan Commitments have
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees, each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Revolving Loan Commitments and/or outstanding Revolving Loans, as the case may
be, of such new Lender and of the existing Lenders, (ii) upon the surrender of
any Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying
the relevant Borrower or Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrowers’ joint and
several expense, to such new Lender and to the assigning Lender upon the request
of such new Lender or assigning Lender, such new Notes to be in conformity with
the requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, (iii) so long as no Event of Default then
exists, the consent of the Company shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned), provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof, (iv) the consent of the Administrative
Agent, each Issuing Lender and the Swingline Lender shall be required in
connection with any such assignment of Revolving Loan Commitments (and related
Obligations) (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), (v) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor; provided further that the Administrative Agent may waive the
payment of such fee in its sole discretion), and (vi) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15; provided in all cases that the transferee
Lender does not form part of the public (as such term is understood under the
Dutch Financial Markets Supervision Act). To the extent of any assignment
pursuant to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Revolving Loan Commitment and
outstanding Revolving Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States Person for U.S. federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Company and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable, a U.S. Tax Compliance Certificate)
described in Section 5.04(e) to the extent such forms would provide a complete
exemption from or reduction in U.S. federal withholding tax. In addition, each
assignee Lender that is a United States Person and not already a Lender, if
requested by the relevant Borrower or the Administrative Agent, shall deliver
such documentation (including Internal Revenue Service Form W-9) prescribed by
applicable law as will enable the relevant Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. To the extent that an assignment of all or
any portion of a Lender’s Revolving Loan Commitment and related outstanding
Obligations pursuant to Section 2.13 or this Section 13.04(b) would, at the time
of such assignment, result in increased costs under Section 2.10, 3.06 or 5.04
from those being charged by the respective assigning Lender prior to such
assignment, then no Borrower shall be obligated to pay such increased costs
(although the Borrowers, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

 

150



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder including to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent, any Lender which is a fund may pledge
all or any portion of its Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

(d) Any Lender which assigns all of its Revolving Loan Commitment and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06),
which shall survive as to such assigning Lender solely with respect to events or
circumstances that occurred prior to such assignment.

(e) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) A transfer or assignment under Section 13.04(b) may, with respect to a Dutch
Borrower, only be made to a person who is a Professional Lender.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Company, any other Borrower or any
other Credit Party and the Administrative Agent, the Collateral Agent, any
Issuing Lender or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender would otherwise have. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

151



--------------------------------------------------------------------------------

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive (other than in
connection with an assignment made pursuant to Section 13.04) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, (i) the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) the provisions of the preceding Section 13.06(b) shall be subject to
the express provisions of this Agreement which require payments to be allocated
to a particular Lender or Lenders.

13.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Company to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) used in
determining the Fixed Charge Coverage Ratio and the Total Leverage Ratio in
determining compliance with Section 10 shall (x) utilize GAAP and policies in
conformity with those used to prepare the audited financial statements of the
Company referred to in Section 8.05(a) for its fiscal year ended, and otherwise
in effect as of, December 31, 2014 and (y) be made in a manner such that any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by the Company or any Subsidiary shall be accounted for
as obligations relating to an operating lease and not as Capital Lease
Obligations, (ii) notwithstanding anything to the contrary contained herein, all
such financial statements shall be prepared, and all financial covenants
contained herein or in any other Credit Document shall be calculated, in each
case, without giving effect to (x) any election under FASB ASC 825 (or any
similar accounting principle permitting a Person to value its financial
liabilities at the fair value thereof), or (y) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, (iii) to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis and (iv) for purposes of determining compliance with any incurrence
or expenditure tests set forth herein, amounts so incurred or expended (to the
extent

 

152



--------------------------------------------------------------------------------

incurred or expended in a currency other than U.S. Dollars) shall be converted
into U.S. Dollars on the basis of the exchange rates (as shown for the prior day
as published on Bloomberg or, if same does not provide such exchange rates, on
such other basis as is reasonably satisfactory to the Administrative Agent) as
in effect on the date of such incurrence or expenditure under any provision of
any such Section that has an aggregate U.S. Dollar limitation provided for
therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of U.S. Dollars, all outstanding amounts originally incurred or spent in
currencies other than U.S. Dollars shall be converted into U.S. Dollars on the
basis of the exchange rates (as shown for the prior day as published on
Bloomberg or, if same does not provide such exchange rates, on such other basis
as is reasonably satisfactory to the Administrative Agent) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the U.S. Dollar amount outstanding at any time).

(b) All computations of interest (except as otherwise expressly provided
herein), Commitment Commission and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day; except that in the case of Letter of Credit Fees and Facing Fees,
the last day shall be included) occurring in the period for which such interest,
Commitment Commission or Fees are payable.

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY OTHER CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (OR, IN RESPECT OF SECTION 12.12, NETHERLANDS
LAW) (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL (EXCEPT AS OTHERWISE PERMITTED BELOW) BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN
(OR, IN RESPECT OF SECTION 12.12, THE COURTS OF AMSTERDAM, THE NETHERLANDS),
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE COMPANY AND EACH OTHER BORROWER HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 13.08 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, EACH DUTCH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS
AND EMPOWERS THE COMPANY (AND THE COMPANY HEREBY IRREVOCABLY ACCEPTS SUCH
APPOINTMENT), AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON THE COMPANY SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, EACH DUTCH BORROWER AGREES TO DESIGNATE A NEW
AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR
THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY

 

153



--------------------------------------------------------------------------------

TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH OF THE COMPANY AND EACH
OTHER BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER THE COMPANY OR ANY SUCH OTHER BORROWER, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE COMPANY OR ANY SUCH
OTHER BORROWER. EACH OF THE COMPANY AND EACH OTHER BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY OR SUCH OTHER BORROWER AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH DUTCH BORROWER EXPRESSLY AND IRREVOCABLY AGREES
THAT SUCH SERVICE OF PROCESS MAY BE MADE DIRECTLY ON IT NOTWITHSTANDING ITS
APPOINTMENT OF THE COMPANY TO RECEIVE SERVICE OF PROCESS AS PROVIDED ABOVE IN
THIS SECTION 13.08(a) AND EITHER OR BOTH PROCEDURES FOR SERVICE OF PROCESS MAY
BE IMPLEMENTED. EACH OF THE COMPANY AND EACH OTHER BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR ANY OTHER BORROWER IN
ANY OTHER JURISDICTION.

(b) EACH OF THE COMPANY AND EACH OTHER BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE THAT ARE LOCATED IN THE COUNTY OF NEW YORK AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart hereof.

 

154



--------------------------------------------------------------------------------

13.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Company, the Subsidiaries of the Company that
are other Borrowers on the Effective Date, the Administrative Agent, the
Collateral Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written notice (actually received) at such office that the same has been signed
and mailed to it and (ii) the conditions contained in Section 6 have been met to
the reasonable satisfaction of the Administrative Agent. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions described in clause (ii) of the preceding sentence have not been met
to its satisfaction, upon the satisfaction of the condition described in clause
(i) of the immediately preceding sentence and upon the Administrative Agent’s
good faith determination that the conditions described in clause (ii) of the
immediately preceding sentence have been met, then the Effective Date shall have
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Effective Date shall not release any Borrower from any liability for failure to
satisfy one or more of the applicable conditions contained in Section 6, other
than any condition that must be satisfied to the Administrative Agent’s
satisfaction or other subjective standard of similar effect). The Administrative
Agent will give the Company, the other Borrowers and each Lender prompt written
notice of the occurrence of the Effective Date.

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated (other than in accordance with Section 2.19) unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (or by the
Administrative Agent at the written direction of the Required Lenders) (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Company (other than the Borrowers) may be
released from, the relevant Guaranty and the relevant Security Documents in
accordance with the provisions hereof and thereof (without the consent of the
other Credit Parties party thereto or the Required Lenders)), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to the following clause (i), a
Defaulting Lender) (with Obligations being directly affected in the case of
following clauses (i), (iii), (iv) and (vii)), (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond the Final Maturity Date (unless otherwise cash collateralized
in accordance with the terms hereof), or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement, to Section 13.07(a)
or as contemplated in clause (6) of the second proviso of this Section 13.12(a)
shall not constitute a reduction in the rate of interest or Fees for the
purposes of this clause (i)), (ii) release all or substantially all of the
Collateral under all the Security Documents (except as expressly provided in the
Credit Documents) or release all or substantially all of the value of the
Guaranty made by the Guarantors (except as expressly provided in the Credit
Documents), (iii) amend, modify or waive any provision of this Section 13.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the

 

155



--------------------------------------------------------------------------------

Revolving Loan Commitments and the Loans on the Effective Date), Section 13.06
or any provision of Section 2.09 that expressly requires the consent of all
Lenders, (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date), (v) increase the advance rates applicable to any Borrowing Base
over those in effect on the Effective Date (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Accounts and Eligible
Inventory, in each case by the Administrative Agent in accordance with the terms
hereof, will not be deemed such an increase in advance rates), (vi) consent to
the release, assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement, or (vii) amend, modify or waive the order of
application of payments set forth in Section 5.03(d), Section 5.03(e),
Section 5.4 of the U.S. Security Agreement, Section 5.4 of the Dutch General
Security Agreement, Section 5.3 of the Dutch Inventory Security Agreement or
Section 6.3 of the Dutch Receivables Security Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) increase the
Revolving Loan Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Revolving Loan Commitment shall not
constitute an increase of the Revolving Loan Commitment of any Lender, and that
an increase in the available portion of the Revolving Loan Commitment of any
Lender shall not constitute an increase of the Revolving Loan Commitment of such
Lender), (2) without the consent of each Issuing Lender, amend, modify or waive
any provision of Section 3 or alter such Issuing Lenders’ rights or obligations
with respect to Letters of Credit issued by such Issuing Lender, (3) without the
consent of the Swingline Lender, alter the Swingline Lender’s rights or
obligations with respect to Swingline Loans, (4) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision of this Agreement or any other Credit Document as same relates
to the rights or obligations of the Administrative Agent, (5) without the
consent of the Collateral Agent, amend, modify or waive any provision of the
Agreement or any other Credit Documents relating to the rights or obligations of
the Collateral Agent, (6) without the consent of the Supermajority Lenders,
(x) amend the definition of Supermajority Lenders (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Loans
and Revolving Loan Commitments are included on the Effective Date) or (y) amend
or expand any of the following definitions, in each case the effect of which
would be to increase the amounts available for borrowing hereunder: any
Borrowing Base, Eligible Accounts, Eligible Cash and Cash Equivalents, Eligible
Machinery and Equipment and Eligible Inventory (including, in each case, the
defined terms used therein) (it being understood that the establishment,
modification or elimination of Reserves and adjustment, establishment and
elimination of criteria for Eligible Accounts, Eligible Cash and Cash
Equivalents, Eligible Machinery and Equipment and Eligible Inventory, in each
case by the Administrative Agent in accordance with the terms hereof, will not
be deemed to require a Supermajority Lender consent).

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vii), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and/or repay all outstanding Revolving Loans of such
Lender and/or cash collateralize its applicable

 

156



--------------------------------------------------------------------------------

RL Percentage of the Letter of Credit Outstandings in accordance with
Sections 4.02(b) and/or 5.01(b), provided that, unless the Revolving Loan
Commitments which are terminated and Revolving Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of one or more Replacement Lenders or the increase of the Revolving
Loan Commitments and/or outstanding Revolving Loans of one or more existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that no Borrower shall have any right to replace a Lender,
terminate its Revolving Loan Commitment or repay its Revolving Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Company, the other
Borrowers, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, each Issuing Lender and the
Swingline Lender) if (i) by the terms of such agreement the Revolving Loan
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 13.04) in full of the principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents and related documents executed by the Credit Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, restated, amended and restated,
supplemented and waived with the consent of the Administrative Agent and the
Company without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered (i) in order to comply with local
law or advice of local counsel, (ii) in order to cause such Security Document or
other document to be consistent with this Agreement and the other Credit
Documents or (iii) in connection with the incurrence of any Permitted Additional
Secured Indebtedness or any Cash Flow Revolving Indebtedness (and, in each case,
the addition of Permitted Additional Secured Indebtedness Priority Collateral as
Collateral) and the entry by the Collateral Agent into intercreditor
arrangements in connection therewith and (y) if following the Effective Date,
the Administrative Agent and any Credit Party shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

(e) Notwithstanding any provision herein to the contrary, this Agreement and the
other Credit Documents may be amended in accordance with Section 2.19 to
effectuate an Extension and to provide for non-pro rata borrowings and payments
of any amounts hereunder as between the Loans and any commitments in connection
therewith, in each case with the consent of the Administrative Agent but without
the consent of any Lender (except as expressly provided in Section 2.19)
required.

 

157



--------------------------------------------------------------------------------

13.13. Survival. All indemnities set forth herein including in Sections 2.10,
2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs or taxes under Section 2.10, 2.11, 3.06 or
5.04 from those being charged by the respective Lender prior to such transfer,
then no Borrower shall be obligated to pay such increased costs or taxes
(although the Borrowers shall be jointly and severally obligated to pay any
other increased costs and taxes of the type described above resulting from
changes after the date of the respective transfer).

13.15. Register. Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of, and stated interest
on, the Loans of each Lender. Failure to make any such recordation, or any error
in such recordation, shall not affect any Borrower’s obligations in respect of
such Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitment of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Revolving Loan Commitment shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Revolving Loan Commitment and Loans shall remain owing to the transferor.
The registration of assignment or transfer of all or part of any Revolving Loan
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Upon such acceptance and recordation, the assignee specified
therein shall be treated as a Lender for all purposes of this Agreement.
Coincident with the delivery of such an Assignment and Assumption Agreement to
the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note (if any) evidencing such
Loan, and thereupon one or more new Notes in the same aggregate principal amount
shall be issued to the assigning or transferor Lender and/or the new Lender at
the request of any such Lender. The Register shall be available for inspection
by each Borrower at any reasonable time and from time to time upon reasonable
prior notice. The Register shall be available for inspection by any Lender at
the office of the Administrative Agent at any reasonable time and from time to
time upon reasonable prior notice.

13.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Agent and each Lender agrees not to disclose without the
prior consent of the Company (other than on a need to know basis to such Agent’s
or such Lender’s employees, auditors, advisors or counsel in connection with
this Agreement and the transactions contemplated hereby or to another Agent or
Lender if such Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Company or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document by or on behalf of a
Credit Party, provided that any Agent or Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Agent or Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body (including any
self-regulatory body, such as the National Association of Insurance
Commissioners) having or claiming to

 

158



--------------------------------------------------------------------------------

have jurisdiction over such Agent or Lender or to the Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors (in which case such Agent or Lender, as
applicable, to the extent permitted by law, agrees to use commercially
reasonable efforts to provide the Company notice thereof except in connection
with any request as part of any regulatory audit or examination conducted by
accountants or any Governmental Authority having jurisdiction over such Agent or
Lender), (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor) under which payments are to be
made by reference to the Obligations or to the Borrowers and their respective
obligations or to this Agreement or payments hereunder, so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16, (vii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Revolving Loan Commitments or any
interest therein by such Lender, provided that such prospective transferee,
pledgee or participant agrees to be bound by confidentiality provisions at least
as restrictive as those contained in this Section 13.16, (viii) to any other
party to this Agreement, (ix) to the extent applicable and reasonably necessary
or advisable, for purposes of establishing a “due diligence” defense or the
enforcement of remedies hereunder or under the other Credit Documents, (x) to
the extent it is information pertaining to the terms of this Agreement routinely
provided to market data collectors (including league table providers) for the
lending industry, to such market data collectors, (xi) to the extent it is
information pertaining to the terms of this Agreement, to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender and (xii) with the consent of the Company (not to be unreasonably
withheld, delayed or conditioned) to (I) the CUSIP Service Bureau or any similar
agency or organization or similar service providers to the lending industry,
(II) service providers to the Administrative Agent and the Lenders in connection
with the administration and management of this Agreement, the other Credit
Documents, the Revolving Loan Commitments and the Loans, (III) any credit
insurers, (IV) any nationally recognized rating agency (to the extent consisting
of information not governed by clause (xi) above) or (V) otherwise to the extent
consisting of general portfolio information that does not identify the Credit
Parties.

(b) Each of the Company and each other Borrower hereby acknowledges and agrees
that each Agent and each Lender may share with any of its affiliates, and such
affiliates may share with such Agent or Lender, as applicable, any information
related to the Company or any of its Subsidiaries (including any non-public
customer information regarding the creditworthiness of the Company and its
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Agent or Lender.

(c) Each Agent and each of the Lenders acknowledges that (i) the information
referred to in clause (a) above may include material non-public information
concerning the Company or a Subsidiary thereof, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with such compliance procedures and applicable law, including United
States federal and state securities laws.

13.17. No Fiduciary Duty. Each Agent, each Lender, each Issuing Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their respective affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Credit Party, its
respective stockholders or its respective affiliates, on

 

159



--------------------------------------------------------------------------------

the other. The Credit Parties acknowledge and agree that: (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, each Credit Party, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its respective stockholders or its respective affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Credit Party except the obligations expressly set forth
in the Credit Documents and (y) each Lender is acting solely as principal and
not as the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.

13.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title III of
Pub. L. 107-56 (signed into law October 26, 2011)) (as amended from time to
time, the “Patriot Act”) hereby notifies the Company and the other Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, the other Borrowers
and the other Credit Parties and such other information that will allow such
Lender to identify the Company, the other Borrowers and the other Credit Parties
in accordance with the Patriot Act.

13.19. Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Credit Party, its
Subsidiaries or any of its properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States, the Netherlands or elsewhere,
to enforce or collect upon the Loans or any Credit Document or any other
liability or obligation of such Credit Party or any of its Subsidiaries related
to or arising from the transactions contemplated by any of the Credit Documents,
including immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Credit Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States, the Netherlands or elsewhere. Without limiting the generality of
the foregoing, each Credit Party further agrees that the waivers set forth in
this Section 13.19 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

13.20. Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Available
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent, the respective Issuing Lender or the respective Lender of
the full amount of the Obligation Currency (and the conversion of any such
payments shall be calculated in accordance with the provisions of this
Section 13.20) expressed to be payable to the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender under this Agreement or the
other Credit Documents. If for the purpose of obtaining or enforcing judgment
against any Credit Party in any court or in any jurisdiction, it becomes
necessary to

 

160



--------------------------------------------------------------------------------

convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent in its reasonable discretion)
determined, in each case, as of the day on which the judgment is given (such day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

13.21. OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE CREATED
ON THE COLLATERAL PURSUANT TO THE PERMITTED ADDITIONAL SECURED INDEBTEDNESS
DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT SHALL
PROVIDE, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT
PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

13.22. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,

 

161



--------------------------------------------------------------------------------

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 14. Nature of Obligations.

14.01. Nature of Obligations. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that:

(a) all U.S. Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all U.S. Borrower Revolving Loans, U.S. Borrower
Swingline Loans, Letters of Credit issued for the account of any U.S. Borrower
and all other U.S. Borrower Obligations pursuant to this Agreement and each
other Credit Document (including all fees, indemnities, taxes and other U.S.
Borrower Obligations in connection therewith or in connection with the related
Commitments) shall constitute the joint and several obligations of each of the
U.S. Borrowers. In addition to the direct (and joint and several) obligations of
the U.S. Borrowers with respect to the U.S. Borrower Obligations as described
above, all such U.S. Borrower Obligations shall be guaranteed pursuant to, and
in accordance with the terms of, the U.S. Guaranty, provided that the
obligations of a U.S. Borrower with respect to the U.S. Borrower Obligations as
described above shall not be limited by any provision of the U.S. Guaranty
entered into by such U.S. Borrower; and

(b) all Dutch Borrower Obligations to repay principal of, interest on, and all
other amounts with respect to, all Dutch Borrower Revolving Loans, Dutch
Borrower Swingline Loans, Letters of Credit issued for the account of any Dutch
Borrower and all other Dutch Borrower Obligations pursuant to this Agreement and
each other Credit Document (including all fees, indemnities, taxes and other
Dutch Borrower Obligations in connection therewith or in connection with the
related Commitments) shall constitute the joint and several obligations of each
of the Dutch Borrowers. In addition to the direct (and joint and several)
obligations of the Dutch Borrowers with respect to Dutch Borrower Obligations as
described above, all such Dutch Borrower Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, each of the U.S. Guaranty and
the Dutch Guaranty.

14.02. Independent Obligation. The obligations of each Borrower with respect to
its Borrower Obligations are independent of the Obligations of each other
Borrower or any Guarantor under its Guaranty of such Borrower Obligations, and a
separate action or actions may be brought and prosecuted against each Borrower,
whether or not any other Borrower or any Guarantor is joined in any such action
or actions. Each Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall, to the
fullest extent permitted by law, operate to toll the statute of limitations as
to each Borrower.

14.03. Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Collateral Agent, the Issuing Lenders and the Lenders without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to, to the maximum extent permitted by applicable law and the Credit Documents:

(a) exercise or refrain from exercising any rights against any other Borrower or
any Guarantor or others or otherwise act or refrain from acting;

 

162



--------------------------------------------------------------------------------

(b) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

(c) settle or compromise any of the Borrower Obligations of any other Borrower
or any other Credit Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Borrower to its creditors
other than the Lenders;

(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04. Reliance. It is not necessary for the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender to inquire into the capacity
or powers of the Company, any other Borrower or any of their respective
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Borrower Obligations made or created in
reliance upon the professed exercise of such powers shall constitute the joint
and several obligations of the respective Borrowers hereunder.

14.05. Contribution; Subrogation. No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until (a) the Total
Revolving Loan Commitment and all Letters of Credit have been terminated (or
have been cash collateralized or backstopped by another letter of credit, in
either case on terms and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the respective Issuing Lenders (which arrangements, in
any event, shall require such cash collateral or backstop letter of credit to be
in a stated amount equal to not more than 102% of the aggregate Stated Amount of
all Letters of Credit outstanding at such time)) and (b) all of the Obligations
have been paid in full in cash (other than any indemnities or other contingent
payment obligations of the Credit Parties set forth in the Credit Documents and
reimbursement obligations under Section 13.01 which, in either case are not then
due and payable). To the extent that any Dutch Credit Party or U.S. Credit Party
shall be required to pay a portion of the Obligations which shall exceed the
amount of loans, advances or other extensions of credit received by such Credit
Party and all interest, costs, fees and expenses attributable to such loans,
advances or other extensions of credit, then such Credit Party shall be
reimbursed by the other Credit Parties within its group (Dutch or U.S.) for the
amount of such excess, subject to the restrictions of the previous sentence.
This Section 14.05 is intended only to define the relative rights of Credit
Parties, and nothing set forth in this Section 14.05 is intended or shall impair
the obligations of each Credit Party to pay the Obligations as and when the same
shall become due and payable in accordance with the terms hereof.

14.06. Waiver. Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Lenders or the Lenders to (a) proceed
against any other Borrower, any Guarantor or any other party, (b) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (c) pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based

 

163



--------------------------------------------------------------------------------

on or arising out of suretyship or any impairment of security held from any
Borrower, any Guarantor or any other party or

on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of its Borrower Obligations,
including any defense based on or arising out of the disability of any other
Borrower, any Guarantor or any other party, or the unenforceability of its
Borrower Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any other Borrower, in each case other than as a
result of the payment in full in cash of its Borrower Obligations.

14.07. Limitation on Dutch Borrower Obligations. Notwithstanding anything to the
contrary herein or in any other Credit Document (including provisions that may
override any other provision), in no event shall the Dutch Borrowers or any
other Dutch Credit Party guarantee or be deemed to have guaranteed or become
liable or obligated on a joint and several basis or otherwise for, or to have
pledged any of its assets to secure, any direct U.S. Borrower Obligation under
this Agreement or under any of the other Credit Documents. All provisions
contained in any Credit Document shall be interpreted consistently with this
Section 14.07 to the extent possible, and where such other provisions conflict
with the provisions of this Section 14.07, the provisions of this Section 14.07
shall govern.

14.08. Rights and Obligations. The obligations of the Swingline Lender, each
Issuing Lender and each Lender under this Agreement bind each of them severally.
Failure by the Swingline Lender, any Issuing Lender or any Lender, as the case
may be, to perform its obligations under this Agreement does not affect the
obligations of any other party under this Agreement. The Swingline Lender, each
Issuing Lender or each Lender is not responsible for the obligations of any
other Swingline Lender, Issuing Lender or Lender, as the case may be, under this
Agreement. The rights, powers and remedies of the Swingline Lender, each Issuing
Lender and each Lender in connection with this Agreement are separate and
independent rights, powers and remedies and any debt arising under this
Agreement to or for the account of the Swingline Lender, any Issuing Lender or
any Lender from a Credit Party is a separate and independent debt.

*  *  *

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: Chief Financial Officer

TESLA MOTORS, INC. with copies to: By:

/s/ Deepak Ahuja

Name: Deepak Ahuja Title: Chief Financial Officer

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: General Counsel

TESLA MOTORS NETHERLANDS B.V. and By:

/s/ Todd Andrew Maron

Name: Todd Andrew Maron Title: Managing Director

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Andrew J. Hirsch

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, as Collateral Agent, as Issuing Lender and as a Lender

By:

/s/ Michael Shannon

Name: Michael Shannon Title: Vice President By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as Documentation Agent and a Lender

By:

/s/ Jeff Royston

Name: Jeff Royston Title: Director

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Syndication Agent and a Lender

By:

/s/ Annaliese Fisher

Name: Annaliese Fisher Title: Vice President

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,

as a Syndication Agent and a Lender

By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding Inc.,

As a Syndication Agent and Lender

By:

/s/ Michael King

Name: Michael King Title: Vice President

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.

as a Syndication Agent and a Lender

By:

/s/ Robert M. Dalton

Name: Robert M. Dalton Title: Senior Vice President

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

/s/ Vipul Dhadda

Name: Vipul Dhadda Title: Authorized Signatory By:

/s/ D. Andrew Maletta

Name: D. Andrew Maletta Title: Authorized Signatory

[Signature Page – Tesla Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Lenders; Commitments

Revolving Loan Commitments

 

Lender

   Revolving Loan Commitment  

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 80,000,000   

JPMORGAN CHASE BANK, N.A.

   $ 80,000,000   

GOLDMAN SACHS BANK USA

   $ 80,000,000   

MORGAN STANLEY SENIOR FUNDING INC.

   $ 80,000,000   

BANK OF AMERICA, N.A.

   $ 80,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 75,000,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 25,000,000      

 

 

 

TOTAL

$ 500,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 13.03

Notice Addresses

 

Lender

 

Notice Address/Lending Offices

DEUTSCHE BANK AG NEW YORK BRANCH  

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attention: Phelecia Parker

Telephone: 904-271-3583

Facsimile: 904-779-3080

Email: Agency.Transactions@db.com

JPMORGAN CHASE BANK, N.A.  

JPMorgan Chase Bank, N.A.

1111 Polaris Parkway

Columbus, OH 43240

Attention: Vivin Vinod

Telephone: +91-80-66763011

Facsimile: 312-377-1108

Email: cbc.participations@jpmchase.com

GOLDMAN SACHS BANK USA  

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attention: Michelle Latzoni

Telephone: 212-902-1099

Facsimile: 917-977-3966

MORGAN STANLEY SENIOR FUNDING INC.  

Morgan Stanley Senior Funding Inc.

1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231

Attention: Morgan Stanley Loan Servicing

Telephone: 443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com

BANK OF AMERICA, N.A.  

Bank of America, N.A.

20975 Swenson Drive

Waukesha, WI 53186

Attention: Laura Williams

Telephone: 262-207-3313

Facsimile: 312-453-2584

Email: laura.williams@baml.com



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attention: Samuel Brunelle

Telephone: 310-453-8273

Facsimile: 866-615-7803

Email: samuel.d.brunelle@wellsfargo.com

 

Additional Lending Office:

 

Wells Fargo Bank, N.A.

London Branch

One Plantation Place

30 Fenchurch Street

London, EC3M 3BD

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

Credit Suisse AG, Cayman Islands Branch

7033 Louis Stephens Drive

PO Box 110047

Research Triangle Park, NC 27709

Attention: Rafal Luczak

Telephone: 919-994-6364

Facsimile: 866-469-3871

Email: rafal.luczak@credit-suisse.com



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

                 , 20    

 

Deutsche Bank AG New York Branch as Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit Agreement referred to below

60 Wall Street

New York, New York 10005

Attention: Phelecia Parker

Telephone No.: (904) 271-3583

Facsimile No.: (904) 779-3080

Email: Agency.Transactions@db.com

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER]1 (the “Borrower”), refers to the ABL Credit
Agreement, dated as of June 10, 2015 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among the Borrower, the
other Borrowers from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), you, as
Administrative Agent and Collateral Agent for such Lenders, and the other agents
party thereto, and hereby gives you notice, irrevocably, pursuant to
Section [2.03(a)][2.03(b)(i)]2 of the Credit Agreement, that the undersigned
hereby requests a Borrowing under the Credit Agreement, and in connection
therewith sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section [2.03(a)][2.03(b)(i)] of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is                  ,     .3

 

 

1  Insert name of the Applicable Borrower.

2  Use 2.03(a) for Revolving Loans and 2.03(b)(i) for Swingline Loans.

3  Shall be (x) a Business Day at least one Business Date after the date hereof
in the case of Base Rate Loans (including Agent Advances, but excluding
Swingline Loans and Revolving Loans made pursuant to a Mandatory Borrowing) so
long as this notice is received by the Administrative Agent prior to 2:00 P.M.
(New York City time), (y) in the case of Swingline Loans the Business Day hereof
so long as this notice is received by the Administrative Agent no later than
2:00 P.M. (New York City time) or (z) a Business Day at least three Business
Days (or four Business Days in the case of Loans denominated in Euros or an
Acceptable Foreign Currency) after the date hereof in the case of LIBOR Loans so
long as this notice shall be received by the Administrative Agent prior to 2:00
P.M. (New York time).



--------------------------------------------------------------------------------

EXHIBIT A-1

Page 2

 

(ii) The aggregate principal amount of the Proposed Borrowing is [US$        ]
[€        ][Acceptable Foreign Currency].

(iii) The Loans to be made pursuant to the Proposed Borrowing shall consist of
[U.S. Borrower Revolving Loans][Dutch Borrower Revolving Loans][U.S. Borrower
Swingline Loans][Dutch Borrower Swingline Loans].

(iv) [The Loans [will][will not] constitute Agent Advances.]4

(v) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [LIBOR Loans].

(vi) [The initial Interest Period for the Proposed Borrowing is [one month][two
months][three months][six months][other period].]5

(vii) The [U.S.]6[Dutch]7 Borrowing Base (based on the Borrowing Base
Certificate last delivered) is                     .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing and also
after giving effect thereto:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, with the same effect as though made on such date, unless any such
representation or warranty is stated to relate to a specific earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date (it being understood that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of the Proposed Borrowing or as of such earlier date, as applicable);

(B) no Default or Event of Default exists;

(C) after giving effect to the Proposed Borrowing (and the use of the proceeds
thereof), (i) [the Aggregate U.S. Borrower Exposure will not exceed 100% (or,
during an Agent Advance Period, 105%) of the U.S. Borrowing Base at such
time][the Aggregate Dutch Borrower Exposure will not exceed 100% (or, during an
Agent Advance Period, 105%) of the Dutch Borrowing Base at such time] [and][,]
(ii) the Aggregate Exposure will not exceed the Total Revolving Loan Commitment
at such time[ and (iii) Excess Availability will exceed 10% of the Availability
at such time]8; and

 

 

4  To be included only for a Proposed Borrowing of Revolving Loans. All
paragraph numbers need to be renumbered accordingly.

5  A period of less than one month with the consent of the Administrative Agent
or such other period if agreed to by all Lenders. Paragraph (vi) should only be
included for a Proposed Borrowing of Revolving Loans to be maintained as LIBOR
Loans. All paragraph numbers need to be renumbered accordingly.

6  Insert if Borrower is a U.S. Borrower.

7  Insert if Borrower is a Dutch Borrower.

8  To be included only during a Reduced Availability Period.



--------------------------------------------------------------------------------

EXHIBIT A-1

Page 3

 

(D) [there are currently no outstanding Collateralized Letters of Credit][the
Borrower is in compliance with Section 7.04 of the Credit Agreement].

 

Very truly yours, [NAME OF BORROWER] By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

                 , 20    

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

60 Wall Street

New York, New York 10005

Attention: Phelecia Parker

Telephone No.: (904) 271-3583

Facsimile No.: (904) 779-3080

Email: Agency.Transactions@db.com

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER]1 (the “Borrower”), refers to the ABL Credit
Agreement, dated as of June 10, 2015 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined), among the Borrower, the
other Borrowers from time to time party thereto, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), you, as
Administrative Agent and Collateral Agent for such Lenders, and the other agents
party thereto, and hereby gives you notice, irrevocably, pursuant to Section
[2.06][2.09] of the Credit Agreement, that the undersigned hereby requests to
[convert][continue] the Borrowing of [U.S. Borrower Revolving Loans][Dutch
Borrower Revolving Loans] referred to below, and in connection therewith sets
forth below the information relating to such [conversion][continuation] (the
“Proposed [Conversion][Continuation]”) as required by Section [2.06][2.09] of
the Credit Agreement:

(i) The Proposed [Conversion][Continuation] relates to the Borrowing of [U.S.
Borrower Revolving Loans][Dutch Borrower Revolving Loans] originally made on
                 , 20     (the “Outstanding Borrowing”) in the principal amount
of [$        ] [€        ][Acceptable Foreign Currency] and currently maintained
as a Borrowing of [Base Rate Loans][LIBOR Loans with an Interest Period ending
on                  ,     ].

(ii) The Business Day of the Proposed [Conversion][Continuation] is             
    ,     .2

 

 

1  Insert the name of the applicable Borrower.

2  In the case of a conversion into, or a continuation of, LIBOR Loans, this
date shall be a Business Day at least three Business Days after the date hereof
(or with respect to any Loan denominated in Euros or an Acceptable Foreign
Currency, the fourth Business Day), or in the case of a conversion into Base
Rate Loans, this date shall be a Business Day at least one Business Day after
the date hereof; provided that such notice shall be deemed to have been given on
a certain day only if given before 2:00 P.M. (New York City time) on such day.



--------------------------------------------------------------------------------

EXHIBIT A-2

Page 2

 

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of [LIBOR
Loans with an Interest Period of             ][converted into a Borrowing of
[Base Rate Loans][LIBOR Loans with an Interest Period of             ].3

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed
[Conversion][Continuation] or will have occurred and be continuing on the date
of the Proposed [Conversion][Continuation]].4

 

Very truly yours, [NAME OF BORROWER] By:

 

Name: Title:

 

 

3  In the event that either (x) only a portion of the Outstanding Borrowing is
to be so converted or continued or (y) the Outstanding Borrowing is to be
divided into separate Borrowings with different Interest Periods, the Borrower
should make appropriate modifications to this clause to reflect same.

4  In the case of a Proposed Conversion or Continuation, insert this sentence
only (i) in the event that the conversion is from a Base Rate Loan to a LIBOR
Loan or (ii) in the case of a continuation of a LIBOR Loan.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF U.S. BORROWER REVOLVING NOTE

 

$         New York, New York

                 , 20    

FOR VALUE RECEIVED, Tesla Motors, Inc., a Delaware corporation (the “Company”,
and together with each Wholly-Owned Domestic Subsidiary of the Company that
becomes a U.S. Borrower under the Credit Agreement referred to below, each a
“U.S. Borrower” and, collectively, the “U.S. Borrowers”), hereby jointly and
severally promise to pay to [                    ] or its registered assigns
(the “Lender”), in lawful money of the relevant Available Currency (as defined
in the Credit Agreement) in immediately available funds, at the Payment Office
(as defined in the Credit Agreement referred to below), on the Final Maturity
Date (as defined in the Credit Agreement) the principal sum of
                     U.S. DOLLARS ($        ) or, if less, the unpaid principal
amount of all U.S. Borrower Revolving Loans (as defined in the Credit Agreement)
made by the Lender pursuant to the Credit Agreement, payable at such times and
in such amounts as are specified in the Credit Agreement; provided that,
notwithstanding the fact that the principal amount of this Note is denominated
in U.S. Dollars, to the extent provided in the Credit Agreement, all payments
hereunder with respect to U.S. Borrower Revolving Loans shall be made in the
respective Available Currency, whether or not the U.S. Dollar Equivalent (as
defined in the Credit Agreement) of such amounts would exceed the stated
principal amount of this Note.

The U.S. Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each U.S. Borrower Revolving Loan made by the Lender
in like money at said office from the date hereof until paid, and payable at the
rates and at the times provided in Section 2.08 of the Credit Agreement.

This Note is one of the U.S. Borrower Revolving Notes referred to in the ABL
Credit Agreement, dated as of June 10, 2015, among the U.S. Borrowers, Tesla
Motors Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Borrower pursuant to the terms of the
Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch Borrowers,
together with the U.S. Borrowers, collectively, the “Borrowers”), the lenders
party thereto from time to time (including the Lender), Deutsche Bank AG New
York Branch, as Collateral Agent and as Administrative Agent, and the other
agents party thereto (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”) and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement). This
Note is secured by the Security Documents (as defined in the Credit Agreement)
entered into by the U.S. Credit Parties and is entitled to the benefits of the
U.S. Guaranty (as defined in the Credit Agreement). As provided in the Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Final Maturity Date, in whole or in part, and U.S. Borrower
Revolving Loans may be converted from one Type (as defined in the Credit
Agreement) of U.S. Borrower Revolving Loan into another Type of U.S. Borrower
Revolving Loan to the extent provided in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

Page 2

 

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The U.S. Borrowers hereby waive, to the fullest extent permitted by applicable
law, presentment, demand, protest or notice of any kind in connection with this
Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK).

 

TESLA MOTORS, INC. By:

 

Name: Title: [NAME OF OTHER BORROWERS]1 By:

 

Name: Title:

 

 

1  Include a signature block for each other U.S Borrower (if any) party to the
Note.



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF DUTCH BORROWER REVOLVING NOTE

 

$         New York, New York

                 , 20    

FOR VALUE RECEIVED, Tesla Motors Netherlands B.V., a company organized under the
laws of the Netherlands (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary (as defined in the Credit Agreement referred to below) of Tesla B.V.
that becomes a Borrower under the Credit Agreement referred to below, each a
“Dutch Borrower” and, collectively, the “Dutch Borrowers”), hereby jointly and
severally promise to pay to [                    ] or its registered assigns
(the “Lender”), in lawful money of the relevant Available Currency (as defined
in the Credit Agreement) in immediately available funds, at the Payment Office
(as defined in the Credit Agreement referred to below), on the Final Maturity
Date (as defined in the Credit Agreement) the principal sum of
                     U.S. DOLLARS ($        ) or, if less, the unpaid principal
amount of all Dutch Borrower Revolving Loans (as defined in the Credit
Agreement) made by the Lender pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement; provided
that, notwithstanding the fact that the principal amount of this Note is
denominated in U.S. Dollars, to the extent provided in the Credit Agreement, all
payments hereunder with respect to Dutch Borrower Revolving Loans shall be made
in the respective Available Currency, whether or not the U.S. Dollar Equivalent
(as defined in the Credit Agreement) of such amounts would exceed the stated
principal amount of this Note.

The Dutch Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each Dutch Borrower Revolving Loan made by the Lender
in like money at said office from the date hereof until paid, and payable at the
rates and at the times provided in Section 2.08 of the Credit Agreement.

This Note is one of the Dutch Borrower Revolving Notes referred to in the ABL
Credit Agreement, dated as of June 10, 2015, among the Dutch Borrowers, Tesla
Motors, Inc. (the “Company”, and together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”; and the U.S.
Borrowers, together with the Dutch Borrowers, collectively, the “Borrowers”),
the lenders party thereto from time to time (including the Lender), Deutsche
Bank AG New York Branch, as Collateral Agent and as Administrative Agent, and
the other agents party thereto (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”) and is entitled to the
benefits thereof and of the other Credit Documents (as defined in the Credit
Agreement). This Note is secured by the Security Documents (as defined in the
Credit Agreement) and is entitled to the benefits of the Guaranties (as defined
in the Credit Agreement). As provided in the Credit Agreement, this Note is
subject to voluntary prepayment and mandatory repayment prior to the Final
Maturity Date, in whole or in part, and Dutch Borrower Revolving Loans may be
converted from one Type (as defined in the Credit Agreement) of Dutch Borrower
Revolving Loans into another Type of Dutch Borrower Revolving Loans to the
extent provided in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-2

Page 2

 

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Dutch Borrowers hereby waive, to the fullest extent permitted by applicable
law, presentment, demand, protest or notice of any kind in connection with this
Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK).

 

TESLA MOTORS NETHERLANDS B.V. By:

 

Name: Title: [NAME OF OTHER BORROWERS]1 By:

 

Name: Title:

 

 

1  Include a signature block for each other Dutch Borrower (if any) party to the
Note.



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF U.S. BORROWER SWINGLINE NOTE

 

$         New York, New York

                 , 20    

FOR VALUE RECEIVED, Tesla Motors, Inc., a Delaware corporation (the “Company”,
and together with each Wholly-Owned Domestic Subsidiary of the Company that
becomes a U.S. Borrower under the Credit Agreement referred to below, each a
“U.S. Borrower” and, collectively, the “U.S. Borrowers”), hereby jointly and
severally promise to pay to DEUTSCHE BANK AG NEW YORK BRANCH or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below), on the Swingline Expiry Date (as defined in the
Credit Agreement) the principal sum of                      U.S. DOLLARS
($        ) or, if less, the unpaid principal amount of all U.S. Borrower
Swingline Loans (as defined in the Credit Agreement) made by the Lender pursuant
to the Credit Agreement, payable at such times and in such amounts as are
specified in the Credit Agreement.

The U.S. Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each U.S. Borrower Swingline Loan made by the Lender
in like money at said office from the date hereof until paid, and payable at the
rates and at the times provided in Section 2.08 of the Credit Agreement.

This Note is the U.S. Borrower Swingline Note referred to in the ABL Credit
Agreement, dated as of June 10, 2015, among the U.S. Borrowers, Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Borrower pursuant to the terms of the
Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch Borrowers,
together with the U.S. Borrowers, collectively, the “Borrowers”), the lenders
party thereto from time to time (including the Lender), Deutsche Bank AG New
York Branch, as Collateral Agent and as Administrative Agent, and the other
agents party thereto (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”) and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement). This
Note is secured by the Security Documents (as defined in the Credit Agreement)
entered into by the U.S. Credit Parties and is entitled to the benefits of the
U.S. Guaranty (as defined in the Credit Agreement). As provided in the Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Swingline Expiry Date, in whole or in part.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-3

Page 2

 

The U.S. Borrowers hereby waive, to the fullest extent permitted by applicable
law, presentment, demand, protest or notice of any kind in connection with this
Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK).

 

TESLA MOTORS, INC. By:

 

Name: Title: [NAME OF OTHER BORROWERS]1 By:

 

Name: Title:

 

 

1  Include a signature block for each other U.S Borrower (if any) party to the
Note.



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF DUTCH BORROWER SWINGLINE NOTE

 

$         New York, New York

                 , 20    

FOR VALUE RECEIVED, Tesla Motors Netherlands B.V., a company organized under the
laws of the Netherlands (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary (as defined in the Credit Agreement referred to below) of Tesla B.V.
that becomes a Borrower under the Credit Agreement referred to below, each a
“Dutch Borrower” and, collectively, the “Dutch Borrowers”), hereby jointly and
severally promise to pay to DEUTSCHE BANK AG NEW YORK BRANCH or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below), on the Swingline Expiry Date (as defined in the
Credit Agreement) the principal sum of                      U.S. DOLLARS
($        ) or, if less, the unpaid principal amount of all Dutch Borrower
Swingline Loans (as defined in the Credit Agreement) made by the Lender pursuant
to the Credit Agreement, payable at such times and in such amounts as are
specified in the Credit Agreement.

The Dutch Borrowers also jointly and severally promise to pay interest on the
unpaid principal amount of each Dutch Borrower Swingline Loan made by the Lender
in like money at said office from the date hereof until paid, and payable at the
rates and at the times provided in Section 2.08 of the Credit Agreement.

This Note is the Dutch Borrower Swingline Note referred to in the ABL Credit
Agreement, dated as of June 10, 2015, among the Dutch Borrowers, Tesla Motors,
Inc. (the “Company”, and together with each Wholly-Owned Domestic Subsidiary of
the Company that becomes a U.S. Borrower pursuant to the terms of the Credit
Agreement, collectively, the “U.S. Borrowers”; and the U.S. Borrowers, together
with the Dutch Borrowers, collectively, the “Borrowers”), the lenders party
thereto from time to time (including the Lender), Deutsche Bank AG New York
Branch, as Collateral Agent and as Administrative Agent, and the other agents
party thereto (as amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”) and is entitled to the benefits thereof and of the
other Credit Documents (as defined in the Credit Agreement). This Note is
secured by the Security Documents (as defined in the Credit Agreement) and is
entitled to the benefits of the Guaranties (as defined in the Credit Agreement).
As provided in the Credit Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Swingline Expiry Date, in whole
or in part.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-4

Page 2

 

The Dutch Borrowers hereby waive, to the fullest extent permitted by applicable
law, presentment, demand, protest or notice of any kind in connection with this
Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK).

 

TESLA MOTORS NETHERLANDS B.V. By:

 

Name: Title: [NAME OF OTHER BORROWERS]1 By:

 

Name: Title:

 

1  Include a signature block for each other Dutch Borrower (if any) party to the
Note.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated                  , 20        

Deutsche Bank AG New York Branch, as Administrative Agent, under the ABL Credit
Agreement, dated as of June 10, 2015 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among Tesla Motors,
Inc. (the “Company”), Tesla Motors Netherlands B.V. (“Tesla B.V.”), the other
Borrowers from time to time party thereto, the lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as Collateral Agent and as
Administrative Agent, and the other agents party thereto.

60 Wall Street

New York, New York 10005

Attention: Phelecia Parker

Telephone No.: (904) 271-3583

Facsimile No.: (904) 779-3080

Email: Agency.Transactions@db.com

[            ],1 as Issuing Lender

under the Credit Agreement             

                                         

                                         

                                         ]

Attention: [                          ]

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Credit Agreement, the undersigned hereby
requests that the Issuing Lender referred to above issue a [trade][standby]
Letter of Credit for the account of the undersigned on
            2         (the “Date of Issuance”), which Letter of Credit shall be
denominated in             3         and shall be in the aggregate Stated Amount
of                     .

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

 

1  Insert name and address of Issuing Lender.

2  Date of Issuance which shall be a Business Day that is at least 2 Business
Days after the date hereof (or such earlier date as is acceptable to the
respective Issuing Lender in any given case).

3  Insert applicable Available Currency in which the Letter of Credit is to be
denominated.



--------------------------------------------------------------------------------

EXHIBIT C

Page 2

 

The beneficiary of the requested Letter of Credit will be             4        ,
and such Letter of Credit will be in support of             5         and will
have a stated expiration date of            6        .

The undersigned hereby certifies that:

 

  (A) the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects on the Date of Issuance, both before and after giving effect to the
issuance of the Letter of Credit requested hereby, unless any such
representation or warranty is stated to relate to a specific earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date (it being understood that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Date of Issuance or as of such earlier date, as applicable);

 

  (B) no Default or Event of Default exists nor, after giving effect to the
issuance of the Letter of Credit requested hereby, would such a Default or Event
of Default occur;

 

  (C) after giving effect to the issuance of such Letter of Credit (and the use
of the proceeds thereof), (i) [the Aggregate U.S. Borrower Exposure will not
exceed 100% (or, during an Agent Advance Period, 105%) of the U.S. Borrowing
Base at such time][the Aggregate Dutch Borrower Exposure will not exceed 100%
(or, during an Agent Advance Period, 105%) of the Dutch Borrowing Base at such
time]; (ii) the Aggregate Exposure will not exceed the Total Revolving Loan
Commitment at such time[ and (iii) Excess Availability will exceed 10% of the
Availability at such time]7;

 

  (D) the Stated Amount of such Letter of Credit, when added to the Letter of
Credit Outstandings, will not exceed $100,000,000 and the Stated Amount of such
Letter of Credit, when added to the Letter of Credit Outstandings in respect of
Letters of Credit issued by the Issuing Lender at such time, will not exceed of
$35,000,000; and

 

4  Insert name and address of beneficiary.

5  Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Company or any of its Subsidiaries (in the case of trade Letters of Credit),
including, if applicable, the Subsidiary on whose behalf the Letter of Credit is
being issued.

6  Insert the last date upon which drafts may be presented which may not be
later than the earlier of (x) twelve months after the Date of Issuance or such
longer period as may be acceptable to the respective Issuing Lender (although
any such standby Letter of Credit may be extendible for successive periods of up
to twelve months but, in each case, not beyond the fifth Business Day prior to
the Final Maturity Date, unless cash collateralized in an amount equal to 102%
of the Stated Amount of such Letter of Credit in a manner reasonably acceptable
to the respective Issuing Lender) and (y) the fifth Business Day preceding the
Final Maturity Date unless cash collateralized in an amount equal to 102% of the
Stated Amount of such Letter of Credit in a manner reasonably acceptable to the
respective Issuing Lender.

7  To be included only during a Reduced Availability Period.



--------------------------------------------------------------------------------

EXHIBIT C

Page 3

 

  (E) [there are currently no outstanding Collateralized Letters of Credit][the
Borrower is in compliance with Section 7.04 of the Credit Agreement].

Copies of all documentation with respect to the supported transaction are
attached hereto or have been provided to the Issuing Lender.

 

[APPLICABLE BORROWER] By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement, dated as of June 10, 2015,
among Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Collateral Agent and as Administrative Agent, and the other agents party thereto
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”).

Pursuant to the provisions of Section 5.04(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement, dated as of June 10, 2015,
among Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Collateral Agent and as Administrative Agent, and the other agents party thereto
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”).

Pursuant to the provisions of Section 5.04(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement, dated as of June 10, 2015,
among Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Collateral Agent and as Administrative Agent, and the other agents party thereto
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”).

Pursuant to the provisions of Section 5.04(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
or (ii) an Internal Revenue Service Form W-8IMY accompanied by an Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT D-3

Page 2

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the ABL Credit Agreement, dated as of June 10, 2015,
among Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Collateral Agent and as Administrative Agent, and the other agents party thereto
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”).

Pursuant to the provisions of Section 5.04(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT D-4

Page 2

 

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF OFFICER’S CERTIFICATE - COMPANY

I, the undersigned, [Title of Authorized Officer] of Tesla Motors, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), do hereby certify, solely in my capacity as an officer of the
Company and not in my individual capacity, on behalf of the Company, that:

1. This Certificate is furnished pursuant to the ABL Credit Agreement, dated as
of June 10, 2015, among the Company (together with and each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent, and the other agents party thereto
(such ABL Credit Agreement, as in effect on the date of this Certificate, being
herein called the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

2. The persons named in Exhibit A have been duly elected or appointed, have duly
qualified as, and are acting officers of the Company, holding the respective
offices in Exhibit A set forth opposite their names, and the signatures on
Exhibit A set forth opposite their names are their genuine signatures. Each such
officer named in Exhibit A is duly authorized to execute and deliver, on behalf
of the Company, the Credit Agreement, the Credit Documents and all other related
documents to which the Company is a party.

3. Attached hereto as Exhibit B is a certified copy of the Amended and Restated
Certificate of Incorporation of the Company, as filed in the Office of the
Secretary of State of the State of Delaware on                  ,     , together
with all amendments thereto adopted through the date hereof, and said
Certificate is in full force and effect as of the date hereof, and no further
amendment thereto has been authorized.

4. Attached hereto as Exhibit C is a true, correct and complete copy of the
Amended and Restated By-Laws of the Company which were duly adopted and are in
full force and effect on the date hereof, together with all amendments thereto
adopted through the date hereof. No action has been taken by the Company or each
of its shareholders, directors or officers to authorize or effect any amendment
or modification to, or withdrawal, cancellation or revocation of, such By-Laws.

5. Attached hereto as Exhibit D is a true and correct copy of resolutions which
were duly adopted on                  ,      [by unanimous written consent of
the Board of Directors of the Company][by a meeting of the Board of Directors of
the Company at which a quorum was present and acting throughout], authorizing,
among other things, the execution, delivery and performance of the Credit
Documents to which the Company is a party and the transactions contemplated
thereby or incidental thereto, and said resolutions have not been rescinded,



--------------------------------------------------------------------------------

EXHIBIT E-1

Page 2

 

amended or modified and remain in full force and effect as of the date hereof.
Except as attached hereto as Exhibit D, no resolutions have been adopted by the
Board of Directors of the Company which deal with the execution, delivery or
performance of any of the Credit Documents to which the Company is a party or
relating to the matters set forth therein and any transactions contemplated
thereby or incidental thereto.

6. On the date hereof, all of the conditions set forth in Sections 6.05, 6.13(b)
and 7.01 of the Credit Agreement have been satisfied.

7. True and correct copies of the financial statements referred to in
Section 8.05(a) of the Credit Agreement required to be delivered to the
Administrative Agent pursuant to Section 6.10 of the Credit Agreement have been
delivered to the Administrative Agent prior to the date hereof.

8. On the date hereof, there is no pending proceeding for the dissolution or
liquidation of the Company or, to the knowledge of the undersigned, threatening
its existence.



--------------------------------------------------------------------------------

EXHIBIT E-1

Page 3

 

IN WITNESS WHEREOF, I have hereunto set my hand this      day of             ,
    .

 

TESLA MOTORS, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E-1

Page 4

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company that:

1. [Name of Person making above certifications] is the duly elected and
qualified [Title of Authorized Officer] of the Company and the signature above
is [his][her] genuine signature.

2. The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 2, 3, 4, 5 and 8 above are true and correct.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of             ,
    .

 

TESLA MOTORS, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit A

Incumbency

 

Name1

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

1  Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.



--------------------------------------------------------------------------------

Exhibit B

Amended and Restated Certificate of Incorporation

[Attached.]



--------------------------------------------------------------------------------

Exhibit C

Amended and Restated By-Laws

[Attached.]



--------------------------------------------------------------------------------

Exhibit D

Resolutions

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF OFFICER’S CERTIFICATE - CREDIT PARTIES

I, the undersigned, [Title of Authorized Officer] of [Name of Credit Party], a
[corporation] organized and existing under the laws of [            ] (the
“Company”), [which corporation constitutes the general partner of             ,
a             [general][limited] partnership (the “Partnership”),][which
corporation constitutes the managing member of             , a
            limited liability company (the “Limited Liability Company”),] do
hereby certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company[, as the general partner of the
Partnership][, as the managing member of the Limited Liability Company], that:

1. This Certificate is furnished pursuant to the ABL Credit Agreement, dated as
of June 10, 2015, among Tesla Motors, Inc. (“Tesla”, and together with each
Wholly-Owned Domestic Subsidiary of Tesla that becomes a U.S. Borrower pursuant
to the terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla
Motors Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto, Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent, and the other agents party thereto
(such ABL Credit Agreement, as in effect on the date of this Certificate, being
herein called the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

2. The persons named in Exhibit A have been duly elected or appointed, have duly
qualified as, and are acting officers of the Company, holding the respective
offices in Exhibit A set forth opposite their names, and the signatures on
Exhibit A set forth opposite their names are their genuine signatures. Each such
officer named in Exhibit A is duly authorized to execute and deliver, on behalf
of the Company, the Credit Agreement, the Credit Documents and all other related
documents to which the Company is a party.

3. Attached hereto as Exhibit B is a certified copy of the [Certificate of
Incorporation of the Company][Certificate of Partnership of the
Partnership][Certificate of Formation of the Limited Liability Company], as
filed in the Office of              on                     ,     , together with
all amendments thereto adopted through the date hereof, and said Certificate is
in full force and effect as of the date hereof, and no further amendment thereto
has been authorized.

4. Attached hereto as Exhibit C is a [true, correct and complete copy of the
By-Laws of the Company which were duly adopted and are in full force and effect
on the date hereof][true and correct copy of the [Partnership Agreement of the
Partnership][Limited Liability Company Agreement of the Limited Liability
Company], together with all amendments thereto adopted through the date hereof].
No action has been taken by the Company or any of its [members,][shareholders,
directors] or officers (as applicable) to authorize or effect any amendment or
modification to, or withdrawal, cancellation or revocation of, such
[By-Laws][Partnership Agreement of the Partnership][Limited Liability Company
Agreement of the Limited Liability Company].



--------------------------------------------------------------------------------

EXHIBIT E-2

Page 2

 

5. Attached hereto as Exhibit D is a true and correct copy of resolutions which
were duly adopted on                  ,         [by unanimous written consent of
the Board of Directors of the Company][by a meeting of the Board of Directors of
the Company at which a quorum was present and acting throughout], authorizing,
among other things, the execution, delivery and performance of the Credit
Documents to which the Company[, as the general partner of the Partnership,][,
as the managing member of the Limited Liability Company,] is a party and the
transactions contemplated thereby or incidental thereto, and said resolutions
have not been rescinded, amended or modified and remain in full force and effect
as of the date hereof. Except as attached hereto as Exhibit D, no resolutions
have been adopted by the Board of Directors of the Company which deal with the
execution, delivery or performance of any of the Credit Documents to which the
Company[, as the general partner of the Partnership,][, as the managing member
of the Limited Liability Company,] is a party or relating to the matters set
forth therein and any transactions contemplated thereby or incidental thereto.

[6. Attached hereto as Exhibit E are true and correct copies of the written
advice from the works council in relation to the transactions contemplated by
the Credit Agreement and any other documents required for compliance with the
Dutch Works Council Act.]

*        *        *



--------------------------------------------------------------------------------

EXHIBIT E-2

Page 3

 

IN WITNESS WHEREOF, I have hereunto set my hand this    day of             ,
        .

 

[NAME OF CREDIT PARTY] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E-2

Page 4

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company[, as general partner of the
Partnership,] [, as the managing member of the Limited Liability Company,] that:

1. [Name of Person making above certifications] is the duly elected and
qualified [Title of Authorized Officer] of the Company and the signature above
is [his] [her] genuine signature.

2. The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 2, 3, 4 [and][,] 5 [and 6] above are true and
correct.

IN WITNESS WHEREOF, I have hereunto set my hand this    day of             ,
        .

 

[NAME OF CREDIT PARTY] By:

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit A

Incumbency

 

Name1

  

Office

  

Signature

 

  

 

  

    

 

  

 

  

 

 

  

 

  

 

 

 

1  Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.



--------------------------------------------------------------------------------

Exhibit B

[Certificate of Incorporation of the Company][Certificate of Partnership of the

Partnership][Certificate of Formation of the Limited Liability Company]

[Attached.]



--------------------------------------------------------------------------------

Exhibit C

[By-Laws][Partnership Agreement][Limited Liability Company Agreement]

[Attached.]



--------------------------------------------------------------------------------

Exhibit D

Resolutions

[Attached.]



--------------------------------------------------------------------------------

Exhibit E

[Dutch Works Council Advice]

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Tesla Motors, Inc.

Tesla Motors Netherlands B.V.

c/o Tesla Motors, Inc.

[EACH OTHER BORROWER

c/o Tesla Motors, Inc.]

3500 Deer Creek Road

Palo Alto, California 94304

Attention: Chief Financial Officer

Email: deepak@teslamotors.com and mike@teslamotors.com

Facsimile: 650-681-5203

with copies to:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: General Counsel

Email: tmaron@teslamotors.com and jchang@teslamotors.com

Facsimile: 650-681-5203

and

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Andrew J. Hirsch

Facsimile: 650-493-6811

Email: ahirsch@wsgr.com

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the ABL Credit Agreement, dated as of June 10, 2015,
among Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement,



--------------------------------------------------------------------------------

EXHIBIT F

Page 2

 

collectively, the “U.S. Borrowers”), Tesla Motors Netherlands B.V. (“Tesla
B.V.”, and together with each Wholly-Owned Dutch Subsidiary of Tesla B.V. that
becomes a Dutch Borrower pursuant to the terms of the Credit Agreement,
collectively, the “Dutch Borrowers”; and the Dutch Borrowers, together with the
U.S. Borrowers, collectively, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent, and
the other agents party thereto (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement. Each lender (each, an “Incremental Lender”) party to this
letter agreement (this “Agreement”) hereby severally agrees to provide the
Incremental Commitment set forth opposite its name on Annex I attached hereto
(for each such Incremental Lender, its “Incremental Commitment”). Each
Incremental Commitment provided pursuant to this Agreement shall be subject to
all of the terms and conditions set forth in the Credit Agreement, including,
without limitation, Sections 2.01(a) and 2.14 thereof.

Each Incremental Lender, the Borrowers and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Revolving Loan Commitment of such Incremental
Lender. Each Incremental Lender, the Borrowers and the Administrative Agent
further agree that, with respect to the Incremental Commitment provided by each
Incremental Lender pursuant to this Agreement, such Incremental Lender shall
receive from the Company such upfront fees and/or other fees, if any, as may be
separately agreed to in writing with the Company and acknowledged by the
Administrative Agent, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement. Each Incremental Lender, the Borrowers and the Administrative Agent
further agree that the Loans made in respect of the Incremental Commitments
shall constitute Revolving Loans for all purposes of the Credit Agreement and
the other Credit Documents.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it is an
Eligible Transferee, (ii) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (v) agrees that it will perform in accordance with their
terms all



--------------------------------------------------------------------------------

EXHIBIT F

Page 3

 

of the obligations which by the terms of the Credit Agreement and the other
Credit Documents are required to be performed by it as a Lender, and (vi) in the
case of each Incremental Lender organized under the laws of a jurisdiction
outside the United States, attaches the forms and/or applicable certificate
referred to in Section 5.04(e) of the Credit Agreement.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, each Borrower, each Guarantor, the Administrative Agent, the
Swingline Lender and each Issuing Lender if required pursuant to
Section 2.14(a)(ii) of the Credit Agreement, (ii) the delivery to the
Administrative Agent and the Borrowers of a fully executed counterpart
(including by way of facsimile or other electronic transmission) hereof,
(iii) the payment of any fees then due and payable in connection herewith and
(iv) the satisfaction of any other conditions precedent set forth in Section 3
of Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Lender party hereto (i) shall be obligated to make the Revolving Loans provided
to be made by it as provided in this Agreement, and participate in Swingline
Loans and Letters of Credit made or issued on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement and (ii) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender under the Credit Agreement and the other applicable Credit Documents.

Each U.S. Borrower acknowledges and agrees that (i) it shall be jointly and
severally liable for all U.S. Borrower Obligations of any U.S. Borrowers in the
same manner with respect to the Incremental Commitments provided hereby as
provided in the Credit Agreement including, without limitation, all U.S.
Borrower Revolving Loans made pursuant thereto, and (ii) all such Obligations
(including all such U.S. Borrower Revolving Loans) shall be entitled to the
benefits of the respective Security Documents and Guaranties in accordance with
the requirements of the Credit Agreement.

Each Dutch Borrower acknowledges and agrees that (i) it shall be jointly and
severally liable for all Dutch Borrower Obligations of any Dutch Borrowers in
the same manner with respect to the Incremental Commitments provided hereby as
provided in the Credit Agreement including, without limitation, all Dutch
Borrower Revolving Loans made pursuant thereto, and (ii) all such Obligations
(including all such Dutch Borrower Revolving Loans) shall be entitled to the
benefits of the respective Security Documents and Guaranties in accordance with
the requirements of the Credit Agreement.

Each Borrower acknowledges and agrees that, on the Agreement Effective Date,
(i) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Agreement Effective Date, both before and after giving effect to the Credit
Event to occur on the Agreement Effective Date and the application of the
proceeds thereof, unless such representation or warranty is stated to relate to
a specific earlier date, in which case such representation or warranty was true
and correct in all material respects as of such earlier date (it being
understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Agreement Effective Date or such earlier date, as
applicable), and (ii) no Default or Event of Default exists or would exist after
giving effect to the Credit Event to occur on the Agreement Effective Date or
the application of proceeds therefrom.



--------------------------------------------------------------------------------

EXHIBIT F

Page 4

 

Each Guarantor acknowledges and agrees that all Obligations with respect to the
Incremental Commitments provided hereby and all Revolving Loans made pursuant
hereto shall (i) be fully guaranteed pursuant to the relevant Guaranties as, and
to the extent, provided therein and in the Credit Agreement and (ii) be entitled
to the benefits of the Credit Documents as, and to the extent, provided therein
and in the Credit Agreement.

Attached hereto as Annex II are true and correct copies of officers’
certificates, board of director (or equivalent) resolutions, good standing
certificates and opinions of counsel (which are substantially similar to such
opinions of counsel delivered on the Effective Date) of the Credit Parties
required to be delivered pursuant to clause (iv) of the definition of
“Incremental Commitment Requirements” appearing in Section 1.01 of the Credit
Agreement.

Attached hereto as Annex III is a true and correct copy of the officer’s
certificate of the Company required to be delivered pursuant to clause (v) of
the definition of “Incremental Commitment Requirements” appearing in
Section 1.01 of the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us (including by facsimile or
other electronic transmission in accordance with Section 13.03 of the Credit
Agreement) before the close of business on                 , 20    . If you do
not so accept this Agreement by such time, our Incremental Commitments set forth
in this Agreement shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*        *        *



--------------------------------------------------------------------------------

EXHIBIT F

Page 5

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

 

Very truly yours,                 [NAME OF EACH INCREMENTAL LENDER] By

 

Name: Title

Agreed and Accepted

this      day of             , 20    :

 

TESLA MOTORS, INC. By:

 

Name: Title: TESLA MOTORS NETHERLANDS B.V. By:

 

Name: Title: [EACH OTHER BORROWER] By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

Page 6

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Issuing Lender and Swingline Lender

 

By:

 

Name:

Title: By:

 

Name: Title: [EACH OTHER ISSUING LENDER] By:

 

Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT F

Page 7

 

Each Guarantor acknowledges and agrees to each of the foregoing provisions of
this Incremental Commitment Agreement and to the incurrence of Revolving Loans
to be made pursuant thereto.

 

[EACH GUARANTOR], as a Guarantor By:

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of             , 20    

 

1. Names of the Borrowers:

 

2. Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders

   Amount of Incremental
Commitment to be added to the
Total Revolving Loan
Commitment   

Total:1

  

 

3. Other Conditions Precedent:2

 

 

1  The aggregate amount of Incremental Commitments must be at least $50,000,000
(or such lesser amount that is acceptable to the Administrative Agent). The
aggregate amount of all Incremental Commitments permitted to be provided
pursuant to Section 2.14 of the Credit Agreement shall not exceed in the
aggregate $250,000,000.

2  Insert any additional conditions precedent which may be required to be
satisfied prior to the Agreement Effective Date.



--------------------------------------------------------------------------------

ANNEX II

[True and correct copies of officers’ certificates, board of director (or
equivalent) resolutions, good standing certificates and opinions of counsel
(which are substantially similar to such opinions of counsel delivered on the
Effective Date) of the Credit Parties, delivered pursuant to clause (iv) of the
definition of “Incremental Commitment Requirements” appearing in Section 1.01 of
the Credit Agreement.]



--------------------------------------------------------------------------------

ANNEX III

[True and correct copy of the Officer’s Certificate of the Company required to
be delivered pursuant to clause (v) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.01 of the Credit Agreement.]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF DUTCH GUARANTY

[Provided under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF DUTCH GUARANTY

GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of June 10, 2015, made by and among each of the
undersigned guarantors (each, a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 23 hereof, collectively,
the “Guarantors”) in favor of Deutsche Bank AG New York Branch, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Certain capitalized terms as used herein are defined in Section 1
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, Tesla Motors, Inc., a Delaware corporation (the “Company”, together
with each Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V., a company organized under the laws
of the Netherlands (“Tesla B.V.” and together with each other Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc. and Bank of
America, N.A., as Syndication Agents, Wells Fargo Bank, National Association, as
Documentation Agent, and Deutsche Bank AG New York Branch, as Collateral Agent
(together with any successor collateral agent, the “Collateral Agent”) and as
Administrative Agent, have entered into an ABL Credit Agreement, dated as of
June 10, 2015 (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers, and the issuance of, and participation in, Letters of Credit for the
account of the Borrowers, all as contemplated therein (the Lenders, each Issuing
Lender, the Administrative Agent and the Collateral Agent are herein called the
“Secured Creditors”);

WHEREAS, each Guarantor (other than Tesla B.V.) is a Wholly-Owned Dutch
Subsidiary of Tesla B.V.;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers,
and the issuance of (and participation in) Letters of Credit for the account of
the Borrowers, in each case under the Credit Agreement, that each Guarantor
shall have executed and delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will benefit from the incurrence of Loans by the Dutch
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Dutch Borrowers under the Credit Agreement and, accordingly,
desires to execute this Guaranty in order to (i) satisfy the condition described
in the preceding paragraph and (ii) induce the Lenders to make Loans to the
Dutch Borrowers and issue (and/or participate in) Letters of Credit for the
account of the Dutch Borrowers;



--------------------------------------------------------------------------------

Page 2

to Exhibit G-1

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. GUARANTY

Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety to the
Secured Creditors the full and prompt payment when due (whether at the stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (i) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Dutch Borrowers under the Credit
Agreement, and all reimbursement obligations and Unpaid Drawings with respect to
Letters of Credit issued for the account of a Dutch Borrower and (ii) all other
obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness owing by the Dutch Borrowers to the Secured
Creditors under the Credit Agreement and each other Credit Document to which any
Dutch Borrower is a party (including, without limitation, indemnities, Fees and
expenses in respect of which a Dutch Borrower is obligated and interest thereon
(including, without limitation, in each case any interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Credit Agreement, whether or
not such interest, fees or expenses are an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document (all such principal, premium,
interest, reimbursement obligations, Unpaid Drawings, liabilities, indebtedness
and obligations being herein collectively called the “Guaranteed Obligations”).
For the avoidance of doubt, in no event shall the Guaranteed Obligations of any
Guarantor include any Obligations of any U.S. Borrower or any U.S. Subsidiary
Guarantor.

Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or any
other guarantor of the Guaranteed Obligations, or any Borrower, or against any
security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations. This Guaranty is a guaranty of
prompt payment and performance and not of collection. For purposes of this
Guaranty, the term “Guarantor” as applied to any Borrower shall refer to such
Borrower as a guarantor of indebtedness incurred by another Borrower, and not
indebtedness directly incurred by such Borrower.

The following capitalized terms used herein shall have the definitions specified
below:

“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 102% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), and all other Guaranteed Obligations (other than
indemnities and other contingent payment obligations under the Credit Documents
which are not then due and payable) then due and payable have been paid in full.



--------------------------------------------------------------------------------

Page 3

to Exhibit G-1

 

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by any Dutch Borrower upon the
occurrence, in respect of any Borrower, of any of the events specified in
Section 11.05 of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Secured Creditors, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE

The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Dutch Borrowers whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder shall not be affected or impaired
by any circumstance or occurrence whatsoever, including, without limitation:
(a) any direction as to application of payment by any Dutch Borrower or any
other party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower, (e) the failure of a Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty, (f) any
payment made to any Secured Creditor on the indebtedness which any Secured
Creditor repays any Dutch Borrower or any other party pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the Secured Creditors as contemplated in Section 5 hereof or (h) any
invalidity, rescission, irregularity or unenforceability of all or any part of
the Guaranteed Obligations or of any security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other guarantor or any Borrower, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor or any
Dutch Borrower and whether or not any other Guarantor, any other guarantor or
any Borrower is joined in any such action or actions. Each Guarantor waives (to
the fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Dutch Borrower or other circumstance which operates to toll any
statute of limitations as to any Dutch Borrower shall operate to toll the
statute of limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS

(a) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) notice of acceptance of this Guaranty and notice of the existence, creation
or incurrence of any new or additional liability to which it may apply, and
waives (to the fullest extent permitted by applicable law) promptness,
diligence, presentment, demand of payment, demand for performance, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by the Administrative Agent or any other Secured Creditor against,
and any other notice to, any party liable thereon (including such Guarantor, any
other Guarantor, any other guarantor or any Borrower) and each Guarantor further
hereby waives (to the fullest extent permitted by applicable law) any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice or proof of reliance by any Secured Creditor upon this
Guaranty, and the Guaranteed Obligations shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.



--------------------------------------------------------------------------------

Page 4

to Exhibit G-1

 

(b) Each Guarantor waives any right (except as shall be required by applicable
law and cannot be waived) to require the Secured Creditors to: (i) proceed
against any Dutch Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from any Dutch Borrower, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party; or (iii) pursue any other
remedy in the Secured Creditors’ power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of any Dutch Borrower, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party
other than the occurrence of the Termination Date, including, without
limitation, any defense based on or arising out of the disability of any Dutch
Borrower, any other Guarantor, any other guarantor of the Guaranteed Obligations
or any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Dutch Borrower other than the occurrence of the Termination Date. The
Secured Creditors may, at their election, upon the occurrence and during the
continuance of an Event of Default, foreclose on any collateral serving as
security held by the Administrative Agent, the Collateral Agent or the other
Secured Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Creditors may have against any Dutch Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Date has occurred. Each
Guarantor waives (to the fullest extent permitted by applicable law) any defense
arising out of any such election by the Secured Creditors, even though such
election may operate to impair or extinguish any right of reimbursement,
contribution, indemnification or subrogation or other right or remedy of such
Guarantor against any Dutch Borrower, any other guarantor of the Guaranteed
Obligations or any other party or any security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Dutch Borrower’s and each other Guarantor’s
financial condition, affairs and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
has adequate means to obtain from each Dutch Borrower and each other Guarantor
on an ongoing basis information relating thereto and each Dutch Borrower’s and
each other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility to keep so informed for so
long as such Guarantor is a party to this Guaranty. Each Guarantor acknowledges
and agrees that (x) the Secured Creditors shall have no obligation to
investigate the financial condition or affairs of any Dutch Borrower or any
other Guarantor for the benefit of such Guarantor nor to advise such Guarantor
of any fact respecting, or any change in, the financial condition, assets or
affairs of any Dutch Borrower or any other Guarantor that might become known to
any Secured Creditor at any time, whether or not such Secured Creditor knows or
believes or has reason to know or believe that any such fact or change is
unknown to such Guarantor, or might (or does) increase the risk of such
Guarantor as guarantor hereunder, or might (or would) affect the willingness of
such Guarantor to continue as a Guarantor hereunder and (y) the Secured
Creditors shall have no duty to advise any Guarantor of information known to
them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Dutch Borrower under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.



--------------------------------------------------------------------------------

Page 5

to Exhibit G-1

 

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

5. RIGHTS OF SECURED CREDITORS

Any Secured Creditor may (except as shall be required by applicable law and
cannot be waived) at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
without impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c) exercise or refrain from exercising any rights against any Dutch Borrower,
any other Credit Party, any Subsidiary thereof, any other guarantor of any Dutch
Borrower or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Dutch Borrower or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Dutch Borrower to creditors of any Dutch Borrower other than the Secured
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Dutch Borrower to the Secured Creditors regardless of what
liabilities of such Dutch Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Dutch Borrower to recover full indemnity for
any payments made pursuant to this Guaranty; and/or



--------------------------------------------------------------------------------

Page 6

to Exhibit G-1

 

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except the
occurrence of the Termination Date.

6. CONTINUING GUARANTY

This Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. No failure or delay on the part of any Secured Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Creditor to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Creditor to
inquire into the capacity or powers of any Dutch Borrower or the officers,
directors, partners or agents acting or purporting to act on its or their
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS

Any indebtedness of any Dutch Borrower now or hereafter held by any Guarantor is
hereby subordinated to the Guaranteed Obligations of such Dutch Borrower to the
Secured Creditors; and the indebtedness of such Dutch Borrower to any Guarantor,
if the Administrative Agent or the Collateral Agent, after an Event of Default
has occurred and is continuing, so requests, to the extent such indebtedness
constitutes Collateral shall be collected, enforced and received by such
Guarantor as trustee for the Secured Creditors and be paid over to the Secured
Creditors on account of the Guaranteed Obligations of such Dutch Borrower to the
Secured Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until the
Termination Date; provided, that if any amount shall be paid to such Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Secured Creditors and
shall promptly be paid to the Secured Creditors to be credited and applied upon
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents or, if the Credit Documents do not provide for the
application of such amount, to be held by the Secured Creditors as collateral
security for any Guaranteed Obligations thereafter existing.



--------------------------------------------------------------------------------

Page 7

to Exhibit G-1

 

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT

Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is understood and agreed that the
agreement in this Section 8 is among and solely for the benefit of the Secured
Creditors and that, if the Required Lenders so agree (without requiring the
consent of any Guarantor), this Guaranty may be directly enforced by any Secured
Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS

In order to induce the Lenders to make Loans to, and issue Letters of Credit for
the account of, the Dutch Borrowers pursuant to the Credit Agreement, each
Guarantor represents and warrants that:

(a) such Guarantor (i) is a duly organized and validly existing Business,
(ii) has the Business power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the nature of its business requires such
qualification, except for failures to be in good standing or so qualified which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect;

(b) such Guarantor has the Business power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
a party and has taken all necessary Business action to authorize the execution,
delivery and performance by it of each of the Credit Documents to which it is a
party;

(c) such Guarantor has duly executed and delivered each of the Credit Documents
to which it is a party, and each such Credit Documents to which it is a party
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(d) neither the execution, delivery or performance by such Guarantor of the
Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will (i) contravene any provision of any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or Governmental Authority, (ii) conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Guarantor pursuant to the
terms of any material indenture, mortgage, deed of trust, credit agreement, or
loan agreement, or any other material agreement, contract or instrument, in each



--------------------------------------------------------------------------------

Page 8

to Exhibit G-1

 

case, to which any Guarantor or any of its Subsidiaries is a party or by which
it or any of its property or assets is bound or to which it may be subject or
(iii) violate any provision of the certificate or articles of incorporation,
by-laws, partnership agreement or limited liability company agreement (or
equivalent organizational documents), as applicable, of such Guarantor or any of
its respective Subsidiaries;

(e) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for (x) those that have otherwise
been obtained or made prior to the Effective Date and which remain in full force
and effect on the Effective Date and (y) filings which are necessary to perfect
the security interests created or intended to be created under the Security
Documents), or exemption by, any Governmental Authority is required to be
obtained, or made by, or on behalf of the Guarantor to authorize, or is required
to be obtained, or made by, or on behalf of the Guarantor in connection with,
(i) the execution, delivery and performance by such Guarantor of the Credit
Documents to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability against such Guarantor of any Credit Document
to which such Guarantor is a party; and

(f) there are no actions, suits or proceedings pending or, to the knowledge of
any Responsible Officer of such Guarantor, threatened in writing (i) that
purports to affect the legality, validity or enforceability of any Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have, a Material Adverse Effect.

Until the Termination Date, such Guarantor will comply, and will cause each of
its Subsidiaries to comply, with all of the applicable provisions, covenants and
agreements contained in Sections 9 and 10 of the Credit Agreement which are
expressly applicable to such Guarantor and/or such Guarantor’s Subsidiaries, and
will take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Sections 9 and 10 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and so that no Default or Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.

10. EXPENSES

The Guarantors hereby jointly and severally agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor following the occurrence
and during the continuance of an Event of Default in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable and invoiced fees and
disbursements of consultants and counsel employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor (but limited, in the case
of attorneys’ fees and disbursements, to one counsel to the Secured Creditors,
taken as a whole, one local counsel for the Collateral Agent and Administrative
Agent and the Secured Creditors, taken as a whole, in each relevant
jurisdiction, and, solely in the case of an actual or perceived conflict of
interests, one additional counsel in each relevant jurisdiction to each group of
affected Secured Creditors similarly situated, taken as a whole)).

11. BENEFIT AND BINDING EFFECT

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.



--------------------------------------------------------------------------------

Page 9

to Exhibit G-1

 

12. AMENDMENTS; WAIVERS

Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released) and with the written consent of the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the Termination Date.

13. SET OFF

In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, each Secured Creditor, with the
consent of the Administrative Agent, is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived (to the extent permitted by applicable law), to
set off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Secured Creditor to
or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Secured Creditor under
this Guaranty, irrespective of whether or not such Secured Creditor shall have
made any demand hereunder and although said obligations, liabilities, deposits
or claims, or any of them, shall be contingent or unmatured. Each Secured
Creditor (by its acceptance of the benefits hereof) acknowledges and agrees that
the provisions of this Section 13 are subject to the sharing provisions set
forth in Section 13.06 of the Credit Agreement.

14. NOTICE

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, email, telecopy or courier service and all such notices and
communications shall, when mailed, emailed, telecopied or sent by courier, be
effective when received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Secured Creditor, as provided
in the Credit Agreement and (ii) in the case of any Guarantor, at its address
set forth opposite its signature page below; or in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.

15. REINSTATEMENT

Notwithstanding anything to the contrary contained herein, if any claim is ever
made upon any Secured Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the aforesaid payees repays all or part of said amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including, without limitation, any Dutch Borrower), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any Note, any other Credit Document or any other instrument
evidencing any liability of any Dutch Borrower, and such Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.



--------------------------------------------------------------------------------

Page 10

to Exhibit G-1

 

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY

(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK) (OR, IN RESPECT OF SECTION 24, NETHERLANDS LAW). ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO
WHICH ANY GUARANTOR IS A PARTY SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE LOCATED WITHIN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN
(OR, IN RESPECT OF SECTION 24, THE COURTS OF AMSTERDAM, THE NETHERLANDS), AND,
BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY BROUGHT IN ANY OF THE AFORESAID
COURTS, THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH GUARANTOR.
EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH
GUARANTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY OF THE SECURED CREDITORS TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER JURISDICTION.

(b) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH
GUARANTOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE THAT
ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES



--------------------------------------------------------------------------------

Page 11

to Exhibit G-1

 

ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH
GUARANTOR IS A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF LIABILITY OF GUARANTOR

In the event that all of the Equity Interests of one or more Guarantors (other
than a Dutch Borrower) is sold or otherwise disposed of in a transaction not
prohibited by the Credit Agreement or liquidated in compliance with the
requirements of Section 10.02 of the Credit Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Credit Agreement)), to
the extent applicable, such Guarantor shall, or upon consummation of such sale
or other disposition (except to the extent that such sale or disposition is to
the Company or another Subsidiary thereof), as applicable, shall be released
from this Guaranty automatically and without further action and this Guaranty
shall, as to each such Guarantor or Guarantors, terminate, and have no further
force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the Equity Interests of any
Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 17). Subject to Section 15, on the Termination Date this Guaranty
shall terminate (provided that all indemnities set forth herein shall survive
such termination) and each Guarantor shall be released from its obligations
under this Guaranty.

18. CONTRIBUTION

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Termination Date, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 18 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 18: (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant



--------------------------------------------------------------------------------

Page 12

to Exhibit G-1

 

Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty or any guaranteed obligations arising under any guaranty of
any Permitted Additional Indebtedness) on such date. Notwithstanding anything to
the contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until the Termination Date. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS

Each Guarantor and each Secured Creditor (by its acceptance of the benefits of
this Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act of any similar Federal or state law.
To effectuate the foregoing intention, each Guarantor and each Secured Creditor
(by its acceptance of the benefits of this Guaranty) hereby irrevocably agrees
that the Guaranteed Obligations guaranteed by such Guarantor shall be limited to
such amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

20. COUNTERPARTS

This Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Company and the Administrative Agent. Delivery
of an executed counterpart hereof by facsimile or electronic transmission shall
be as effective as delivery of an original executed counterpart hereof.

21. PAYMENTS

All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and on the same basis as payments are made by the
applicable Borrowers under Sections 5.03 and 5.04 of the Credit Agreement.

22. JUDGMENT CURRENCY

(a) The Guarantors’ obligations hereunder to make payments in the Obligation
Currency shall not be discharged or satisfied by any tender or recovery pursuant
to any judgment



--------------------------------------------------------------------------------

Page 13

to Exhibit G-1

 

expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the other Secured Creditors of the full
amount of the Obligation Currency expressed to be payable to the Administrative
Agent or the other Secured Creditors under this Guaranty. If for the purpose of
obtaining or enforcing judgment against any Guarantor in any court or in any
jurisdiction, it becomes necessary to convert into or from the Judgment Currency
an amount due in the Obligation Currency, the conversion shall be made, at the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Judgment Currency Conversion Date.

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Guarantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section 22, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

23. ADDITIONAL GUARANTORS

It is understood and agreed that any Wholly-Owned Dutch Subsidiary of Tesla B.V.
that is required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall become a Guarantor hereunder by
(x) executing and delivering a counterpart hereof, or a Joinder Agreement and
delivering same to the Administrative Agent and (y) taking all actions as
specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent and actions required
to be taken above to be taken to the reasonable satisfaction of the
Administrative Agent.

24. DUTCH PARALLEL DEBT

(a) Each Guarantor irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to, and in the currency or currencies of, its
Dutch Corresponding Debt on the terms and conditions specified in Section 12.12
of the Credit Agreement.

(b) The Dutch Parallel Debt of each Guarantor (i) shall become due and payable
at the same time as its Dutch Corresponding Debt; and (ii) is independent and
separate from, and without prejudice to, its Dutch Corresponding Debt.

(c) For purposes of this Section 24, the Collateral Agent (i) is the independent
and separate creditor of each Dutch Parallel Debt; (ii) acts in its own name and
not as agent, representative or trustee of the Secured Creditors and its claims
in respect of each Dutch Parallel Debt shall not be held on trust; and
(iii) shall have the independent and separate right to demand payment of each
Dutch Parallel Debt in its own name (including, through any suit, execution,
enforcement of security, recovery of guarantees and applications for and voting
in any kind of insolvency proceeding).



--------------------------------------------------------------------------------

Page 14

to Exhibit G-1

 

(d) The Dutch Parallel Debt of each Guarantor shall be (i) decreased to the
extent that its Dutch Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent to that its
Dutch Corresponding Debt has increased, and the Dutch Corresponding Debt of each
Guarantor shall be (x) decreased to the extent that its Dutch Parallel Debt has
been irrevocably and unconditionally paid or discharged, and (y) increased to
the extent that its Dutch Parallel Debt has increased, in each case provided
that the Dutch Parallel Debt of a Guarantor shall never exceed its Dutch
Corresponding Debt.

(e) Each Guarantor may not pay any of its Dutch Parallel Debt other than at the
instruction of, and in the manner determined by, the Collateral Agent. Without
prejudice to the preceding sentence, each Dutch Credit Party shall be obliged to
pay the Dutch Parallel Debt (or if such Guarantor‘s Dutch Corresponding Debt is
due at different times, an amount of the relevant Dutch Parallel Debt
corresponding to its relevant Dutch Corresponding Debt) only when its relevant
Dutch Corresponding Debt has become due.

(f) All parties to this Agreement have acknowledged and agreed with and/or shall
acknowledge and agree with the provisions of this Section 24.

(g) For the avoidance of doubt, each Guarantor and the Collateral Agent
acknowledge and agree that the rules applicable in respect of common property
(gemeenschap) do not apply, whether or not by analogy, to the relation between
any relevant parties to the relevant Dutch Security Agreement as a result of the
provisions in this Section 24.

(h) All amounts received or recovered by the Collateral Agent in connection with
Section 12.12 of the Credit Agreement and owed to Lenders, to the extent
permitted by applicable law, shall be applied in accordance with Section 13.06
of the Credit Agreement.

(i) This Section 24 applies for the purpose of determining the Secured
Obligations in each Dutch Security Agreement.

25. HEADINGS DESCRIPTIVE

The headings of the several Sections of this Guaranty are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Guaranty.

26. INTERCREDITOR AGREEMENT

This Guaranty is subject to the Intercreditor Agreement at any time such
Intercreditor Agreement is in effect and applicable to the Dutch Borrowers and
the Dutch Subsidiary Guarantors. In the event of a conflict between the terms of
this Guaranty and the Intercreditor Agreement, the Intercreditor Agreement shall
control.

*  *  *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

GUARANTORS: Tesla Motors, Inc. TESLA MOTORS NETHERLANDS B.V. 3500 Deer Creek
Road Palo Alto, California 94304 Attention: Chief Financial Officer By:

 

Email: deepak@teslamotors.com and Name: mike@teslamotors.com Title: Facsimile:
650-681-5203

 

with copies to:

 

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: General Counsel

Email: tmaron@teslamotors.com and jchang@teslamotors.com

Facsimile: 650-681-5203

 

and

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Andrew J. Hirsch

Facsimile: 650-493-6811

Email: ahirsch@wsgr.com

Signature Page to Tesla Dutch Guaranty



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUSTCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By:

 

Name: Title: By:

 

Name: Title:

Signature Page to Tesla Dutch Guaranty



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. GUARANTY

[Provided under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. GUARANTY

GUARANTY (as amended, modified, restated and/or supplemented from time to time,
this “Guaranty”), dated as of June 10, 2015, made by and among each of the
undersigned guarantors (each, a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 23 hereof, collectively,
the “Guarantors”) in favor of Deutsche Bank AG New York Branch, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Certain capitalized terms as used herein are defined in Section 1
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, Tesla Motors, Inc., a Delaware corporation (the “Company”, together
with each Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V., a company organized under the laws
of the Netherlands (“Tesla B.V.” and together with each other Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc. and Bank of
America, N.A., as Syndication Agents, Wells Fargo Bank, National Association, as
Documentation Agent, and Deutsche Bank AG New York Branch, as Collateral Agent
(together with any successor collateral agent, the “Collateral Agent”) and as
Administrative Agent, have entered into an ABL Credit Agreement, dated as of
June 10, 2015 (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers, and the issuance of, and participation in, Letters of Credit for the
account of the Borrowers, all as contemplated therein (the Lenders, each Issuing
Lender, the Administrative Agent and the Collateral Agent are herein called the
“Lender Creditors”);

WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the Effective Date enter
into, one or more Secured Hedging Agreements with one or more Lender
Counterparties (the “Secured Hedging Creditors”);

WHEREAS, the Company and/or one or more of its Subsidiaries and any Lender
(and/or one or more of its banking affiliates) designated to the Administrative
Agent in writing by the Company as a provider of Treasury Services (as defined
below), including Deutsche Bank AG New York Branch who is hereby so designated
(collectively, the “Treasury Services Creditors” and, together with the Lender
Creditors and the Secured Hedging Creditors, the “Secured Creditors”), have
entered into, or in the future may enter into, arrangements to provide treasury,
depositary or cash management services (including without limitation, overnight
overdraft services), credit, debit or store-value cards (including commercial
cards (including so-called “purchase cards”, procurement cards or “p-cards”)),
credit card processing services and/or automated clearinghouse transfers of
funds to the Company and such Subsidiaries (collectively, “Treasury Services,”
and with any written agreement evidencing such arrangements, as amended,
modified, supplemented, replaced or refinanced from time to time, herein called
a “Treasury Services Agreement”), where such Treasury Services Agreements may be
evidenced by standard account terms of the respective Treasury Services
Creditor;



--------------------------------------------------------------------------------

Page 2

to Exhibit G-2

 

WHEREAS, each Guarantor (other than the Company) is a Wholly-Owned Domestic
Subsidiary of the Company;

WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company or its Subsidiaries and (iii) the extension of the Treasury Services by
Treasury Services Creditors, that each Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will benefit from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and its
Subsidiaries by the Treasury Services Creditors and, accordingly, desires to
execute this Guaranty in order to (i) satisfy the condition described in the
preceding paragraph and (ii) induce (x) the Lenders to make Loans to the
Borrowers and issue (and/or participate in) Letters of Credit for the account of
the Borrowers, (y) the Secured Hedging Creditors to enter into Secured Hedging
Agreements with the Company or its Subsidiaries and (z) the Treasury Services
Creditors to provide Treasury Services pursuant to Treasury Services Agreements;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. GUARANTY.

(a) Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrowers under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrowers to the
Lender Creditors under the Credit Agreement and each other Credit Document to
which any Borrower is a party (including, without limitation, indemnities, Fees,
expenses and interest thereon (including, without limitation, in each case any
interest, fees or expenses accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit Agreement, whether or not such interest, fees or expenses are an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Credit Document (all such
principal, premium, interest, reimbursement obligations, Unpaid Drawings,
liabilities, indebtedness and obligations under this clause (i), except to the
extent consisting of obligations, liabilities or indebtedness with respect to
Secured Hedging Agreements and Treasury Services Agreements, being herein
collectively called the “Credit Document Obligations”);



--------------------------------------------------------------------------------

Page 3

to Exhibit G-2

 

(ii) to each Secured Hedging Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness
(including, without limitation, any interest, fees or expenses accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Secured Hedging
Agreements, whether or not such interest, fees or expenses are an allowed claim
in any such proceeding), but excluding, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor, owing by any Borrower and each
other Guaranteed Party under each Secured Hedging Agreement to which any
Borrower or other Guaranteed Party is a party, whether now in existence or
hereafter arising (all such obligations, liabilities and indebtedness described
in this clause (ii) being herein collectively called the “Secured Hedging
Obligations”); and

(iii) to each Treasury Services Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective Treasury Services
Agreement, whether or not such interest, fees or expenses are an allowed claim
in any such proceeding) owing by any Borrower and each other Guaranteed Party to
the Treasury Services Creditors with respect to Treasury Services, whether now
in existence or hereafter arising in each case under any Treasury Services
Agreement to which any such Borrower or Guaranteed Party becomes a party (all
such obligations, liabilities and indebtedness described in this clause
(iii) being herein collectively called the “Treasury Services Obligations” and,
together with the Credit Document Obligations and the Secured Hedging
Obligations, are herein collectively called the “Guaranteed Obligations”). For
the avoidance of doubt, in no event shall the Guaranteed Obligations of any
Guarantor include any Excluded Swap Obligations of such Guarantor.

Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, any
Borrower or any other Guaranteed Party, or against any security for the
Guaranteed Obligations, or under any other guaranty covering all or a portion of
the Guaranteed Obligations. This Guaranty is a guaranty of prompt payment and
performance and not of collection. For purposes of this Guaranty, the term
“Guarantor” as applied to any Borrower or any other Guarantor shall refer to
such Borrower or such other Guarantor as a guarantor of indebtedness incurred by
another Guaranteed Party, and not indebtedness directly incurred by such
Guarantor, in its capacity as Borrower or otherwise.

The following capitalized terms used herein shall have the definitions specified
below:

“Guaranteed Party” shall mean (x) each Borrower and (y) each other Subsidiary of
the Company that is party to a Secured Hedging Agreement or Treasury Service
Agreement.

“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement, together with the Administrative
Agent’s, such Lender’s or such affiliate’s successors and assigns, or, in
respect of any Interest Rate Protection Agreement and/or Other Hedging Agreement
entered into prior to the Closing Date, was the Administrative Agent, a Lender
or an affiliate of the Administrative Agent or a Lender on the Closing Date
(with respect to this clause (b), even if the Administrative Agent or such
Lender subsequently ceases to be the Administrative Agent or a



--------------------------------------------------------------------------------

Page 4

to Exhibit G-2

 

Lender, as the case may be, under the Credit Agreement for any reason), so long
as the Administrative Agent, such Lender, such affiliate or such successor or
assign participates in such Interest Rate Protection Agreement and/or Other
Hedging Agreement.

“Qualified Keepwell Provider”: shall mean, in respect of any Swap Obligation,
each Guarantor that, at all times during the Swap Guarantee Eligibility Period,
has total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Secured Debt Agreements” shall mean and include (i) the Credit Documents,
(ii) the Secured Hedging Agreements entered into with a Secured Hedging
Creditor, and (iii) the Treasury Services Agreements entered into with a
Treasury Services Creditor.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) other than with respect to Interest Protection Agreements or
Other Hedging Agreements entered into prior to the Closing Date, such Interest
Rate Protection Agreement and/or Other Hedging Agreement expressly states that
it constitutes a “Secured Hedging Agreement” for purposes of the Credit
Agreement and the other Credit Documents and (ii) the Company and the other
parties thereto shall have delivered to the Collateral Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement constitutes a “Secured Hedging Agreement” for purposes of the Credit
Agreement and the other Credit Documents.

“Swap Guarantee Eligibility Period” shall mean, with respect to any Guarantor
and the relevant Swap Obligation, the period from and including the date on
which the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes effective with respect to such Swap Obligation until the
date on which such guarantee (or grant of the relevant security interest, if
applicable) is no longer in effect. For the avoidance of doubt, the Swap
Guarantee Eligibility Period shall commence on the date of the execution of a
Swap if the corresponding guarantee (or grant of security interest, as
applicable) is then in effect, otherwise it shall commence on the date of
execution and delivery of the relevant guarantee (or grant of security interest,
as applicable) unless the guarantee (or relevant collateral agreement or pledge
documentation, as applicable) specifies a subsequent effective date.

“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 102% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), and all other Credit Document Obligations (other
than indemnities and other contingent payment obligations under the Credit
Documents which are not then due and payable) then due and payable have been
paid in full.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations (other than, for the avoidance of doubt, any Excluded Swap
Obligations of any Guarantor) whether or not due and payable by any Borrower or
any other Guaranteed Party upon the occurrence, in respect of any Borrower or
any other Guaranteed Party, of any of the events specified in Section 11.05 of
the Credit Agreement, and unconditionally, absolutely and irrevocably, jointly
and severally, promises to pay such Guaranteed Obligations to the Secured
Creditors, or order, on demand.



--------------------------------------------------------------------------------

Page 5

to Exhibit G-2

 

(c) Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed by each other Credit Party for such Credit Party
to qualify as an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder at any time during the Swap
Guarantee Eligibility Period in respect of any Swap Obligation (provided,
however, that each Qualified Keepwell Provider shall only be liable under this
Section 1(c) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 1(c), or otherwise
under any relevant guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of such Qualified Keepwell Provider under this Section 1(c)
shall remain in full force and effect until each Guarantor has been released
from its obligations under this Guaranty pursuant to Section 17. Each Qualified
Keepwell Provider intends that this Section 1(c) constitute, and this
Section 1(c) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2. LIABILITY OF GUARANTORS ABSOLUTE.

The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Company or any other Guaranteed
Party whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (a) any direction as to application of payment by
any Borrower, or any other Guaranteed Party or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by any Borrower or any
other Guaranteed Party, (e) the failure of a Guarantor to receive any benefit
from or as a result of its execution, delivery and performance of this Guaranty,
(f) any payment made to any Secured Creditor on the indebtedness which any
Secured Creditor repays any Borrower or any other Guaranteed Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Secured Creditors as contemplated in Section 5
hereof or (h) any invalidity, rescission, irregularity or unenforceability of
all or any part of the Guaranteed Obligations or of any security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other guarantor, any Borrower or any other
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor, any Borrower or any other Guaranteed Party and
whether or not any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party is joined in any such action or actions. Each Guarantor
waives (to the fullest extent permitted by applicable law) the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to any
Borrower or any other Guaranteed Party shall operate to toll the statute of
limitations as to each Guarantor.



--------------------------------------------------------------------------------

Page 6

to Exhibit G-2

 

4. WAIVERS BY GUARANTORS.

(a) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) notice of acceptance of this Guaranty and notice of the existence, creation
or incurrence of any new or additional liability to which it may apply, and
waives (to the fullest extent permitted by applicable law) promptness,
diligence, presentment, demand of payment, demand for performance, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by the Administrative Agent or any other Secured Creditor against,
and any other notice to, any party liable thereon (including such Guarantor, any
other Guarantor, any other guarantor, any Borrower or any other Guaranteed
Party) and each Guarantor further hereby waives (to the fullest extent permitted
by applicable law) any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

(b) Each Guarantor waives any right (except as shall be required by applicable
law and cannot be waived) to require the Secured Creditors to: (i) proceed
against any Borrower, any other Guaranteed Party, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party; (ii) proceed against
or exhaust any security held from any Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party; or (iii) pursue any other remedy in the Secured Creditors’ power
whatsoever. Each Guarantor waives any defense based on or arising out of any
defense of any Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than the
occurrence of the Termination Date, including, without limitation, any defense
based on or arising out of the disability of any Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower or any other Guaranteed Party other than the occurrence of the
Termination Date. The Secured Creditors may, at their election, upon the
occurrence and during the continuance of an Event of Default, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against any Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Termination Date has occurred. Each Guarantor waives (to the fullest
extent permitted by applicable law) any defense arising out of any such election
by the Secured Creditors, even though such election may operate to impair or
extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against any Borrower, any
other Guaranteed Party, any other guarantor of the Guaranteed Obligations or any
other party or any security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and each Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility to keep so informed for so
long as such Guarantor is a party to this Guaranty. Each Guarantor acknowledges
and agrees that (x) the Secured Creditors shall have no obligation to
investigate the financial condition or affairs of any Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact



--------------------------------------------------------------------------------

Page 7

to Exhibit G-2

 

respecting, or any change in, the financial condition, assets or affairs of any
Borrower, any other Guaranteed Party or any other Guarantor that might become
known to any Secured Creditor at any time, whether or not such Secured Creditor
knows or believes or has reason to know or believe that any such fact or change
is unknown to such Guarantor, or might (or does) increase the risk of such
Guarantor as guarantor hereunder, or might (or would) affect the willingness of
such Guarantor to continue as a Guarantor hereunder and (y) the Secured
Creditors shall have no duty to advise any Guarantor of information known to
them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Secured Debt Agreements or the obligation of such
Guarantor hereunder or (b) to pursue any other remedy that such Guarantor may or
may not be able to pursue itself any right to which such Guarantor hereby
waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

5. RIGHTS OF SECURED CREDITORS.

Any Secured Creditor may (except as shall be required by applicable law and
cannot be waived) at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
without impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c) exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of any Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of any Borrower or such
other Guaranteed Party other than the Secured Creditors;



--------------------------------------------------------------------------------

Page 8

to Exhibit G-2

 

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Debt Agreements or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Debt Agreements or any of such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Secured Debt Agreements or any other
agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Guaranty, and this Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except the occurrence of the Termination Date.

6. CONTINUING GUARANTY.

This Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. No failure or delay on the part of any Secured Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Creditor to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Creditor to
inquire into the capacity or powers of any Borrower or any other Guaranteed
Party or the officers, directors, partners or agents acting or purporting to act
on its or their behalf, and any indebtedness made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS.

Any indebtedness of any Borrower or any other Guaranteed Party now or hereafter
held by any Guarantor is hereby subordinated to the Guaranteed Obligations of
such Borrower or such other



--------------------------------------------------------------------------------

Page 9

to Exhibit G-2

 

Guaranteed Party to the Secured Creditors; and the indebtedness of such Borrower
or such other Guaranteed Party to any Guarantor, if the Administrative Agent or
the Collateral Agent, after an Event of Default has occurred and is continuing,
so requests, to the extent such indebtedness constitutes Collateral shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Creditors and be paid over to the Secured Creditors on account of the Guaranteed
Obligations of such Borrower or such other Guaranteed Party to the Secured
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until the Termination Date;
provided, that if any amount shall be paid to such Guarantor on account of such
subrogation rights at any time prior to the Termination Date, such amount shall
be held in trust for the benefit of the Secured Creditors and shall promptly be
paid to the Secured Creditors to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Documents or, if the Credit Documents do not provide for the application
of such amount, to be held by the Secured Creditors as collateral security for
any Guaranteed Obligations thereafter existing.

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.

Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Creditors upon the terms of this Guaranty and the
Security Documents. The Secured Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is understood and agreed that the
agreement in this Section 8 is among and solely for the benefit of the Secured
Creditors and that, if the Required Lenders so agree (without requiring the
consent of any Guarantor), this Guaranty may be directly enforced by any Secured
Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS.

In order to induce the Lenders to make Loans to, and issue Letters of Credit for
the account of, the Borrowers pursuant to the Credit Agreement, and in order to
induce the Secured Hedging Creditors to execute, deliver and perform the Secured
Hedging Agreements to which they are a party and in order to induce the Treasury
Services Creditors to execute, deliver and perform the Treasury Services
Agreements to which they are a party, each Guarantor represents and warrants
that:

(a) such Guarantor (i) is a duly organized and validly existing Business,
(ii) has the Business power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is in good standing under the laws of the jurisdiction of its
organization and is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the nature of its business requires
such qualification, except for failures to be in good standing or so qualified
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect;

(b) such Guarantor has the Business power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
a party and has taken all necessary Business action to authorize the execution,
delivery and performance by it of each of the Credit Documents to which it is a
party;



--------------------------------------------------------------------------------

Page 10

to Exhibit G-2

 

(c) such Guarantor has duly executed and delivered each of the Credit Documents
to which it is a party, and each such Credit Documents to which it is a party
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(d) neither the execution, delivery or performance by such Guarantor of the
Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will (i) contravene any provision of any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or Governmental Authority, (ii) conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Guarantor pursuant to the
terms of any material indenture, mortgage, deed of trust, credit agreement, or
loan agreement, or any other material agreement, contract or instrument, in each
case, to which any Guarantor or any of its Subsidiaries is a party or by which
it or any of its property or assets is bound or to which it may be subject or
(iii) violate any provision of the certificate or articles of incorporation,
by-laws, partnership agreement or limited liability company agreement (or
equivalent organizational documents), as applicable, of such Guarantor or any of
its respective Subsidiaries;

(e) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for (x) those that have otherwise
been obtained or made prior to the Effective Date and which remain in full force
and effect on the Effective Date and (y) filings which are necessary to perfect
the security interests created or intended to be created under the Security
Documents), or exemption by, any Governmental Authority is required to be
obtained, or made by, or on behalf of the Guarantor to authorize, or is required
to be obtained, or made by, or on behalf of the Guarantor in connection with,
(i) the execution, delivery and performance by such Guarantor of the Credit
Documents to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability against such Guarantor of any Credit Document
to which such Guarantor is a party; and

(f) there are no actions, suits or proceedings pending or, to the knowledge of
any Responsible Officer of such Guarantor, threatened in writing (i) that
purports to affect the legality, validity or enforceability of any Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have, a Material Adverse Effect.

Until the Termination Date, such Guarantor will comply, and will cause each of
its Subsidiaries to comply, with all of the applicable provisions, covenants and
agreements contained in Sections 9 and 10 of the Credit Agreement which are
expressly applicable to such Guarantor and/or such Guarantor’s Subsidiaries, and
will take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Sections 9 and 10 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and so that no Default or Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.



--------------------------------------------------------------------------------

Page 11

to Exhibit G-2

 

10. EXPENSES.

The Guarantors hereby jointly and severally agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Lender Creditor following the occurrence and
during the continuance of an Event of Default in connection with the enforcement
of this Guaranty and the protection of the Secured Creditors’ rights hereunder
and any amendment, waiver or consent relating hereto (including, in each case,
without limitation, the reasonable and invoiced fees and disbursements of
consultants and counsel employed by the Collateral Agent, the Administrative
Agent and each other Lender Creditor (but limited, in the case of attorneys’
fees and disbursements, to one counsel to the Lender Creditors, taken as a
whole, one local counsel for the Collateral Agent and Administrative Agent and
the Lender Creditors, taken as a whole, in each relevant jurisdiction, and,
solely in the case of an actual or perceived conflict of interests, one
additional counsel in each relevant jurisdiction to each group of affected
Lender Creditors similarly situated, taken as a whole)).

11. BENEFIT AND BINDING EFFECT.

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.

12. AMENDMENTS; WAIVERS.

Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released) and with the written consent of the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the Termination Date.

13. SET OFF.

In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, each Secured Creditor, with the
consent of the Administrative Agent, is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived (to the extent permitted by applicable law), to
set off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Secured Creditor to
or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Secured Creditor under
this Guaranty, irrespective of whether or not such Secured Creditor shall have
made any demand hereunder and although said obligations, liabilities, deposits
or claims, or any of them, shall be contingent or unmatured; provided that, for
the avoidance of doubt, no amounts received from, or set off with respect to,
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 13 are subject to
the sharing provisions set forth in Section 13.06 of the Credit Agreement.

14. NOTICE.

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, email, telecopy



--------------------------------------------------------------------------------

Page 12

to Exhibit G-2

 

or courier service and all such notices and communications shall, when mailed,
emailed, telecopied or sent by courier, be effective when received by the
Administrative Agent or such Guarantor, as the case may be. All notices and
other communications shall be in writing and addressed to such party at (i) in
the case of any Lender Creditor, as provided in the Credit Agreement, (ii) in
the case of any Guarantor, at its address set forth opposite its signature page
below, and (iii) in the case of any Secured Hedging Creditor or any Treasury
Services Creditor, at such address as such Secured Hedging Creditor or such
Treasury Services Creditor shall have specified in writing to the Company; or in
any case at such other address as any of the Persons listed above may hereafter
notify the others in writing.

15. REINSTATEMENT.

Notwithstanding anything to the contrary contained herein, if any claim is ever
made upon any Secured Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the aforesaid payees repays all or part of said amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including, without limitation, any Borrower or any other Guaranteed Party),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any Note, any other
Credit Document, any Secured Hedging Agreement, any Treasury Services Agreement
or any other instrument evidencing any liability of any Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.

(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER CREDIT DOCUMENT TO WHICH ANY GUARANTOR IS A PARTY SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED WITHIN THE COUNTY OF NEW
YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GUARANTOR, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY BROUGHT
IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION
OVER SUCH GUARANTOR. EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS



--------------------------------------------------------------------------------

Page 13

to Exhibit G-2

 

AFTER SUCH MAILING. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY THAT SUCH SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE
RIGHT OF ANY OF THE SECURED CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
EACH GUARANTOR IN ANY OTHER JURISDICTION.

(b) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH
GUARANTOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE THAT
ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF LIABILITY OF GUARANTOR.

In the event that all of the Equity Interests of one or more Guarantors (other
than a Borrower) is sold or otherwise disposed of in a transaction not
prohibited by the Credit Agreement or liquidated in compliance with the
requirements of Section 10.02 of the Credit Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Credit Agreement)), to
the extent applicable, such Guarantor shall, or upon consummation of such sale
or other disposition (except to the extent that such sale or disposition is to
the Company or another Subsidiary thereof), as applicable, shall be released
from this Guaranty automatically and without further action and this Guaranty
shall, as to each such Guarantor or Guarantors, terminate, and have no further
force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the Equity Interests of any
Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 17). Subject to Section 15, on the Termination Date this Guaranty
shall terminate (provided that all indemnities set forth herein shall survive
such termination) and each Guarantor shall be released from its obligations
under this Guaranty.

18. CONTRIBUTION.

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a



--------------------------------------------------------------------------------

Page 14

to Exhibit G-2

 

Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Termination Date, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 18 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 18: (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty or any guaranteed obligations arising under any guaranty of
any Permitted Additional Indebtedness) on such date. Notwithstanding anything to
the contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until the Termination Date. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS.

Each Guarantor and each Secured Creditor (by its acceptance of the benefits of
this Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act of any similar Federal or state law.
To effectuate the foregoing intention, each Guarantor and each Secured Creditor
(by its acceptance of the benefits of this Guaranty) hereby irrevocably agrees
that the Guaranteed Obligations guaranteed by such Guarantor shall be limited to
such amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing



--------------------------------------------------------------------------------

Page 15

to Exhibit G-2

 

for an equitable contribution among such Guarantor and the other Guarantors,
result in the Guaranteed Obligations of such Guarantor in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.

20. COUNTERPARTS.

This Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Company and the Administrative Agent. Delivery
of an executed counterpart hereof by facsimile or electronic transmission shall
be as effective as delivery of an original executed counterpart hereof.

21. PAYMENTS.

All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and on the same basis as payments are made by the
applicable Borrowers under Sections 5.03 and 5.04 of the Credit Agreement.

22. Judgment Currency.

(a) The Guarantors’ obligations hereunder to make payments in the Obligation
Currency shall not be discharged or satisfied by any tender or recovery pursuant
to any judgment expressed in or converted into any currency other than the
Obligation Currency, except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or the other Secured
Creditors of the full amount of the Obligation Currency expressed to be payable
to the Administrative Agent or the other Secured Creditors under this Guaranty.
If for the purpose of obtaining or enforcing judgment against any Guarantor in
any court or in any jurisdiction, it becomes necessary to convert into or from
the Judgment Currency an amount due in the Obligation Currency, the conversion
shall be made, at the rate of exchange (as quoted by the Administrative Agent or
if the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Judgment Currency Conversion Date.

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Guarantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section 22, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

23. ADDITIONAL GUARANTORS.

It is understood and agreed that any Wholly-Owned Domestic Subsidiary of the
Company that is required to execute a counterpart of this Guaranty after the
date hereof pursuant to the Credit Agreement shall become a Guarantor hereunder
by (x) executing and delivering a counterpart hereof, or a Joinder Agreement and
delivering same to the Administrative Agent and (y) taking all actions



--------------------------------------------------------------------------------

Page 16

to Exhibit G-2

 

as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent and actions required
to be taken above to be taken to the reasonable satisfaction of the
Administrative Agent.

24. HEADINGS DESCRIPTIVE.

The headings of the several Sections of this Guaranty are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Guaranty.

25. INTERCREDITOR AGREEMENT.

This Guaranty is subject to the Intercreditor Agreement at any time such
Intercreditor Agreement is in effect. In the event of a conflict between the
terms of this Guaranty and the Intercreditor Agreement, the Intercreditor
Agreement shall control.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

GUARANTORS: [                    ] TESLA MOTORS, INC. with a copy to:
[                    ] By:

 

Name: Title:

Signature Page to Tesla U.S. Guaranty



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUSTCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By:

 

Name: Title: By:

 

Name: Title:

Signature Page to Tesla U.S. Guaranty



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF DUTCH INVENTORY SECURITY AGREEMENT

[Provided under Separate Cover]



--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

(INVENTORY)

 

 

DATED 10 JUNE 2015

between

TESLA MOTORS NETHERLANDS B.V.

as Pledgor

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Pledgee

 

security agreement (inventory)

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS 1 DEFINITIONS AND INTERPRETATION 3 2 CREATION OF SECURITY 5 3
REPRESENTATIONS AND WARRANTIES 6 4 UNDERTAKINGS 6 5 ENFORCEMENT 7 6 FURTHER
ASSURANCES, POWER OF ATTORNEY AND SUBORDINATION 8 7 TERMINATION 9 8 ASSIGNMENT
11 9 NOTICES 11 10 MISCELLANEOUS 11 11 ACCEPTANCE 12 12 GOVERNING LAW AND
JURISDICTION 13

SCHEDULE 1

Inventory

SCHEDULE 2

form of supplemental security agreement

 

security agreement (inventory)

ii



--------------------------------------------------------------------------------

THIS SECURITY AGREEMENT is dated 10 June 2015 and made between:

 

(1) TESLA MOTORS NETHERLANDS B.V., a private company with limited liability
(besloten vennootschap), incorporated and existing under Dutch law, having its
official seat (statutaire zetel) in Amsterdam, the Netherlands and registered
with the trade register of the chamber of commerce under number 52601196 (the
Pledgor); and

 

(2) DEUTSCHE BANK AG NEW YORK BRANCH (as Collateral Agent and as sole creditor
under the Dutch Parallel Debt, the Pledgee).

IT IS AGREED as follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

1.1.1 Capitalised terms used but not defined in this Agreement shall have the
meaning given thereto in the Credit Agreement.

 

1.1.2 In this Agreement:

Agreement means this security agreement.

Credit Agreement means the ABL Credit Agreement, dated as of 10 June 2015, among
Tesla Motors, Inc., (the Company, together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the U.S. Borrowers), the Pledgor (together
with each other Wholly-Owned Dutch Subsidiary of the Pledgor that becomes a
Dutch Borrower pursuant to the terms of the Credit Agreement, collectively, the
Dutch Borrowers), the lenders from time to time party thereto (the Lenders),
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and Bank of America, N.A., as Syndication Agents, Wells Fargo Bank,
National Association, as Documentation Agent, and the Pledgee as administrative
agent (in such capacity, together with any successor administrative agent, the
Administrative Agent) and as collateral agent (in such capacity, together with
any successor collateral agent, the Collateral Agent).

Enforcement Event means a default by a Dutch Credit Party in the performance of
the Secured Obligations (whether in whole or in part) provided that such default
constitutes an Event of Default which is continuing and which has resulted in
the Pledgee exercising its rights under Section 11 of the Credit Agreement.

Inventory means any and all present and future inventory, goods and merchandise,
to be furnished under any contract of service or held for sale or lease, all
finished goods, returned goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in its business or used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of such goods, merchandise and other personal property owned by the
Pledgor, located in the Netherlands or in transit to the Netherlands, including
but not limited to any Inventory held on the locations listed in
Schedule 1 (Inventory).

Landlord means any custodian, landlord or warehouseman listed in Schedule 1
(Inventory) or any other custodian, landlord or warehouseman approved by the
Pledgee from time to time.

 

security agreement (inventory)

3



--------------------------------------------------------------------------------

Party means a party to this Agreement.

Permitted Security means any Permitted Liens as defined in the Credit Agreement.

Right of Pledge means a right of pledge created by this Agreement in accordance
with Clause 2 (Creation of security).

Secured Obligations means all present and future liabilities and obligations
consisting of monetary payment obligations (vorderingen tot voldoening van een
geldsom) of each Dutch Credit Party to the Pledgee, at any time, both actual and
contingent and whether incurred solely or jointly or as principal, surety or in
any other capacity whether for principal, interest, costs or otherwise under or
in connection with this Agreement, the Dutch Guaranty and the Dutch Parallel
Debt (and if the Right of Pledge cannot validly secure the Dutch Parallel Debt,
the Dutch Corresponding Debt itself shall be the Secured Obligations).

Supplemental Security Agreement means a supplemental security agreement
substantially in the form as set out in Schedule 2 (Form of Supplemental
Security Agreement).

 

1.2 Interpretation

 

1.2.1 Unless a contrary indication appears, any reference in this Agreement to:

 

  (a) a Clause or a Schedule shall, subject to any contrary indication, be
construed as a reference to a clause or a schedule of this Agreement;

 

  (b) this Agreement, the Credit Agreement, a Credit Document or any other
agreement or instrument includes all amendments, supplements, novations,
restatements or re-enactments (without prejudice to any prohibition thereto)
however fundamental and of whatsoever nature thereunder and includes without
limitation (i) any increase or reduction in any amount available under the
Credit Agreement or any other Credit Document (as amended, supplemented,
novated, restated or re-enacted) or any alteration of or addition to the purpose
for which any such amount, or increased or reduced amount may be used, (ii) any
facility provided in substitution of or in addition to the facilities originally
made available thereunder, (iii) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing, and
(iv) any combination of the foregoing, and the Secured Obligations include all
of the foregoing;

 

  (c) person includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, partnership or other
entity (whether or not having separate legal personality) or two or more of the
foregoing;

 

  (d) the Pledgee, the Pledgor or any other person includes its successors in
title, permitted assigns and permitted transferees; and

 

  (e) a provision of law is a reference to that provision as amended or
re-enacted.

 

1.2.2 Clause and Schedule headings are for ease of reference only. Schedules
form an integral part of this Agreement.

 

security agreement (inventory)

4



--------------------------------------------------------------------------------

1.2.3 An Enforcement Event shall constitute a verzuim (as meant in Section 3:248
(1) of the Dutch Civil Code) in the performance of the Secured Obligations or
any part thereof, without summons or notice of default (aanmaning of
ingebrekestelling) being sent or required.

 

2 CREATION OF SECURITY

 

2.1 Right of Pledge

 

2.1.1 The Pledgor agrees with the Pledgee to grant and grants in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over each of its Inventory as security for the Secured Obligations.

 

2.1.2 To the extent the Inventory consists of Inventory which is not yet subject
to a Right of Pledge because they were located outside the Netherlands at the
time they were purported to have been pledged under this Agreement, a
non-possessory right of pledge (bezitloos pandrecht) pledge is granted over such
Inventory in favour of the Pledgee under the condition precedent that such
Inventory is located in the Netherlands.

 

2.2 Maintenance – Supplemental Security Agreement

In respect of Inventory not pledged pursuant to Clause 2.1 or pursuant to any
Supplemental Security Agreement, the Pledgor undertakes to grant to the Pledgee
(i) on the last Business Day of each calendar month or, if a Borrowing Base
Certificate is submitted weekly in accordance with Section 9.01 (h) of the
Credit Agreement, on the last Business Day of each week (provided that, subject
to clause (ii) below, no more than one Supplemental Security Agreement shall be
required in a calendar month or week, if applicable), or (ii) following the
continuance of a Dominion Period once every Business Day (or with such other
frequency as the Pledgee may in its discretion acting reasonably designate in
writing to the Pledgor) by means of a Supplemental Security Agreement a first
priority non-possessory right of pledge (bezitloos pandrecht) over each of its
Inventory as security for the Secured Obligations. The Pledgee appoints the
Pledgor as its attorney to accept on behalf of the Pledgee any right of pledge
envisaged to be created under any Supplemental Security Agreement, which
appointment also applies to any situation where the Pledgor acts as the
Pledgee’s counterparty or as a representative of the Pledgee’s counterparty.

 

2.3 Perfection – registration

The Pledgor shall within 3 Business Days upon the execution of this Agreement or
any Supplemental Security Agreement offer this Agreement or such Supplemental
Security Agreement for registration with the Dutch tax authorities. The Pledgor
shall as soon as possible thereafter provide the Pledgee (a) with documentation
evidencing that this Agreement or any Supplemental Security Agreement has been
offered for registration with the Dutch tax authorities and (b) upon receipt of
a registered copy of this Agreement or any Supplemental Security Agreement, with
such registered copy.

 

2.4 Authority to control the Inventory

The Pledgee may bring the Inventory under its control or the control of a third
party and, in connection therewith and subject to any applicable lease agreement
with a Landlord, enter upon any premises where the Inventory is located and
remove the Inventory or have the same delivered by the Pledgor to such place as
the Pledgee may designate if an Enforcement Event has occurred.

 

security agreement (inventory)

5



--------------------------------------------------------------------------------

3 REPRESENTATIONS AND WARRANTIES

 

3.1.1 The Pledgor makes the representations and warranties in this Clause 3 in
respect of the Inventory existing on the date the representations or warranties
are made.

 

3.1.2 On the date of this Agreement and on each date the Pledgor acquires title
to any Inventory:

 

  (a) save for Permitted Security, each Right of Pledge is a first ranking right
of pledge (pandrecht eerste in rang);

 

  (b) save for Permitted Security, its Inventory has not been pledged, made
subject to a limited right (beperkt recht) or otherwise encumbered (in advance
(bij voorbaat)) to any person;

 

  (c) it is entitled (beschikkingsbevoegd) to pledge its Inventory;

 

  (d) its Inventory may be pledged; and

 

  (e) its Inventory is not subject to any attachment.

 

4 UNDERTAKINGS

 

4.1 General

The undertakings in this Clause 4 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 7
(Termination).

 

4.2 Inventory

 

4.2.1 Unless permitted under the Credit Agreement, without the prior written
consent of the Pledgee, no Pledgor shall:

 

  (a) pledge, make subject to a limited right (beperkt recht) or otherwise
encumber the Inventory;

 

  (b) waive any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) attached to the Inventory;

 

  (c) agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Inventory; or

 

  (d) perform any act which adversely affects or may adversely affect the
Inventory or any Right of Pledge,

provided that a Pledgor may use and dispose of the Inventory (free of the Right
of Pledge in accordance with Clause 7.1.2 of this Agreement) in the ordinary
course of business and at arm’s length terms until the occurrence of an Event of
Default which is continuing and the Pledgee has notified the Pledgor that it is
exercising its rights and remedies in respect thereof.

 

security agreement (inventory)

6



--------------------------------------------------------------------------------

4.2.2 To the extent that a supplier of Inventory has made the transfer of title
conditional upon fulfilment of an obligation by the Pledgor, the Pledgor shall
fulfil that obligation properly and with due expedience in accordance with the
agreements with such suppliers.

 

4.2.3 The Pledgor shall at all times maintain insurance, at the Pledgor’s own
expense to the extent and in the manner provided in the Credit Agreement. The
Pledgor assumes all liability and responsibility in connection with the
Inventory acquired by it and the liability of the Pledgor to pay the Secured
Obligations shall in no way be affected or diminished by reason of the fact that
such Inventory may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to the Pledgor.

 

4.2.4 The Pledgor shall arrange (or shall use reasonable efforts to ensure the
Landlord shall arrange) for suitable storage of the Inventory and ensure that
the Inventory is identified by the Pledgor or any other person in charge of
storage as belonging to the Pledgor and stored separate from Inventory belonging
to other persons.

 

4.2.5 The Pledgor shall pay all liabilities, fees, costs and expenses resulting
from the involvement of and/or the services provided by the Landlord in
connection with the Inventory promptly. The Pledgee shall be entitled to pay all
such liabilities, fees, costs and expenses on behalf of a Pledgor to the
Landlord. The Pledgor shall indemnify the Pledgee on first demand for any and
all payments made by the Pledgee on behalf of the Pledgor to the Landlord.

 

4.3 Information

 

4.3.1 Subject to the relevant provisions of the Credit Agreement, the Pledgor
shall permit the Pledgee to visit and inspect its properties, to conduct at the
Pledgor’s premises field examinations of the Pledgor’s assets, liabilities,
books and records, including examining and making extracts from its books and
records and environmental assessment reports and to discuss its affairs,
finances and condition with its officers and independent accountants upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Pledgee may reasonably request. The Pledgor
acknowledges that the Pledgee, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the
Pledgor’s assets for internal use by the Pledgee and the Lenders.

 

4.3.2 The Pledgor shall promptly notify in writing, at its own cost, the
existence of this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to any Inventory, and shall promptly send to the Pledgee a copy of the
relevant correspondence.

 

5 ENFORCEMENT

 

5.1 Enforcement

Upon the occurrence of an Enforcement Event, the Pledgee shall have the right to
enforce any Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable for that purpose.

 

security agreement (inventory)

7



--------------------------------------------------------------------------------

5.2 Enforcement waivers

 

5.2.1 The Pledgee shall not be obliged to give notice of a sale of the Inventory
to the Pledgor, debtors, holders of a limited right (beperkt recht) or persons
who have made an attachment (beslag) on the Inventory (as provided in Sections
3:249 and 3:252 of the Dutch Civil Code).

 

5.2.2 The Pledgor waives its right to make a request to the court to determine
that the Inventory shall be sold in a manner deviating from the provisions of
Section 3:250 of the Dutch Civil Code (as provided in paragraph 1 of
Section 3:251 of the Dutch Civil Code).

 

5.2.3 The Pledgor waives its right to demand that the Pledgee:

 

  (a) shall first enforce any security granted by any other person, pursuant to
Section 3:234 of the Dutch Civil Code;

 

  (b) shall first proceed against or claim payment from any other person or
enforce any guarantee, before enforcing any Right of Pledge; and

 

  (c) pays for costs which the Pledgor has made in respect of the Inventory
pursuant to Section 3:233 (2) of the Dutch Civil Code.

 

5.2.4 The Pledgor waives its right (a) to set-off (verrekenen) its claims (if
any) against the Pledgee under or in connection with this Agreement against the
Secured Obligations and (b) if it has granted security for any other person’s
obligations, to invoke the suspension or the termination of its liability for
any Secured Obligations pursuant to Section 6:139 of the Dutch Civil Code.

 

5.3 Application of monies

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge following an Enforcement Event shall be applied by the Pledgee
in accordance with the application of proceeds waterfall set forth in
Section 5.4 of the Dutch General Security Agreement.

 

6 FURTHER ASSURANCES, POWER OF ATTORNEY AND SUBORDINATION

 

6.1 Further assurances

 

6.1.1 The Pledgee is entitled to present this Agreement and any other document
pursuant to this Agreement for registration to any office, registrar or
governmental body (including the Dutch tax authorities) in any jurisdiction
which is sufficiently material for purposes of the protection of the rights of
the Pledgee under the Credit Agreement.

 

6.1.2 If no valid right of pledge is created pursuant to this Agreement in
respect of any Inventory, the Pledgor, upon becoming aware thereof, irrevocably
and unconditionally undertakes to pledge to the Pledgee such Inventory promptly
after it becomes available for pledging, by way of supplemental agreements or
deeds or other instruments on the same (or similar) terms of this Agreement.

 

security agreement (inventory)

8



--------------------------------------------------------------------------------

6.1.3 The Pledgor shall at its own cost execute any instrument, provide such
assurances and do all acts and things as may be necessary or desirable for:

 

  (a) perfecting, preserving or protecting any Right of Pledge created (or
intended to be created) by, or any of the rights of the Pledgee under this
Agreement;

 

  (b) exercising any power, authority or discretion vested in the Pledgee under
this Agreement;

 

  (c) ensuring that any Right of Pledge and any obligations of the Pledgor under
this Agreement shall inure to the benefit of any successor, transferee or
assignee of the Pledgee; or

 

  (d) facilitating the collection or control of the Inventory or the enforcement
of a Right of Pledge or any part thereof in the manner contemplated by this
Agreement.

 

6.2 Power of attorney

 

6.2.1 The Pledgor irrevocably and unconditionally appoints the Pledgee as its
attorney (gevolmachtigde) for as long as any of the Secured Obligations are
outstanding for the purposes of doing in its name all acts and executing,
signing and (if required) registering in its name all documents which the
Pledgor itself could do, execute, sign or register in relation to the Inventory
or this Agreement.

 

6.2.2 It is expressly agreed that the appointment under Clause 6.2 is given with
full power of substitution and also applies to any situation where the Pledgee
acts as the Pledgor’s counterparty (Selbsteintritt) within the meaning of
Section 3:68 of the Dutch Civil Code or as a representative of the Pledgor’s
counterparty.

 

6.3 Subordination of recourse or subrogation claims

 

6.3.1 No rights of subrogation accrue to the Pledgor.

 

6.3.2 The Pledgor agrees with the other Parties and for the benefit of the
Pledgee that any conditional or unconditional claim which the Pledgor may be
entitled to bring in recourse against another Credit Party (including any claim
pursuant to Section 6:13 of the Dutch Civil Code) and any claim which results
from rights of subrogation which have accrued notwithstanding Clause 6.3.1 (the
Recourse and Subrogation Claims) is subordinated now or from the moment such
Recourse and Subrogation Claim comes into existence or is acquired by the
Pledgor, to all present and future claims that the Pledgee may have or acquire
against another Credit Party in connection with the obligations under this
Agreement or any other Credit Document.

 

6.3.3 Unless otherwise directed by the Pledgee, the Pledgor agrees with the
other Parties and for the benefit of the Pledgee that it shall not exercise any
rights under or in connection with the Recourse and Subrogation Claims including
the right of payment or set-off and the Recourse and Subrogation Claims cannot
become due and payable until all Secured Obligations have been fully and
unconditionally discharged.

 

7 TERMINATION

 

7.1 Continuing

 

7.1.1 Each Right of Pledge shall remain in full force and effect until the
Termination Date, unless terminated by the Pledgee pursuant to Clause 7.2
(Termination by Pledgee). On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein shall survive such
termination) and the Pledgee, at the request and expense of the Pledgor, will
promptly

 

security agreement (inventory)

9



--------------------------------------------------------------------------------

  execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to the Pledgor (without recourse and without any
representation or warranty) such of the Inventory as may be in the possession of
the Pledgee and as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement. As used in this Agreement, Termination Date
shall mean the date upon which the Total Revolving Loan Commitment under the
Credit Agreement has been terminated, no Note is outstanding (and all Loans and
Unpaid Drawings have been paid in full), all Letters of Credit have been
terminated (or have been cash collateralized or backstopped by another letter of
credit, in either case on terms and pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders
(which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in a stated amount equal to at least 102% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time)), and
all other Credit Document Obligations (as defined in the Dutch General Security
Agreement) (other than indemnities and other contingent payment obligations
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full.

 

7.1.2 In the event that any part of the Collateral is (x) sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition not prohibited by the Credit Agreement, (y) constitutes or will
constitute collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement or (z) is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement), the Pledgee, at the request and expense of the Pledgor, will duly
release from the security interest created hereby (and will promptly execute and
deliver such documentation, including termination or partial release statements,
including UCC-3s, subordination agreements and the like in connection therewith
to evidence the release of such item of Collateral or to subordinate its
interest in such item of Collateral) and assign, transfer and deliver to the
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of Pledgee and has not theretofore
been released pursuant to this Agreement. In the case of any sale or disposition
of any Collateral not prohibited under the Credit Agreement (unless sold to
another Credit Party) or constituting Collateral in a financing permitted by
Section 10.04(r), (s) or (v) of the Credit Agreement, the security interest
created hereby on such Collateral shall be automatically released without the
need for further action by any Person. Furthermore, upon the release of the
Pledgor from the Dutch Guaranty in accordance with the provisions thereof, the
Pledgor and the Collateral shall be automatically released from this Agreement,
and Pledgee, at the request and expense of the Pledgor being released, will
promptly execute and deliver such documentation, including termination or
partial release statements, including UCC-3s, and the like in connection
therewith) and assign, transfer and deliver to the Pledgor (without recourse and
without any representation or warranty) the Collateral of such the Pledgor.

 

7.1.3 At any time that the Pledgor desires that Pledgee takes any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 7.1.1 or Section 7.1.2, the Pledgor shall deliver to Pledgee a
certificate signed by an Authorized Officer of the Pledgor stating that the
release of the respective Collateral is permitted pursuant to such Section 7.1.1
or Section 7.1.2.

 

security agreement (inventory)

10



--------------------------------------------------------------------------------

7.2 Termination by Pledgee

The Pledgee is entitled to terminate by notice (opzeggen) or waive (afstand
doen) a Right of Pledge, in respect of all or part of the Inventory and all or
part of the Secured Obligations. The Pledgor agrees in advance to any waiver
(afstand van recht) granted by the Pledgee under this Clause 7.2.

 

8 ASSIGNMENT

 

8.1 No assignment – Pledgor

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged in accordance with Section 3:83 (2) of the
Dutch Civil Code.

 

8.2 Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Credit Agreement and the Pledgor, to
the extent legally required, irrevocably cooperates or consents in advance
(verleent bij voorbaat medewerking of geeft bij voorbaat toestemming) to such
transfer, assignment or pledge. If the Pledgee transfers, assigns or pledges its
rights under the Secured Obligations (or a part thereof), in accordance with the
Credit Agreement, the Pledgor and the Pledgee agree that each Right of Pledge
shall follow pro rata parte the transferred, assigned or pledged rights under
the Secured Obligations (as an ancillary right (nevenrecht) to the relevant
transferee, assignee or pledgee).

 

9 NOTICES

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Credit Agreement.

 

10 MISCELLANEOUS

 

10.1 Costs

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor in accordance with the relevant provisions of the
Credit Agreement.

 

10.2 Evidence of debt

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall, save for
manifest error, constitute conclusive evidence (dwingend bewijs), subject to
evidence to the contrary. In the event of a disagreement with respect thereto,
this does not affect the right of enforcement or collection under this
Agreement.

 

10.3 No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Inventory or any loss or
damage resulting from any collection, recovery or sale of the Inventory or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Inventory or this Agreement.

 

security agreement (inventory)

11



--------------------------------------------------------------------------------

10.4 Severability

 

10.4.1 If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect:

 

  (a) the validity or enforceability in that jurisdiction of any other provision
of this Agreement; or

 

  (b) the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.

 

10.4.2 The Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

 

10.5 No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, or to nullify (vernietigen) this
Agreement on any ground under Dutch law or under any other applicable law.

 

10.6 No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

10.7 Amendment

This Agreement shall not be amended except in writing, signed by both parties
and in accordance with the terms of the Credit Agreement.

 

10.8 Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

11 ACCEPTANCE

Each Pledgee accepts each Right of Pledge and all terms, waivers, authorities
and powers pursuant to this Agreement.

 

security agreement (inventory)

12



--------------------------------------------------------------------------------

12 GOVERNING LAW AND JURISDICTION

 

12.1 Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it, are governed by Dutch law.

 

12.2 Jurisdiction

 

12.2.1 The court (rechtbank) of Amsterdam, the Netherlands has exclusive
jurisdiction to settle at first instance any dispute arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a Dispute).

 

12.2.2 Each Party agrees that the court (rechtbank) of Amsterdam, the
Netherlands is the most appropriate and convenient court to settle Disputes and
accordingly no Party will argue to the contrary.

 

12.2.3 This Clause 12.2 is for the benefit of the Pledgee only. As a result, the
Pledgee shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

 

12.3 Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:

 

  (a) the existence and extent of the authority of; and

 

  (b) the effects of the exercise or purported exercise of that authority by,

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Parties.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Remainder of page intentionally left blank

Signature page follows

 

security agreement (inventory)

13



--------------------------------------------------------------------------------

Schedule 1

INVENTORY

 

1 List of addresses of locations where Inventory is held

TESLA MOTORS NETHERLANDS B.V.

 

Address

  

Location owned or

leased by the
Pledgor?

  

If not owned by the Pledgor, (a) the name of

the entity/person with whom the Inventory is

held, and (b) the relevant contact details

thereof (contact person, address, fax, email)

                                   

 

security agreement (inventory)

14



--------------------------------------------------------------------------------

Schedule 2

FORM OF SUPPLEMENTAL SECURITY AGREEMENT

 

To: [name pledgee] (the Pledgee)

[address]

[fax number]

Capitalised terms used but not defined in this supplemental security agreement
shall have the meaning given thereto in the security agreement dated ● (the
Agreement). The provisions of the Agreement apply mutatis mutandis to this
Supplemental Security Agreement and are deemed to be incorporated by reference
to this Supplemental Security Agreement and any reference in the Agreement to
‘this Agreement’ shall be read as a reference to this Supplemental Security
Agreement.

In order to fulfil our obligation pursuant to Clause 2.1.1 (Maintenance –
Supplemental Security Agreement) of the Agreement and as security for the
Secured Obligations we grant to you, to the extent necessary in advance (bij
voorbaat), in accordance with the terms of the Agreement a right of pledge
(pandrecht) over our Inventory, insofar as such Inventory have not already been
validly pledged to you pursuant to the Agreement or a previous Supplemental
Security Agreement.

This Supplemental Security Agreement is governed by Dutch law.

Yours faithfully,

[place], [date]

[● NAME PLEDGOR]

 

 

 

By: By: Title: Title:

 

security agreement (inventory)

15



--------------------------------------------------------------------------------

Pursuant to Clause 2.1.1 (Maintenance – Supplemental Security Agreement) of the
Agreement, we accept on your behalf each Right of Pledge by signing this
Supplemental Security Agreement.

[● NAME PLEDGEE],

represented by [Name Pledgor]

 

 

 

By: By: Title: Title:

[THIS SUPPLEMENTAL SECURITY AGREEMENT MUST BE REGISTERED WITH THE DUTCH TAX
AUTHORITIES]

 

security agreement (inventory)

16



--------------------------------------------------------------------------------

SIGNATURE PAGE

Pledgee

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By: By: Title: Title:

Pledgor

TESLA MOTORS NETHERLANDS B.V.

 

 

By: Title:

 

security agreement (inventory)

17



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF DUTCH RECEIVABLES SECURITY AGREEMENT

[Provided under Separate Cover]



--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

(RECEIVABLES)

 

 

DATED 10 JUNE 2015

between

TESLA MOTORS NETHERLANDS B.V.

as Pledgor

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Pledgee

 

security agreement (receivables)

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause         Page   1   

DEFINITIONS AND INTERPRETATION

     1    2   

CREATION OF SECURITY

     3    3   

AUTHORITY TO COLLECT AND CONTROL

     4    4   

REPRESENTATIONS AND WARRANTIES

     5    5   

UNDERTAKINGS

     5    6   

ENFORCEMENT

     6    7   

FURTHER ASSURANCES, POWER OF ATTORNEY AND SUBORDINATION

     7    8   

TERMINATION

     9    9   

ASSIGNMENT

     10    10   

NOTICES

     10    11   

MISCELLANEOUS

     10    12   

ACCEPTANCE

     12    13   

GOVERNING LAW AND JURISDICTION

     12   

SCHEDULE 1

collection accounts

SCHEDULE 2

FORM OF NOTICE OF PLEDGE OF ACCOUNT

SCHEDULE 3

form of supplemental security agreement

 

security agreement (receivables)

ii



--------------------------------------------------------------------------------

THIS SECURITY AGREEMENT is dated 10 June 2015 and made between:

 

(1) TESLA MOTORS NETHERLANDS B.V., a private company with limited liability
(besloten vennootschap), incorporated and existing under Dutch law, having its
official seat (statutaire zetel) in Amsterdam, the Netherlands and registered
with the trade register of the chamber of commerce under number 52601196 (the
Pledgor); and

 

(2) DEUTSCHE BANK AG NEW YORK BRANCH (as Collateral Agent and as sole creditor
under the Dutch Parallel Debt, the Pledgee).

IT IS AGREED as follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

1.1.1 Capitalised terms used but not defined in this Agreement shall have the
meaning given thereto in the Credit Agreement.

 

1.1.2 In this Agreement:

Account Bank means any financial institution with which the Pledgor (now or in
the future) maintains a Collection Account.

Account Rights means any and all rights and claims (vorderingsrechten)
(including any right of recourse (regres) or subrogation (subrogatie)) whether
present or future, whether actual or contingent, of the Pledgor against an
Account Bank in respect of any Collection Account.

Agreement means this security agreement.

Collateral means the Account Rights and the Receivables.

Collection Account means any present and future Core Dutch Deposit Account of
the Pledgor for the collection of Receivables which is administered in the
Netherlands, including the accounts listed in Schedule 1 (Collection accounts).

Credit Agreement means the ABL Credit Agreement, dated as of 10 June 2015, among
Tesla Motors, Inc., (the Company, together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the U.S. Borrowers), the Pledgor (together
with each other Wholly-Owned Dutch Subsidiary of the Pledgor that becomes a
Dutch Borrower pursuant to the terms of the Credit Agreement, collectively, the
Dutch Borrowers), the lenders from time to time party thereto (the Lenders),
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and Bank of America, N.A., as Syndication Agents, Wells Fargo Bank,
National Association, as Documentation Agent, and the Pledgee as administrative
agent (in such capacity, together with any successor administrative agent, the
Administrative Agent) and as collateral agent (in such capacity, together with
any successor collateral agent, the Collateral Agent).

Debtor means any person from whom any part of the Receivables is or may be due
to the Pledgor.

 

security agreement (receivables)

1



--------------------------------------------------------------------------------

Deposit Account Control Agreement means any agreement or other documentation
entered into between the Pledgee, the Pledgor and the relevant Account Bank
necessary or desirable to perfect the Right of Pledge of the Pledgee and effect
control over any Collection Account in accordance with the provisions of this
Agreement and/or the Credit Agreement.

Enforcement Event means a default by a Dutch Credit Party in the performance of
the Secured Obligations (whether in whole or in part) provided that such default
constitutes an Event of Default which is continuing and which has resulted in
the Pledgee exercising its rights under Section 11 of the Credit Agreement.

Notice of Pledge of Account means a notice of pledge substantially in the form
set out in Schedule 2 (Form of notice of pledge of account) or in such other
form as may be specified by the Pledgee.

Party means a party to this Agreement.

Permitted Security means any Permitted Liens as defined in the Credit Agreement.

Receivables means any and all rights and claims (vorderingsrechten) (including
any right of recourse (regres) or subrogation (subrogatie)) whether present or
future, whether actual or contingent, of the Pledgor with respect to or arising
out of an agreement or a legal relationship in connection with the sale or lease
of inventory or the rendition of services relating to the inventory.

Right of Pledge means a right of pledge created by this Agreement in accordance
with Clause 2 (Creation of security).

Secured Obligations means all present and future liabilities and obligations
consisting of monetary payment obligations (vorderingen tot voldoening van een
geldsom) of each Dutch Credit Party to the Pledgee, at any time, both actual and
contingent and whether incurred solely or jointly or as principal, surety or in
any other capacity whether for principal, interest, costs or otherwise under or
in connection with this Agreement, the Dutch Guaranty and the Dutch Parallel
Debt (and if the Right of Pledge cannot validly secure the Dutch Parallel Debt,
the Dutch Corresponding Debt itself shall be the Secured Obligations).

Supplemental Security Agreement means a supplemental security agreement
substantially in the form as set out in Schedule 3 (Form of Supplemental
Security Agreement).

 

1.2 Interpretation

 

1.2.1 Unless a contrary indication appears, any reference in this Agreement to:

 

  (a) a Clause or a Schedule shall, subject to any contrary indication, be
construed as a reference to a clause or a schedule of this Agreement;

 

  (b) reference to a clause or a schedule of this Agreement;

 

  (c)

this Agreement, the Credit Agreement, a Credit Document or any other agreement
or instrument includes all amendments, supplements, novations, restatements or
re-enactments (without prejudice to any prohibition thereto) however fundamental
and of whatsoever nature thereunder and includes without limitation (i) any
increase or reduction in

 

security agreement (receivables)

2



--------------------------------------------------------------------------------

  any amount available under the Credit Agreement or any other Credit Document
(as amended, supplemented, novated, restated or re-enacted) or any alteration of
or addition to the purpose for which any such amount, or increased or reduced
amount may be used, (ii) any facility provided in substitution of or in addition
to the facilities originally made available thereunder, (iii) any rescheduling
of the indebtedness incurred thereunder whether in isolation or in connection
with any of the foregoing, and (iv) any combination of the foregoing, and the
Secured Obligations include all of the foregoing;

 

  (d) person includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, partnership or other
entity (whether or not having separate legal personality) or two or more of the
foregoing;

 

  (e) the Pledgee, the Pledgor, any Debtor or any other person includes its
successors in title, permitted assigns and permitted transferees; and

 

  (f) a provision of law is a reference to that provision as amended or
re-enacted.

 

1.2.2 Clause and Schedule headings are for ease of reference only. Schedules
form an integral part of this Agreement.

 

1.2.3 An Enforcement Event shall constitute a verzuim (as meant in Section 3:248
(1) of the Dutch Civil Code) in the performance of the Secured Obligations or
any part thereof, without any summons or notice of default (aanmaning of
ingebrekestelling) being sent or required.

 

2 CREATION OF SECURITY

 

2.1 Right of Pledge

 

2.1.1 The Pledgor agrees with the Pledgee to grant and grants in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over its Collateral and any accessory rights (afhankelijke rechten)
and ancillary rights (nevenrechten) attached to the Collateral as security for
the Secured Obligations.

 

2.2 Maintenance – Supplemental Security Agreement

 

2.2.1 In respect of any Receivable not pledged pursuant to Clause 2.1.1 or
pursuant to any Supplemental Security Agreement, the Pledgor undertakes to grant
to the Pledgee (i) on the last Business Day of each calendar month or, if a
Borrowing Base Certificate is submitted weekly in accordance with Section 9.01
(h) of the Credit Agreement, on the last Business Day of each week (provided
that, subject to clause (ii) below, no more than one Supplemental Security
Agreement shall be required in a calendar month or week, if applicable), or
(ii) following the continuance of a Dominion Period once every Business Day (or
with such other frequency as the Pledgee may in its discretion acting reasonably
designate in writing to the relevant Pledgor) by means of a Supplemental
Security Agreement:

 

  (a) an undisclosed right of pledge over each of its Receivables which exist at
the date of registration of a Supplemental Security Agreement; or

 

  (b) to the extent the Receivables consist of future Receivables which will
directly arise from legal relationships (rechtsverhoudingen) which exist at the
date of registration of a Supplemental Security Agreement an undisclosed right
of pledge in advance (bij voorbaat) over each of its future Receivables,

 

security agreement (receivables)

3



--------------------------------------------------------------------------------

as security for the Secured Obligations.

 

2.2.2 The Pledgee appoints the Pledgor as its attorney to accept on behalf of
the Pledgee any right of pledge envisaged to be created under any Supplemental
Security Agreement, which appointment also applies to any situation where the
Pledgor acts as the Pledgee’s counterparty or as a representative of the
Pledgee’s counterparty.

 

2.3 Notification Account Bank

The Pledgor shall upon the execution of this Agreement (to the extent relevant)
and each time the Pledgor opens a Collection Account with a new Account Bank
promptly (a) if required under the Credit Agreement, enter into a Deposit
Account Control Agreement with the relevant Account Bank and the Pledgee or
(b) if not so required, notify the Account Bank (with a copy to the Pledgee) of
each Right of Pledge by serving a Notice of Pledge of Account and return to the
Pledgee a copy of such Deposit Account Control Agreement or Notice of Pledge of
Account, duly signed by the relevant Account Bank within 5 Business Days after
the date of this Agreement or the date that a Collection Account has been opened
with the new Account Bank.

 

2.4 Registration with the Dutch tax authorities

 

2.4.1 The Pledgor shall within 3 Business Days upon the execution of this
Agreement or any Supplemental Security Agreement offer this Agreement or such
Supplemental Security Agreement for registration with the Dutch tax authorities.
The Pledgor shall as soon as possible thereafter provide the Pledgee (a) with
documentation evidencing that this Agreement or any Supplemental Security
Agreement has been offered for registration with the Dutch tax authorities and
(b) upon receipt of a registered copy of this Agreement or any Supplemental
Security Agreement, with such registered copy.

 

2.4.2 Until notification of a Right of Pledge to the relevant Account Bank or
Debtor, and provided that this Agreement or the relevant Supplemental Security
Agreement is registered with the Dutch tax authorities, that Right of Pledge
constitutes an undisclosed right of pledge (stil pandrecht) over that
Receivable.

 

3 AUTHORITY TO COLLECT AND CONTROL

 

3.1 Authority to control Collection Accounts

 

3.1.1 Upon notification of the relevant Right of Pledge to the Account Bank in
accordance with Clause 2.3 (Notification Account Bank), the Pledgee is, in
accordance with Section 3:246 (1) of the Dutch Civil Code and the relevant
provisions of the Credit Agreement, entitled to collect and receive payment of
the Account Rights which are subject to that Right of Pledge. Subject to Clause
3.1.2, the Pledgee authorises the Pledgor to collect and receive payment of the
Account Rights in accordance with the Deposit Account Control Agreement.

 

3.1.2 Upon the occurrence of a Dominion Period, the Pledgee may terminate the
authorisation granted pursuant to Clause 3.1.1 by giving notice thereof to the
Pledgor and the relevant Debtor.

 

security agreement (receivables)

4



--------------------------------------------------------------------------------

3.2 Authority to collect Receivables

 

3.2.1 Upon notification of the relevant Right of Pledge to the Debtors, the
Pledgee is, in accordance with Section 3:246 (1) of the Dutch Civil Code and the
relevant provisions of the Credit Agreement, entitled to collect and receive
payment of the Receivables which are subject to that Right of Pledge.

 

3.2.2 Upon the occurrence of a Dominion Period, the Pledgee may serve notice of
the relevant Right of Pledge and give payment instructions to any Debtor or
instruct the Pledgor to do so, following which the Pledgee may exercise all
rights of the Pledgor in relation to the Receivables towards such Debtor.

 

4 REPRESENTATIONS AND WARRANTIES

 

4.1.1 The Pledgor makes the representations and warranties in this Clause 4 in
respect of the Collateral existing on the date the representations or warranties
are made.

 

4.1.2 On the date of this Agreement and on each date future Collateral arises or
a person becomes an Account Bank or Debtor:

 

  (a) save for Permitted Security or as otherwise permitted under the Credit
Agreement, each Right of Pledge is a first ranking right of pledge (pandrecht
eerste in rang);

 

  (b) save for Permitted Security, its Collateral has not been pledged, made
subject to a limited right (beperkt recht) or otherwise encumbered (in advance
(bij voorbaat)) to any person;

 

  (c) it is entitled (beschikkingsbevoegd) to pledge its Collateral;

 

  (d) its Collateral is capable of being pledged; and

 

  (e) its Collateral is not subject to any attachment.

 

4.1.3 On the date of this Agreement it has no other Collection Accounts than
those listed in Schedule 1 (Collection accounts).

 

5 UNDERTAKINGS

 

5.1 General

The undertakings in this Clause 5 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 8
(Termination).

 

5.2 Collateral

Unless permitted under the Credit Agreement, without the prior written consent
of the Pledgee, no Pledgor shall:

 

  (a) pledge, make subject to a limited right (beperkt recht) or otherwise
encumber the Collateral;

 

  (b) release (kwijtschelden) or waive (afstand doen van) any of the Collateral;

 

security agreement (receivables)

5



--------------------------------------------------------------------------------

  (c) waive any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) attached to the Collateral;

 

  (d) agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Collateral; or

 

  (e) perform any act which adversely affects or may adversely affect the
Collateral or any Right of Pledge.

 

5.3 Information

 

5.3.1 The Pledgor shall promptly notify the Pledgee after it has opened a
Collection Account (other than an Excluded Account).

 

5.3.2 As often as the Pledgee may reasonably request and subject to any
applicable law, the Pledgor shall promptly submit an up-to-date overview listing
its Receivables and Collection Accounts and the full names and addresses of the
Debtors in a form agreed by the Pledgee, such that the Pledgee can use such
information to process and address notifications of pledge to each Debtor.

 

5.3.3 Subject to the relevant provisions of the Credit Agreement, the Pledgor
shall allow the Pledgee to inspect its administrative records in respect of the
Collateral upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Pledgee may reasonably request.

 

5.3.4 The Pledgor shall promptly notify in writing, at its own cost, the
existence of this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to a Receivable, and shall promptly send to the Pledgee a copy of the
relevant correspondence.

 

5.4 Additional undertakings

No Pledgor shall have Collection Accounts (other than Excluded Accounts) other
than those listed in Schedule 1 (Collection accounts) unless the Pledgor
complies with Section 10.11 of the Credit Agreement.

 

6 ENFORCEMENT

 

6.1 Enforcement

 

6.1.1 Upon the occurrence of an Enforcement Event, the Pledgee shall have the
right to enforce any Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable for that purpose.

 

6.1.2 Upon the Pledgee becoming entitled to collect the Collateral, the Pledgee
shall have the right to exercise any accessory rights (afhankelijke rechten) or
ancillary rights (nevenrechten), enter into court compositions or out-of-court
compositions (gerechtelijke of buitengerechtelijke akkoorden) and to cast a vote
in connection with such compositions and to enter into any settlement agreement
regarding the Receivables with any Debtor or any other person.

 

security agreement (receivables)

6



--------------------------------------------------------------------------------

6.2 Enforcement waivers

 

6.2.1 The Pledgee shall not be obliged to give notice of a sale of the
Collateral to the Pledgor, debtors, holders of a limited right (beperkt recht)
or persons who have made an attachment (beslag) on the Receivables (as provided
in Sections 3:249 and 3:252 of the Dutch Civil Code).

 

6.2.2 The Pledgor waives its right to make a request to the court:

 

  (g) to determine that the Collateral shall be sold in a manner deviating from
the provisions of Section 3:250 of the Dutch Civil Code (as provided in
Section 3:251 (1) of the Dutch Civil Code); and

 

  (h) to collect and receive payment of the Collateral after a Right of Pledge
has been disclosed or as relevant, the authorisation has been terminated in
accordance with Clause 3 (as provided in Section 3:246 (4) of the Dutch Civil
Code).

 

6.2.3 The Pledgor waives its right to demand that the Pledgee:

 

  (i) shall first enforce any security granted by any other person, pursuant to
Section 3:234 of the Dutch Civil Code;

 

  (j) shall first proceed against or claim payment from any other person or
enforce any guarantee, before enforcing any Right of Pledge; and

 

  (k) pays for costs which the Pledgor has made in respect of the Collateral
pursuant to Section 3:233 (2) of the Dutch Civil Code.

 

6.2.4 The Pledgor waives its right (a) to set-off (verrekenen) its claims (if
any) against the Pledgee under or in connection with this Agreement against the
Secured Obligations and (b) if it has granted security for any other person’s
obligations, to invoke the suspension or the termination of its liability for
any Secured Obligations pursuant to Section 6:139 of the Dutch Civil Code.

 

6.3 Application of monies

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or collection of Receivables following an Enforcement Event
shall be applied by the Pledgee in accordance with the application of proceeds
waterfall set forth in Section 5.4 of the Dutch General Security Agreement.

 

7 FURTHER ASSURANCES, POWER OF ATTORNEY AND SUBORDINATION

 

7.1 Further assurances

 

7.1.1 The Pledgee is entitled to present this Agreement and any other document
pursuant to this Agreement for registration to any office, registrar or
governmental body (including the Dutch tax authorities) in any jurisdiction
which is sufficiently material for purposes of the protection of the rights of
the Pledgee under the Credit Agreement.

 

7.1.2 If no valid right of pledge is created pursuant to this Agreement in
respect of any Collateral, the Pledgor, upon becoming aware thereof, irrevocably
and unconditionally undertakes to pledge to the Pledgee such Collateral promptly
after it becomes available for pledging, by way of supplemental agreements or
deeds or other instruments on the same (or similar) terms of this Agreement.

 

security agreement (receivables)

7



--------------------------------------------------------------------------------

7.1.3 The Pledgor shall at its own cost execute any instrument, provide such
assurances and do all acts and things as may be necessary or desirable for:

 

  (l) perfecting, preserving or protecting any Right of Pledge created (or
intended to be created) by, or any of the rights of the Pledgee under, this
Agreement;

 

  (m) exercising any power, authority or discretion vested in the Pledgee under
this Agreement;

 

  (n) ensuring that any Right of Pledge and any obligations of the Pledgor under
this Agreement shall inure to the benefit of any successor, transferee or
assignee of the Pledgee; or

 

  (o) facilitating the collection or control of the Collateral or the
enforcement of a Right of Pledge or any part thereof in the manner contemplated
by this Agreement.

 

7.2 Power of attorney

 

7.2.1 The Pledgor irrevocably and unconditionally appoints the Pledgee as its
attorney (gevolmachtigde) for as long as any of the Secured Obligations are
outstanding for the purposes of doing in its name all acts and executing,
signing and (if required) registering in its name all documents which the
Pledgor itself could do, execute, sign or register in relation to the Collateral
or this Agreement.

 

7.2.2 It is expressly agreed that the appointment under Clause 7.2 is given with
full power of substitution and also applies to any situation where the Pledgee
acts as the Pledgor’s counterparty (Selbsteintritt) within the meaning of
Section 3:68 of the Dutch Civil Code or as a representative of the Pledgor’s
counterparty.

 

7.3 Subordination of recourse or subrogation claims

 

7.3.1 No rights of subrogation accrue to the Pledgor.

 

7.3.2 The Pledgor agrees with the other Parties and for the benefit of the
Pledgee that any conditional or unconditional claim which the Pledgor may be
entitled to bring in recourse against another Credit Party (including any claim
pursuant to Section 6:13 of the Dutch Civil Code) and any claim which results
from rights of subrogation which have accrued notwithstanding Clause 7.3.1 (the
Recourse and Subrogation Claims) is subordinated now or from the moment such
Recourse and Subrogation Claim comes into existence or is acquired by the
Pledgor, to all present and future claims that the Pledgee may have or acquire
against another Credit Party in connection with the obligations under this
Agreement or any other Credit Document.

 

7.3.3 Unless otherwise directed by the Pledgee, the Pledgor agrees with the
other Parties and for the benefit of the Pledgee that it shall not exercise any
rights under or in connection with the Recourse and Subrogation Claims including
the right of payment or set-off and the Recourse and Subrogation Claims cannot
become due and payable until all Secured Obligations have been fully and
unconditionally discharged.

 

security agreement (receivables)

8



--------------------------------------------------------------------------------

8 TERMINATION

 

8.1 Continuing

 

8.1.1 Each Right of Pledge shall remain in full force and effect until the
Termination Date, unless terminated by the Pledgee pursuant to Clause 8.2
(Termination by Pledgee). On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein shall survive such
termination) and the Pledgee, at the request and expense of the Pledgor, will
promptly execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to the Pledgor (without recourse and without any
representation or warranty) such of the Receivables as may be in the possession
of the Pledgee and as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement. As used in this Agreement, Termination Date
shall mean the date upon which the Total Revolving Loan Commitment under the
Credit Agreement has been terminated, no Note is outstanding (and all Loans and
Unpaid Drawings have been paid in full), all Letters of Credit have been
terminated (or have been cash collateralized or backstopped by another letter of
credit, in either case on terms and pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the respective Issuing Lenders
(which arrangements, in any event, shall require such cash collateral or
backstop letter of credit to be in a stated amount equal to at least 102% of the
aggregate Stated Amount of all Letters of Credit outstanding at such time)), and
all other Credit Document Obligations (as defined in the Dutch General Security
Agreement) (other than indemnities and other contingent payment obligations
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full.

 

8.1.2 In the event that any part of the Collateral is (x) sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition not prohibited by the Credit Agreement, (y) constitutes or will
constitute collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement or (z) is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement), the Pledgee, at the request and expense of the Pledgor, will duly
release from the security interest created hereby (and will promptly execute and
deliver such documentation, including termination or partial release statements,
including UCC-3s, subordination agreements and the like in connection therewith
to evidence the release of such item of Collateral or to subordinate its
interest in such item of Collateral) and assign, transfer and deliver to the
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of Pledgee and has not theretofore
been released pursuant to this Agreement. In the case of any sale or disposition
of any Collateral not prohibited under the Credit Agreement (unless sold to
another Credit Party) or constituting Collateral in a financing permitted by
Section 10.04(r), (s) or (v) of the Credit Agreement, the security interest
created hereby on such Collateral shall be automatically released without the
need for further action by any Person. Furthermore, upon the release of the
Pledgor from the Dutch Guaranty in accordance with the provisions thereof, the
Pledgor and the Collateral shall be automatically released from this Agreement,
and Pledgee, at the request and expense of the Pledgor being released, will
promptly execute and deliver such documentation, including termination or
partial release statements, including UCC-3s, and the like in connection
therewith) and assign, transfer and deliver to the Pledgor (without recourse and
without any representation or warranty) the Collateral of such the Pledgor.

 

security agreement (receivables)

9



--------------------------------------------------------------------------------

8.1.3 At any time that the Pledgor desires that Pledgee takes any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 8.1.1 or Section8.1.2, the Pledgor shall deliver to Pledgee a
certificate signed by an Authorized Officer of the Pledgor stating that the
release of the respective Collateral is permitted pursuant to such Section 8.1.1
or Section 8.1.2.

 

8.2 Termination by Pledgee

The Pledgee is entitled to terminate by notice (opzeggen) or waive (afstand
doen) a Right of Pledge, in respect of all or part of the Collateral and all or
part of the Secured Obligations. The Pledgor agrees in advance to any waiver
(afstand van recht) granted by the Pledgee under this Clause 8.2.

 

9 ASSIGNMENT

 

9.1 No assignment – Pledgor

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged in accordance with Section 3:83 (2) of the
Dutch Civil Code.

 

9.2 Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Credit Agreement and the Pledgor, to
the extent legally required, irrevocably cooperates or consents in advance
(verleent bij voorbaat medewerking of geeft bij voorbaat toestemming) to such
transfer, assignment or pledge. If the Pledgee transfers, assigns or pledges its
rights under the Secured Obligations (or a part thereof), in accordance with the
Credit Agreement, the Pledgor and the Pledgee agree that each Right of Pledge
shall follow pro rata parte the transferred, assigned or pledged rights under
the Secured Obligations (as an ancillary right (nevenrecht) to the relevant
transferee, assignee or pledgee).

 

10 NOTICES

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Credit Agreement.

 

11 MISCELLANEOUS

 

11.1 Costs

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor in accordance with the relevant provisions of the
Credit Agreement.

 

11.2 Evidence of debt

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall, save for
manifest error, constitute conclusive evidence (dwingend bewijs), subject to
evidence to the contrary. In the event of a disagreement with respect thereto,
this does not affect the right of enforcement or collection under this
Agreement.

 

security agreement (receivables)

10



--------------------------------------------------------------------------------

11.3 No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Receivables or any loss or
damage resulting from any collection, recovery or sale of the Receivables or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Receivables or this Agreement.

 

11.4 Severability

 

11.4.1 If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect:

 

  (p) the validity or enforceability in that jurisdiction of any other provision
of this Agreement; or

 

  (q) the validity or enforceability in other jurisdictions of that or any other
provision of this Agreement.

 

11.4.2 The Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

 

11.5 No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, or to nullify (vernietigen) this
Agreement on any ground under Dutch law or under any other applicable law.

 

11.6 No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

11.7 Amendment

This Agreement shall not be amended except in writing, signed by both parties
and in accordance with the terms of the Credit Agreement.

 

11.8 Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

security agreement (receivables)

11



--------------------------------------------------------------------------------

12 ACCEPTANCE

Each Pledgee accepts each Right of Pledge and all terms, waivers, authorities
and powers pursuant to this Agreement.

 

13 GOVERNING LAW AND JURISDICTION

 

13.1 Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it, are governed by Dutch law.

 

13.2 Jurisdiction

 

13.2.1 The court (rechtbank) of Amsterdam, the Netherlands has exclusive
jurisdiction to settle at first instance any dispute arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a Dispute).

 

13.2.2 Each Party agrees that the court (rechtbank) of Amsterdam, the
Netherlands is the most appropriate and convenient court to settle Disputes and
accordingly no Party will argue to the contrary.

 

13.2.3 This Clause 13.2 is for the benefit of the Pledgee only. As a result, the
Pledgee shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

 

13.3 Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:

 

  (r) the existence and extent of the authority of; and

 

  (s) the effects of the exercise or purported exercise of that authority by,

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Parties.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Remainder of page intentionally left blank

Signature page follows

 

security agreement (receivables)

12



--------------------------------------------------------------------------------

Schedule 1

COLLECTION ACCOUNTS

 

1 Collection accounts

 

Name financial

institution

 

Account number, IBAN and

SWIFT Code

 

Contact details (contact person,

address, fax, email)

   

 

security agreement (receivables)

13



--------------------------------------------------------------------------------

Schedule 2

FORM OF NOTICE OF PLEDGE OF ACCOUNT

 

To: [account bank] [address] [fax number] From: [name [relevant] pledgor] (the
Pledgor) [address] [fax number] Copy to: [name pledgee] (the Pledgee) [address]
[fax number]

Dear Sirs,

We give you notice that by a security agreement dated ● (the Agreement), we have
granted a right of pledge (pandrecht) over any present and future right, claim
and receivable in respect of our bank accounts with you[, including the bank
accounts with numbers ●] (the Accounts), in favour the Pledgee.

Until further notice in writing by the Pledgee, you are authorised to continue
to carry out our payment instructions in connection with the Accounts. The
Pledgee will inform you in writing if such authorisation is terminated. Upon
receipt of such notice, you will take the necessary actions to ensure that the
relevant Account is blocked immediately and carry out payment instructions of
the Pledgee only in connection with the Accounts.

This notice is governed by Dutch law.

Yours faithfully,

[place], [date]

 

[NAME [RELEVANT] PLEDGOR]

 

 

By:

By:

Title:

Title:

 

security agreement (receivables)

14



--------------------------------------------------------------------------------

We, the undersigned, consent to the right of pledge, acknowledge receipt of this
notice of pledge, agree to be bound by its terms and confirm that we have not
received a notice of another right of pledge over the Accounts. In addition, we
release any right of pledge, and waive (afstand doen van) any right of set-off
(verrekening) and suspension of performance (opschorting) we may have, in
respect of the Accounts until the Pledgee has notified us by written notice that
the relevant right of pledge pursuant to the Agreement has been terminated.

 

[NAME ACCOUNT BANK]

 

 

Name:

Name:

Title:

Title:

Date:

Date:

 

security agreement (receivables)

15



--------------------------------------------------------------------------------

Schedule 3

FORM OF SUPPLEMENTAL SECURITY AGREEMENT

 

To: [name pledgee] (the Pledgee) [address] [fax number]

Capitalised terms used but not defined in this supplemental security agreement
shall have the meaning given thereto in the security agreement dated ● (the
Agreement). The provisions of the Agreement apply mutatis mutandis to this
Supplemental Security Agreement and are deemed to be incorporated by reference
to this Supplemental Security Agreement and any reference in the Agreement to
‘this Agreement’ shall be read as a reference to this Supplemental Security
Agreement.

In order to fulfil our obligation pursuant to Clause 2.2 (Maintenance –
Supplemental Security Agreement) of the Agreement and as security for the
Secured Obligations we grant to you, to the extent necessary in advance (bij
voorbaat), in accordance with the terms of the Agreement a right of pledge
(pandrecht) over our Receivables, insofar as such Receivables have not already
been validly pledged to you pursuant to the Agreement or a previous Supplemental
Security Agreement.

This Supplemental Security Agreement is governed by Dutch law.

Yours faithfully,

[place], [date]

 

[● NAME PLEDGOR]

 

 

By: By: Title: Title:

 

security agreement (receivables)

16



--------------------------------------------------------------------------------

Pursuant to Clause 2.2 (Maintenance – Supplemental Security Agreement) of the
Agreement, we accept on your behalf each Right of Pledge by signing this
Supplemental Security Agreement.

 

[● NAME PLEDGEE],

represented by [Name Pledgor]

 

 

By: By: Title: Title:

[THIS SUPPLEMENTAL SECURITY AGREEMENT MUST BE REGISTERED WITH THE DUTCH TAX
AUTHORITIES]

 

security agreement (receivables)

17



--------------------------------------------------------------------------------

SIGNATURE PAGE

Pledgee

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

By: By: Title: Title:

Pledgor

 

TESLA MOTORS NETHERLANDS B.V.

 

By: Title:

 

security agreement (receivables)

18



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF DUTCH GENERAL SECURITY AGREEMENT

[Provided under Separate Cover]



--------------------------------------------------------------------------------

 

 

EXHIBIT I-3

FORM OF DUTCH GENERAL SECURITY AGREEMENT

among

TESLA MOTORS NETHERLANDS B.V.,

CERTAIN SUBSIDIARIES OF TESLA MOTORS NETHERLANDS B.V.,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

 

 

Dated as of June 10, 2015

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I SECURITY INTERESTS

     2  

1.1. Grant of Security Interests

     2  

1.2. Grant of License

     4  

1.3. Power of Attorney

     5  

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     6  

2.1. Necessary Filings

     6  

2.2. No Liens

     6  

2.3. Other Financing Statements

     6  

2.4. Legal Names; Type of Organization; Jurisdiction of Organization

     7   

2.5. Trade Names; etc.

     7  

2.6. Certain Significant Transactions

     7  

2.7. Collateral in the Possession of a Bailee

     7  

2.8. Recourse

     8  

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     8  

3.1. Additional Representations and Warranties

     8  

3.2. Maintenance of Records

     8  

3.3. Direction to Account Debtors; Contracting Parties; etc.

     9  

3.4. Modification of Terms; etc.

     9  

3.5. Collection

     9  

3.6. Instruments

     10  

3.7. Assignors Remain Liable Under Accounts

     10  

3.8. Assignors Remain Liable Under Contracts

     10  

3.9. Letter-of-Credit Rights

     11  

3.10. Chattel Paper

     11  

3.11. Further Actions

     11  

ARTICLE IV PROVISIONS CONCERNING ALL COLLATERAL

     11  

4.1. Protection of Collateral Agent’s Security

     11  

4.2. Additional Information

     12  

4.3. Financing Statements

     12  

ARTICLE V REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     12  

5.1. Remedies; Obtaining the Collateral Upon Default

     12  

5.2. Remedies; Disposition of the Collateral

     14  

5.3. Waiver of Claims

     14  

5.4. Application of Proceeds

     15  

5.5. Remedies Cumulative

     17  

5.6. Discontinuance of Proceedings

     18  

5.7. Subordination

     18  



--------------------------------------------------------------------------------

ARTICLE VI INDEMNITY

  18  

6.1. Indemnity

  18  

6.2. Indemnity Obligations Secured by Collateral; Survival

  19  

ARTICLE VII DEFINITIONS

  20  

ARTICLE VIII MISCELLANEOUS

  25  

8.1. Notices

  25  

8.2. Waiver; Amendment

  26  

8.3. Obligations Absolute

  26  

8.4. Successors and Assigns

  27  

8.5. Headings Descriptive

  27  

8.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

  27  

8.7. Assignors’ Duties

  28  

8.8. Termination; Release

  28  

8.9. Counterparts

  30  

8.10. Severability

  30  

8.11. The Collateral Agent and the other Secured Creditors

  30  

8.12. Additional Assignors

  30  

8.13. Release of Assignors

  31  

8.14. Intercreditor Agreement

  31  

 

ANNEX A [Reserved] ANNEX B Schedule of Legal Names, Type of Organization,
Jurisdiction of Organization, Location and Organizational Identification Numbers
ANNEX C Schedule of Trade and Fictitious Names ANNEX D Description of Certain
Significant Transactions Occurring Within One Year Prior to the Date of the
Security Agreement



--------------------------------------------------------------------------------

DUTCH GENERAL SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of June 10, 2015, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 8.12 hereof, the “Assignors”) in favor
of DEUTSCHE BANK AG NEW YORK BRANCH (in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise, “DBNY”), as
collateral agent (together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Article VII hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Tesla Motors, Inc., a Delaware corporation (the “Company”, together
with each Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V., a company organized under the laws
of the Netherlands (“Tesla B.V.” and, together with each other Wholly-Owned
Dutch Subsidiary of the Tesla B.V. that becomes a Dutch Borrower pursuant to the
terms of the Credit Agreement, collectively, the “Dutch Borrowers”; and the
Dutch Borrowers, together with the U.S. Borrowers, collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and Bank of America, N.A., as Syndication Agents, Wells Fargo Bank,
National Association, as Documentation Agent, and DBNY, as administrative agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
any successor collateral agent, the “Collateral Agent”), have entered into an
ABL Credit Agreement, dated as of June 10, 2015 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to the Borrowers, and the issuance of, and participation in,
Letters of Credit for the account of the Borrowers, all as contemplated therein
(the Lenders, each Issuing Lender, the Administrative Agent and the Collateral
Agent are herein called the “Secured Creditors”);

WHEREAS, pursuant to the Dutch Guaranty, each Assignor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Guaranteed
Obligations as described (and defined) therein on the terms and conditions set
forth therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers,
and the issuance of (and participation in) Letters of Credit for the account of
the Borrowers, in each case under the Credit Agreement that each Assignor shall
have executed and delivered to the Collateral Agent this Agreement; and

WHEREAS, each Assignor will benefit from the incurrence of Loans by the Dutch
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Dutch Borrowers under the Credit Agreement and, accordingly,
desires to execute this Agreement in order to (i) satisfy the condition
described in the preceding paragraph and (ii) induce the Lenders to make Loans
to the Dutch Borrowers and issue (and/or participate in) Letters of Credit for
the respective accounts of the Dutch Borrowers;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

SECURITY INTERESTS

1.1. Grant of Security Interests

(a) As security for the prompt and complete payment and performance when due of
all of its Obligations, each Assignor does hereby pledge and grant to the
Collateral Agent, for the benefit of the Secured Creditors, a continuing
security interest in all of the right, title and interest of such Assignor in,
to and under all of the following personal property (and all rights therein) of
such Assignor, or in which or to which such Assignor has any rights, in each
case whether now existing or hereafter from time to time acquired:

 

  (i) each and every Account (and all rights to receive payments, indebtedness
and other obligations (whether constituting an Account, Chattel Paper (including
Electronic Chattel Paper), Instrument, Document or General Intangible) to the
extent related to any Account);

 

  (ii) all cash and Money arising from an Account;

 

  (iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

 

  (iv) all (x) Deposit Accounts, collection accounts, disbursement accounts and
lock boxes and all cash, Money, checks, other negotiable instruments, funds and
other evidences of payments held therein or credited thereto, (y) Securities
Accounts and Security Entitlements and Securities credited thereto, and all
cash, Money, checks, marketable securities, Financial Assets and other property
held therein or credited thereto, and (z) commodity accounts and all cash,
Money, marketable securities, Financial Assets and other property held therein
or credited thereto; in each case to the extent not constituting a Dutch Pledged
Account and in each case to the extent (i) holding Designated Cash, (ii) subject
to a Cash Management Control Agreement or (iii) otherwise subject to a control
agreement in form and substance reasonably satisfactory to the Administrative
Agent giving the Collateral Agent “control” (within the meaning of the UCC).

 

  (v) all Promissory Notes relating to any Account;

 

-2-



--------------------------------------------------------------------------------

  (vi) all Inventory to the extent not constituting Dutch Pledged Inventory;

 

  (vii) all Payment Intangibles relating to any Account;

 

  (viii) to the extent relating to, evidencing or governing any of the items
referred to in preceding clauses (i) through (vii), all Permits, Documents,
General Intangibles (excluding all Intellectual Property Rights and contracts
related thereto), Chattel Paper, Instruments, Letter-of-Credit Rights, related
letters of credit, guarantees and collateral liens, documents of title, customs
receipts, insurance, shipping and other documents and other materials related to
the foregoing (including to the purchase or import of any Inventory (other than
Dutch Pledged Inventory));

 

  (ix) to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (i) through (vii), all Supporting
Obligations;

 

  (x) all books and records relating to the items referred to in the preceding
clauses (i) through (ix) (including all books, databases, customer lists, and
records, whether tangible or electronic, which contain any information relating
to any of the items referred to in the preceding clauses (i) through (ix)); and

 

  (xi) all substitutions, replacements accessions, Proceeds and products of any
and all of the foregoing, including collateral security and guarantees with
respect to any of the foregoing and all cash, Money, insurance proceeds,
Instruments, Securities, Financial Assets, income, royalties, payments,
licensing, damages and Deposit Accounts constituting Proceeds of the foregoing
(all of the above described in the preceding clauses (i) through (xi), the
“Collateral”).

(b) Notwithstanding anything herein to the contrary, in no event shall the
security interest and lien granted under Section 1.1(a) hereof attach to, and in
no event shall the term “Collateral” (and the component terms thereof) include,
(i) any property, interest or other rights for so long as the grant of such
security interest shall constitute or result in (A) a breach or termination
pursuant to the terms of, or a default under, any General Intangible, lease,
license, contract, agreement or other document, (B) a breach of any law or
regulation which prohibits the creation of a security interest thereunder (other
than to the extent that any such term specified in clause (A) or (B) above is
rendered ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other then-applicable law (including the Bankruptcy Code) or principles of
equity), (C) require consent of a Governmental Authority or any other Person
(other than consent of the Company or any of its Subsidiaries) to permit the
grant of a security interest therein (and such consent has not been obtained) or
(D) materially adverse tax consequences as reasonably determined by the Company;
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A),

 

-3-



--------------------------------------------------------------------------------

(B), (C) or (D) above; (ii) any property, interest or other rights with respect
to which, in the reasonable determination of the Administrative Agent, expressed
in writing, the cost or other consequences of granting a security interest in
favor of the Secured Creditors is excessive in relation to the value afforded
thereby; (iii) Non-Eligible Motor Vehicles, airplanes and other assets subject
to certificates of title; (iv) Equity Interests; (v) Securitization Related
Assets; (vi) all interests in Real Property; (vii) Gigafactory Assets,
(viii) Accounts that are identifiable proceeds of the sale or other disposition
of property that is not Collateral, (ix) intercompany Accounts outstanding on
the Effective Date and (x) Intellectual Property Rights (the assets described in
preceding clauses (i) through (x) hereof, collectively, the “Excluded Assets”).

(c) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

Notwithstanding anything herein to the contrary, the Assignors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.

1.2. Grant of License

(a) For purposes of enabling the Collateral Agent to exercise rights and
remedies under this Agreement each Assignor hereby grants to the Collateral
Agent and its agents, representatives and designees:

(i) an irrevocable, nonexclusive, royalty free license, rent-free license and
rent-free lease (which will be binding on any successor or assignee of such
Assignor) to, after the occurrence and during the continuance of an Event of
Default have access to and use all of such Assignor’s Real Property (including
the buildings and other improvements thereon), Equipment and fixtures (whether
or not considered Real Property); and

(ii) under any Assignor Intellectual Property Rights, subject to the limitations
set forth below, an irrevocable, non-exclusive, royalty free, paid-up,
sublicensable (solely as necessary for Collateral Agent to exercise its rights
hereunder and not for the independent or unrelated use of any third party)
license, for the sole purpose of operating such Assignor’s Business, including
completing the production of Inventory and selling the same, in accordance with
this Agreement. Collateral Agent hereby agrees to take all commercially
reasonable actions in connection with its exercise of such license to protect
such Assignor’s rights and interest in such Intellectual Property Rights. To the
extent Collateral Agent exercises the foregoing license with respect to
Assignor’s Trademarks, (i) all goodwill arising from such use shall inure to the
sole benefit of Assignor and (ii) Collateral Agent shall not use the Trademarks
in a manner that detracts from the goodwill associated therewith. Collateral
Agent shall take all reasonable steps under the circumstances to protect any
confidential information or trade secrets licensed hereunder.

(b) Except as provided above, the Collateral Agent shall not have any liability
to Assignor in connection with its exercise of the foregoing licenses, other
than liability which is the direct result of the Collateral Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable decision), for the purpose of (i)

 

-4-



--------------------------------------------------------------------------------

arranging for and effecting the sale, distribution or other disposition of
Collateral located on any such Real Property, including the manufacture,
production, completion, packaging, advertising, distribution and other
preparation of such Collateral (including, without limitation, work-in-process,
raw materials and complete Inventory) for sale, distribution or other
disposition, (ii) selling Collateral (by public auction, private sale, going out
of business sale or similar sale, whether in bulk, in lots or to customers in
the ordinary course of business or otherwise and which sale may include
augmented Inventory of the same type sold in any Assignor’s business),
(iii) storing or otherwise dealing with the Collateral, (iv) collecting all
Accounts and copying, using and preserving any and all information relating to
the Collateral, and (v) otherwise dealing with the Collateral as part of the
exercise of any rights or remedies provided to the Collateral Agent hereunder or
under the other Credit Documents, in each case without the interference by any
Assignor or any other Subsidiary of the Company and without incurring any
liability to any Assignor or any other Subsidiary of the Company, except any
liability which is the direct result of the Collateral Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(c) Each Assignor will, and will cause each of its Subsidiaries to, cooperate
with the Collateral Agent and its agents, representatives and designees in
allowing the Collateral Agent to exercise the foregoing rights. To the extent
that any asset of any Assignor in which the Collateral Agent has access or use
rights as provided above is to be sold or otherwise disposed of after the
occurrence and during the continuance of an Event of Default, such Assignor
shall, if requested by the Collateral Agent in writing, cause the buyer to agree
in writing to be subject to, and comply with the terms of, this Section 1.2. The
Collateral Agent shall have the right to bring an action to enforce its rights
under this Section 1.2, including, without limitation, an action seeking
possession of the applicable Collateral and/or specific performance of this
Section 1.2.

If the grant of the above leases and licenses by an Assignor would breach any
agreement with a third party, the affected Assignor shall promptly notify the
Collateral Agent in writing. In such event, the above leases and licenses shall
be deemed effective to the fullest extent permitted without causing such a
breach, and, at the Collateral Agent’s request, the affected Assignor shall use
commercially reasonable efforts to obtain all third-party consents required to
effect fully the above leases and licenses. The affected Assignor shall pay all
reasonable out-of-pocket expenses in connection with obtaining any such
consents.

1.3. Power of Attorney

Until this Agreement is terminated in accordance with its terms, each Assignor
hereby constitutes and appoints the Collateral Agent its true and lawful
attorney, irrevocably, with full power after the occurrence of and during the
continuance of an Event of Default (in the name of such Assignor or otherwise)
to act, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due or to become due to such Assignor under or
arising out of the Collateral, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem to be necessary or
advisable to protect the interests of the Secured Creditors, which appointment
as attorney is coupled with an interest.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1. Necessary Filings

The provisions of this Agreement (when executed and delivered by all parties
thereto) are effective to create in favor of the Collateral Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable security
interest in all right, title and interest of such Assignor in all of the
Collateral of such Assignor described herein, and when proper UCC financing
statements have been filed in the appropriate filing offices against each
Assignor and/or the Collateral Agent has obtained “control” (within the meaning
of the UCC) of the Core Dutch Deposit Accounts and DB Netherlands Accounts
thereunder (in each case other than the Dutch Pledged Accounts), the Collateral
Agent, for the benefit of the Secured Creditors, shall have a perfected security
interest in all right, title and interest in all of the Collateral described
herein of such Assignor to the extent such security interest can be perfected by
filing a UCC financing statement under the UCC or, with respect to the Core
Dutch Deposit Accounts or DB Netherlands Accounts (in each case other than the
Dutch Pledged Accounts), by the Collateral Agent having “control”, subject to no
other Liens other than Permitted Liens (it being understood that the Permitted
Liens described in Section 10.01(s) of the Credit Agreement are subject to the
terms of the Intercreditor Agreement at any time that Permitted Additional
Secured Indebtedness is outstanding).

2.2. No Liens

Such Assignor is, and as to all Collateral acquired by it from time to time
after the date hereof such Assignor will be, the owner of all Collateral free
from any Lien, security interest, encumbrance or other right, title or interest
of any Person (other than Permitted Liens), and such Assignor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Collateral Agent (other than
Permitted Liens).

2.3. Other Financing Statements

As of the date hereof, there is no financing statement (or similar statement or
instrument of registration under the law of any relevant jurisdiction) covering
or purporting to cover any interest of any kind in the Collateral (other than
financing statements, similar statements or instruments of registration filed in
respect of Permitted Liens or filed pursuant to the other Dutch Security
Agreements), and so long as the Termination Date has not occurred, such Assignor
will not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor granted by the other Dutch Security
Agreements or in connection with Permitted Liens.

 

-6-



--------------------------------------------------------------------------------

2.4. Legal Names; Type of Organization; Jurisdiction of Organization.

As of the date hereof, the exact legal name of each Assignor, the type of
organization of such Assignor and the jurisdiction of organization of such
Assignor, is listed on Annex B hereto for such Assignor. Such Assignor shall not
change its legal name, its type of organization or its jurisdiction of
organization from that used on Annex B hereto, except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Credit Documents and so long as same do not involve such Assignor
changing its jurisdiction of organization from the Netherlands to a jurisdiction
of organization outside the Netherlands) if (i) it shall have given to the
Collateral Agent not less than 10 days’ prior written notice (or such shorter
period of time as may be agreed by the Collateral Agent in its discretion) of
each change to the information listed on Annex B hereto (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex B hereto which shall correct all information
contained therein for such Assignor, and (ii) in connection with the respective
change or changes, it shall have taken all action reasonably necessary or
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect.

2.5. Trade Names; etc.

As of the date hereof, such Assignor does not have or operate in any
jurisdiction under, or in the five years preceding the date hereof has not had
or has not operated in any jurisdiction under, any trade names, fictitious names
or other names except its legal name as specified in Annex B hereto and such
other trade or fictitious names as are listed on Annex C hereto for such
Assignor.

2.6. Certain Significant Transactions

During the one year period preceding the date of this Agreement, no Person shall
have merged or consolidated with or into any Assignor, and no Person shall have
liquidated into, or transferred all or substantially all of its assets to, any
Assignor, in each case except as described in Annex D hereto. With respect to
any transactions so described in Annex D hereto, the respective Assignor shall
have furnished such information reasonably requested by the Collateral Agent
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished, or caused to be furnished, to the Collateral Agent such
UCC lien searches as may have been requested by the Collateral Agent with
respect to such Person and its assets, to establish that no security interest
(excluding Permitted Liens) continues perfected on the date hereof with respect
to any Person described above (or the assets transferred to the respective
Assignor by such Person), including without limitation pursuant to
Section 9-316(a)(3) of the UCC.

2.7. Collateral in the Possession of a Bailee

Without limiting the provisions of the Credit Agreement, if an Event of Default
shall occur and be continuing and if any Inventory constituting Collateral or
other Goods constituting Collateral, other than such Inventory or Goods having a
market value not in excess of $5,000,000 in the aggregate and other than Dutch
Pledged Inventory, are in the possession of a bailee, such Assignor shall
promptly notify the Collateral Agent thereof and, if requested by the Collateral
Agent, shall use its commercially reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of

 

-7-



--------------------------------------------------------------------------------

the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of such Assignor. The Collateral Agent agrees
with such Assignor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing.

2.8. Recourse

This Agreement is made with full recourse to each Assignor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Assignor contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

3.1. Additional Representations and Warranties

As of the time when each of its Eligible Accounts arises, each Assignor shall be
deemed to have represented and warranted that each such Eligible Account, and
all records, papers and documents relating thereto (if any) are genuine and what
they purport to be in all material respects, and that all papers and documents
(if any) relating thereto (i) will, to the knowledge of a Responsible Officer of
such Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale or lease
and delivery of the merchandise listed therein, or both, enforceable against the
account debtor in accordance with its terms, subject to applicable bankruptcy,
insolvency or other similar laws generally affecting creditors’ rights and
equitable principles (regardless of whether enforcement is sought in equity or
at law), (ii) will be the only original writings evidencing and embodying such
obligation of the account debtor named therein (other than copies created for
general accounting or other ordinary corporate purposes), and (iii) will be in
compliance and will conform in all material respects with all applicable
federal, state and local laws and applicable laws of any relevant foreign
jurisdiction.

3.2. Maintenance of Records

Each Assignor will keep and maintain at its own cost and expense accurate
records of its Accounts and Contracts, in accordance with Section 9.02 of the
Credit Agreement, and such Assignor will make the same available on such
Assignor’s premises to the Collateral Agent for inspection in accordance with
Section 9.02 of the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver copies (or, if
requested by the Collateral Agent after the occurrence and during the
continuance of an Event of Default, originals) of all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of such evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner reasonably satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books,

 

-8-



--------------------------------------------------------------------------------

records and documents (if any) of such Assignor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.

3.3. Direction to Account Debtors; Contracting Parties; etc.

Upon the occurrence and during the continuance of an Event of Default (but
without limiting the provisions of the Credit Agreement), if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable and invoiced out-of-pocket costs and expenses of collection
(including reasonable and invoiced out-of-pocket attorneys’ fees), whether
incurred by an Assignor or the Collateral Agent, shall be borne by the relevant
Assignor. The Collateral Agent shall promptly deliver a copy of each notice
given to any such obligors referred to in the preceding clause (y) to the
relevant Assignor, provided that (x) the failure by the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 11.05 of the Credit Agreement has occurred and is continuing.

3.4. Modification of Terms; etc.

Except (w) in accordance with such Assignor’s ordinary course of business,
(x) as otherwise in such Assignor’s reasonable business judgment, (y) as
permitted by the Credit Agreement or (z) as permitted by Section 3.5 hereof, no
Assignor shall rescind or cancel any indebtedness evidenced by any Account or
under any Contract constituting Collateral, or modify any term thereof or make
any adjustment with respect thereto, or extend or renew the same, or compromise
or settle any dispute, claim, suit or legal proceeding relating thereto, without
the prior written consent of the Collateral Agent. Except to the extent
otherwise permitted by this Agreement or the Credit Agreement, no Assignor will
do anything to impair in any material respect the rights of the Collateral Agent
in the Accounts or Contracts.

3.5. Collection

Except as such Assignor otherwise determines in its reasonable business
judgment, each Assignor shall endeavor in accordance with reasonable business
practices to cause to be collected from the account debtor named in each of its
Accounts or obligor under any Contract constituting Collateral, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply promptly upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract constituting
Collateral. Except as otherwise

 

-9-



--------------------------------------------------------------------------------

directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts constituting Collateral (i) an extension or renewal of the time or
times of payment, or settlement for less than the total unpaid balance, which
such Assignor finds appropriate in accordance with its reasonable business
judgment, (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services or for other reasons which such
Assignor finds appropriate in accordance with its reasonable business judgment
and (iii) such other adjustments which such Assignor finds appropriate in
accordance with its reasonable business judgment.

3.6. Instruments

If any Assignor owns or acquires any Instrument of $5,000,000 or more
constituting Collateral (other than checks and other payment instruments
received and collected in the ordinary course of business), such Assignor will
within 30 days thereafter notify the Collateral Agent thereof, and upon request
by the Collateral Agent will promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent.

3.7. Assignors Remain Liable Under Accounts

Anything herein to the contrary notwithstanding, the Assignors shall remain
liable under each of the Accounts to observe and perform all of the conditions
and obligations to be observed and performed by them thereunder, all in
accordance with the terms of any agreement giving rise to such Accounts. Neither
the Collateral Agent nor any other Secured Creditor shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Account pursuant hereto,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Assignor under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by them
or as to the sufficiency of any performance by any party under any Account (or
any agreement giving rise thereto), to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to them or to which they may be entitled at any time or
times.

3.8. Assignors Remain Liable Under Contracts

Anything herein to the contrary notwithstanding, the Assignors shall remain
liable under each of the Contracts constituting Collateral to observe and
perform all of the conditions and obligations to be observed and performed by
them thereunder, all in accordance with and pursuant to the terms and provisions
of each such Contract. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Contract by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Contract pursuant hereto,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Assignor under or pursuant to
any Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under any Contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

 

-10-



--------------------------------------------------------------------------------

3.9. Letter-of-Credit Rights

If any Assignor is at any time a beneficiary under a letter of credit
constituting Collateral in respect of Eligible Accounts or Eligible Inventory,
with a stated amount of $5,000,000 or more in the aggregate, such Assignor
shall, no later than the next date required to deliver a compliance certificate
pursuant to Section 9.01(d) of the Credit Agreement, notify the Collateral Agent
thereof and, at the request of the Collateral Agent, such Assignor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, use its commercially reasonable efforts to (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under such letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
such letter of credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the letter of credit are retained by the
Collateral Agent and to be applied as provided in this Agreement only after the
occurrence and during the continuance of an Event of Default.

3.10. Chattel Paper

Upon the request of the Collateral Agent made at any time or from time to time,
each Assignor shall promptly furnish to the Collateral Agent a list of all
Electronic Chattel Paper constituting Collateral held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are commercially reasonably so that the Collateral Agent
has “control” of all Electronic Chattel Paper, to the extent that the aggregate
value or face amount of such Electronic Chattel Paper equals or exceeds
$5,000,000 in the aggregate, in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days (as such period of time may be extended by the Collateral Agent in its
discretion) following any request by the Collateral Agent deliver all of its
Tangible Chattel Paper to the Collateral Agent, to the extent that the aggregate
value or face amount of such Tangible Chattel Paper equals or exceeds $5,000,000
in the aggregate.

3.11. Further Actions

Each Assignor will, at its own expense take such actions as are required by
Section 9.12(a) of the Credit Agreement.

ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL

4.1. Protection of Collateral Agent’s Security

Except as otherwise not prohibited by the Credit Documents, no Assignor will do
anything to impair in any material respect the rights of the Collateral Agent in
the Collateral. Each Assignor will at all times maintain insurance, at such
Assignor’s own expense to the extent and in the manner provided in the Credit
Agreement. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Credit
Agreement, the Collateral Agent shall, at the time any proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 5.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

 

-11-



--------------------------------------------------------------------------------

4.2. Additional Information; Documents

Each Assignor will, at its own expense, from time to time upon the reasonable
request of the Collateral Agent, promptly (and in any event within 10 days after
its receipt of the respective request (as such period of time may be extended by
the Collateral Agent in its discretion)) (i) furnish to the Collateral Agent
such information with respect to the Collateral (including the identity of the
Collateral or such components thereof as may have been requested by the
Collateral Agent, the value and location of such Collateral, etc.) as may be
requested by the Collateral Agent, (ii) deliver to the Collateral Agent copies
of warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title and invoices in each case relating to Collateral and
(iii) with respect to any negotiable bill of lading, provide confirmation that
such bill is issued in the name of the relevant Assignor. Without limiting the
forgoing, each Assignor agrees that it shall promptly (and in any event within
10 days after its receipt of the respective request (as such period of time may
be extended by the Collateral Agent in its discretion)) furnish to the
Collateral Agent such updated Annexes as may from time to time be reasonably
requested by the Collateral Agent.

4.3. Financing Statements

Each Assignor agrees to execute and deliver (or cause to be executed and
delivered) to the Collateral Agent such financing statements, in form reasonably
acceptable to the Collateral Agent, as the Collateral Agent may from time to
time reasonably request or as are reasonably necessary or desirable in the
opinion of, and at the request of, the Collateral Agent to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and the other rights and security contemplated hereby. Each
Assignor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements describing the Collateral
without the signature of such Assignor where permitted by law. Notwithstanding
the foregoing, if reasonably requested by any Assignor, the Collateral Agent
shall, at Assignor’s expense, make such filings as may be reasonably requested
to evidence that the security interests hereunder do not attach to any property
that does not constitute Collateral (including any property that constitutes
Excluded Assets).

ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

5.1. Remedies; Obtaining the Collateral Upon Default

Each Assignor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, the Collateral Agent, in addition to
any rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
any UCC, and such additional rights and remedies to which a secured creditor is
entitled under the laws in effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that

 

-12-



--------------------------------------------------------------------------------

purpose may enter upon such Assignor’s premises where any of the Collateral is
located and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 5.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) exercise the rights granted under Section 1.2 hereof;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 5.4; and

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607(a) of the UCC;

 

-13-



--------------------------------------------------------------------------------

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Creditor shall have any right individually to seek to enforce or to
enforce this Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

5.2. Remedies; Disposition of the Collateral

If any Event of Default shall have occurred and be continuing, then any
Collateral repossessed by the Collateral Agent under or pursuant to Section 5.1
hereof and any other Collateral whether or not so repossessed by the Collateral
Agent, may be sold, assigned, leased or otherwise disposed of under one or more
contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of such Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 5.2
without accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

5.3. Waiver of Claims

Except as otherwise provided in this Agreement, EACH ASSIGNOR HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN
CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE

 

-14-



--------------------------------------------------------------------------------

COLLATERAL, IN EACH CASE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND
HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Assignor hereby further
waives, to the extent permitted by law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

5.4. Application of Proceeds

(a) All moneys collected by the Collateral Agent (or, to the extent any other
Security Document requires proceeds of collateral under such other Security
Document to be applied in accordance with the provisions of this Agreement, the
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral, in connection with the Collateral Agent’s
exercise of remedies following the occurrence and during the continuance of an
Event of Default, together with all other moneys received by the Collateral
Agent hereunder or under any other Security Document, shall be applied as
follows:

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (ii), (iii), (iv) and (v) of the definition of
“Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 5.4(e) hereof,
with each such Secured Creditor receiving an amount equal to its outstanding
Primary Obligations or, if the proceeds are insufficient to pay in full all
Primary Obligations described above, each Secured Creditor shall receive its Pro
Rata Share of the amount remaining to be distributed;

 

-15-



--------------------------------------------------------------------------------

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 5.4(e)
hereof, with each such Secured Creditor receiving an amount equal to its
outstanding Secondary Obligations or, if the proceeds are insufficient to pay in
full all Secondary Obligations described above, each Secured Creditor shall
receive its Pro Rata Share of the amount remaining to be distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 8.8(a) hereof, to the relevant Assignor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations
owing to the applicable Secured Creditors entitled thereto, as the case may be;
(ii) “Primary Obligations” shall mean all principal of, premium, fees and
interest on, all Loans made to the Dutch Borrowers, all Unpaid Drawings (and all
interest thereon) in respect of Letters of Credit issued for the account of a
Dutch Borrower, the Stated Amount of (and the obligation to cash collateralize)
all outstanding Letters of Credit issued for the account of a Dutch Borrower and
all Fees in respect of which a Dutch Borrower (in its capacity as such) is
obligated; and (iii) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors
entitled to such distribution, with each such Secured Creditor whose Primary
Obligations or Secondary Obligations, as the case may be, have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor and the denominator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Secured
Creditors receive (or are to receive) a distribution on account of undrawn
amounts with respect to Letters of Credit issued under the Credit Agreement for
the account of a Dutch Borrower (which shall only occur after all outstanding
Revolving Loans under the Credit Agreement of any Dutch Borrower and Unpaid
Drawings of any Dutch Borrower have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the

 

-16-



--------------------------------------------------------------------------------

equal and ratable benefit of the Secured Creditors, as cash security for the
repayment of Obligations owing to the Secured Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit issued under the
Credit Agreement and for the account of a Dutch Borrower, and after the
application of all such cash security to the repayment of all Obligations owing
to the Secured Creditors after giving effect to the termination of all such
Letters of Credit, if there remains any excess cash, such excess cash shall be
returned by the Administrative Agent to the Collateral Agent for distribution in
accordance with Section 5.4(a) hereof.

(e) All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.

(f) For purposes of applying payments received in accordance with this
Section 5.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
to provide upon request of the Collateral Agent) of the outstanding Primary
Obligations and Secondary Obligations owed to the Secured Creditors. Unless it
has received written notice from a Secured Creditor to the contrary, the
Administrative Agent, in furnishing information pursuant to the preceding
sentence, and the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Secondary Obligations are outstanding.

(g) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

(h) It is understood and agreed by each Assignor and each Secured Creditor that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 5.4, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Collateral Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Assignor and each Secured Creditor also agrees that the Collateral Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.

5.5. Remedies Cumulative

Each and every right, power and remedy hereby specifically given to the
Collateral Agent shall be in addition to every other right, power and remedy
specifically given to the Collateral Agent under this Agreement, the other
Secured Debt Agreements or now or hereafter existing at law, in equity or by
statute and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time or simultaneously
and as often and in such order as may be deemed expedient by the Collateral
Agent. All such rights, powers and remedies shall be cumulative and the exercise
or the beginning of the exercise of one shall not be deemed a waiver of the
right to exercise any other or others. No delay or omission of the Collateral
Agent in the exercise of any such right, power or remedy and no renewal or
extension of any of the Obligations shall impair any such right, power or remedy
or shall be construed to be a waiver of any Default or Event of Default or an
acquiescence thereof. No notice to or demand on any Assignor in any case shall
entitle it to any other or further notice or

 

-17-



--------------------------------------------------------------------------------

demand in similar or other circumstances or constitute a waiver of any of the
rights of the Collateral Agent to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.

5.6. Discontinuance of Proceedings

In case the Collateral Agent shall have instituted any proceeding to enforce any
right, power or remedy under this Agreement by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case the relevant Assignor, the Collateral Agent and each holder
of any of the Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Collateral Agent shall continue as if no such proceeding had been instituted.

5.7. Subordination.

Each Assignor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Administrative Agent, all
Indebtedness owing by it to any Subsidiary of the Company (other than any
Subsidiary Guarantor) shall be fully subordinated to the indefeasible payment in
full in cash of such Assignor’s Obligations.

ARTICLE VI

INDEMNITY

6.1. Indemnity

(a) Each Assignor jointly and severally agrees to indemnify, reimburse and hold
the Collateral Agent, each other Lender and their respective successors,
assigns, employees, affiliates and agents (hereinafter in this Section 6.1
referred to individually as “Indemnitee,” and collectively as “Indemnitees”)
harmless, in accordance with Section 13.01(b) of the Credit Agreement, any and
all liabilities, obligations, losses, damages (excluding damages, losses or
liabilities arising under any theory of liability for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)),
penalties, claims, actions (including removal or remedial actions), judgments,
suits, costs, expenses and disbursements (including reasonable and invoiced
out-of-pocket attorneys’ and consultants’ fees and disbursements (but limited,
in the case of attorneys’ fees and disbursements, to one counsel to the
Indemnified Persons, taken as a whole, one local counsel for the Indemnified
Persons, taken as a whole, in each relevant jurisdiction, and, solely in the
case of an actual or perceived conflict of interests, one additional counsel in
each relevant jurisdiction to each group of affected Indemnified Persons
similarly situated, taken as a whole)) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (i) any investigation, litigation or other proceeding (whether
or not the Lead Arrangers, the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Documentation Agent, any Issuing Lender or any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on

 

-18-



--------------------------------------------------------------------------------

behalf of any Credit Party) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents or (ii) (x) the handling of the Credit Account and Collateral
of the Dutch Borrowers as provided in this Agreement or (y) the Agents’ and the
Lenders’ relying on any instructions of Tesla B.V., or (z) any other action
taken by the Agents or the Lenders hereunder or under the other Credit
Documents; provided that no Indemnitee shall be indemnified pursuant to this
Section 6.1(a) for losses, damages or liabilities (a) to the extent caused by
the gross negligence or willful misconduct of such Indemnitee (as determined by
a court of competent jurisdiction in a final and non-appealable decision),
(b) constituting taxes (other than taxes that represent losses, liabilities,
claims, damages or expenses arising from any non-tax claim) or (c) arising out
of disputes solely between and among Indemnitees to the extent such disputes do
not involve any act or omission of the Company or any of its Subsidiaries or any
of their respective Affiliates (other than claims against an Indemnitee acting
in its capacity as Agent or Lender). Each Assignor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation,
damage, injury, penalty, claim, demand, action, suit or judgment, the relevant
Assignor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 6.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and invoiced out-of-pocket fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

(c) If and to the extent that the obligations of any Assignor under this
Section 6.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

6.2. Indemnity Obligations Secured by Collateral; Survival

Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement hereunder or under the other Credit Documents shall constitute
Obligations secured by the Collateral. The indemnity obligations of each
Assignor contained in this Article VI shall continue in full force and effect
notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement and the payment of all other Obligations and notwithstanding
the discharge thereof and the occurrence of the Termination Date.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VII

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Assignor Intellectual Property Rights” shall mean all Intellectual Property
Rights owned by Assignor, or licensable or sublicensable by Assignor without
payment of any material consideration to any third party.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Company” shall have the meaning provided in the recitals of this Agreement.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

-20-



--------------------------------------------------------------------------------

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.

“Credit Documents” shall have the meaning provided in the Credit Agreement.

“DBNY” shall have the meaning provided in the first paragraph of this Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York and all other demand, deposit, time, savings, cash management, passbook and
similar accounts.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Dutch Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Dutch Pledged Account” shall mean any “Collection Account” (as defined in the
Dutch Receivables Security Agreement) over which a security interest is granted
by the Dutch Receivables Security Agreement in favor of the Collateral Agent.

“Dutch Pledged Inventory” shall mean any “Inventory” (as defined in the Dutch
Inventory Security Agreement) over which a security interest is granted by the
Dutch Inventory Security Agreement in favor of the Collateral Agent.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings and fittings now or hereinafter owned by any Assignor, together with
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

 

-21-



--------------------------------------------------------------------------------

“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.

“Financial Assets” shall mean all present and future “financial assets” (as
defined in Article 8 of the UCC).

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 6.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Intellectual Property Rights” shall mean any and all rights, anywhere in the
world, related to, associated with or constituting (i) patents, patent
applications and patent rights; (ii) works of authorship, including copyrights,
copyright applications, copyright registrations, mask work rights, mask work
applications and mask work registrations; (iii) trade secrets, know-how,
inventions, methods, processes, data, software (including source code and object
code) and confidential information; (iv) trademarks, service marks and trade
names, trade dress, logos, designs, fictitious business names, domain names,
social media and mobile identifiers and other business identifiers and other
designations of origin (“Trademarks”); (v) any right analogous to those set
forth in this definition and any other intellectual property rights or
proprietary rights anywhere in the world; and (vi) registrations, recordations,
applications, divisionals, continuations, continuations-in-part, renewals,
reissues and extensions of the foregoing (as and to the extent applicable)

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

-22-



--------------------------------------------------------------------------------

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Money” shall mean all present and future “money” (as defined in Article 9 of
the UCC).

“Non-Eligible Motor Vehicles” shall mean all motor vehicles other than those
constituting Eligible Inventory.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations under Letters of Credit, cash collateralization of outstanding
Letters of Credit, fees, costs and indemnities (including, without limitation,
all interest, fees and expenses that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest,
fees or expenses is allowed in any such proceeding)) of such Assignor to the
Secured Creditors, whether now existing or hereafter incurred under, arising out
of, or in connection with, each Credit Document to which such Assignor is a
party (including, without limitation, in the event such Assignor is a Guarantor,
all such obligations, liabilities and indebtedness of such Assignor under its
Guaranty) and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Credit Document (all
such obligations, liabilities and indebtedness under this clause (i) being
herein collectively called the “Credit Document Obligations”);

(ii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 6.1 of this Agreement; and

(v) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether now existing or hereinafter
incurred or extended from time to time after the date of this Agreement. In no
event shall the Obligations of any Assignor include, nor shall any Collateral be
applied to satisfy, any Obligations (as defined in the Credit Agreement) of any
U.S. Borrower or any U.S. Guarantor.

 

-23-



--------------------------------------------------------------------------------

“Payment Intangibles” shall mean “payment intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.

“Primary Obligations” shall have the meaning provided in Section 5.4(b) of this
Agreement.

“Promissory Note” shall have the meaning provided in the Uniform Commercial Code
as in effect in the State of New York.

“Pro Rata Share” shall have the meaning provided in Section 5.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Secondary Obligations” shall have the meaning provided in Section 5.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this (i) Agreement and (ii) the
other Credit Documents.

“Securities Accounts” shall mean all present and future “securities accounts”
(as defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (each as defined in Article 8 of the
UCC) contained therein.

“Security” shall mean all present and future “Securities” (as defined in Article
8 of the UCC).

“Security Entitlements” shall mean all present and future “security
entitlements” (as defined in Article 8 of the UCC).

 

-24-



--------------------------------------------------------------------------------

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“State” shall mean any state of the United States.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Document, General Intangible or Instrument.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

ARTICLE VIII

MISCELLANEOUS

8.1. Notices

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing and
shall be sent or delivered by mail, email, telecopy or courier service and all
such notices and communications shall, when mailed, emailed, telecopied or sent
by courier, be effective when received by the Collateral Agent or such Assignor,
as the case may be. All notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to any Assignor, c/o:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: Chief Financial Officer

Email: deepak@teslamotors.com and mike@teslamotors.com

Facsimile: 650-681-5203

with copies to:

Tesla Motors, Inc.

3500 Deer Creek Road

 

-25-



--------------------------------------------------------------------------------

Palo Alto, California 94304

Attention: General Counsel

Email: tmaron@teslamotors.com and jchang@teslamotors.com

Facsimile: 650-681-5203

and

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Andrew J. Hirsch

Facsimile: 650-493-6811

Email: ahirsch@wsgr.com

 

  (b) if to the Collateral Agent, at:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Phelecia Parker

Email: Agency.Transactions@db.com

Facsimile: (904) 779-3080

 

  (c) if to any Secured Creditor other than the Collateral Agent, at such
address as such Secured Creditor shall have specified in the Credit Agreement;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

8.2. Waiver; Amendment

Except as provided in Sections 8.8, 8.12 and 8.13 hereof and Section 13.12 of
the Credit Agreement, none of the terms and conditions of this Agreement or any
other Security Document may be changed, waived, modified or varied in any manner
whatsoever unless in writing duly signed by each Assignor directly affected
thereby (it being understood that the addition or release of any Assignor
hereunder or under another Security Document shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and the Collateral Agent (with the written consent of the
Required Lenders).

8.3. Obligations Absolute

The obligations of each Assignor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Assignor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Credit Document; or (c) any amendment to or modification of any other Secured
Debt Agreement or any security for any of the Obligations (in each case),
whether or not such Assignor shall have notice or knowledge of any of the
foregoing.

 

-26-



--------------------------------------------------------------------------------

8.4. Successors and Assigns

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 8.8 hereof, (ii) be binding upon each Assignor, its
successors and assigns, provided however, that except as otherwise permitted by
the Credit Agreement, no Assignor shall assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (with the
consent of the Required Lenders), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

8.5. Headings Descriptive

The headings of the several sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

8.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE

 

-27-



--------------------------------------------------------------------------------

OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN
SECTION 8.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT OR
ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY
OTHER JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE THAT ARE
LOCATED IN THE COUNTY OF NEW YORK AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

8.7. Assignors’ Duties

It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Assignor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

8.8. Termination; Release

(a) On the Termination Date, this Agreement shall terminate (provided that all
indemnities set forth herein including, without limitation in Section 6.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Assignor, will promptly execute and deliver to
such Assignor a proper instrument or instruments (including Uniform Commercial
Code termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Assignor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Total Revolving Loan Commitment under the Credit Agreement has
been terminated, all Loans and Unpaid Drawings have been paid in full, all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit,

 

-28-



--------------------------------------------------------------------------------

in either case on terms and pursuant to arrangements reasonably satisfactory to
the Administrative Agent and the respective Issuing Lenders (which arrangements,
in any event, shall require such cash collateral or backstop letter of credit to
be in a stated amount equal to at least 102% of the aggregate Stated Amount of
all Letters of Credit outstanding at such time)), and all other Credit Document
Obligations (other than indemnities and other contingent payment obligations
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full.

(b) In the event that any part of the Collateral is (x) sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition not prohibited by the Credit Agreement, (y) constitutes or will
constitute collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement or (z) is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement), the Collateral Agent, at the request and expense of such Assignor,
will duly release from the security interest created hereby (and will promptly
execute and deliver such documentation, including termination or partial release
statements, including UCC-3s, subordination agreements and the like in
connection therewith to evidence the release of such item of Collateral or to
subordinate its interest in such item of Collateral) and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. In the case of any sale or disposition of any Collateral not
prohibited under the Credit Agreement (unless sold to another Credit Party) or
constituting Collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement, the security interest created hereby on such
Collateral shall be automatically released without the need for further action
by any Person. Furthermore, upon the release of any Dutch Guarantor from the
Dutch Guaranty in accordance with the provisions thereof, such Assignor (and the
Collateral at such time assigned by the respective Assignor pursuant hereto)
shall be automatically released from this Agreement, and the Collateral Agent,
at the request and expense of such Assignor being released, will promptly
execute and deliver such documentation, including termination or partial release
statements, including UCC-3s, and the like in connection therewith) and assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) the Collateral of such Assignor being released.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by an Authorized Officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that Tesla B.V. or the respective
Assignor desires that a Subsidiary of Tesla B.V. which has been released from
the Dutch Guaranty be released hereunder as provided in the penultimate sentence
of Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by an Authorized Officer of Tesla B.V. and the respective Assignor
stating that the release of the respective Assignor (and its Collateral) is
permitted pursuant to such Section 8.8(b).

 

-29-



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with, or
which the Collateral Agent in good faith believes to be in accordance with, this
Section 8.8.

8.9. Counterparts

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Tesla B.V. and the Collateral Agent.
Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart hereof.

8.10. Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.11. The Collateral Agent and the other Secured Creditors

The Collateral Agent will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood and agreed that the obligations of the Collateral Agent as holder of
the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement and those arising
under applicable law. The Collateral Agent shall act hereunder on the terms and
conditions set forth herein and in Section 12 of the Credit Agreement.

8.12. Additional Assignors

It is understood and agreed that any Dutch Subsidiary of Tesla B.V. that desires
to become an Assignor hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement or any other Credit Document, shall become an Assignor hereunder by
(x) executing a counterpart hereof and delivering same to the Collateral Agent
or by executing a Joinder Agreement and delivering the same to the Collateral
Agent, in each case as may be requested by the Collateral Agent (provided such
Joinder Agreement shall not require the consent of any Assignor), (y) delivering
supplements to Annexes B through D, inclusive, hereto as are necessary to cause
such Annexes to be complete and accurate with respect to such additional
Assignor on such date (it being understood that the first sentence of
Section 2.6 shall be deemed to refer to the one year period prior to the date of
the applicable Joinder Agreement) and (z) taking all actions as specified in
this Agreement as would have been taken by such Assignor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent and
upon such execution and delivery, such Subsidiary shall constitute an Assignor
hereunder.

 

-30-



--------------------------------------------------------------------------------

8.13. Release of Assignors

If at any time all of the Equity Interests of any Assignor (or, to the extent
any other Security Document requires releases thereunder to occur in accordance
with the provisions of this Agreement, the pledgor, transferor, mortgagor or
other corresponding party under such other Security Document) owned by Tesla
B.V. and its Subsidiaries (other than the Equity Interests of a Borrower) are
sold (to a Person other than Tesla B.V. or any of its Subsidiaries) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Credit Document then in effect), then, at the
request and expense Tesla B.V., the respective Assignor shall be immediately
released as an Assignor pursuant to this Agreement (and the Collateral Agent
(or, to the extent any other Security Document requires releases thereunder to
occur in accordance with the provisions of this Agreement, the assignee,
mortgagee or other corresponding party under such other Security Document) shall
execute and deliver such instruments of release as are reasonably requested by
Tesla B.V. and otherwise reasonably satisfactory to the Collateral Agent). At
any time Tesla B.V. desires that the Collateral Agent acknowledge that an
Assignor has been released from this Agreement as provided in this Section 8.13,
Tesla B.V. shall deliver to the Collateral Agent a certificate signed by an
Authorized Officer of Tesla B.V. stating that the release of the respective
Assignor is permitted pursuant to this Section 8.13.

8.14. Intercreditor Agreement. This Agreement is subject to the Intercreditor
Agreement at any time such Intercreditor Agreement is in effect and is
applicable to Dutch Credit Parties. In the event of a conflict between the terms
of this Agreement and the Intercreditor Agreement, the Intercreditor Agreement
shall control.

[Remainder of this page intentionally left blank; signature page follows]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

ASSIGNORS: TESLA MOTORS NETHERLANDS B.V., By:

 

Name: Title:

Signature Page to Tesla Dutch. Security Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent By:

 

Name: Title: By:

 

Name: Title:

Signature Page to Tesla Dutch. Security Agreement



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS AND FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

 

Exact Legal Name of Assignor

 

Type of Organization (or, if the Assignor

is an Individual,

so indicate)

 

Jurisdiction of Organization

                                           



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

SCHEDULE OF TRADE AND FICTITIOUS NAMES

 

Name of

Assignor

 

Trade and/or

Fictitious Names

                   



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN

ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

 

Description of any Transactions as required by

Section 2.6 of this Security Agreement

 



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. SECURITY AGREEMENT

[Provided under Separate Cover]



--------------------------------------------------------------------------------

 

 

EXHIBIT I-4

FORM OF U.S. SECURITY AGREEMENT

among

TESLA MOTORS, INC.,

CERTAIN SUBSIDIARIES OF TESLA MOTORS, INC.,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

 

 

Dated as of June 10, 2015

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I SECURITY INTERESTS

     2   

1.1.     Grant of Security Interests

     2   

1.2.     Grant of License

     5   

1.3.     Power of Attorney

     6   

1.4.     Keepwell

     6   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     7   

2.1.     Necessary Filings

     7   

2.2.     No Liens

     7   

2.3.     Other Financing Statements

     7   

2.4.     Chief Executive Office, Record Locations

     8   

2.5.     Legal Names; Type of Organization; Jurisdiction of Organization;
Location; Organizational.

  

                Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.

     8   

2.6.     Trade Names; etc.

     8   

2.7.     Certain Significant Transactions

     8   

2.8.     Collateral in the Possession of a Bailee

     9   

2.9.     Recourse

     9   

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     9   

3.1.     Additional Representations and Warranties

     9   

3.2.     Maintenance of Records

     10   

3.3.     Direction to Account Debtors; Contracting Parties; etc.

     10   

3.4.     Modification of Terms; etc.

     11   

3.5.     Collection

     11   

3.6.     Instruments

     11   

3.7.     Assignors Remain Liable Under Accounts

     11   

3.8.     Assignors Remain Liable Under Contracts

     12   

3.9.     Letter-of-Credit Rights

     12   

3.10.  Chattel Paper

     12   

3.11.  Further Actions

     13   

ARTICLE IV PROVISIONS CONCERNING ALL COLLATERAL

     13   

4.1.     Protection of Collateral Agent’s Security

     13   

4.2.     Additional Information; Documents

     13   

4.3.     Financing Statements

     13   

ARTICLE V REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     14   

5.1.     Remedies; Obtaining the Collateral Upon Default

     14   

5.2.     Remedies; Disposition of the Collateral

     15   



--------------------------------------------------------------------------------

5.3.     Waiver of Claims

  16   

5.4.     Application of Proceeds

  17   

5.5.     Remedies Cumulative

  20   

5.6.     Discontinuance of Proceedings

  20   

5.7.     Subordination

  20   

ARTICLE VI INDEMNITY

  21   

6.1.     Indemnity

  21   

6.2.     Indemnity Obligations Secured by Collateral; Survival

  22   

ARTICLE VII DEFINITIONS

  22   

ARTICLE VIII MISCELLANEOUS

  30   

8.1.     Notices

  30   

8.2.     Waiver; Amendment

  31   

8.3.     Obligations Absolute

  32   

8.4.     Successors and Assigns

  32   

8.5.     Headings Descriptive

  32   

8.6.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

  32   

8.7.     Assignors’ Duties

  33   

8.8.     Termination; Release

  33   

8.9.     Counterparts

  35   

8.10.  Severability

  35   

8.11.  The Collateral Agent and the other Secured Creditors

  35   

8.12.  Additional Assignors

  35   

8.13.  Release of Assignors

  36   

8.14.  Intercreditor Agreement

  36   

 

ANNEX A Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B Schedule of Legal Names, Type of Organization, Jurisdiction of
Organization, Location and Organizational Identification Numbers ANNEX C
Schedule of Trade and Fictitious Names ANNEX D Description of Certain
Significant Transactions Occurring Within One Year Prior to the Date of the
Security Agreement ANNEX E Schedule of Equipment



--------------------------------------------------------------------------------

U.S. SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of June 10, 2015, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 8.12 hereof, the “Assignors”) in favor
of DEUTSCHE BANK AG NEW YORK BRANCH (in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise, “DBNY”), as
collateral agent (together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Article VII hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Tesla Motors, Inc., a Delaware corporation (the “Company”, together
with each Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V., a company organized under the laws
of the Netherlands (“Tesla B.V.” and, together with each other Wholly-Owned
Dutch Subsidiary of the Tesla B.V. that becomes a Dutch Borrower pursuant to the
terms of the Credit Agreement, collectively, the “Dutch Borrowers”; and the
Dutch Borrowers, together with the U.S. Borrowers, collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding
Inc. and Bank of America, N.A., as Syndication Agents, Wells Fargo Bank,
National Association, as Documentation Agent, and DBNY, as administrative agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
any successor collateral agent, the “Collateral Agent”), have entered into an
ABL Credit Agreement, dated as of June 10, 2015 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to the Borrowers, and the issuance of, and participation in,
Letters of Credit for the account of the Borrowers, all as contemplated therein
(the Lenders, each Issuing Lender, the Administrative Agent and the Collateral
Agent are herein called the “Lender Creditors”);

WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the Effective Date enter
into, one or more Secured Hedging Agreements with one or more Lender
Counterparties (the “Secured Hedging Creditors”);

WHEREAS, the Company and/or one or more of its Subsidiaries and any Lender
(and/or one or more of its banking affiliates) reasonably acceptable to the
Administrative Agent, in each case designated to the Administrative Agent in
writing by the Company as a provider of Treasury Services (as defined below)
(collectively, the “Treasury Services Creditors” and, together with the Lender
Creditors and the Secured Hedging Creditors, the “Secured Creditors”), have
entered into, or in the future may enter into, arrangements to provide treasury,
depositary or cash management services (including without limitation, overnight
overdraft services), credit, debit or store-value cards (including commercial
cards (including so-called “purchase cards”,



--------------------------------------------------------------------------------

procurement cards or “p-cards”)), credit card processing services and/or
automated clearinghouse transfers of funds to the Company and its Subsidiaries
(collectively, “Treasury Services,” and with any written agreement evidencing
such arrangements, as amended, modified, supplemented, replaced or refinanced
from time to time, herein called a “Treasury Services Agreement”), where such
Treasury Services Agreements may be evidenced by standard account terms of the
respective Treasury Services Creditor;

WHEREAS, pursuant to the U.S. Guaranty, each Assignor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Guaranteed
Obligations as described (and defined) therein on the terms and conditions set
forth therein;

WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company and/or its Subsidiaries and (iii) the extension of the Treasury Services
by Treasury Services Creditors to the Company and/or its Subsidiaries that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and

WHEREAS, each Assignor will benefit from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company and/or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and its
Subsidiaries and, accordingly, desires to execute this Agreement in order to
(i) satisfy the condition described in the preceding paragraph and (ii) induce
(x) the Lenders to make Loans to the Borrowers and issue (and/or participate in)
Letters of Credit for the respective accounts of the Borrowers, (y) the Secured
Hedging Creditors to enter into Secured Hedging Agreements with the Company
and/or its Subsidiaries and (z) the Treasury Services Creditors to provide
Treasury Services to the Company and/or its Subsidiaries pursuant to Treasury
Services Agreements;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

SECURITY INTERESTS

1.1. Grant of Security Interests.

(a) As security for the prompt and complete payment and performance when due of
all of its Obligations, each Assignor does hereby pledge and grant to the
Collateral Agent, for the benefit of the Secured Creditors, a continuing
security interest in all of the right, title and interest of such Assignor in,
to and under all of the following personal property (and all rights therein) of
such Assignor, or in which or to which such Assignor has any rights, in each
case whether now existing or hereafter from time to time acquired:

 

  (i) each and every Account (and all rights to receive payments, indebtedness
and other obligations (whether constituting an Account, Chattel Paper (including
Electronic Chattel Paper), Instrument, Document or General Intangible) to the
extent related to any Account);

 

-2-



--------------------------------------------------------------------------------

  (ii) all cash and Money arising from an Account;

 

  (iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

 

  (iv) all (x) Deposit Accounts, collection accounts, disbursement accounts and
lock boxes and all cash, Money, checks, other negotiable instruments, funds and
other evidences of payments held therein or credited thereto, (y) Securities
Accounts and Security Entitlements and Securities credited thereto, and all
cash, Money, checks, marketable securities, Financial Assets and other property
held therein or credited thereto, and (z) commodity accounts and all cash,
Money, marketable securities, Financial Assets and other property held therein
or credited thereto; in each case to the extent (i) holding Designated Cash,
(ii) subject to a Cash Management Control Agreement or (iii) otherwise subject
to a control agreement in form and substance reasonably satisfactory to the
Administrative Agent giving the Collateral Agent “control” (within the meaning
of the UCC).

 

  (v) all Promissory Notes relating to any Account;

 

  (vi) all Equipment set forth on Annex E as such Annex may be amended,
restated, modified or otherwise supplemented from time to time;

 

  (vii) all Inventory;

 

  (viii) all Payment Intangibles relating to any Account;

 

  (ix) to the extent relating to, evidencing or governing any of the items
referred to in preceding clauses (i) through (viii), all Permits, Documents,
General Intangibles (excluding all Intellectual Property Rights and contracts
related thereto), Chattel Paper, Instruments, Letter-of-Credit Rights, related
letters of credit, guarantees and collateral liens, documents of title, customs
receipts, insurance, shipping and other documents and other materials related to
the foregoing (including to the purchase or import of any Inventory);

 

  (x) to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (i) through (ix), all Supporting
Obligations;

 

-3-



--------------------------------------------------------------------------------

  (xi) all books and records relating to the items referred to in the preceding
clauses (i) through (x) (including all books, databases, customer lists, and
records, whether tangible or electronic, which contain any information relating
to any of the items referred to in the preceding clauses (i) through (x)); and

 

  (xii) all substitutions, replacements accessions, Proceeds and products of any
and all of the foregoing, including collateral security and guarantees with
respect to any of the foregoing and all cash, Money, insurance proceeds,
Instruments, Securities, Financial Assets, income, royalties, payments,
licensing, damages and Deposit Accounts constituting Proceeds of the foregoing
(all of the above described in the preceding clauses (i) through (xii), the
“Collateral”).

(b) Notwithstanding anything herein to the contrary, in no event shall the
security interest and lien granted under Section 1.1(a) hereof attach to, and in
no event shall the term “Collateral” (and the component terms thereof) include,
(i) any property, interest or other rights for so long as the grant of such
security interest shall constitute or result in (A) a breach or termination
pursuant to the terms of, or a default under, any General Intangible, lease,
license, contract, agreement or other document, (B) a breach of any law or
regulation which prohibits the creation of a security interest thereunder (other
than to the extent that any such term specified in clause (A) or (B) above is
rendered ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other then-applicable law (including the Bankruptcy Code) or principles of
equity), (C) require consent of a Governmental Authority or any other Person
(other than consent of the Company or any of its Subsidiaries) to permit the
grant of a security interest therein (and such consent has not been obtained) or
(D) materially adverse tax consequences as reasonably determined by the Company;
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A), (B), (C) or
(D) above; (ii) any property, interest or other rights with respect to which, in
the reasonable determination of the Administrative Agent, expressed in writing,
the cost or other consequences of granting a security interest in favor of the
Secured Creditors is excessive in relation to the value afforded thereby;
(iii) Non-Eligible Motor Vehicles, airplanes and other assets subject to
certificates of title; (iv) Equity Interests; (v) Securitization Related Assets;
(vi) all interests in Real Property; (vii) Gigafactory Assets, (viii) Accounts
that are identifiable proceeds of the sale or other disposition of property that
is not Collateral, (ix) intercompany Accounts outstanding on the Effective Date
and (x) Intellectual Property Rights (the assets described in preceding clauses
(i) through (x) hereof, collectively, the “Excluded Assets”).

(c) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Assignors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.

1.2. Grant of License.

(a) For purposes of enabling the Collateral Agent to exercise rights and
remedies under this Agreement each Assignor hereby grants to the Collateral
Agent and its agents, representatives and designees:

(i) an irrevocable, nonexclusive, royalty free license, rent-free license and
rent-free lease (which will be binding on any successor or assignee of such
Assignor) to, after the occurrence and during the continuance of an Event of
Default have access to and use all of such Assignor’s Real Property (including
the buildings and other improvements thereon), Equipment and fixtures (whether
or not considered Real Property); and

(ii) under any Assignor Intellectual Property Rights, subject to the limitations
set forth below, an irrevocable, non-exclusive, royalty free, paid-up,
sublicensable (solely as necessary for Collateral Agent to exercise its rights
hereunder and not for the independent or unrelated use of any third party)
license, for the sole purpose of operating such Assignor’s Business, including
completing the production of Inventory and selling the same, in accordance with
this Agreement. Collateral Agent hereby agrees to take all commercially
reasonable actions in connection with its exercise of such license to protect
such Assignor’s rights and interest in such Intellectual Property Rights. To the
extent Collateral Agent exercises the foregoing license with respect to
Assignor’s Trademarks, (i) all goodwill arising from such use shall inure to the
sole benefit of Assignor and (ii) Collateral Agent shall not use the Trademarks
in a manner that detracts from the goodwill associated therewith. Collateral
Agent shall take all reasonable steps under the circumstances to protect any
confidential information or trade secrets licensed hereunder.

(b) Except as provided above, the Collateral Agent shall not have any liability
to Assignor in connection with its exercise of the foregoing licenses, other
than liability which is the direct result of the Collateral Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable decision), for the purpose of
(i) arranging for and effecting the sale, distribution or other disposition of
Collateral located on any such Real Property, including the manufacture,
production, completion, packaging, advertising, distribution and other
preparation of such Collateral (including, without limitation, work-in-process,
raw materials and complete Inventory) for sale, distribution or other
disposition, (ii) selling Collateral (by public auction, private sale, going out
of business sale or similar sale, whether in bulk, in lots or to customers in
the ordinary course of business or otherwise and which sale may include
augmented Inventory of the same type sold in any Assignor’s business),
(iii) storing or otherwise dealing with the Collateral, (iv) collecting all
Accounts and copying, using and preserving any and all information relating to
the Collateral, and (v) otherwise dealing with the Collateral as part of the
exercise of any rights or remedies provided to the Collateral Agent hereunder or
under the other Credit Documents, in each case without the interference by any
Assignor or any other Subsidiary of the Company and without incurring any
liability to any Assignor or any other Subsidiary of the Company, except any
liability which is the direct result of the Collateral Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

-5-



--------------------------------------------------------------------------------

(c) Each Assignor will, and will cause each of its Subsidiaries to, cooperate
with the Collateral Agent and its agents, representatives and designees in
allowing the Collateral Agent to exercise the foregoing rights. To the extent
that any asset of any Assignor in which the Collateral Agent has access or use
rights as provided above is to be sold or otherwise disposed of after the
occurrence and during the continuance of an Event of Default, such Assignor
shall, if requested by the Collateral Agent in writing, cause the buyer to agree
in writing to be subject to, and comply with the terms of, this Section 1.2. The
Collateral Agent shall have the right to bring an action to enforce its rights
under this Section 1.2, including, without limitation, an action seeking
possession of the applicable Collateral and/or specific performance of this
Section 1.2.

If the grant of the above leases and licenses by an Assignor would breach any
agreement with a third party, the affected Assignor shall promptly notify the
Collateral Agent in writing. In such event, the above leases and licenses shall
be deemed effective to the fullest extent permitted without causing such a
breach, and, at the Collateral Agent’s request, the affected Assignor shall use
commercially reasonable efforts to obtain all third-party consents required to
effect fully the above leases and licenses. The affected Assignor shall pay all
reasonable out-of-pocket expenses in connection with obtaining any such
consents.

1.3. Power of Attorney.

Until this Agreement is terminated in accordance with its terms, each Assignor
hereby constitutes and appoints the Collateral Agent its true and lawful
attorney, irrevocably, with full power after the occurrence of and during the
continuance of an Event of Default (in the name of such Assignor or otherwise)
to act, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due or to become due to such Assignor under or
arising out of the Collateral, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem to be necessary or
advisable to protect the interests of the Secured Creditors, which appointment
as attorney is coupled with an interest.

1.4. Keepwell.

Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed by each other Credit Party for such Credit Party to
qualify as an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at any time during the Swap Guarantee
Eligibility Period in respect of any Swap Obligation (provided, however, that
each Qualified Keepwell Provider shall only be liable under this Section 1.4 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 1.4, or otherwise under any
relevant grant of security interest, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of such Qualified Keepwell Provider under this Section 1.4 shall
remain in full force and effect until each Assignor has been released from its
obligations under this Agreement pursuant to Section 8.8. Each Qualified
Keepwell Provider intends that this Section 1.4 constitute, and this Section 1.4
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1. Necessary Filings.

The provisions of this Agreement (when executed and delivered by all parties
thereto) are effective to create in favor of the Collateral Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable security
interest in all right, title and interest of such Assignor in all of the
Collateral of such Assignor described herein, and when proper UCC financing
statements have been filed in the appropriate filing offices against each
Assignor and/or the Collateral Agent has obtained “control” (within the meaning
of the UCC) of the Core Deposit Accounts and DB Accounts thereunder, the
Collateral Agent, for the benefit of the Secured Creditors, shall have a
perfected security interest in all right, title and interest in all of the
Collateral described herein of such Assignor to the extent such security
interest can be perfected by filing a UCC financing statement under the UCC or,
with respect to the Core Deposit Accounts or DB Accounts, by the Collateral
Agent having “control”, subject to no other Liens other than Permitted Liens (it
being understood that the Permitted Liens described in Section 10.01(s) of the
Credit Agreement are subject to the terms of the Intercreditor Agreement at any
time that Permitted Additional Secured Indebtedness is outstanding).

2.2. No Liens.

Such Assignor is, and as to all Collateral acquired by it from time to time
after the date hereof such Assignor will be, the owner of all Collateral free
from any Lien, security interest, encumbrance or other right, title or interest
of any Person (other than Permitted Liens), and such Assignor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Collateral Agent (other than
Permitted Liens).

2.3. Other Financing Statements.

As of the date hereof, there is no financing statement (or similar statement or
instrument of registration under the law of any relevant jurisdiction) covering
or purporting to cover any interest of any kind in the Collateral (other than
financing statements, similar statements or instruments of registration filed in
respect of Permitted Liens), and so long as the Termination Date has not
occurred, such Assignor will not execute or authorize to be filed in any public
office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Assignor or in connection
with Permitted Liens.

 

-7-



--------------------------------------------------------------------------------

2.4. Chief Executive Office, Record Locations.

The chief executive office of such Assignor is, on the date of this Agreement,
located at the address indicated on Annex A hereto for such Assignor. During the
period of the four calendar months preceding the date of this Agreement, the
chief executive office of such Assignor has not been located at any address
other than that indicated on Annex A hereto in accordance with the immediately
preceding sentence, in each case unless each such other address is also
indicated on Annex A hereto for such Assignor.

2.5. Legal Names; Type of Organization; Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.

As of the date hereof, the exact legal name of each Assignor, the type of
organization of such Assignor, the jurisdiction of organization of such
Assignor, such Assignor’s Location, the organizational identification number (if
any) of such Assignor, the Federal Employer Identification Number (if any), is
listed on Annex B hereto for such Assignor. Such Assignor shall not change its
legal name, its type of organization, its jurisdiction of organization, its
Location, its organizational identification number (if any) or its Federal
Employer Identification Number (if any) from that used on Annex B hereto, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Credit Documents and so long as same do not
involve such Assignor changing its jurisdiction of organization or Location from
the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 10 days’ prior
written notice (or such shorter period of time as may be agreed by the
Collateral Agent in its discretion) of each change to the information listed on
Annex B hereto (as adjusted for any subsequent changes thereto previously made
in accordance with this sentence), together with a supplement to Annex B hereto
which shall correct all information contained therein for such Assignor, and
(ii) in connection with the respective change or changes, it shall have taken
all action reasonably necessary or requested by the Collateral Agent to maintain
the security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that such Assignor does not have an organizational
identification number on the date hereof and later obtains one, such Assignor
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably requested by the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

2.6. Trade Names; etc.

As of the date hereof, such Assignor does not have or operate in any
jurisdiction under, or in the five years preceding the date hereof has not had
or has not operated in any jurisdiction under, any trade names, fictitious names
or other names except its legal name as specified in Annex B hereto and such
other trade or fictitious names as are listed on Annex C hereto for such
Assignor.

2.7. Certain Significant Transactions.

During the one year period preceding the date of this Agreement, no Person shall
have merged or consolidated with or into any Assignor, and no Person shall have
liquidated into, or transferred all or substantially all of its assets to, any
Assignor, in each case except as described

 

-8-



--------------------------------------------------------------------------------

in Annex D hereto. With respect to any transactions so described in Annex D
hereto , the respective Assignor shall have furnished such information
reasonably requested by the Collateral Agent with respect to the Person (and the
assets of the Person and locations thereof) which merged with or into or
consolidated with such Assignor, or was liquidated into or transferred all or
substantially all of its assets to such Assignor, and shall have furnished, or
caused to be furnished, to the Collateral Agent such UCC lien searches as may
have been requested by the Collateral Agent with respect to such Person and its
assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Assignor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.

2.8. Collateral in the Possession of a Bailee.

Without limiting the provisions of the Credit Agreement, if an Event of Default
shall occur and be continuing and if any Inventory constituting Collateral or
other Goods constituting Collateral, other than such Inventory or Goods having a
market value not in excess of $5,000,000 in the aggregate, are in the possession
of a bailee, such Assignor shall promptly notify the Collateral Agent thereof
and, if requested by the Collateral Agent, shall use its commercially reasonable
efforts to promptly obtain an acknowledgment from such bailee, in form and
substance reasonably satisfactory to the Collateral Agent, that the bailee holds
such Collateral for the benefit of the Collateral Agent and shall act upon the
instructions of the Collateral Agent, without the further consent of such
Assignor. The Collateral Agent agrees with such Assignor that the Collateral
Agent shall not give any such instructions unless an Event of Default has
occurred and is continuing.

2.9. Recourse.

This Agreement is made with full recourse to each Assignor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Assignor contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

3.1. Additional Representations and Warranties.

As of the time when each of its Eligible Accounts arises, each Assignor shall be
deemed to have represented and warranted that each such Eligible Account, and
all records, papers and documents relating thereto (if any) are genuine and what
they purport to be in all material respects, and that all papers and documents
(if any) relating thereto (i) will, to the knowledge of a Responsible Officer of
such Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale or lease
and delivery of the merchandise listed therein, or both, enforceable against the
account debtor in accordance with its terms, subject to applicable bankruptcy,
insolvency or other similar laws generally affecting creditors’ rights and
equitable principles (regardless of whether enforcement

 

-9-



--------------------------------------------------------------------------------

is sought in equity or at law), (ii) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting or other ordinary corporate
purposes), and (iii) will be in compliance and will conform in all material
respects with all applicable federal, state and local laws and applicable laws
of any relevant foreign jurisdiction.

3.2. Maintenance of Records.

Each Assignor will keep and maintain at its own cost and expense accurate
records of its Accounts and Contracts, in accordance with Section 9.02 of the
Credit Agreement, and such Assignor will make the same available on such
Assignor’s premises to the Collateral Agent for inspection in accordance with
Section 9.02 of the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver copies (or, if
requested by the Collateral Agent after the occurrence and during the
continuance of an Event of Default, originals) of all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of such evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner reasonably satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books, records and
documents (if any) of such Assignor evidencing or pertaining to such Accounts
and Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

3.3. Direction to Account Debtors; Contracting Parties; etc.

Upon the occurrence and during the continuance of an Event of Default (but
without limiting the provisions of the Credit Agreement), if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable and invoiced out-of-pocket costs and expenses of collection
(including reasonable and invoiced out-of-pocket attorneys’ fees), whether
incurred by an Assignor or the Collateral Agent, shall be borne by the relevant
Assignor. The Collateral Agent shall promptly deliver a copy of each notice
given to any such obligors referred to in the preceding clause (y) to the
relevant Assignor, provided that (x) the failure by the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 11.05 of the Credit Agreement has occurred and is continuing.

 

-10-



--------------------------------------------------------------------------------

3.4. Modification of Terms; etc.

Except (w) in accordance with such Assignor’s ordinary course of business,
(x) as otherwise in such Assignor’s reasonable business judgment, (y) as
permitted by the Credit Agreement or (z) as permitted by Section 3.5 hereof, no
Assignor shall rescind or cancel any indebtedness evidenced by any Account or
under any Contract constituting Collateral, or modify any term thereof or make
any adjustment with respect thereto, or extend or renew the same, or compromise
or settle any dispute, claim, suit or legal proceeding relating thereto, without
the prior written consent of the Collateral Agent. Except to the extent
otherwise permitted by this Agreement or the Credit Agreement, no Assignor will
do anything to impair in any material respect the rights of the Collateral Agent
in the Accounts or Contracts.

3.5. Collection.

Except as such Assignor otherwise determines in its reasonable business
judgment, each Assignor shall endeavor in accordance with reasonable business
practices to cause to be collected from the account debtor named in each of its
Accounts or obligor under any Contract constituting Collateral, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply promptly upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract constituting
Collateral. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Assignor may
allow in the ordinary course of business as adjustments to amounts owing under
its Accounts and Contracts constituting Collateral (i) an extension or renewal
of the time or times of payment, or settlement for less than the total unpaid
balance, which such Assignor finds appropriate in accordance with its reasonable
business judgment, (ii) a refund or credit due as a result of returned or
damaged merchandise or improperly performed services or for other reasons which
such Assignor finds appropriate in accordance with its reasonable business
judgment and (iii) such other adjustments which such Assignor finds appropriate
in accordance with its reasonable business judgment.

3.6. Instruments.

If any Assignor owns or acquires any Instrument of $5,000,000 or more
constituting Collateral (other than checks and other payment instruments
received and collected in the ordinary course of business), such Assignor will
within 30 days thereafter notify the Collateral Agent thereof, and upon request
by the Collateral Agent will promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent.

3.7. Assignors Remain Liable Under Accounts.

Anything herein to the contrary notwithstanding, the Assignors shall remain
liable under each of the Accounts to observe and perform all of the conditions
and obligations to be observed and performed by them thereunder, all in
accordance with the terms of any agreement giving rise to such Accounts. Neither
the Collateral Agent nor any other Secured Creditor shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Account pursuant hereto,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any

 

-11-



--------------------------------------------------------------------------------

Assignor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8. Assignors Remain Liable Under Contracts.

Anything herein to the contrary notwithstanding, the Assignors shall remain
liable under each of the Contracts constituting Collateral to observe and
perform all of the conditions and obligations to be observed and performed by
them thereunder, all in accordance with and pursuant to the terms and provisions
of each such Contract. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Contract by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Contract pursuant hereto,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Assignor under or pursuant to
any Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under any Contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

3.9. Letter-of-Credit Rights.

If any Assignor is at any time a beneficiary under a letter of credit
constituting Collateral in respect of Eligible Accounts, Eligible Machinery and
Equipment or Eligible Inventory, with a stated amount of $5,000,000 or more in
the aggregate, such Assignor shall, no later than the next date required to
deliver a compliance certificate pursuant to Section 9.01(d) of the Credit
Agreement, notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are retained by the Collateral Agent and to
be applied as provided in this Agreement only after the occurrence and during
the continuance of an Event of Default.

3.10. Chattel Paper.

Upon the request of the Collateral Agent made at any time or from time to time,
each Assignor shall promptly furnish to the Collateral Agent a list of all
Electronic Chattel Paper constituting Collateral held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are commercially reasonably so that the Collateral Agent
has “control” of all Electronic Chattel Paper, to the extent that the aggregate
value or face amount of such Electronic Chattel Paper equals or exceeds
$5,000,000 in the aggregate, in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days (as such period of time may be extended by the

 

-12-



--------------------------------------------------------------------------------

Collateral Agent in its discretion) following any request by the Collateral
Agent deliver all of its Tangible Chattel Paper to the Collateral Agent, to the
extent that the aggregate value or face amount of such Tangible Chattel Paper
equals or exceeds $5,000,000 in the aggregate.

3.11. Further Actions.

Each Assignor will, at its own expense take such actions as are required by
Section 9.12(a) of the Credit Agreement.

ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL

4.1. Protection of Collateral Agent’s Security.

Except as otherwise not prohibited by the Credit Documents, no Assignor will do
anything to impair in any material respect the rights of the Collateral Agent in
the Collateral. Each Assignor will at all times maintain insurance, at such
Assignor’s own expense to the extent and in the manner provided in the Credit
Agreement. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Credit
Agreement, the Collateral Agent shall, at the time any proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 5.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

4.2. Additional Information; Documents.

Each Assignor will, at its own expense, from time to time upon the reasonable
request of the Collateral Agent, promptly (and in any event within 10 days after
its receipt of the respective request (as such period of time may be extended by
the Collateral Agent in its discretion)) (i) furnish to the Collateral Agent
such information with respect to the Collateral (including the identity of the
Collateral or such components thereof as may have been requested by the
Collateral Agent, the value and location of such Collateral, etc.) as may be
requested by the Collateral Agent, (ii) deliver to the Collateral Agent copies
of warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title and invoices in each case relating to Collateral and
(iii) with respect to any negotiable bill of lading, provide confirmation that
such bill is issued in the name of the relevant Assignor. Without limiting the
forgoing, each Assignor agrees that it shall promptly (and in any event within
10 days after its receipt of the respective request (as such period of time may
be extended by the Collateral Agent in its discretion)) furnish to the
Collateral Agent such updated Annexes as may from time to time be reasonably
requested by the Collateral Agent.

4.3. Financing Statements.

Each Assignor agrees to execute and deliver (or cause to be executed and
delivered) to the Collateral Agent such financing statements, in form reasonably
acceptable to the Collateral Agent, as the Collateral Agent may from time to
time reasonably request or as are reasonably necessary or desirable in the
opinion of, and at the request of, the Collateral Agent to establish

 

-13-



--------------------------------------------------------------------------------

and maintain a valid, enforceable, perfected security interest in the Collateral
as provided herein and the other rights and security contemplated hereby. Each
Assignor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements describing the Collateral
without the signature of such Assignor where permitted by law. Notwithstanding
the foregoing, if reasonably requested by any Assignor, the Collateral Agent
shall, at Assignor’s expense, make such filings as may be reasonably requested
to evidence that the security interests hereunder do not attach to any property
that does not constitute Collateral (including any property that constitutes
Excluded Assets).

ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

5.1. Remedies; Obtaining the Collateral Upon Default.

Each Assignor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, the Collateral Agent, in addition to
any rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
any UCC, and such additional rights and remedies to which a secured creditor is
entitled under the laws in effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

 

-14-



--------------------------------------------------------------------------------

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 5.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) exercise the rights granted under Section 1.2 hereof;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 5.4; and

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607(a) of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Creditor shall have any right individually to seek to enforce or to
enforce this Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

5.2. Remedies; Disposition of the Collateral.

If any Event of Default shall have occurred and be continuing, then any
Collateral repossessed by the Collateral Agent under or pursuant to Section 5.1
hereof and any other Collateral whether or not so repossessed by the Collateral
Agent, may be sold, assigned, leased or otherwise disposed of under one or more
contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of such Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or

 

-15-



--------------------------------------------------------------------------------

cause the same to be adjourned from time to time by announcement at the time and
place fixed for the disposition, and such disposition may be made at any time or
place to which the disposition may be so adjourned. To the extent permitted by
any such requirement of law, the Collateral Agent may bid for and become the
purchaser (and may pay all or any portion of the purchase price by crediting
Obligations against the purchase price) of the Collateral or any item thereof,
offered for disposition in accordance with this Section 5.2 without
accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

5.3. Waiver of Claims.

Except as otherwise provided in this Agreement, EACH ASSIGNOR HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN
CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

-16-



--------------------------------------------------------------------------------

5.4. Application of Proceeds.

(a) All moneys collected by the Collateral Agent (or, to the extent any other
Security Document requires proceeds of collateral under such other Security
Document to be applied in accordance with the provisions of this Agreement, the
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral, in connection with the Collateral Agent’s
exercise of remedies following the occurrence and during the continuance of an
Event of Default, together with all other moneys received by the Collateral
Agent hereunder or under any other Security Document, shall be applied as
follows:

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iv), (v), (vi) and (vii) of the definition of
“Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), (x) an amount equal to the outstanding Primary Obligations
which are Credit Document Obligations shall be paid to the Lender Creditors as
provided in Section 5.4(e) hereof, with each such Lender Creditor receiving an
amount equal to its outstanding Primary Obligations which are Credit Document
Obligations and (y) an amount equal to the outstanding Primary Obligations which
are Pari Passu Other Obligations shall be paid to the Other Creditors as
provided in Section 5.4(e) hereof, with each such Other Creditor receiving an
amount equal to its outstanding Primary Obligations which are Pari Passu Other
Obligations or, if the proceeds are insufficient to pay in full all Primary
Obligations described in clauses (x) and (y) above, each Lender Creditor and
each Other Creditor shall receive its Pro Rata Share of the amount remaining to
be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), (x) an amount equal to the outstanding Secondary
Obligations which are Credit Document Obligations shall be paid to the Lender
Creditors as provided in Section 5.4(e) hereof, with each such Lender Creditor
receiving an amount equal to its outstanding Secondary Obligations which are
Credit Document Obligations and (y) an amount equal to the outstanding Secondary
Obligations which are Pari Passu Other Obligations shall be paid to the Other
Creditors as provided in Section 5.4(e) hereof, with each such Other Creditor
receiving an amount equal to its outstanding Secondary Obligations which are
Pari Passu Other Obligations or, if the proceeds are insufficient to pay in full
all Secondary Obligations described in clauses (x) and (y) above, each Lender
Creditor and each Other Creditor shall receive its Pro Rata Share of the amount
remaining to be distributed;

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), an amount equal to the outstanding Primary
Obligations which are Junior Other Obligations shall be paid to the Other
Creditors as provided in Section 5.4(e) hereof, with each such Other Creditor
receiving an amount equal to its outstanding Primary Obligations which are
Junior Other Obligations or, if the proceeds are insufficient to pay in full all
such Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed;

 

-17-



--------------------------------------------------------------------------------

(v) fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Secondary Obligations which are Junior Other Obligations shall be
paid to the Other Creditors as provided in Section 5.4(e) hereof, with each such
Other Creditor receiving an amount equal to its outstanding Secondary
Obligations which are Junior Other Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share of
the amount remaining to be distributed; and

(vi) sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, and following the termination of
this Agreement pursuant to Section 8.8(a) hereof, to the relevant Assignor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations
owing to the applicable Secured Creditors entitled thereto, as the case may be;
(ii) “Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings (and all interest thereon), the Stated Amount of (and the
obligation to cash collateralize) all outstanding Letters of Credit and all Fees
and (y) in the case of the Other Obligations, all amounts due to an Other
Creditor under each Secured Hedging Agreement and/or Treasury Services
Agreement, as applicable (other than indemnities, fees (including, without
limitation, reasonable attorneys’ fees) and similar obligations and
liabilities); and (iii) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors
entitled to such distribution, with each such Secured Creditor whose Primary
Obligations or Secondary Obligations, as the case may be, have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor and the denominator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive (or are to receive) a distribution on account of undrawn
amounts with respect to Letters of Credit issued under the Credit Agreement
(which shall only occur after all outstanding Revolving Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such

 

-18-



--------------------------------------------------------------------------------

amounts shall be paid to the Administrative Agent under the Credit Agreement and
held by it, for the equal and ratable benefit of the Lender Creditors, as cash
security for the repayment of Obligations owing to the Lender Creditors as such.
If any amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit issued
under the Credit Agreement, and after the application of all such cash security
to the repayment of all Obligations owing to the Lender Creditors after giving
effect to the termination of all such Letters of Credit, if there remains any
excess cash, such excess cash shall be returned by the Administrative Agent to
the Collateral Agent for distribution in accordance with Section 5.4(a) hereof.

(e) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Secured Hedging Creditors or the Treasury Services
Creditors, to the trustee, paying agent or other similar representative (each, a
“Representative”) for the Secured Hedging Creditors or the Treasury Services
Creditors, as applicable, or, in the absence of such a Representative, directly
to the Secured Hedging Creditors or the Treasury Services Creditors, as
applicable.

(f) For purposes of applying payments received in accordance with this
Section 5.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent and the Representative or, in the absence of such a
Representative, upon the Secured Hedging Creditors and the Treasury Services
Creditors, as applicable, for a determination (which the Administrative Agent,
each Representative, the Secured Hedging Creditors and the Treasury Services
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lender Creditors, the Secured Hedging Creditors or the Treasury Services
Creditors, as the case may be. Unless it has received written notice from a
Lender Creditor, a Secured Hedging Creditor or a Treasury Services Creditor to
the contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Hedging Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements are in existence.

(g) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

(h) It is understood and agreed by each Assignor and each Secured Creditor that
the Collateral Agent shall have no liability for any determinations made by it
in this Section 5.4, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Collateral Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Assignor and each Secured Creditor also agrees that the Collateral Agent may
(but shall not be required to), at any time and in its sole discretion, and with
no liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof, and the Collateral Agent shall be entitled to wait for, and may
conclusively rely on, any such determination.

 

-19-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary herein, in no event shall the
Obligations secured by the Collateral of any Assignor include any Excluded Swap
Obligations of such Assignor and no Collateral of any Assignor shall be used to
satisfy any Excluded Swap Obligations of such Assignor.

5.5. Remedies Cumulative.

Each and every right, power and remedy hereby specifically given to the
Collateral Agent shall be in addition to every other right, power and remedy
specifically given to the Collateral Agent under this Agreement, the other
Secured Debt Agreements or now or hereafter existing at law, in equity or by
statute and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time or simultaneously
and as often and in such order as may be deemed expedient by the Collateral
Agent. All such rights, powers and remedies shall be cumulative and the exercise
or the beginning of the exercise of one shall not be deemed a waiver of the
right to exercise any other or others. No delay or omission of the Collateral
Agent in the exercise of any such right, power or remedy and no renewal or
extension of any of the Obligations shall impair any such right, power or remedy
or shall be construed to be a waiver of any Default or Event of Default or an
acquiescence thereof. No notice to or demand on any Assignor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Collateral
Agent to any other or further action in any circumstances without notice or
demand. In the event that the Collateral Agent shall bring any suit to enforce
any of its rights hereunder and shall be entitled to judgment, then in such suit
the Collateral Agent may recover reasonable expenses, including reasonable
attorneys’ fees, and the amounts thereof shall be included in such judgment.

5.6. Discontinuance of Proceedings.

In case the Collateral Agent shall have instituted any proceeding to enforce any
right, power or remedy under this Agreement by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case the relevant Assignor, the Collateral Agent and each holder
of any of the Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Collateral Agent shall continue as if no such proceeding had been instituted.

5.7. Subordination.

Each Assignor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Administrative Agent, all
Indebtedness owing by it to any Subsidiary of the Company (other than any U.S.
Subsidiary Guarantor) shall be fully subordinated to the indefeasible payment in
full in cash of such Assignor’s Obligations.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNITY

6.1. Indemnity.

(a) Each Assignor jointly and severally agrees to indemnify, reimburse and hold
the Collateral Agent, each other Lender and their respective successors,
assigns, employees, affiliates and agents (hereinafter in this Section 6.1
referred to individually as “Indemnitee,” and collectively as “Indemnitees”)
harmless, in accordance with Section 13.01(b) of the Credit Agreement, any and
all liabilities, obligations, losses, damages (excluding damages, losses or
liabilities arising under any theory of liability for special, indirect,
consequential or incidental damages (as opposed to direct or actual damages)),
penalties, claims, actions (including removal or remedial actions), judgments,
suits, costs, expenses and disbursements (including reasonable and invoiced
out-of-pocket attorneys’ and consultants’ fees and disbursements (but limited,
in the case of attorneys’ fees and disbursements, to one counsel to the
Indemnified Persons, taken as a whole, one local counsel for the Indemnified
Persons, taken as a whole, in each relevant jurisdiction, and, solely in the
case of an actual or perceived conflict of interests, one additional counsel in
each relevant jurisdiction to each group of affected Indemnified Persons
similarly situated, taken as a whole)) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (i) any investigation, litigation or other proceeding (whether
or not the Lead Arrangers, the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent, any Issuing Lender or any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents or (ii) (x) the handling of the
Credit Account and Collateral of the Borrowers as provided in this Agreement or
(y) the Agents’ and the Lenders’ relying on any instructions of the Company, or
(z) any other action taken by the Agents or the Lenders hereunder or under the
other Credit Documents; provided that no Indemnitee shall be indemnified
pursuant to this Section 6.1(a) for losses, damages or liabilities (a) to the
extent caused by the gross negligence or willful misconduct of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (b) constituting taxes (other than taxes that
represent losses, liabilities, claims, damages or expenses arising from any
non-tax claim) or (c) arising out of disputes solely between and among
Indemnitees to the extent such disputes do not involve any act or omission of
the Company or any of its Subsidiaries or any of their respective Affiliates
(other than claims against an Indemnitee acting in its capacity as Agent or
Lender). Each Assignor agrees that upon written notice by any Indemnitee of the
assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

(b) Without limiting the application of Section 6.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and invoiced out-of-pocket fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to

 

-21-



--------------------------------------------------------------------------------

the Collateral and all other fees, costs and expenses in connection with
protecting, maintaining or preserving the Collateral and the Collateral Agent’s
interest therein, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

(c) If and to the extent that the obligations of any Assignor under this
Section 6.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

6.2. Indemnity Obligations Secured by Collateral; Survival.

Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement hereunder or under the other Credit Documents shall constitute
Obligations secured by the Collateral. The indemnity obligations of each
Assignor contained in this Article VI shall continue in full force and effect
notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Secured Hedging Agreements entered into
with the Secured Hedging Creditors, the termination of all Treasury Services
Agreements entered into with the Treasury Services Creditors and the payment of
all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

ARTICLE VII

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Assignor Intellectual Property Rights” shall mean all Intellectual Property
Rights owned by Assignor, or licensable or sublicensable by Assignor without
payment of any material consideration to any third party.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Company” shall have the meaning provided in the recitals of this Agreement.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.

“Credit Documents” shall have the meaning provided in the Credit Agreement.

“DBNY” shall have the meaning provided in the first paragraph of this Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York and all other demand, deposit, time, savings, cash management, passbook and
similar accounts.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Dutch Borrower” shall have the meaning provided in the recitals of this
Agreement.

 

-23-



--------------------------------------------------------------------------------

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings and fittings now or hereinafter owned by any Assignor, together with
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.

“Financial Assets” shall mean all present and future “financial assets” (as
defined in Article 8 of the UCC).

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 6.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Intellectual Property Rights” shall mean any and all rights, anywhere in the
world, related to, associated with or constituting (i) patents, patent
applications and patent rights; (ii) works of authorship, including copyrights,
copyright applications, copyright registrations, mask work rights, mask work
applications and mask work registrations; (iii) trade secrets, know-how,
inventions, methods, processes, data, software (including source code and object
code) and confidential information; (iv) trademarks, service marks and trade
names, trade dress, logos, designs, fictitious business names, domain names,
social media and mobile identifiers and other business identifiers and other
designations of origin (“Trademarks”); (v) any right analogous to those set
forth in this definition and any other intellectual property rights or
proprietary rights anywhere in the world; and (vi) registrations, recordations,
applications, divisionals, continuations, continuations-in-part, renewals,
reissues and extensions of the foregoing (as and to the extent applicable).

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production

 

-24-



--------------------------------------------------------------------------------

from raw materials through work in process to finished goods, and all products
and proceeds of whatever sort and wherever located any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Junior Other Obligations” shall mean all Other Obligations other than Pari
Passu Other Obligations.

“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement or, in respect of any Interest Rate
Protection Agreement and/or Other Hedging Agreement entered into prior to the
Closing Date, was the Administrative Agent, a Lender or an affiliate of the
Administrative Agent or a Lender on the Closing Date (with respect to this
clause (b), even if the Administrative Agent or such Lender subsequently ceases
to be the Administrative Agent or a Lender, as the case may be, under this
Agreement for any reason, together with the Administrative Agent’s, such
Lender’s or such affiliate’s successor and assigns), so long as the
Administrative Agent, such Lender, such affiliate or such successor or assign
participates in such Interest Rate Protection Agreement and/or Other Hedging
Agreement.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Money” shall mean all present and future “money” (as defined in Article 9 of
the UCC).

“Non-Eligible Motor Vehicles” shall mean all motor vehicles other than those
constituting Eligible Inventory.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations under Letters of Credit, cash collateralization of outstanding
Letters of Credit, fees, costs and indemnities (including, without limitation,
all interest, fees and expenses that accrue after

 

-25-



--------------------------------------------------------------------------------

the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest, fees or expenses is allowed in any such proceeding))
of such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Assignor is a party (including, without limitation, in the event such
Assignor is a Guarantor, all such obligations, liabilities and indebtedness of
such Assignor under its Guaranty) and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Credit Document (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations or indebtedness with
respect to Secured Hedging Agreements or Treasury Services Agreements, being
herein collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including without limitation, all interest, fees and expenses that accrue after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest, fees or expenses is allowed in any such proceeding)
owing by such Assignor to the Secured Hedging Creditors, now existing or
hereafter incurred under, arising out of or in connection with any Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, without limitation, in the case of an Assignor
that is a Guarantor, all obligations, liabilities and indebtedness of such
Assignor under its Guaranty in respect of the Secured Hedging Agreements), and
the due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained in each such Secured Hedging Agreement (all
such obligations, liabilities and indebtedness under this clause (ii) being
herein collectively called the “Secured Hedging Obligations”); provided,
however, in no event will Secured Hedging Obligations of an Assignor include its
Excluded Swap Obligations;

(iii) the full and prompt payment when due (whether at the stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding at the rate provided for in the respective
documentation, whether or not such interest, fees or expenses is allowed in any
such proceeding) owing by such Assignor to each Treasury Services Creditor with
respect to Treasury Services, whether now in existence or hereafter arising in
each case under any Treasury Services Agreement (including, without limitation,
in the case of an Assignor that is a Guarantor, all obligations, liabilities and
indebtedness of such Assignor under its Guaranty in respect of the Treasury
Services Agreements) (all such obligations, liabilities and indebtedness
described in this clause (iii) being herein collectively called the “Treasury
Services Obligations” and, together with the Secured Hedging Obligations, the
“Other Obligations”);

 

-26-



--------------------------------------------------------------------------------

(iv) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs;

(vi) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 6.1 of this Agreement; and

(vii) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether now existing or hereinafter
incurred or extended from time to time after the date of this Agreement.

“Other Creditors” shall mean the Secured Hedging Creditors and the Treasury
Services Creditors.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations”.

“Pari Passu Other Obligations” shall mean any Other Obligations for which the
Administrative Agent has established a Reserve against the U.S. Borrowing Base
in respect thereof.

“Payment Intangibles” shall mean “payment intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.

“Primary Obligations” shall have the meaning provided in Section 5.4(b) of this
Agreement.

“Promissory Note” shall have the meaning provided in the Uniform Commercial Code
as in effect in the State of New York.

“Pro Rata Share” shall have the meaning provided in Section 5.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event,

 

-27-



--------------------------------------------------------------------------------

shall also include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Assignor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any
Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Qualified Keepwell Provider” shall mean, in respect of any Swap Obligation,
each Assignor that, at all times during the Swap Guarantee Eligibility Period,
has total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Representative” shall have the meaning provided in Section 5.4(e) of this
Agreement.

“Secondary Obligations” shall have the meaning provided in Section 5.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this (i) Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements entered into with a
Secured Hedging Creditor and (iv) the Treasury Services Agreements entered into
with a Treasury Services Creditor.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) other than with respect to Interest Protection Agreements or
Other Hedging Agreements entered into prior to the Closing Date, such Interest
Rate Protection Agreement and/or Other Hedging Agreement expressly states that
it constitutes a “Secured Hedging Agreement” for purposes of the Credit
Agreement and the other Credit Documents and (ii) the Company and the other
parties thereto shall have delivered to the Collateral Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement constitutes a “Secured Hedging Agreement” for purposes of the Credit
Agreement and the other Credit Documents; provided no such notice shall be
required in respect of any Interest Rate Protection Agreement or Other Hedging
Agreement entered into with Deutsche Bank AG New York Branch or any of its
Affiliates.

“Secured Hedging Creditors” shall have the meaning provided in the recitals of
this Agreement.

 

-28-



--------------------------------------------------------------------------------

“Secured Hedging Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.

“Securities Accounts” shall mean all present and future “securities accounts”
(as defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (each as defined in Article 8 of the
UCC) contained therein.

“Security” shall mean all present and future “Securities” (as defined in Article
8 of the UCC).

“Security Entitlements” shall mean all present and future “security
entitlements” (as defined in Article 8 of the UCC).

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“State” shall mean any state of the United States.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Document, General Intangible or Instrument.

“Swap Guarantee Eligibility Period” shall mean, with respect to any Assignor and
the relevant Swap Obligation, the period from and including the date on which
the relevant grant of security interest becomes effective with respect to such
Swap Obligation until the date on which such grant of security interest is no
longer in effect. For the avoidance of doubt, the Swap Guarantee Eligibility
Period shall commence on the date of the execution of a Swap if the
corresponding grant of security interest is then in effect, otherwise it shall
commence on the date on which such security interest is granted unless the
relevant collateral agreement or pledge documentation specifies a subsequent
effective date.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.

“Treasury Services” shall have the meaning provided in the recitals of this
Agreement.

“Treasury Services Agreement” shall have the meaning provided in the recitals of
this Agreement.

 

-29-



--------------------------------------------------------------------------------

“Treasury Services Creditors” shall have the meaning provided in the recitals of
this Agreement.

“Treasury Services Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article VII.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.

ARTICLE VIII

MISCELLANEOUS

8.1. Notices.

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing and
shall be sent or delivered by mail, email, telecopy or courier service and all
such notices and communications shall, when mailed, emailed, telecopied or sent
by courier, be effective when received by the Collateral Agent or such Assignor,
as the case may be. All notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to any Assignor, c/o:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: Chief Financial Officer

Email: deepak@teslamotors.com and mike@teslamotors.com

Facsimile: 650-681-5203

with copies to:

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Attention: General Counsel

Email: tmaron@teslamotors.com and jchang@teslamotors.com

Facsimile: 650-681-5203

and

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

 

-30-



--------------------------------------------------------------------------------

Attention: Andrew J. Hirsch

Facsimile: 650-493-6811

Email: ahirsch@wsgr.com

 

  (b) if to the Collateral Agent, at:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Phelecia Parker

Email: Agency.Transactions@db.com

Facsimile: (904) 779-3080

 

  (c) if to any Lender Creditor other than the Collateral Agent, at such address
as such Lender Creditor shall have specified in the Credit Agreement;

 

  (d) if to any Secured Hedging Creditor, at such address as such Secured
Hedging Creditor shall have specified in writing to the Company and the
Collateral Agent;

 

  (e) if to any Treasury Services Creditor, at such address as such Treasury
Services Creditor shall have specified in writing to the Company and the
Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

8.2. Waiver; Amendment.

Except as provided in Sections 8.8, 8.12 and 8.13 hereof and Section 13.12 of
the Credit Agreement, none of the terms and conditions of this Agreement or any
other Security Document may be changed, waived, modified or varied in any manner
whatsoever unless in writing duly signed by each Assignor directly affected
thereby (it being understood that the addition or release of any Assignor
hereunder or under another Security Document shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and the Collateral Agent (with the written consent of the
Required Lenders). Notwithstanding anything to the contrary in any Loan
Document, Annex E hereto may be amended at any time and from time to time solely
with the consent of the Company and the Collateral Agent.

8.3. Obligations Absolute.

The obligations of each Assignor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Assignor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any other
Secured Debt Agreement or any security for any of the Obligations (in each
case), whether or not such Assignor shall have notice or knowledge of any of the
foregoing.

 

-31-



--------------------------------------------------------------------------------

8.4. Successors and Assigns.

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 8.8 hereof, (ii) be binding upon each Assignor, its
successors and assigns, provided however, that except as otherwise permitted by
the Credit Agreement, no Assignor shall assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (with the
consent of the Required Lenders), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

8.5. Headings Descriptive.

The headings of the several sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

8.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 8.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE

 

-32-



--------------------------------------------------------------------------------

OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
ASSIGNOR IN ANY OTHER JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE THAT ARE
LOCATED IN THE COUNTY OF NEW YORK AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

8.7. Assignors’ Duties.

It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Assignor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

8.8. Termination; Release.

(a) On the Termination Date, this Agreement shall terminate (provided that all
indemnities set forth herein including, without limitation in Section 6.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Assignor, will promptly execute and deliver to
such Assignor a proper instrument or instruments (including Uniform Commercial
Code termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Assignor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Total Revolving Loan Commitment under the Credit Agreement has
been terminated, all Loans and Unpaid Drawings have been paid in full, all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit,

 

-33-



--------------------------------------------------------------------------------

in either case on terms and pursuant to arrangements reasonably satisfactory to
the Administrative Agent and the respective Issuing Lenders (which arrangements,
in any event, shall require such cash collateral or backstop letter of credit to
be in a stated amount equal to at least 102% of the aggregate Stated Amount of
all Letters of Credit outstanding at such time)), and all other Credit Document
Obligations (other than indemnities and other contingent payment obligations
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full.

(b) In the event that any part of the Collateral is (x) sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition not prohibited by the Credit Agreement, (y) constitutes or will
constitute collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement or (z) is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement), the Collateral Agent, at the request and expense of such Assignor,
will duly release from the security interest created hereby (and will promptly
execute and deliver such documentation, including termination or partial release
statements, including UCC-3s, subordination agreements and the like in
connection therewith to evidence the release of such item of Collateral or to
subordinate its interest in such item of Collateral) and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. In the case of any sale or disposition of any Collateral not
prohibited under the Credit Agreement (unless sold to another Credit Party) or
constituting collateral in a financing permitted by Section 10.04(r), (s) or
(v) of the Credit Agreement, the security interest created hereby on such
Collateral shall be automatically released without the need for further action
by any Person. Furthermore, upon the release of any U.S. Guarantor from the U.S.
Guaranty in accordance with the provisions thereof, such Assignor (and the
Collateral at such time assigned by the respective Assignor pursuant hereto)
shall be automatically released from this Agreement, and the Collateral Agent,
at the request and expense of such Assignor being released, will promptly
execute and deliver such documentation, including termination or partial release
statements, including UCC-3s, and the like in connection therewith) and assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) the Collateral of such Assignor being released.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by an Authorized Officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that the Company or the respective
Assignor desires that a Subsidiary of the Company which has been released from
the U.S. Guaranty be released hereunder as provided in the penultimate sentence
of Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by an Authorized Officer of the Company and the respective Assignor
stating that the release of the respective Assignor (and its Collateral) is
permitted pursuant to such Section 8.8(b).

 

-34-



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with, or
which the Collateral Agent in good faith believes to be in accordance with, this
Section 8.8.

8.9. Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Collateral Agent.
Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart hereof.

8.10. Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.11. The Collateral Agent and the other Secured Creditors.

The Collateral Agent will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood and agreed that the obligations of the Collateral Agent as holder of
the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement and those arising
under applicable law. The Collateral Agent shall act hereunder on the terms and
conditions set forth herein and in Section 12 of the Credit Agreement.

8.12. Additional Assignors.

It is understood and agreed that any Domestic Subsidiary of the Company that
desires to become an Assignor hereunder, or is required to execute a counterpart
of this Agreement after the date hereof pursuant to the requirements of the
Credit Agreement or any other Credit Document, shall become an Assignor
hereunder by (x) executing a counterpart hereof and delivering same to the
Collateral Agent or by executing a Joinder Agreement and delivering the same to
the Collateral Agent, in each case as may be requested by the Collateral Agent
(provided such Joinder Agreement shall not require the consent of any Assignor),
(y) delivering supplements to Annexes A through E, inclusive, hereto as are
necessary to cause such Annexes to be complete and accurate with respect to such
additional Assignor on such date (it being understood that the first sentence of
Section 2.7 shall be deemed to refer to the one year period prior to the date of
the applicable Joinder Agreement) and (z) taking all actions as specified in
this Agreement as would have been taken by such Assignor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent and
upon such execution and delivery, such Subsidiary shall constitute an Assignor
hereunder.

 

-35-



--------------------------------------------------------------------------------

8.13. Release of Assignors.

If at any time all of the Equity Interests of any Assignor (or, to the extent
any other Security Document requires releases thereunder to occur in accordance
with the provisions of this Agreement, the pledgor, transferor, mortgagor or
other corresponding party under such other Security Document) owned by the
Company and its Subsidiaries (other than the Equity Interests of a Borrower) are
sold (to a Person other than the Company or any of its Subsidiaries) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Credit Document then in effect), then, at the
request and expense of the Company, the respective Assignor shall be immediately
released as an Assignor pursuant to this Agreement (and the Collateral Agent
(or, to the extent any other Security Document requires releases thereunder to
occur in accordance with the provisions of this Agreement, the assignee,
mortgagee or other corresponding party under such other Security Document) shall
execute and deliver such instruments of release as are reasonably requested by
the Company and otherwise reasonably satisfactory to the Collateral Agent). At
any time the Company desires that the Collateral Agent acknowledge that an
Assignor has been released from this Agreement as provided in this Section 8.13,
the Company shall deliver to the Collateral Agent a certificate signed by an
Authorized Officer of the Company stating that the release of the respective
Assignor is permitted pursuant to this Section 8.13.

8.14. Intercreditor Agreement. This Agreement is subject to the Intercreditor
Agreement at any time such Intercreditor Agreement is in effect. In the event of
a conflict between the terms of this Agreement and the Intercreditor Agreement,
the Intercreditor Agreement shall control.

[Remainder of this page intentionally left blank; signature page follows]

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

ASSIGNORS:

TESLA MOTORS, INC.

By:

 

Name:

Title:

 

Signature Page to Tesla U.S. Security Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:

 

Name:

Title:

By:

 

Name:

Title:

 

Signature Page to Tesla U.S. Security Agreement



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

 

Address of Chief Executive Office

                           



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS AND FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

 

Exact Legal Name of
Assignor

 

Type of Organization
(or, if the Assignor is
an Individual,
so indicate)

 

Jurisdiction of
Organization

   Assignor’s Location
(for purposes of NY
UCC § 9-307)    Assignor’s Organization
Identification Number
(or, if it has none, so
indicate)    Federal
Employer
Identification
Numbers                                                                        
                                                                      



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

 

SCHEDULE OF TRADE AND FICTITIOUS NAMES

 

Name of Assignor

 

Trade and/or
Fictitious Names

                   



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN

ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

 

Description of any Transactions as required by

Section 2.7 of this Security Agreement

 



--------------------------------------------------------------------------------

ANNEX E

to

SECURITY AGREEMENT

SCHEDULE OF EQUIPMENT

 

Name of Assignor

 

Description of Equipment

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.11(a) of the ABL Credit Agreement, dated as of June 10,
2015 among Tesla Motors, Inc., a Delaware corporation, (the “Company”, and
together with each Wholly-Owned Domestic Subsidiary of the Company that becomes
a U.S. Borrower pursuant to the terms of the Credit Agreement, collectively, the
“U.S. Borrowers”), Tesla Motors Netherlands B.V. (“Tesla B.V.”, and together
with each other Wholly-Owned Dutch Subsidiary of Tesla B.V. that becomes a Dutch
Borrower pursuant to the terms of the Credit Agreement, collectively, the “Dutch
Borrowers”; and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto
(each, a “Lender” and, collectively, the “Lenders”), Deutsche Bank AG New York
Branch, as Collateral Agent and Administrative Agent (the “Administrative
Agent”), and the other agents party thereto (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

For purposes of this Certificate, the terms below shall have the following
definitions:

(a) “debt” means any liability on a claim.

(a) “claim” means right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.

I, the undersigned, the Chief Financial Officer of Company in that capacity only
and not in my individual capacity, do hereby certify as of the date hereof that,
based upon current assumptions which I do not believe to be unreasonable in
light of the circumstances applicable thereto, on and as of the date hereof and
after giving effect to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith on the
date hereof, it is my opinion that (i) the sum of the assets, at a fair
valuation, of the Company and its Subsidiaries (taken as a whole) will exceed
their debts; (ii) the Company and its Subsidiaries (taken as a whole) have not
incurred, and do not intend to incur, debts beyond their ability to pay such
debts as such debts mature in the ordinary course of business; and (iii) the
Company and its Subsidiaries (taken as a whole) will have sufficient capital
with which to conduct their businesses.



--------------------------------------------------------------------------------

EXHIBIT J

Page 2

 

IN WITNESS WHEREOF, the undersigned has set his hand this     day of
            , 2015.

 

TESLA MOTORS, INC. By:

 

Name: Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(d) of
the ABL Credit Agreement, dated as of June 10, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among Tesla
Motors, Inc. (the “Company”, and together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each other Wholly-Owned Dutch
Subsidiary of the Company that becomes a Borrower pursuant to the terms of the
Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch Borrowers,
together with the U.S. Borrowers, collectively, the “Borrowers”), the lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as Collateral
Agent and as Administrative Agent, and the other agents party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

1. I am the duly elected, qualified and acting [Title of Authorized Officer] of
the Company.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Company and not in an individual capacity. The matters set
forth herein are true to the best of my knowledge.

3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Company and its
Subsidiaries during the accounting period covered by the financial statements
[attached hereto as ANNEX 1] [filed with the SEC on [            ,         ],
and contained in the Company’s [Quarterly Report on Form 10-Q][Annual Report on
Form 10-K] for the fiscal [quarter][year] ended [            ,         ]] (the
“Financial Statements”). Such review did not disclose the existence at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default [other
than as set forth in ANNEX [1][2] attached hereto]1.

4. [I hereby certify that there have been no changes to Schedule 10.11 of the
Disclosure Letter since the [Effective Date][date of the most recent Compliance
Certificate delivered pursuant to Section 9.01(d) of the Credit Agreement].] [I
hereby certify that the changes to Schedule 10.11 of the Disclosure Letter since
the [Effective Date][date of the most recent Compliance Certificate delivered
pursuant to Section 9.01(d) of the Credit Agreement] are listed in reasonable
detail and are attached hereto as ANNEX [1][2][3].]

5. Attached hereto as ANNEX [1][2][3][4] are reasonably detailed computations of
the Fixed Charge Coverage Ratio for the Test Period ended
[                    ].

 

 

1  To be included if any Default or Event of Default has occurred and is
continuing.



--------------------------------------------------------------------------------

EXHIBIT K

Page 2

 

[6. Attached hereto as ANNEX [1][2][3][4][5] are the calculations, set forth in
reasonable detail, required by Section 10.04(n)(vii) of the Credit Agreement.]2

*        *        *

 

 

2  To be included if any Indebtedness has been incurred pursuant to
Section 10.04(n) of the Credit Agreement since the date of the most recent
Compliance Certificate delivered pursuant to Section 9.01(d) of the Credit
Agreement (or, if this certificate is the first delivered, the Effective Date).



--------------------------------------------------------------------------------

EXHIBIT K

Page 3

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

TESLA MOTORS, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

[ANNEX 1]

[Applicable Financial Statements To Be Attached]



--------------------------------------------------------------------------------

[ANNEX [1][2]]

[Specify in reasonable detail the nature and extent of any Default or Event of
Default]



--------------------------------------------------------------------------------

[ANNEX [1][2][3]]

[Details of the changes to Schedule 10.11 of the Disclosure Letter]



--------------------------------------------------------------------------------

[ANNEX [1][2][3][4]

The information described herein is as of             ,             1 (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [first day of applicable Test Period] to the Computation Date (the
“Relevant Period”).

 

Financial Covenants

   Amount A.   Financial Covenant      (i)   Fixed Charge Coverage Ratio
(Section 10.07)        a.   Consolidated EBITDA2 for the Relevant Period ended
on the Computation Date minus (i) the aggregate amount of all Unfinanced Capital
Expenditures made by the Company and its Subsidiaries during such period minus
(ii) the aggregate amount of all cash payments made by the Company and its
Subsidiaries in respect of income taxes or income tax liabilities (net of cash
income tax refunds) during such period minus (iii) the aggregate amount of all
cash Dividends paid by the Company or any of its Subsidiaries to any Person
other than the Company or any of its Subsidiaries as permitted under
Section 10.03 of the Credit Agreement for such period.    $     b.   Fixed
Charges3 for the Relevant Period ended on the Computation Date    $     c.  
Ratio of line a to line b            :1.00     d.   Minimum required pursuant to
Section 10.07 (during a Compliance Period only)    1.00:1.00

 

1  Insert the last day of the respective Fiscal Month, Fiscal Quarter or Fiscal
Year covered by the financial statements which are required to be accompanied by
this Compliance Certificate.

2  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for purposes of the Fixed Charge Coverage Ratio.

3  Attach hereto in reasonable detail the calculations required to arrive at
Fixed Charges for the Relevant Period.



--------------------------------------------------------------------------------

[ANNEX [1][2][3][4][5]]

 

Indebtedness

   Amount   A.   Amount of Indebtedness (the “Subject Indebtedness”) incurred
pursuant to Section 10.04(n) during the applicable period:    $                
B.   Compliance      [(i)    Aggregate principal amount of Subject Indebtedness
incurred as Ratio-Related Permitted Indebtedness    $                   (ii)   
Total Leverage Ratio (after giving effect to the incurrence of such Indebtedness
on the date of such incurrence)1         (a) Consolidated Total Indebtedness2 on
the date of determination    $                      (b) Consolidated EBITDA for
the Test Period most recently ended on or prior to the date of determination   
$                      (c) Ratio of line a to line b              :1.00     
(iii)    Maximum pursuant to clause (a) of the definition of Permitted Ratio
Indebtedness      6.00:1.00 ]3    [(i)    Aggregate principal amount of Subject
Indebtedness incurred as Basket-Related Permitted Indebtedness    $             
     (ii)    Aggregate outstanding principal amount of Basket-Related Permitted
Indebtedness (after giving effect to the incurrence of the Subject Indebtedness)
   $                   (ii)    Not to exceed at any time    $ 2,000,000,000 ]4 

 

1  To be calculated as of the date of each incurrence of Indebtedness during the
period covered by this Compliance Certificate.

2  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Indebtedness.

3  Include calculations if all or any part of the Subject Indebtedness was
incurred as Ratio-Related Permitted Indebtedness.

4  Include if all or any part of the Subject Indebtedness was incurred as
Basket-Related Permitted Indebtedness.



--------------------------------------------------------------------------------

ANNEX [1][2][3][4][5]

 

[(i) Aggregate principal amount of Subject Indebtedness incurred pursuant to the
$1,000,000 basket set forth in Section 10.04(n) $                 (ii) Aggregate
principal amount of Indebtedness incurred and outstanding pursuant to Sections
10.04(n) and 10.04(o) (after giving effect to the incurrence of the Subject
Indebtedness) $                 (ii) Not to exceed at any time $ 1,000,000,000
]5 

 

5  Include if all or any part of the Subject Indebtedness was incurred in
reliance on such basket.



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of such
[Assignees][and Assignors] hereunder are several and not joint.] Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the ABL Credit Agreement identified below (as amended, restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”). The
Standard Terms and Conditions for Assignment and Assumption Agreement set forth
in Annex 1 hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the][each] Assignee, and [the][each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations identified
below (including Revolving Loans, Letters of Credit and Swingline Loans)
([the][each, an] “Assigned Interest”). [Each such][Such] sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment, without representation or warranty by [the][any] Assignor.

 

[1. Assignor:                                                       2. Assignee:
                                                     ]2 [1][3].
Credit Agreement: ABL Credit Agreement, dated as of June 10, 2015, among Tesla
Motors, Inc. (the “Company”, and together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

EXHIBIT L

Page 2

 

     “Dutch Borrowers”; and the Dutch Borrowers, together with the U.S.
Borrowers, collectively, the “Borrowers”), the lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as Collateral Agent and as
Administrative Agent, and the other agents party thereto. [2.   
Assigned Interest:3  

 

Assignor

   Assignee   Aggregate Amount
of Total Revolving
Loan Commitment      Amount of Revolving
Loan Commitment/
Revolving Loans
Assigned      Percentage Assigned
of Revolving Loan
Commitments  

[Name of Assignor]

   [Name of
Assignee]   $                    $                                   % 

[Name of Assignor]

   [Name of
Assignee]   $                    $                                   % 

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.



--------------------------------------------------------------------------------

EXHIBIT L

Page 3

 

[4. Assigned Interest:4

 

Aggregate Amount of Total

Revolving Loan Commitment

   Amount of Revolving Loan
Commitment/ Revolving
Loans Assigned      Percentage Assigned of
Revolving Loan
Commitments  

$            

   $                                   % 

Effective Date                     ,             , 20    .

 

Assignor[s] Information

             

Assignee[s] Information

     Payment Instructions:                                              
Payment Instructions:                                           
                                             
                                                                               
                                             
                                             
                                        Reference:                          
Reference:                  Notice Instructions:   
                                           Notice Instructions:   
                                                                               
                                             
                                             
                                                                               
                                              Reference:                       
   Reference:                 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR     ASSIGNEE   [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]5   By:  

 

    By:  

 

  Name:       Name:     Title:       Title:    

 

4  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.

5  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

EXHIBIT L

Page 4

 

Consented to and Accepted: DEUTSCHE BANK AG NEW YORK BRANCH,     as
Administrative Agent By:

 

Name: Title: By:

 

Name: Title: [TESLA MOTORS, INC. By:

 

Name: Title:]6

[NAME OF EACH ISSUING LENDER],

    as Issuing Lender

By:

 

Name: Title:

 

6  Insert only if no Event of Default is then in existence and the assignment is
being made to an Eligible Transferee pursuant to 13.04(b)(y) of the Credit
Agreement. Consent of the Company shall not be unreasonably withheld or delayed,
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
hereof.



--------------------------------------------------------------------------------

ANNEX 1

TESLA MOTORS, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][its] Assigned Interest, (ii) [the][its]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Company or any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Company or any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender and does not form part of the public (as such term is understood
under the Dutch Financial Markets Supervision Act), (B) the parent company
and/or an Affiliate of [the][each] Assignor which is at least 50% owned by
[the][each] Assignor or its parent company, (C) an Affiliate of any other Lender
which is at least 50% owned by such other Lender or its parent company (provided
that any fund that invests in loans and is managed or advised by the same
investment advisor of another fund which is a Lender (or by an Affiliate of such
investment advisor) shall be treated as an Affiliate of such other Lender for
the purposes of this paragraph 1.2), provided, that no such assignment may be
made to any such Person that is, or would at such time constitute, a Defaulting
Lender, (D) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (E) an Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][its]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 9.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase [the][its] Assigned Interest on the basis of which it
has made such analysis and decision and (v) if it is organized under the



--------------------------------------------------------------------------------

ANNEX 1

Page 2

 

laws of a jurisdiction outside the United States, it has attached to this
Assignment any tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
[the][each] Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes each of the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to or
otherwise conferred upon the Administrative Agent or the Collateral Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][each] Assignee for amounts which have accrued from
and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender under the Credit
Agreement and the other Credit Documents and (ii) [the][each] Assignor shall, to
the extent provided in this Assignment and subject to and in accordance with the
Credit Agreement and the other Credit Documents, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*        *        *



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF LANDLORD PERSONAL PROPERTY COLLATERAL ACCESS AGREEMENT

This LANDLORD PERSONAL PROPERTY COLLATERAL ACCESS AGREEMENT (this “Agreement”)
is dated as of [                    ] [            ], 20[    ] and entered into
by [NAME OF LANDLORD] (“Landlord”), to and for the benefit of DEUTSCHE BANK AG
NEW YORK BRANCH (“DBNY”), as Collateral Agent for the Secured Creditors (as
defined in the Credit Agreement referred to below) (in such capacity and
together with any successor thereto in such capacity, the “Collateral Agent”).
Unless otherwise defined herein, all capitalized terms used herein and defined
in the Credit Agreement referred to below shall be used herein as therein
defined.

RECITALS:

WHEREAS, Landlord is the record title holder and owner of certain real property
located at [ADDRESS OF PROPERTY] (the “Real Property”);

WHEREAS, [NAME OF TENANT], a [STATE OF INCORPORATION/ FORMATION] (“Tenant”), has
possession of and occupies all or a portion of the Real Property (the
“Premises”);

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Lease”) more particularly described on Exhibit B annexed hereto and
to which Landlord and Tenant are a party;

WHEREAS, reference is made to that certain ABL Credit Agreement, dated as of
June 10, 2015 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among [Tenant],
[Tesla Motors, Inc. (the “Company”)], (together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each other Wholly-Owned Dutch
Subsidiary of the Company that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders party thereto from time to time, DBNY, as Collateral Agent and as
Administrative agent (together with any successor administrative agent, the
“Administrative Agent”), and the other agents party thereto, pursuant to which
[Tenant][Tenant (an affiliate of the Company)] has executed a security agreement
and other collateral documents (collectively, the “Security Documents”) in
relation to the Credit Agreement, the Secured Hedging Agreements (as defined in
the Security Documents) and the Treasury Services Agreements (as defined in the
Security Documents);

WHEREAS, Tenant’s repayment of (or guaranty of) the extensions of credit made by
the Secured Creditors under the Credit Agreement and/or any other Secured Debt
Agreements (as defined in the Security Documents) will be secured, in part, by
all inventory now or hereafter located on the Premises (together with all
proceeds thereof, collectively, the “Collateral”); and



--------------------------------------------------------------------------------

EXHIBIT M

Page 2

 

WHEREAS, the Collateral Agent has requested that Landlord execute this Agreement
as a requirement under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with, the
Collateral Agent as follows:

1. Landlord Lien. (a) Landlord hereby (i) waives and releases unto the
Collateral Agent and its successors and assigns any and all landlord’s liens and
security interests created by statute, contract (including the Lease) or by
common law and any and all rights granted by or under any present or future laws
to levy or distraint for rent or any other charges which may be due to Landlord
against the Collateral, and any and all other claims, liens and demands of every
kind which it now has or may hereafter have against the Collateral (including,
without limitation, any right to include the Collateral in any secured financing
that Landlord may become a party to), and (ii) agrees that any rights it may
have in or to the Collateral, no matter how arising (to the extent not
effectively waived pursuant to clause (a)(i) of this paragraph 1), shall be
subordinate to the rights of the Collateral Agent in respect thereof. Landlord
acknowledges that the Collateral is and will remain personal property and not
fixtures or part of the underlying real estate even though it may be affixed to
or placed on the Premises.

(b) Landlord further agrees not to assert any claim to the Collateral while
Tenant is indebted under (or in respect of) the Credit Agreement or any other
Secured Debt Agreement. Landlord acknowledges that the Collateral Agent shall
have a first priority security interest in the Collateral and that the
Collateral Agent shall have the right to file and record Uniform Commercial Code
financing statements against the Collateral.

2. Nature of Collateral. The Collateral may be installed in or located on the
Premises and is not and shall not be deemed to be a fixture or part of the
underlying real estate but shall at all times be considered personal property.

3. Status of Lease. Landlord certifies that (a) Landlord is the landlord under
the Lease, (b) the Lease is in full force and effect and has not been amended,
modified, assigned or supplemented except as set forth on Exhibit A annexed
hereto, (c) to the knowledge of Landlord, there is no defense, offset, claim or
counterclaim by or in favor of Landlord against Tenant under the Lease or
against the obligations of Landlord under the Lease, (d) no notice of default
has been given under or in connection with the Lease which has not been cured,
and Landlord has no knowledge of the occurrence of any other default under or in
connection with the Lease, (e) no consent is required by any mortgage of the
Premises as a condition precedent to Landlord executing this Agreement and
(f) except as disclosed to the Collateral Agent, no portion of the Premises is
encumbered in any way by any deed of trust or mortgage lien or ground or
superior lease.

4. Collateral Agent’s Access. (a) Landlord agrees that while the Lease is in
effect (including during any extension or renewal periods) it will not prevent
the Collateral Agent or its agents, representatives and/or employees from
entering upon the Premises at all reasonable times to inspect, appraise or
remove the Collateral.



--------------------------------------------------------------------------------

EXHIBIT M

Page 3

 

(b) In the event that Landlord either deems itself entitled to redeem or take
possession of the Premises during the term of the Lease or intends to terminate
the Lease prior to the expiration of the term thereof due to a default of Tenant
thereunder, Landlord will deliver notice (the “Termination Notice”) to the
Collateral Agent to that effect not less than twenty (20) days before taking
such action. Landlord agrees that within the 90-day period after the Collateral
Agent receives the Termination Notice (the “Disposition Period”), the Collateral
Agent and/or its agents, representatives and/or employees shall have the right,
but not the obligation, to enter upon and into the Premises for the purpose of
assembling, repossessing, appraising, displaying, removing, preparing for sale
or lease, repairing, transferring, selling (at public or private sale) or
otherwise dealing with the Collateral. Landlord further agrees that during the
Disposition Period, Landlord will not interfere with the Collateral Agent’s
and/or its agents, representatives and/or employees’ actions in removing the
Collateral from the Premises or such other of the Collateral Agent’s and/or its
agents, representatives and/or employees’ actions in otherwise enforcing its
security interest in the Collateral. Notwithstanding anything to the contrary in
this paragraph, Landlord acknowledges that the Collateral Agent shall at no time
have any obligation to remove the Collateral from the Premises. The Collateral
Agent shall not be liable for any diminution in value of the Premises caused by
the absence of the Collateral actually removed or by the need to replace the
Collateral after such removal. For the actual period of occupancy by the
Collateral Agent during the Disposition Period, the Collateral Agent will pay to
Landlord a fee equal to the basic rent required to be paid under the Lease by
Tenant as if the Lease were in full force and effect, pro rated on a per diem
basis based on a 30 day month, to the extent that such amount is not paid by
Tenant.

(c) In entering upon or into the Premises under either clause (a) or (b) set
forth above of this paragraph 4, the Collateral Agent hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, judgments, liabilities, costs and expenses incurred by Landlord and
caused solely by the Collateral Agent entering upon or into the Premises and
taking any of the foregoing actions with respect to the Collateral. Such costs
shall include any damage to the Premises made by the Collateral Agent in
severing and/or removing the Collateral therefrom and taking any of the
foregoing actions with respect to the Collateral. Additionally, the Collateral
Agent shall repair, at its sole cost and expense, any physical damage to the
Premises actually caused by the Collateral Agent’s and/or its agents,
representatives and/or employees’ taking any of the foregoing actions with
respect to the Collateral.

5. Default Notices. Landlord shall send to the Collateral Agent a copy of any
notice of default under the Lease sent by Landlord to Tenant (the “Default
Notice”). Any Default Notice shall state the nature of the default and shall
specify the amounts of rent or other payments provided for that are claimed to
be in default.

6. Default and Cure Rights. Notwithstanding anything to the contrary contained
in the Lease, and without thereby assuming Tenant’s obligations under the Lease,
in the event of a default by Tenant under the Lease, the Collateral Agent shall
have the right, but not the obligation, to cure any such default(s) within the
later of (a) thirty (30) days following receipt of a Default Notice, and (b) the
last day of the cure period available to Tenant under the terms of the Lease
(except with respect to payment default(s), which cure must be made within the
later of (i) fifteen (15) days following receipt of a Default Notice, and
(ii) the last day of the cure



--------------------------------------------------------------------------------

EXHIBIT M

Page 4

 

period available to Tenant under the terms of the Lease with respect to payment
default(s)); provided, however, that if a non-monetary default cannot reasonably
be cured by the Collateral Agent within such thirty (30) day period, the
Collateral Agent shall have such additional period of time as shall be
reasonably necessary (at Landlord’s reasonable discretion) to cure such
non-monetary default so long as the Collateral Agent commences such curative
measures within such thirty (30) day period and thereafter proceeds diligently
to complete such curative measures.

7. Estoppel Certificate. Within fifteen (15) days after written request therefor
from the Collateral Agent, but no more frequently than two (2) times per any
twelve (12) month period Landlord shall deliver to the Collateral Agent (and any
other party identified by the Collateral Agent) an estoppel certificate signed
by Landlord in form reasonably designated by the Collateral Agent that certifies
as to: (a) the rent payable under the Lease; (b) the term of the Lease and the
rights of Tenant, if any, to extend the term of the Lease; (c) the nature of any
defaults by Tenant alleged by Landlord; and (d) any other matters reasonably
requested by the Collateral Agent.

8. Delivery of Notices. All notices to the Collateral Agent under this Agreement
shall be in writing and sent to the Collateral Agent by telefacsimile, by United
States certified mail, return receipt requested, or by overnight delivery
service at the address set forth on the signature page to this Agreement.

9. Expiration of Agreement. The provisions of this Agreement shall continue in
effect until the earlier of (a) the date on which the Lease would otherwise
terminate absent a Tenant default, and (b) Landlord shall have received the
Collateral Agent’s written certification that all amounts advanced under the
Credit Agreement and the other Secured Debt Agreements and all obligations
thereunder have been paid in full and all such agreements have been terminated.

10. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the law of the State in which the Premises are located, without
regard to conflicts of laws principles.

11. Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of and be binding upon the successor and assigns of
Landlord (including any successor owner of the Real Property) and the Collateral
Agent. Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Premises.

12. Amendments. This Agreement may not be changed or terminated orally and is
binding upon, and inures to the benefit of, the parties hereto and each of their
respective successors and assigns. Landlord will disclose the terms and
provisions of this Agreement to any purchaser of, or successor to, Landlord’s
interest in the Premises.

13. No Assumption. No action by the Collateral Agent or its agents,
representatives and/or employees pursuant to this Agreement shall be deemed to
be an assumption by the Collateral Agent of the Lease and, except as expressly
provided herein, the Collateral Agent shall not have any obligations to
Landlord.



--------------------------------------------------------------------------------

EXHIBIT M

Page 5

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but together the counterparts shall
constitute one and the same document.

15. Secured Debt Agreements. The Secured Creditors may, without in any way
affecting or limiting this Agreement, and without notice to Landlord, modify,
supplement, restate (in whole or in part) or refinance any Secured Debt
Agreement.

16. Conflicts. In the event of any conflicts between the terms and provisions of
this Agreement and the terms and provisions of the Lease, the terms and
provisions of this Agreement shall control. The foregoing notwithstanding,
however, nothing contained herein shall be deemed to amend or modify the terms
of the Lease as between Landlord and Tenant.

17. Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT M

Page 6

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

[NAME OF LANDLORD] By:

 

Name: Title: [Address]

 

Address: Collateral Agent: 60 Wall Street

DEUTSCHE BANK AG NEW YORK BRANCH

New York, New York 10005

Attention: Phelecia Parker

By:

 

Telephone No.: (904) 271-3583 Name: Facsimile No.: (904) 779-3080 Title: By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT M

Page 7

 

EXHIBIT A TO

LANDLORD WAIVER AND CONSENT

Description of Lease (including any amendments thereto and assignments thereof):

[Landlord to provide]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF JOINDER AGREEMENT

THIS JOINDER IN [CREDIT AGREEMENT, [U.S.][DUTCH] BORROWER REVOLVING NOTES,
[U.S.][DUTCH] BORROWER SWINGLINE NOTE,] [and] [U.S.][DUTCH] GUARANTY and
[U.S.][DUTCH GENERAL] SECURITY AGREEMENT44 (this “Joinder”) is executed as of
                         , 20    by [NAME OF NEW SUBSIDIARY], a
            [corporation][limited liability company][partnership] (the “Joining
Party”), and delivered to Deutsche Bank AG New York Branch, as Administrative
Agent and as Collateral Agent, for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, Tesla Motors, Inc. (the “Company”, and together with each Wholly-Owned
Domestic Subsidiary of the Company that becomes a U.S. Borrower pursuant to the
terms of the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Borrower pursuant to the terms of the
Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch Borrowers,
together with the U.S. Borrowers, collectively, the “Borrowers”), the various
lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG New
York Branch, as Administrative Agent and as Collateral Agent, and the other
agents party thereto, have entered into an ABL Credit Agreement, dated as of
June 10, 2015 (as the same may be amended, modified or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of Letters of Credit for the account of, the Borrowers as contemplated
therein (the Lenders, each Issuing Lender, the Administrative Agent and the
Collateral Agent are herein called the “Secured Creditors”);

WHEREAS, the Joining Party is a Wholly-Owned [Domestic][Dutch] Subsidiary of
[the Company][Tesla B.V.] and desires, or is required pursuant to the provisions
of the Credit Agreement, to become [a [U.S.][Dutch] Borrower under the Credit
Agreement,] a Guarantor under the [U.S.][Dutch] Guaranty[,] [and] an Assignor
under the [U.S.][Dutch General] Security Agreement[ and a Pledgor under the
Dutch Inventory Security Agreement and the Dutch Receivables Security
Agreement]; and

WHEREAS, the Joining Party will obtain benefits from [(x)] the incurrence of
Loans by the Borrowers, and the issuance of, and participation in, Letters of
Credit for the account of the Borrowers, in each case pursuant to the Credit
Agreement[ and (y) the entering into Secured Hedging Agreements and Treasury
Services Agreements (each as defined in the U.S. Security Agreement)], and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements described in the preceding paragraph[,] [and] (ii) induce the
Lenders to make Loans to the Borrowers and issue, and/or participate in, Letters
of Credit for the account of the Borrowers[ and (iii) induce the Secured
Creditors to enter into Secured Hedging Agreements and Treasury Services
Agreements];

 

44  To include Intercreditor Agreement if in effect.



--------------------------------------------------------------------------------

EXHIBIT N

Page 2

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:

1. By this Joinder, the Joining Party becomes (i) [a [U.S.][Dutch] Borrower for
all purposes under the Credit Agreement, (ii)] a [U.S.][Dutch] Guarantor for all
purposes under the [U.S.][Dutch] Guaranty, pursuant to Section 23 thereof and
[(ii)][(iii)] an Assignor for all purposes under the [U.S.][Dutch General]
Security Agreement, pursuant to Section 8.12 thereof.

[2. The Joining Party agrees that, upon its execution hereof, it will become a
[U.S.][Dutch] Borrower under the Credit Agreement, and will be bound by all
terms, conditions, obligations, liabilities and duties applicable to a
[U.S.][Dutch] Borrower under the Credit Agreement and the other Credit Documents
(including each [U.S.][Dutch] Borrower Revolving Note and the [U.S.][Dutch]
Borrower Swingline Note, whether or not such Joining Party actually signs a
counterpart thereof). Without limitation of the foregoing, and in furtherance
thereof, the Joining Party agrees, on a joint and several basis with the other
[U.S.][Dutch] Borrowers, to irrevocably and unconditionally pay in full all of
the Obligations of the [U.S.][Dutch] Borrowers in accordance with the terms of
the Credit Agreement and the other Credit Documents.]

3. The Joining Party agrees that, upon its execution hereof, it will become a
[U.S.][Dutch] Guarantor under the [U.S.][Dutch] Guaranty with respect to all
Guaranteed Obligations (as defined in the [U.S.][Dutch] Guaranty), and will be
bound by all terms, conditions, obligations, liabilities and duties applicable
to a [U.S.][Dutch] Guarantor under the [U.S.][Dutch] Guaranty and the other
Credit Documents. Without limitation of the foregoing, and in furtherance
thereof, the Joining Party absolutely, unconditionally and irrevocably, and
jointly and severally, guarantees the due and punctual payment and performance
when due of all Guaranteed Obligations (on the same basis as the other
[U.S.][Dutch] Guarantors under the [U.S.][Dutch] Guaranty).

4. The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the [U.S.][Dutch General] Security Agreement,
and will be bound by all terms, conditions, obligations, liabilities and duties
applicable to an Assignor under the [U.S.][Dutch General] Security Agreement.
Without limitation of the foregoing and in furtherance thereof, as security for
the due and punctual payment when due of the Obligations (as defined in the
[U.S.][Dutch General] Security Agreement), the Joining Party hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Creditors a
security interest in all its right, title and interest in, to and under the
Security Agreement Collateral, if any, now owned or hereafter acquired by it, in
each case to the extent provided and subject to the limitations set forth in the
[U.S.][Dutch General] Security Agreement.

[5. The Joining Party agrees that, concurrently with its execution hereof, it
shall execute and deliver any security agreements, supplements, joinders or
similar documents required to become a Pledgor under the Dutch Inventory
Security Agreement and Dutch Receivables Security Agreement, which
aforementioned documents shall be attached hereto as Annex I.]45

 

45  Include if the Joining Party is a Wholly-Owned Dutch Subsidiary.



--------------------------------------------------------------------------------

EXHIBIT N

Page 3

 

6. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) [each [U.S.][Dutch]
Borrower under the Credit Agreement, (ii)] each [U.S.][Dutch] Guarantor pursuant
to Section 9 of the [U.S.][Dutch] Guaranty [and][,] [(ii)][(iii)] each Assignor
pursuant to Articles II, III, IV, V and VI of the [U.S.][Dutch General] Security
Agreement[ and [(iii)][(iv)] each Pledgor pursuant to Clauses 3, 4, 5 and 6 of
the Dutch Inventory Security Agreement and Clauses 4, 5, 6 and 7 of the Dutch
Receivables Security Agreement], in each case as of the date hereof (except to
the extent any such representation or warranty relates solely to an earlier date
in which case such representation and warranty shall be true and correct in all
material respects as of such earlier date), and agrees to be bound by all
covenants, agreements and obligations of a [U.S.][Dutch] Guarantor [and][,] an
Assignor [and a Pledgor] pursuant to the [U.S.][Dutch] Guaranty [and][,] the
[U.S.][Dutch General] Security Agreement[ and the Dutch Inventory Security
Agreement and Dutch Receivables Security Agreement], respectively, and all other
Credit Documents to which it is or becomes a party.

7. Annexes [A, B, C, D and E][B, C and D] to the [U.S.][Dutch General] Security
Agreement are hereby amended by supplementing such Annexes with the information
for the Joining Party contained on Annexes [A, B, C, D and E][B, C and D]
attached hereto as Annex [I][II].

8. This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Credit Document except as permitted by the Credit
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK). This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Joinder shall
prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.

9. From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

10. Each of the representations and warranties set forth in the Credit Agreement
and each other Credit Document and applicable to the undersigned is true and
correct in all material respects, both before and after giving effect to this
Joinder on the date hereof, except to the extent that any such representation
and warranty relates solely to any earlier date, in which case



--------------------------------------------------------------------------------

EXHIBIT N

Page 4

 

such representation and warranty is true and correct in all material respects as
of such earlier date (it being understood that any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the date hereof or as of
such earlier date, as applicable).

11. No Default or Event of Default exists as of the date hereof, or will result
from the transactions contemplated by this Joinder on the date hereof.

12. The effective date of this Joinder is                  , 20    .

*     *     *



--------------------------------------------------------------------------------

EXHIBIT N

Page 5

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NAME OF NEW CREDIT PARTY] By:

 

Name: Title:

Accepted and Acknowledged by:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as Collateral
Agent By:

 

Name: Title: By:

 

Name: Title:

[ANNEX[ES] I [and II] to be attached by the Joining Party]



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF BORROWING BASE CERTIFICATE

The undersigned hereby certifies that:

(1) I am the duly elected [CHIEF FINANCIAL OFFICER][TITLE OF AUTHORIZED OFFICER]
of TESLA MOTORS, INC., a Delaware corporation (the “Company”).

(2) In accordance with Section 9.01(h) of that certain ABL Credit Agreement,
dated as of June 10, 2015 (said ABL Credit Agreement, as it may be amended,
restated, modified and/or supplemented, being the “Credit Agreement”, the
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined), by and among the Company (together with each
Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S. Borrower
pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V. (“Tesla B.V.”, and together with each
other Wholly-Owned Dutch Subsidiary of Tesla B.V. that becomes a Dutch Borrower
pursuant to the terms of the Credit Agreement, collectively, the “Dutch
Borrowers”; and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto,
Deutsche Bank AG New York Branch, as Collateral Agent and as Administrative
Agent, and the other agents party thereto, attached hereto as Annex 1 is a true
and accurate calculation, in all material respects, of each of the U.S.
Borrowing Base and the Dutch Borrowing Base as of [                 ], 20[    ],
each determined in accordance with the requirements of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of [                 ], 20[    ].

 

TESLA MOTORS, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX 1

TO

EXHIBIT O

ANNEX 1 TO

BORROWING BASE CERTIFICATE

 

 

PART A-U.S. BORROWING BASE

PART B-DUTCH BORROWING BASE